Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

dated as of April 10, 2015

among

COVANTA ENERGY, LLC,

COVANTA HOLDING CORPORATION,

as a Guarantor,

CERTAIN SUBSIDIARIES OF COVANTA ENERGY, LLC,

as Guarantors,

VARIOUS LENDERS,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent and Issuing Bank,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

JPMORGAN CHASE BANK, N.A.,

CITIZENS BANK, N.A. and

MUFG UNION BANK, N.A.,

as Co-Syndication Agents,

and

TD BANK, N.A.

SUMITOMO MITSUI BANKING CORPORATION and

COMPASS BANK,

as Co-Documentation Agents

 

 

$1,200,000,000 Senior Secured Credit Facilities

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

CITIZENS BANK, N.A. and

MUFG UNION BANK, N.A.,

as Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   SECTION 1.      DEFINITIONS AND INTERPRETATION      2   

1.1

     Definitions      2   

1.2

     Accounting Terms      54   

1.3

     Interpretation, etc.      55   

1.4

     Exchange Rates; Currency Equivalents      55   

1.5

     Additional Alternative Currencies      56   

1.6

     Change of Currency      57   

1.7

     Letter of Credit Amounts      57   

1.8

     Rounding      57   

1.9

     Times of Day; Rates      57   

1.10

     Effect of Amendment and Restatement      58    SECTION 2.      LOANS AND
LETTERS OF CREDIT      58   

2.1

     Term Loans      58   

2.2

     Revolving Loans      59   

2.3

     Swing Line Loans      60   

2.4

     Issuance of Letters of Credit and Purchase of Participations Therein     
63   

2.5

     Pro Rata Shares      73   

2.6

     Use of Proceeds      73   

2.7

     Evidence of Debt; Lenders’ Books and Records; Notes      74   

2.8

     Interest on Loans      74   

2.9

     Conversion/Continuation      76   

2.10

     Default Interest      77   

2.11

     Fees; Premium      77   

2.12

     Scheduled Payments      78   

2.13

     Voluntary Prepayments/Commitment Reductions      79   

2.14

     Mandatory Prepayments      81   

2.15

     Application of Prepayments      83   

2.16

     General Provisions Regarding Payments      84   

2.17

     Ratable Sharing      86   

2.18

     Making or Maintaining Eurodollar Rate Loans      87   

2.19

     Increased Costs; Capital Requirements      90   

2.20

     Taxes; Withholding, etc.      91   

2.21

     Obligation to Mitigate      96   

2.22

     Defaulting Lenders      97   

2.23

     Removal or Replacement of a Lender      100   

2.24

     Incremental Facilities      101   

2.25

     Extension Option      103   

2.26

     Reallocation of Tranche B Revolving Commitments      106   

 

i



--------------------------------------------------------------------------------

SECTION 3.      CONDITIONS PRECEDENT   107   

3.1

Conditions to Amendment and Restatement   107   

3.2

Conditions to Each Credit Extension   109    SECTION 4.      REPRESENTATIONS AND
WARRANTIES   110   

4.1

Organization; Requisite Power and Authority; Qualification   110   

4.2

Subsidiaries; Capital Stock and Ownership   110   

4.3

Due Authorization   111   

4.4

No Conflict   111   

4.5

Governmental Consents   111   

4.6

Binding Obligation   111   

4.7

Historical Financial Statements   112   

4.8

Projections   112   

4.9

No Material Adverse Change   112   

4.10

Adverse Proceedings, etc.   112   

4.11

Payment of Taxes   112   

4.12

Properties   113   

4.13

Environmental Matters   113   

4.14

No Defaults   114   

4.15

Governmental Regulation   114   

4.16

Margin Stock   114   

4.17

Employee Matters   114   

4.18

Employee Benefit Plans   115   

4.19

Solvency   116   

4.20

Disclosure   116   

4.21

Patriot Act   116   

4.22

Unrestricted Subsidiaries   116   

4.23

OFAC   116   

4.24

Anti-Corruption Laws   116    SECTION 5.      AFFIRMATIVE COVENANTS   116   

5.1

Financial Statements and Other Reports   117   

5.2

Existence   119   

5.3

Payment of Taxes and Claims   120   

5.4

Maintenance of Properties and Assets   120   

5.5

Insurance   120   

5.6

Inspections   121   

5.7

Lenders Meetings   121   

5.8

Compliance with Laws   121   

5.9

Environmental   121   

5.10

Subsidiaries   122   

5.11

Additional Material Real Estate Assets   124   

5.12

Further Assurances   125   

5.13

Post-Closing Matters   125   

5.14

Anti-Corruption Laws   125   

5.15

Designation of Subsidiaries   126   

 

ii



--------------------------------------------------------------------------------

SECTION 6.      NEGATIVE COVENANTS   126   

6.1

Indebtedness   126   

6.2

Liens   132   

6.3

No Further Negative Pledges   135   

6.4

Restricted Junior Payments   136   

6.5

Restrictions on Subsidiary Distributions   138   

6.6

Investments   139   

6.7

Financial Covenants   142   

6.8

Fundamental Changes; Disposition of Assets; Acquisitions   142   

6.9

Disposal of Subsidiary Interests   144   

6.10

Transactions with Shareholders and Affiliates   144   

6.11

Conduct of Business   145   

6.12

Amendments or Waivers of Certain Agreements   145   

6.13

Fiscal Year   146   

6.14

Hedge Agreements   146   

6.15

Sanctions   146   

6.16

Anti-Corruption Laws   146    SECTION 7.      GUARANTY   146   

7.1

Guaranty of the Obligations   146   

7.2

Contribution by Guarantors   146   

7.3

Payment by Guarantors   147   

7.4

Liability of Guarantors Absolute   147   

7.5

Waivers by Guarantors   149   

7.6

Guarantors’ Rights of Subrogation, Contribution, etc.   150   

7.7

Subordination of Other Obligations   151   

7.8

Continuing Guaranty   151   

7.9

Authority of Guarantors or Company   151   

7.10

Financial Condition of Company   151   

7.11

Bankruptcy, etc.   151   

7.12

Discharge of Guaranty   152   

7.13

Reaffirmation   152    SECTION 8.      EVENTS OF DEFAULT   153   

8.1

Events of Default   153    SECTION 9.      AGENTS   156   

9.1

Appointment of Agents   156   

9.2

Powers and Duties   156   

9.3

General Immunity   156   

9.4

Agents Entitled to Act as Lender   158   

 

iii



--------------------------------------------------------------------------------

9.5

Lenders’ Representations, Warranties and Acknowledgment   159   

9.6

Resignation of Administrative Agent   159   

9.7

Collateral Documents and Guaranty   161   

9.8

No Other Duties, Etc.   161   

9.9

Credit Bidding   161    SECTION 10.      MISCELLANEOUS   162   

10.1

Notices   162   

10.2

Expenses   164   

10.3

Indemnity   165   

10.4

Set-Off   167   

10.5

Amendments and Waivers   167   

10.6

Successors and Assigns; Participations   170   

10.7

Independence of Covenants   176   

10.8

Survival of Representations, Warranties and Agreements   176   

10.9

No Waiver; Remedies Cumulative   177   

10.10

Marshalling; Payments Set Aside   177   

10.11

Severability   178   

10.12

Obligations Several; Independent Nature of Lenders’ Rights   178   

10.13

No Advisory or Fiduciary Responsibility   178   

10.14

Headings   179   

10.15

APPLICABLE LAW   179   

10.16

CONSENT TO JURISDICTION   179   

10.17

WAIVER OF JURY TRIAL   180   

10.18

Confidentiality   180   

10.19

Usury Savings Clause   182   

10.20

Counterparts   182   

10.21

Effectiveness   182   

10.22

Patriot Act   182   

10.23

Electronic Execution of Assignments   183   

10.24

Judgment Currency   183   

10.25

ENTIRE AGREEMENT   183   

 

iv



--------------------------------------------------------------------------------

APPENDICES: A-1 Term Loan Commitments A-2 Revolving Commitments B Letter of
Credit Commitments C Notice Addresses SCHEDULES: 1.1(a) Amendment and
Restatement Effective Date Senior Notes 1.1(b) Convertible Debentures 1.1(c)
Excluded Subsidiaries 1.1(d) Existing Letters of Credit 1.1(e) Foreign
Subsidiaries 1.1(f) Material Restricted Subsidiaries 1.1(g) Disqualified Lender
List 4.1 Jurisdictions of Organization 4.2 Subsidiaries; Capital Stock and
Ownership 4.12(b) Real Estate Assets 4.12(c) Restatement Date Material Real
Estate Assets 4.22 Unrestricted Subsidiaries 5.13 Post-Closing Matters 6.1
Certain Indebtedness 6.1(x)(1) Terms of Subordination – Affiliates 6.1(x)(2)
Terms of Subordination – Non-Affiliates 6.2 Certain Liens 6.6(g) Certain
Investments 6.6(n) Certain Investments in China 6.7(a) Collateral Accounts with
respect to Restricted Project Cash 6.8 Certain Permitted Asset Sales 6.10
Certain Affiliate Transactions EXHIBITS: A-1 Funding Notice A-2
Conversion/Continuation Notice A-3 Issuance Notice B-1 Term Loan Note B-2
Revolving Loan Note B-3 Swing Line Note C Compliance Certificate E Assignment
Agreement F U.S. Tax Compliance Certificates G Solvency Certificate H
Counterpart Agreement J Joinder Agreement L Intercreditor Agreement Term Sheet

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of April 10,
2015, by and among COVANTA ENERGY, LLC, a Delaware limited liability company
(“Company”), COVANTA HOLDING CORPORATION, a Delaware corporation (“Holding”),
CERTAIN SUBSIDIARIES OF COMPANY, as Guarantors, THE LENDERS PARTY HERETO FROM
TIME TO TIME, BANK OF AMERICA, N.A., as Administrative Agent (“Bank of America”,
together with its permitted successors in such capacity, “Administrative Agent”)
and as Collateral Agent (together with its permitted successors in such
capacity, the “Collateral Agent”) and Issuing Bank, CRÉDIT AGRICOLE CORPORATE
AND INVESTMENT BANK, JPMORGAN CHASE BANK, N.A., CITIZENS BANK, N.A. and MUFG
UNION BANK, N.A., as Co-Syndication Agents (in such capacities, “Co-Syndication
Agents”), and TD BANK, N.A., SUMITOMO MITSUI BANKING CORPORATION and COMPASS
BANK, as Co-Documentation Agents (in such capacities, “Co-Documentation
Agents”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, the Company, Holding, the Guarantors party thereto, the Lenders party
thereto from time to time, the Administrative Agent, Collateral Agent and
Issuing Bank and the other agents party thereto, are parties to the Original
Credit Agreement pursuant to which certain loans and other extensions of credit
were made to the Company;

WHEREAS, Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets to the extent permitted by existing Contractual
Obligations and regulatory limitations binding on Company or any of its
Subsidiaries; provided that Company shall not be required to pledge (i) the
Capital Stock of any Unrestricted Subsidiary, (ii) more than 65% of the Capital
Stock of any Foreign Subsidiary or (iii) any other Excluded Asset;

WHEREAS, Guarantors, have agreed to guarantee the obligations of Company
hereunder and to the extent permitted by existing Contractual Obligations and
regulatory limitations, binding on Holding, Company or any of its Subsidiaries,
to secure their respective Obligations by granting to Collateral Agent, for the
benefit of Secured Parties, a First Priority Lien on substantially all of their
respective assets; provided that (A) no Guarantor Subsidiary shall be required
to pledge (i) the Capital Stock of any Unrestricted Subsidiary, (ii) more
than 65% of the Capital Stock of any Foreign Subsidiary or (iii) any other
Excluded Asset and (B) Holding shall only be required to pledge the Capital
Stock of Company;

WHEREAS, subject to Section 2.23, the Requisite Lenders (as defined in the
Original Credit Agreement) and each Revolving Lender under the Original Credit
Agreement who shall become a Tranche A Revolving Lender under this Agreement
have agreed to amend and restate the Original Credit Agreement on and subject to
the terms and conditions set forth herein; and



--------------------------------------------------------------------------------

WHEREAS, the parties hereto intend that (a) the Original Obligations shall
continue to exist under this Agreement on the terms set forth herein, (b) the
Loans under the Original Credit Agreement outstanding as of the Amendment and
Restatement Effective Date shall be Loans under and as defined in this Agreement
on the terms set forth herein, (c) any Revolving Commitments and Letters of
Credit outstanding under the Original Credit Agreement as of the Amendment and
Restatement Effective Date shall be Letters of Credit and Revolving Commitments,
as applicable, under and as defined in this Agreement on the terms set forth
herein and (d) the Collateral and the Credit Documents shall continue to secure,
guarantee, support and otherwise benefit the Original Obligations as well as the
other Obligations of the Company and the other Credit Parties under this
Agreement and the other Credit Documents;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree to amend and restate
the Original Credit Agreement as follows:

 

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated Adjusted EBITDA of such
Acquired Entity or Business (determined as if references to Company and the
Restricted Subsidiaries in the definition of Consolidated Adjusted EBITDA were
references to such Acquired Entity or Business and its Subsidiaries), all as
determined on a consolidated basis for such Acquired Entity or Business.

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated Adjusted EBITDA”.

“Act” as defined in Section 4.21.

“Additional Revolving Commitment” as defined in Section 2.24(a).

“Additional Revolving Lender” as defined in Section 2.24(a).

“Additional Revolving Loan” as defined in Section 2.24(c).

“Additional Term Loan” as defined in Section 2.24(b).

“Additional Term Loan Commitment” as defined in Section 2.24(a).

“Additional Term Loan Exposure” means, with respect to any Lender as of any date
of determination, the outstanding principal amount of the Additional Term Loans
of such Lender for a Series.

“Additional Term Loan Lender” as defined in Section 2.24(a).

 

-2-



--------------------------------------------------------------------------------

“Additional Term Loan Maturity Date” means the date that Additional Term Loans
of a Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.

“Additional Tranche A Lender” as defined in Section 2.26(a).

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of an
Authorized Officer of Company or any of its Subsidiaries, threatened against or
affecting Company or any of its Subsidiaries or any property of Company or any
of its Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

“Agent” means each of Administrative Agent, Collateral Agent, Co-Syndication
Agents and Co-Documentation Agents.

“Aggregatable Restricted Subsidiaries” means two (2) or more Restricted
Subsidiaries (i) which for the most recent Fiscal Year individually accounted
for less than 5.00%, but collectively accounted for more than 15.00%, of the
Consolidated Adjusted EBITDA of Company and its Restricted Subsidiaries, or
(ii) which as at the end of the most recent Fiscal Year, individually owned less
than 5.00%, but collectively owned more than 15.00%, of the Total Tangible
Assets of Company and its Restricted Subsidiaries.

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Amended and Restated Credit and Guaranty Agreement, dated
as of April 10, 2015, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Alternative Currency” means Euros, Pounds Sterling, Canadian Dollars and each
other currency (other than Dollars) that is approved in accordance with Section
1.5.

 

-3-



--------------------------------------------------------------------------------

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Letter of Credit Outstandings” means the stated amount of
all outstanding Letter of Credit in respect of Letters of Credit denominated in
an Alternative Currency.

“Alternative Currency Loan” means a Loan denominated in an Alternative Currency.

“Amended Mortgage” as defined in Section 5.13(a).

“Amendment and Restatement Effective Date” means the date on which the
conditions specified in Section 3.1 are satisfied.

“Amendment and Restatement Effective Date Senior Notes” means Holding’s Senior
Notes identified on Schedule 1.1(a), any exchange notes issued in exchange
therefor, in each case pursuant to their respective Indentures, also identified
on Schedule 1.1(a), and any other senior unsecured debt securities issued by
Holding after the Amendment and Restatement Effective Date.

“Amendment and Restatement Effective Date Senior Notes Documents” means the
Amendment and Restatement Effective Date Senior Notes, the Indentures identified
on Schedule 1.1(a) and all other documents executed and delivered with respect
to the Amendment and Restatement Effective Date Senior Notes or the Indentures
identified on Schedule 1.1(a).

“Applicable Margin” means a percentage per annum, determined by reference to the
Leverage Ratio in effect from time to time as set forth in the Pricing Grid.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by Administrative Agent or
the applicable Issuing Bank, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than Company or any Guarantor
Subsidiary), in one transaction or a series of transactions, of all or any part
of Company’s or any of its Restricted Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible (other than Cash), whether now owned or hereafter acquired,
including, without limitation, the Capital Stock of any of Company’s Restricted
Subsidiaries, other than (i) inventory (or other assets) sold or leased in the
ordinary course of business, (excluding any such sales by operations or
divisions discontinued), and (ii) Excluded Asset Sales.

 

-4-



--------------------------------------------------------------------------------

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by
Administrative Agent and Company.

“Assignment Effective Date” as defined in Section 10.6(d)(i).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chief executive officer, general counsel, chief financial officer,
chief accounting officer or treasurer or any other officer or employee of the
applicable Person designated in or pursuant to an agreement between such Person
and the Administrative Agent.

“Available Amount” means, at any time, an amount determined on a cumulative
basis equal to the sum of, without duplication:

(a) an amount equal to $50,000,000, plus

(b) an amount (not less than zero) equal to:

(i) the Excess Cash Flow Amount at such time, plus

(ii) to the extent not already included or reflected in the Excess Cash Flow
Amount, the cumulative amount of cash and Cash Equivalent proceeds from Holding
Capital Contribution, plus

(iii) to the extent not already included or reflected in the Excess Cash Flow
Amount, in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, Company or a
Restricted Subsidiary of Company, the fair market value (as determined by an
Authorized Officer of Company) of the Investments consisting of cash and Cash
Equivalents of Company and its Restricted Subsidiaries in such Unrestricted
Subsidiary at the time of such re-designation (but not in excess of the original
principal amount of the Investment in such Unrestricted Subsidiary immediately
prior to such re-designation), combination or transfer (or of the assets
transferred or conveyed, as applicable), in each case to the extent such
Investments correspond to the designation of a Subsidiary as an Unrestricted
Subsidiary pursuant to Section 5.15 and were originally made using the Available
Amount pursuant to Section 6.6(u), plus

(iv) any Declined Proceeds, plus

(v) an amount equal to the net reduction in Investments made pursuant to
Section 6.6(u) (not in excess of the original amount of such Investments) in
respect of any returns in cash and Cash Equivalents (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by Holding and its Restricted
Subsidiaries from such Investments, minus

 

-5-



--------------------------------------------------------------------------------

(vi) any amount of the Available Amount used to make Investments pursuant to
Section 6.6(u) after the Amendment and Restatement Effective Date and prior to
such time, minus

(vii) any amount of the Available Amount used to make Permitted Acquisitions
pursuant to Section 6.8(g) after the Amendment and Restatement Effective Date
and prior to such time, minus

(viii) any amount of the Available Amount used to make Restricted Junior
Payments pursuant to Sections 6.4(d) after the Amendment and Restatement
Effective Date and prior to such time.

“Bank of America” as defined in the preamble hereto.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
greatest of (i) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate,” (ii) the
Federal Funds Effective Rate in effect on such day plus  1⁄2 of 1.00% and
(iii) the Eurodollar Rate plus 1.00%; and if the Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, the term “Business Day” shall mean any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market, (iii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on or with respect to, Euro Denominated Loans and
Sterling Denominated Loans, any day which is a Business Day described in
clauses (i) and (ii) and which is also (a) a day for trading by and between
banks in the London interbank market and which shall not be a legal holiday or a
day on which banking institutions are authorized or required by law or other
government action to close in London, England and (b) in relation to any payment
in Euros, a day on which the Trans European Automated Real-Time Gross Settlement
Express Transfer 2 (TARGET 2) System is open and (iv) with respect to all
notices and determinations in connection with, and payments of principal

 

-6-



--------------------------------------------------------------------------------

and interest on or with respect to, Canadian Dollar Denominated Loans, any day
which is a Business Day described in clauses (i) and (ii) and which is also a
day which is not a legal holiday under the laws of Canada or is a day on which
banking institutions are not authorized or required by law or other government
action to close in Canada.

“Canadian Dollar Denominated Loans” means each Revolving Loan denominated in
Canadian Dollars at the time of incurrence thereof.

“Canadian Dollars” and the “C$” means freely transferable lawful money of Canada
(expressed in Canadian dollars).

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing from the issuer thereof.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash or deposit account
balances in Dollars, at a location and pursuant to documentation in form and
substance satisfactory to Administrative Agent and Issuing Banks (and “Cash
Collateralization” has a corresponding meaning). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as at any date of determination, (i) Dollars, Euros,
Pounds Sterling and Canadian Dollars; (ii) marketable securities (a) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States Government or (b) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date; (iii) marketable
direct obligations issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (v) certificates of deposit
or bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia that
(a) is at least “adequately capitalized” (as defined in the regulations of its
primary Federal banking regulator) and (b) has Tier 1 capital (as defined in
such regulations) of not less than $100,000,000; (vi) shares of any money market
mutual fund that (a) has at least 95% of its assets invested continuously in the

 

-7-



--------------------------------------------------------------------------------

types of investments referred to in clauses (i), (ii) and (iii) above, and
(b) has net assets of not less than $500,000,000; (vii) any repurchase agreement
having a term of thirty (30) days or less entered into with any commercial
banking institution satisfying the criteria set forth in clause (v) which is
secured by a fully perfected security interest in any obligation of the type
described in clause (i) above, (viii) securities and investments held by Foreign
Subsidiaries pursuant to the requirements of Project documents to which they are
a party, (ix) other investment-grade instruments and securities held by Foreign
Subsidiaries, (x) auction rate securities or auction rate preferred stock having
a rate reset frequency of less than ninety (90) days and having, at the time of
the acquisition thereof, a rating of at least A from S&P or from Moody’s and
(xi) in the case of Foreign Subsidiaries, Investments made in the jurisdiction
where such Foreign Subsidiaries customarily make similar Investments that are of
a type and credit quality comparable to the Investments described in the
foregoing clauses of this definition.

“Cash Management Agreement” means any agreement providing for treasury,
depositary, purchasing card, e-payables or cash management services, including
in connection with any automated clearing house transfers of funds or any
similar transactions entered into by Company or its Subsidiaries.

“Change in Law” means the effectiveness, after the date of this Agreement, of
any of the following: (a) any law, rule, regulation or treaty, (b) any change in
any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means, at any time, (i) any Person other than Holding shall
acquire direct ownership, beneficially or of record, of any voting stock of
Company or (ii) any person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act, but excluding any employee benefit
plan of Holding and its Subsidiaries and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
shall at any time have acquired direct or indirect beneficial ownership (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of 50% of the
outstanding voting stock of Holding or (iii) the majority of the seats (other
than vacant seats) on the board of directors (or similar governing body) of
Holding cease to be occupied by Persons who either (A) were members of the board
of directors of Holding on the Closing Date or (B) were nominated for election
by the board of directors of Holding, a majority (other than vacant seats) of
whom were directors on the Closing Date or whose election or nomination for
election was previously approved by a majority of such directors.

“Class” means, in each case, under this Agreement as originally in effect or as
amended in accordance with the terms hereof pursuant to Section 10.5, (i) with
respect to Lenders, each of the following classes of Lenders: (a) Lenders having
Term Loan Exposure, (b) Lenders having

 

-8-



--------------------------------------------------------------------------------

Additional Term Loan Exposure of each Series and (c) Lenders having Revolving
Exposure (including Swing Line Lender); (ii) with respect to Loans, each of the
following classes of Loans: (a) Term Loans, (b) each Series of Additional Term
Loans and (c) Revolving Loans (including Swing Line Loans and Additional
Revolving Loans); and (iii) with respect to Commitments, each of the following
classes of Commitments: (a) Term Loan Commitments and (b) Revolving Commitments.

“Closing Date” means March 28, 2012.

“Co-Documentation Agent” as defined in the preamble hereto.

“Co-Syndication Agent” as defined in the preamble hereto.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Holding
Pledge Agreement, Mortgages and all other instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to Collateral Agent, for the benefit of
Secured Parties, a Lien on any real, personal or mixed property of that Credit
Party as security for the Obligations.

“Commitment” means any Revolving Commitment or Term Loan Commitment.

“Commitment Fee Rate” means a percentage per annum, determined by reference to
Leverage Ratio in effect from time to time as set forth in the Pricing Grid.

“Commodities Agreement” means any agreement (including each confirmation entered
into pursuant to any master agreement) providing for swaps, caps, collars, puts,
calls, floors, futures (including, without limitation, exchange traded futures),
options, spots, forwards, power purchase, tolling or sale agreements, fuel
purchase or sale agreements, emissions credit purchase or sales agreements,
power transmission agreements, fuel transportation agreements, fuel storage
agreements, netting agreements, or commercial or trading agreements, each with
respect to, or involving the purchase, transmission, distribution, sale, lease
or hedge of, any commodities, including but not limited to any energy,
generation capacity or fuel, plastics, metals or any other energy related
commodity, service or risk, price or price indices for any such commodities,
services or risks or any other similar derivative agreements, any renewable
energy credits, carbon emission credits and any other “cap and trade” related
credits, assets or attributes with an economic value and any other similar
agreements, to which Company or any of its Subsidiaries is a party.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” as defined in the preamble hereto.

 

-9-



--------------------------------------------------------------------------------

“Company Materials” as defined in Section 5.1(j).

“Competitor” means any Person that is identified in good faith by the Company in
accordance with the definition of “Disqualified Lender” to be a competitor of
the Company and its Subsidiaries. “Competitors” shall include Affiliates of any
such Person to the extent such Affiliate is designated by its name in writing in
accordance with the definition of “Disqualified Lender”.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C, with such amendments or modifications as may be approved by
Administrative Agent and Company.

“Consolidated Adjusted Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of (x) all Indebtedness of the type
identified in clauses (i) through (iv) of the definition of Indebtedness of
Company and its Restricted Subsidiaries (excluding premiums and discounts) and
(y) Guaranty Indebtedness, determined on a consolidated basis in accordance with
GAAP minus (i) Restricted Project Cash, (ii) all Permitted Subordinated
Indebtedness owing to Holding and (iii) in the event of changes to GAAP
accounting for Capital Leases result in operating leases being reclassified as
Capital Leases, then the aggregate amount of Indebtedness resulting from such
reclassification. For the avoidance of doubt, Performance Guaranties and undrawn
Letters of Credit shall not constitute Consolidated Adjusted Debt

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Company and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP equal to:

(a) the sum, without duplication, of the amounts for such period of
(i) Consolidated Net Income, (ii) Consolidated Interest Expense,
(iii) provisions for taxes, (iv) total depreciation expense, (v) total
amortization expense, (vi) decreases in unbilled service receivables,
(vii) minority interests, (viii) non-Cash compensation expense from the issuance
of restricted stock and stock options, (ix) Transaction Costs and all legal,
accounting and other expenses incurred in connection with the Transactions or
any Permitted Acquisition, Investment, Asset Sale or other disposition (whether
or not consummated) to the extent deducted in determining Consolidated Net
Income for such period, (x) write-offs of deferred financing expenses in
connection with repayment of any Indebtedness and any amortization thereof,
(xi) extraordinary losses and unusual or non-recurring charges, severance,
relocation costs and curtailments or modifications to pensions and
post-retirement employee benefit plans, (xii) amortization of deferred financing
costs, (xiii) restructuring charges or reserves (including restructuring costs
related to acquisitions after the Closing Date and to closure/consolidation of
facilities), (xiv) the amount of net cost savings projected by Company in good
faith to be realized as a result of specified actions determined during such
period to be taken (calculated on a pro forma basis as though such cost savings
had been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions, provided that (A) such
cost savings are reasonably identifiable and factually supportable, (B) such
actions are taken within 18 months after the date of determination, (C) no cost
savings shall be added pursuant to this clause (xiv) to the extent duplicative
of any expenses or charges relating to such cost savings that are included in
clause (xiii) above with respect to such period and (D) a

 

-10-



--------------------------------------------------------------------------------

certificate executed by an Authorized Officer of Company shall be delivered to
Administrative Agent stating that such cost savings are based on reasonable
estimates, information and assumptions and that such Authorized Officer has no
reason to believe that the projected cost savings will not be achieved,
(xv) (A) the Acquired EBITDA of any Person that is designated as a Restricted
Subsidiary, property, business or asset acquired by Company or any Restricted
Subsidiary during such period (but not the Acquired EBITDA of any related
Person, property, business or assets to the extent not so acquired), to the
extent not subsequently sold, transferred or otherwise disposed during such
period by Company or such Restricted Subsidiary (each such Person, property,
business or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”), based on the actual Acquired EBITDA of such Acquired
Entity or Business for such period (including the portion thereof occurring
prior to such acquisition) and (B) for the purposes of the definition of the
term “Permitted Acquisition” and Section 6.7, an adjustment in respect of each
Acquired Entity or Business equal to the amount of the Pro Forma Adjustment with
respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) as specified in a
certificate executed by an Authorized Officer of Company and delivered to
Administrative Agent, and (xvi) other non-Cash items reducing Consolidated Net
Income (excluding any such non-Cash item to the extent that it represents an
accrual or reserve for potential Cash items to be paid within the next twelve
months or amortization of a prepaid Cash item that was paid in a prior period),
minus

(b) non-Cash items (excluding any non-Cash item to the extent it represents the
reversal of an accrual or reserve for a potential Cash item that reduced
Consolidated Adjusted EBITDA in any prior period) plus increases in unbilled
service receivables;

provided that to the extent included in Consolidated Net Income,

(i) there shall be excluded in determining Consolidated Adjusted EBITDA non-Cash
currency translation gains and losses related to currency remeasurements of
Indebtedness (including the net loss or gain resulting from Hedge Agreements for
currency exchange risk), and

(ii) there shall be excluded in determining Consolidated Adjusted EBITDA for any
period, any adjustments resulting from the application of Statement of Financial
Accounting Standards No. 133,

(iii) for purposes of determining the Leverage Ratio or Interest Coverage Ratio
only, there shall be excluded in determining Consolidated Adjusted EBITDA for
any period the Disposed EBITDA of any Person, property, business or asset sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations by Company or any Restricted Subsidiary during such period (each such
Person, property, business or asset so sold or disposed of, a “Sold Entity or
Business”), based on the actual Disposed EBITDA of such Sold Entity or Business
for such period (including the portion thereof occurring prior to such sale,
transfer or disposition).

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Company and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “additions to plant, property and equipment” or similar items
reflected in the consolidated statement of cash flows of Company and its
Restricted Subsidiaries.

 

-11-



--------------------------------------------------------------------------------

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Restricted Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
Cash and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Restricted Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding the current portion of long term debt.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Restricted Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Company and
its Restricted Subsidiaries (including all commissions, discounts and other fees
and charges owed with respect to letters of credit and net costs under Hedge
Agreements) plus the amount of any Restricted Junior Payments paid by Company to
Holding pursuant to Section 6.4(c)(i), but excluding (to the extent otherwise
included), however, (w) interest expense in respect of Permitted Subordinated
Indebtedness owing to Holding, (x) interest that is capitalized in connection
with construction financing, (y) all Transaction Costs and (z) (i) any
write-offs of deferred financing expenses in connection with repayment of
Indebtedness and (ii) amortization of deferred financing costs.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Company and its Restricted Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP, minus,
to the extent otherwise included and without duplication, (ii) (a) any after-tax
gains (or losses) attributable to Asset Sales or returned surplus assets of any
Pension Plan, (b) (to the extent not included in clause (a) above) any net
extraordinary gains or (plus) net extraordinary losses and (c) income of any
Unrestricted Subsidiary, provided that Consolidated Net Income shall be
increased by the amount of dividends or other distributions actually paid to
Company or one of the Restricted Subsidiaries by such Unrestricted Subsidiary
during such period in respect of the income earned by such Unrestricted
Subsidiary in such period or in any prior period (to the extent not previously
included in Consolidated Net Income). In addition, to the extent not already
accounted for in the Consolidated Net Income, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
net proceeds received by Company or any Restricted Subsidiary thereof from
business interruption insurance.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities. For
purposes of determining Excess Cash Flow for any period, any decrease or
increase in Consolidated Working Capital during such period shall exclude
(a) the effect of reclassification during such period of current assets to long
term assets and current liabilities to long term liabilities, (b) the effect of
any Permitted Acquisition during such period and (c) the designation of any
Unrestricted Subsidiary as a Restricted Subsidiary or any Restricted Subsidiary
as an Unrestricted Subsidiary during such period; provided that (i) there shall
be included with respect to any Permitted Acquisition during

 

-12-



--------------------------------------------------------------------------------

such period an amount (which may be a negative number) by which the Consolidated
Working Capital acquired in such Permitted Acquisition as at the time of such
acquisition exceeds (or is less than) Consolidated Working Capital at the end of
such period and (ii) there shall be included with respect to any Unrestricted
Subsidiary that is designated as a Restricted Subsidiary or any Restricted
Subsidiary that is designated as an Unrestricted Subsidiary during such period
an amount (which may be a negative number) by which the Consolidated Working
Capital gained in such designation as at the time of such designation exceeds
(or is less than) Consolidated Working Capital at the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Convertible Debentures” means Holding’s convertible debentures identified on
Schedule 1.1(b) and any senior convertible debentures issued by Holding after
the Amendment and Restatement Effective Date.

“Corporate Services Reimbursement Agreement” means the corporate services and
expense reimbursement agreement entered into by Holding and Company on March 10,
2004, as such agreement may be amended, restated, supplemented or otherwise
modified from time to time to the extent permitted under Section 6.12.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Subsidiary of Company pursuant to Section 5.10.

“Crédit Agricole” as defined in the preamble hereto.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the
Intercompany Subordination Agreement, the Collateral Documents, any Letter of
Credit Applications or reimbursement agreements or other documents or
certificates requested by an Issuing Bank executed by Company in favor of an
Issuing Bank relating to Letters of Credit, and all other certificates,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent, any Issuing Bank or any Lender in connection herewith.

“Credit Extension” means and includes the making (but not the conversion or
continuation) of a Loan and the issuance, amendment, extension or renewal of a
Letter of Credit.

 

-13-



--------------------------------------------------------------------------------

“Credit Party” means Company and each Guarantor.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Company’s and its Subsidiaries’ operations
and not for speculative purposes.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Declined Proceeds” as defined in Section 2.14(h).

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Company in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent, any Issuing Bank, Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Line
Loans) within two (2) Business Days of the date when due, (b) has notified
Company, Administrative Agent, any Issuing Bank or Swing Line Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by Administrative Agent or Company, to confirm in writing to Administrative
Agent and Company that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Company), or (d) Administrative Agent has received
notification that such Lender has, or has a direct or indirect parent company
that (i) is insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, (ii) has become
subject of a proceeding under the Debtor Relief Law or (iii) is a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender or its direct or indirect parent company, or such Lender or its
direct or indirect parent company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Capital Stock in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest

 

-14-



--------------------------------------------------------------------------------

does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by Administrative Agent that
a Lender is a Defaulting Lender under any one or more of clauses (a) through
(d) above, and of the effective date of such status, shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.22(b)) as of the date established
therefor by Administrative Agent in a written notice of such determination,
which shall be delivered by Administrative Agent to Company, any Issuing Bank,
Swing Line Lender(s) and any such Lender promptly following such determination.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans of the relevant Type of
Loan plus (iii) 2.00% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin applicable to the relevant Type
of Loan) otherwise applicable to such Loan plus 2.00% per annum, and (b) when
used with respect to Letter of Credit Fees, a rate equal to the Applicable
Margin that applies to the applicable Revolving Loans that are Eurodollar Rate
Loans plus 2.00% per annum.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Jurisdiction” means any country or territory that is the subject of
country-wide or territory-wide Sanctions broadly prohibiting dealings with or in
such country or territory.

“Development Stage” means, with respect to any Excluded Project Subsidiary the
period prior to the first anniversary of the date of commencement of its
commercial operations of a Project, as indicated on a certificate executed by an
Authorized Officer of Company.

“Development Subsidiary” means, solely for the purpose of excluding such
Subsidiary from Company’s obligation to comply with Section 5.10 with respect to
such Subsidiary, a Restricted Subsidiary established by Company or any of its
Restricted Subsidiaries for the sole purpose of bidding on a prospective
Project; provided that (i) any equity Investment in such Subsidiary by Company
or another Subsidiary of Company in aggregate when taken together with all other
equity Investments in Development Subsidiaries shall not exceed $10,000,000 at
any one time outstanding; (ii) such Subsidiary shall have no assets other than
Cash pursuant to clause (i) of this definition and intercompany Indebtedness
permitted hereunder and the agreements to which it is party and which are
entered into in the ordinary course of business and are necessary for it to
develop or bid on prospective Projects and (iii) such Subsidiary’s sole business
shall be limited to those actions necessary to develop or bid on prospective
Projects. At such time, if any, as such Subsidiary shall incur any Indebtedness
(other than intercompany Indebtedness permitted hereunder), grant any Liens or
make any Investment or Restricted Junior Payment or carry on any activity other
than that expressly permitted by sub-clause (iii) above, such Subsidiary shall
cease to be a Development Subsidiary.

 

-15-



--------------------------------------------------------------------------------

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated Adjusted EBITDA of such Sold
Entity or Business (determined as if references to Company and the Restricted
Subsidiaries in the definition of Consolidated Adjusted EBITDA were references
to such Sold Entity or Business and its Restricted Subsidiaries), all as
determined on a consolidated basis for such Sold Entity or Business.

“Disqualified Lender” means each Person who is a Competitor identified on
Schedule 1.1(g), and any Person who is a Competitor five (5) Business Days after
written notice thereof by the Company to the Lenders (which notice shall be
given through the Platform, it being understood that the Administrative Agent
shall provide access to the Company to the Platform for the purposes of giving
such notices); provided that “Disqualified Lender” shall exclude any Person that
the Company has designated as no longer being a “Disqualified Lender” by written
notice delivered to the Administrative Agent from time to time.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Administrative Agent or the Issuing Bank, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Restricted Subsidiary of Company organized under
the laws of the United States of America, any State thereof or the District of
Columbia other than any such Subsidiary, substantially all the assets of which
is Capital Stock in Foreign Subsidiaries.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for purposes of Section 10.6), and (ii) any other Person that meets the
requirements to be an assignee under Section 10.6(c) and (d)(i) (subject to such
consents, if any, as may be required under Sections 10.6(c)(i), (ii) or (iii)),
provided that no natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person),
Defaulting Lender nor the Company, Holding or any Affiliate of Company or
Holding shall be an Eligible Assignee. For the avoidance of doubt, any
Disqualified Lender is subject to Section 10.6(i).

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed to by, Company or any of its Subsidiaries.

“EMU” means the Economic and Monetary Union as contemplated in the EU Treaty.

“EMU Legislation” means the legislative measures of the EMU for the introduction
of, changeover to, or operation of the Euro in one or more member states.

 

-16-



--------------------------------------------------------------------------------

“Environmental Claim” means any investigation, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order or directive,
by any Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with any Release or threatened Release of Hazardous Material;
or (iii) in connection with any actual or alleged damage, injury, threat or harm
to health, safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, laws
(including common law), ordinances, orders, agreements, decrees, rules,
regulations, judgments, Governmental Authorizations, or any other requirements
of Governmental Authorities relating to (i) environmental matters, including
those relating to pollution or any Release or threatened Release of Hazardous
Materials; (ii) the generation, use, storage, transportation, treatment,
processing, removal, remediation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Company or any of its Subsidiaries or any Facility.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Company or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of Company or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Company
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Company or such Subsidiary and with
respect to liabilities arising after such period for which Company or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code or

 

-17-



--------------------------------------------------------------------------------

Section 302 of ERISA with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code or Section 302(c) of
ERISA) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Company, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063
or 4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate
any Pension Plan, or the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (vi) the imposition of liability on
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan, if there is any potential material liability therefor,
or the receipt by Company, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the
imposition on Company, any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against Company, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (x) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan (or any other
Employee Benefit Plan) to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; (xi) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan; or (xii) the determination that any Pension
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Internal Revenue Code or
Sections 303, 304 and 305 of ERISA.

“EU Treaty” means the Treaty on European Union.

“Euro” means the single currency of the Participating Member States introduced
in accordance with the provisions of Article 109(i)4 of the EU Treaty.

“Euro Denominated Loan” means each Loan denominated in Euros.

 

-18-



--------------------------------------------------------------------------------

“Eurodollar Rate” means, (a) for any Interest Period with respect to a
Eurodollar Rate Loan (other than a Eurodollar Rate Loan denominated in Canadian
Dollars), the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time), at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (or, in respect of Loans or Letters of Credit
denominated in an Alternative Currency, such Alternative Currency) (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; (b) for any Interest Period with respect to a Eurodollar Rate
Loan denominated in Canadian dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by Administrative Agent, as published on the applicable Reuters screen
page (or such other commercially available source providing such quotations as
may be designated by Administrative Agent from time to time) at or about 10:00
a.m. (Toronto, Ontario time) on the Interest Rate Determination Date with a term
equivalent to such Interest Period; and (c) for any interest calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to LIBOR, at
11:00 a.m., London time, determined two Business Days prior to such date for
U.S. Dollar deposits with a term of one month commencing that day; provided that
to the extent a comparable or successor rate is approved by Administrative Agent
in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided further, that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by Administrative Agent, and if the Eurodollar Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Eurodollar Rate. Eurodollar Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Loans denominated in an Alternative
Currency must be Eurodollar Rate Loans.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Excess Cash Flow” means, for any period, an amount equal to:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income (excluding any such
non-Cash item to the extent that it represents an accrual or reserve for
potential Cash items to be paid within the next twelve months or amortization of
a prepaid Cash item that was paid in a prior period),

 

-19-



--------------------------------------------------------------------------------

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than such decreases arising from acquisitions
by Company and the Restricted Subsidiaries completed during such period),

(iv) an amount equal to the aggregate net non-cash loss on Asset Sales by
Company and the Restricted Subsidiaries during such period to the extent
deducted in arriving at such Consolidated Net Income,

(v) an amount equal to the loss, if any, of any Person accrued prior to the date
it becomes a Restricted Subsidiary of Company or is merged into or consolidated
with Company or any of its Restricted Subsidiaries or that Person’s assets are
acquired by Company or any of its Restricted Subsidiaries during such period to
the extent deducted in arriving at such Consolidated Net Income,

(vi) an amount equal to the repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash from any
Joint Venture in which Company or any of its Restricted Subsidiaries owns a
minority interest or from any Unrestricted Subsidiary, and

(vii) an amount equal to minority interest expense during such period, minus

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and extraordinary cash charges included,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior Fiscal Years, the amount of Consolidated Capital Expenditures made in cash
or accrued during such period, except to the extent that such Consolidated
Capital Expenditures were financed with the proceeds of Indebtedness of Company
or the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of Company
and the Restricted Subsidiaries (including (A) the principal component of
payments in respect of Capital Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.14(a) to the extent required due
to an Asset Sale that resulted in an increase to Consolidated Net Income and not
in excess of the amount of such increase but excluding (X) all other prepayments
of Term Loans and (Y) all prepayments of Revolving Loans and Swing Line Loans)
made during such period (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder), except to the extent financed with the proceeds of other
Indebtedness of Company or the Restricted Subsidiaries,

(iv) any amount equal to the aggregate net non-cash gain on Asset Sales by
Company and the Restricted Subsidiaries during such period to the extent
included in arriving at such Consolidated Net Income,

 

-20-



--------------------------------------------------------------------------------

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions by
Company and the Restricted Subsidiaries during such period),

(vi) cash payments by Company and the Restricted Subsidiaries during such period
in respect of long-term liabilities of Company and the Restricted Subsidiaries
other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior Fiscal Years, the amount of Investments and acquisitions made during such
period pursuant to Section 6.6 (other than Section 6.6(a)) to the extent that
such Investments and acquisitions were financed with internally generated cash
flow of Company and the Restricted Subsidiaries,

(viii) the amount of Restricted Junior Payments paid during such period pursuant
to Section 6.4(a), 6.4(b), 6.4(c) or 6.4(d) to the extent such Restricted Junior
Payments were financed with internally generated cash flow of Company and the
Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by Company and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Company and the Restricted Subsidiaries during such period that
are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Company or
any of the Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions or Consolidated Capital Expenditures to be consummated or
made during the period of four consecutive Fiscal Quarters of Company following
the end of such period, provided that to the extent the aggregate amount of
internally generated cash actually utilized to finance such Permitted
Acquisitions during such period of four consecutive Fiscal Quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
Fiscal Quarters,

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period,

(xiii) all amounts paid in respect of Transaction Costs and fees, costs and
expenses in connection with the Transactions, any Permitted Acquisitions,
Investments, Asset Sales or other dispositions (whether or not consummated);

 

-21-



--------------------------------------------------------------------------------

(xiv) an amount equal to the income, if any, of any Person accrued prior to the
date it becomes a Restricted Subsidiary of Company or is merged into or
consolidated with Company or any of its Restricted Subsidiaries or that Person’s
assets are acquired by Company or any of its Restricted Subsidiaries during such
period to the extent included in arriving at such Consolidated Net Income; and

(xv) cash payments to minority interests in Subsidiaries.

“Excess Cash Flow Amount” means, at any date of determination, an amount equal
to the sum of the amounts of Excess Cash Flow for all Excess Cash Flow Periods
ending on or prior to the date of determination.

“Excess Cash Flow Period” means each Fiscal Year of Company beginning with the
Fiscal Year ending December 31, 2012.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Asset Sales” means the collective reference to (i) any sale or
discount, in each case without recourse, of notes or accounts receivable arising
in the ordinary course of business, but only in connection with the compromise
or collection thereof or to resolve disputes that occur in the ordinary course
of business, (ii) any exchange of specific items of property between Company and
any of its Subsidiaries or among any Subsidiaries of Company, so long as the
purpose of each such exchange is to acquire replacement items of property which
are the functional equivalent of the item of property so exchanged,
(iii) disposals of obsolete, worn out or surplus property in the ordinary course
of business, including, without limitation, intellectual property, (iv) the
sale, lease, license, transfer or other disposition of equipment, materials and
other tangible assets by Company or any Subsidiary of Company to any Subsidiary
of Company; provided, however, that the aggregate fair market value of all such
equipment, materials and other tangible assets sold, leased, licensed,
transferred or otherwise disposed of pursuant to this clause (iv) does not
exceed $30,000,000 in the aggregate since the Amendment and Restatement
Effective Date, (v) sales of other assets for aggregate consideration of less
than $2,000,000 per Fiscal Year with respect to any transaction or series of
related transactions and less than $10,000,000 per Fiscal Year in the aggregate,
(vi) any license (other than an exclusive license) of intellectual property
owned by Company or its Subsidiaries in the ordinary course of business and
(vii) the liquidation or otherwise disposition of Cash Equivalents in the
ordinary course of business.

“Excluded Assets” means (i) any fee-owned Real Estate Asset not constituting a
Material Real Estate Asset and all Real Estate Asset constituting leaseholds,
(ii) (a) any vehicles and other assets subject to certificates of title and
(b) any letter of credit rights and any commercial tort claims, (iii) any assets
the grant of a Lien in respect of which is prohibited by law or contract (but
only to the extent that such prohibition was not created in contemplation
hereof), requires third party or governmental consents or results in material
adverse tax or regulatory consequences (as determined in good faith by Company),
(iv) any Margin Stock and any Capital Stock of any Unrestricted Subsidiary,
(v) Capital Stock of any Affiliate of a Credit Party to the extent such pledge
would result in additional financial reporting requirements under

 

-22-



--------------------------------------------------------------------------------

Rule 3-16 under Regulation S-X, but only to the extent necessary for such
Grantor not to be subject to such reporting requirements, (vi) any assets where
the cost of obtaining a security interest in, or perfection of, such assets
exceeds the practical benefit to the Secured Parties afforded thereby (as
reasonably determined in writing and in good faith by Company and Administrative
Agent), (vii) any intellectual property if the grant of a security interest
therein shall constitute or result in the abandonment, invalidation or rendering
unenforceable any right, title or interest therein, including U.S. intent-to-use
trademark application prior to the filing and acceptance of a statement of use
or affidavit of use in connection therewith, (viii) licenses and any other
property and assets the pledge of which would require Governmental Authorization
and (ix) the Capital Stock of any Non-Guarantor Subsidiary to the extent that a
pledge of, or granting of a security interest in, such Capital Stock would
result in material adverse tax consequences to Holding and its Restricted
Subsidiaries as reasonably determined in good faith by Company and
Administrative Agent; provided that such Capital Stock shall no longer
constitute an “Excluded Asset” at the time any such material adverse tax
consequences cease to exist or apply.

In addition, (i) no action shall be required in any jurisdiction other than the
jurisdiction of organization of the relevant Credit Party to create or perfect a
security interest in assets of such Credit Party governed by the UCC (and with
respect to intellectual property, filings in the United States Patent and
Trademark Office and/or United States Copyright Office, as applicable), (ii) no
action shall be required to be taken in order to perfect assets requiring
perfection through control agreements or by “control” (including deposit
accounts, other bank accounts or securities accounts or letter of credit rights)
(other than (x) the delivery of Certificated Securities (as defined in the
Pledge and Security Agreement) required to be pledged under the Credit Documents
and (y) to perfect security interests in Guarantors organized as limited
liability companies or partnerships); provided, that no other party (including
but not limited to the Senior Representative) has taken such action to perfect
such assets through control agreements or by “control”, (iii) the Credit Parties
shall not be required to obtain any landlord waivers, estoppels or collateral
access letters and (iv) no security agreements or pledge agreements governed by
any foreign law shall be required.

“Excluded Project Subsidiary” means, at any time, any “Excluded Project
Subsidiary” as of the Amendment and Restatement Effective Date and any
Restricted Subsidiary that (i) becomes a Restricted Subsidiary of Company after
the Amendment and Restatement Effective Date or is in its Development Stage as
of the Amendment and Restatement Effective Date and is an obligor or otherwise
bound with respect to Indebtedness that constitutes Limited Recourse Debt and
that is not an obligor with respect to any other Indebtedness, and (ii) has been
designated by a certificate executed by an Authorized Officer of Company as an
Excluded Project Subsidiary dedicated to the operation of one or more Projects
that has been and is to be financed only with equity contributions in cash and
Limited Recourse Debt (and not any other Indebtedness).

The board of directors of Company or the Chief Executive Officer, the Chief
Financial Officer or the Treasurer of Company may designate any Restricted
Subsidiary that complies with the requirements above to be an Excluded Project
Subsidiary. The board of directors of Company or the Chief Executive Officer,
the Chief Financial Officer or the Treasurer of Company may designate any
Excluded Project Subsidiary to be a Restricted Subsidiary that is

 

-23-



--------------------------------------------------------------------------------

not an Excluded Project Subsidiary, provided that if any existing Limited
Recourse Debt of such Excluded Project Subsidiary ceases to constitute Limited
Recourse Debt upon such designation or thereafter, such Indebtedness will be
deemed incurred at the time it ceases to be Limited Recourse Debt.

“Excluded Subsidiary” means (i) each Domestic Subsidiary of Company or of any
Subsidiary of Company for which becoming a Credit Party would constitute a
violation of (a) a Contractual Obligation existing on the Amendment and
Restatement Effective Date or, thereafter, a bona fide Contractual Obligation
(the prohibition contained in which was not entered into in contemplation of
this provision), in favor of a Person (other than Company or any of its
Subsidiaries or Affiliates) for which the required consents have not been
obtained (including, without limitation, any Excluded Project Subsidiary) or
(b) applicable law (including financial assistance, fraudulent conveyance,
preference, capitalization or other similar laws and regulations) affecting such
Subsidiary, provided that any such Subsidiary of Company or of another
Subsidiary shall cease to be covered under this clause at such time as such
Subsidiary’s becoming a Credit Party would no longer constitute a violation of
such Contractual Obligation or applicable law or regulation, whether as a result
of obtaining the required consents or otherwise and (ii) each Domestic
Subsidiary of Company identified on Schedule 1.1(c)-1. The Excluded
Subsidiaries, as of the Amendment and Restatement Effective Date, by virtue of
clause (i), above, are listed on Schedule 1.1(c)-2.

“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the Guaranty of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, as applicable, such Swap Obligation (or any
Guaranty thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act (determined after giving effect to any
“keepwell, support or other agreement” for the benefit of such Credit Party and
any and all guarantees of such Credit Party’s Swap Obligations by other Credit
Parties) at the time the Guaranty of such Credit Party, or a grant by such
Credit Party of a security interest, becomes or would become effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Exempt Subsidiary” means any “Exempt Subsidiary” under the Original Credit
Agreement as of the Amendment and Restatement Effective Date and any Domestic
Subsidiary that becomes a Restricted Subsidiary of Company after the Amendment
and Restatement Effective Date and on the date of becoming such Restricted
Subsidiary (i) is not a Wholly Owned Subsidiary; provided that any such
Subsidiary shall cease to be covered under this clause at the time such
Subsidiary becomes a Wholly Owned Subsidiary, (ii) is an Immaterial Restricted
Subsidiary; provided that any such Subsidiary shall cease to be covered under
this clause at the time such Subsidiary is no longer an Immaterial Restricted
Subsidiary and (iii) the guaranteeing of the Obligations by which would result
in material adverse tax consequences or adverse accounting consequences to
Company and its Restricted Subsidiaries as reasonably determined

 

-24-



--------------------------------------------------------------------------------

in good faith by Company; provided that any such Subsidiary shall cease to be
covered under this clause at the time any such material adverse tax consequences
or adverse accounting consequences cease to exist or apply and (iv) the
guaranteeing of the Obligations by which would result in costs that are
excessive in relation to the value afforded by such guarantee (as reasonably
determined by Company and Administrative Agent).

“Existing Letters of Credit” means those Letters of Credit listed on Schedule
1.1(d) outstanding on the Amendment and Restatement Effective Date.

“Existing Mortgage” as defined in Section 5.13(a).

“Expansion” means, with respect to any Project, additions or improvements to the
existing facilities of such Projects.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates of Company, any of its Subsidiaries, or
any such predecessors.

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (ii) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average (rounded upwards, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by Administrative Agent.

“Financial Plan” as defined in Section 5.1(h).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

-25-



--------------------------------------------------------------------------------

“Fiscal Year” means the fiscal year of Company and its Restricted Subsidiaries
ending on December 31 of each calendar year.

“Flood Hazard Property” means any Material Real Estate Asset subject to a
Mortgage in favor of Collateral Agent, for the benefit of the Secured Parties,
where an improvement is located in an area designated by the Federal Emergency
Management Agency as a special flood hazard area.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary. The Foreign Subsidiaries of Company, as of the Amendment and
Restatement Effective Date, are listed on Schedule 1.1(e).

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations with respect to Letters of Credit
issued by such Issuing Bank other than such L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of the
Swing Line Loans other than such Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1 or such
other form as may be reasonably approved by Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by Administrative Agent), completed and signed by an Authorized Officer
of the Company.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality, political subdivision or any entity or officer thereof
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“Guaranteed Obligations” as defined in Section 7.1.

 

-26-



--------------------------------------------------------------------------------

“Guarantor” means Holding and each Domestic Subsidiary of Company (other than
each Excluded Subsidiary, Exempt Subsidiary, Development Subsidiary and
Unrestricted Subsidiary): provided that Company may determine, in its sole
discretion, to cause any Exempt Subsidiary to become a Guarantor by causing such
Subsidiary to satisfy the requirements of Section 5.10.

“Guarantor Subsidiary” means each Guarantor other than Holding.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Guaranty Indebtedness” means with respect to all Indebtedness of the type
identified in clauses (i) through (iv) of the definition of Indebtedness, to the
extent such Indebtedness is owed to any Person other than Holding or any
Subsidiary of Company (x) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by Company or any of
its Restricted Subsidiaries of such Indebtedness and (y) any obligation of
Company or any of its Restricted Subsidiaries the primary purpose or intent of
which is to provide assurance to an obligee with respect to such Indebtedness
that the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof.

“Hazardous Materials” means any explosive, radioactive, hazardous or toxic
chemical, material or substance, or other pollutants, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature prohibited, limited or regulated by any
Governmental Authority or which may or could pose a hazard to the health and
safety of the owners, occupants or any Persons in the vicinity of any Facility
or to the indoor or outdoor environment.

“Hedge Agreements” means all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by Company or its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies, including any Commodities Agreements

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Amendment and Restatement
Effective Date, (i) the audited financial statements of Holding for Fiscal
Years 2012, 2013 and 2014, the unaudited financial statements of Company for
Fiscal Year 2012, 2013 and 2014, in each case consisting of balance sheet and
the related consolidated statements of income, stockholders’ equity and cash
flows for such Fiscal Years, and (ii) the unaudited financial statements of
Holding and Company as at the most recently ended Fiscal Quarter (if any) ending

 

-27-



--------------------------------------------------------------------------------

after the date of the most recent financial statements referenced in clause (i)
hereof and more than forty-five (45) days prior to the Amendment and Restatement
Effective Date, consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for the three-, six-
or nine-month period, as applicable, ending on such date.

“HMT” as defined in the definition of “Sanction(s)”

“Holding” as defined in the preamble hereto.

“Holding Capital Contribution” means (i) any cash capital contribution or loan
made to Company by Holding on or after the Closing Date and (ii) in connection
with any Permitted Acquisition or Investment, any issuance by Holding of its
Capital Stock as consideration in whole or part therefor.

“Holding Pledge Agreement” means the Pledge Agreement executed by Holding in
favor of the Collateral Agent on the Closing Date, as amended, restated,
supplemented or otherwise modified from time to time.

“Holding Tax Sharing Agreement” means the tax sharing agreement among Danielson
Holding Corporation (predecessor to Holding), Company and Covanta Power
International Holdings, Inc. dated as of March 10, 2004, as amended by Amendment
No. 1 thereto dated as of June 24, 2005, as such agreement may be amended,
restated, supplemented or otherwise modified from time to time to the extent
permitted under Section 6.12.

“Honor Date” as defined in Section 2.4(c)(i).

“Immaterial Restricted Subsidiary” means any Restricted Subsidiary hereafter
acquired or formed which, on a consolidated basis for Company and all of its
Restricted Subsidiaries, (i) for the most recent Fiscal Year accounted for less
than 3.00% of the Consolidated Adjusted EBITDA of Company and its Restricted
Subsidiaries, or (ii) as at the end of such Fiscal Year, had assets with a net
book value of less than 3.00 % of the Total Tangible Assets of Company and its
Restricted Subsidiaries.

“Impacted Loans” as defined in Section 2.18(a).

“Increased Amount Date” as defined in Section 2.24(a).

“Increased-Cost Lenders” as defined in Section 2.23.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business, having a term of less than twelve (12) months and payable in
accordance with customary trade practices), which purchase price is due more
than six (6) months from the date of incurrence of the obligation in respect
thereof; (v) all Indebtedness secured by any Lien on

 

-28-



--------------------------------------------------------------------------------

any property or asset owned or held by that Person regardless of whether the
Indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof;
(ix) any liability of such Person for an obligation of another through any
agreement (contingent or otherwise) (a) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (b) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (a) or
(b) of this clause (ix), the primary purpose or intent thereof is as described
in clause (viii) above; and (x) all obligations of such Person in respect of any
exchange traded or over the counter derivative transaction, including, without
limitation, any Interest Rate Agreement and Currency Agreement and Commodities
Agreements, whether entered into for hedging or speculative purposes; provided,
in no event shall obligations under any Interest Rate Agreement and any Currency
Agreement be deemed “Indebtedness” for any purpose under Section 6.7.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), reasonable out-of-pocket costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Release or threatened Release of Hazardous
Materials), and reasonable out-of-pocket expenses of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel for
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on or incurred by any such Indemnitee, in any manner relating to or arising out
of (i) this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby (including the Lenders’ agreement to make the
Credit Extensions or the use or intended use of the proceeds thereof, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not comply with the terms of such Letter of Credit);
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Company or any other Credit
Party, and regardless of

 

-29-



--------------------------------------------------------------------------------

whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE or (iv) any Environmental Claim, Environmental
Liability or any actual or alleged presence or Release or threatened Release of
Hazardous Materials related in any way to Company or any of its Subsidiaries,
including those arising from any past or present activity, operation, land
ownership, or practice of Company or any of its Subsidiaries.

“Indemnitee” as defined in Section 10.3(a).

“Initial Term Loans” means the “Term Loans” (as defined in the Original Credit
Agreement) outstanding immediately prior to the Amendment and Restatement
Effective Date.

“Installment” as defined in Section 2.12.

“Installment Date” as defined in Section 2.12.

“Insurance Premium Financers” means Persons who are non-Affiliates of Company
that advance insurance premiums for Company and its Subsidiaries pursuant to
Insurance Premium Financing Arrangements.

“Insurance Premium Financing Arrangements” means, collectively, such agreements
with Insurance Premium Financers pursuant to which such Insurance Premium
Financers advance insurance premiums for Company and its Subsidiaries. Such
Insurance Premium Financing Arrangements (i) shall provide for the benefit of
such Insurance Premium Financers a security interest in no property of Company
or any of its Restricted Subsidiaries other than gross unearned premiums for the
insurance policies and related rights, (ii) shall not purport to prohibit any
portion of the Liens created in favor of Collateral Agent (for the benefit of
Secured Parties) pursuant to the Collateral Documents, and (iii) shall not
contain any provision or contemplate any transaction prohibited by this
Agreement and, to the extent not outstanding on the Amendment and Restatement
Effective Date, shall otherwise be in form and substance reasonably satisfactory
to Administrative Agent.

“Intercompany Master Note” means a promissory note evidencing Indebtedness of
Holding, Company and each of its Restricted Subsidiaries which (a) to the extent
the Indebtedness evidenced thereby is owed to any Credit Party, is pledged
pursuant to the Collateral Documents, and (b) to the extent the Indebtedness
evidenced thereby is owed by a Subsidiary of Company, is senior Indebtedness of
such Restricted Subsidiary (except to the extent that requiring such
Indebtedness to be senior would breach a Contractual Obligation binding on such
Subsidiary), except that any such Indebtedness owed by any Credit Party to any
Restricted Subsidiary which is not a Credit Party shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of such note.

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement executed by Holding, Company and each of its Subsidiaries and
Administrative Agent on the Closing Date, as amended, restated, supplemented or
otherwise modified from time to time.

 

-30-



--------------------------------------------------------------------------------

“Intercreditor Agreement” means any intercreditor agreement executed in
connection with any transaction requiring such agreement to be executed pursuant
to the terms hereof, among Administrative Agent, Company, the Guarantors and a
Senior Representative or any other party, as the case may be, substantially on
terms set forth on Exhibit L (except to the extent otherwise reasonably agreed
by Company and Administrative Agent) or otherwise on such terms that are
reasonably satisfactory to Administrative Agent, in each case, as amended,
restated, supplemented or otherwise modified (or replaced in connection with a
Permitted Refinancing or incurrence of Indebtedness under Section 6.1) from time
to time with the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed).

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA (excluding Consolidated Adjusted
EBITDA of any Excluded Project Subsidiary in the Development Stage) for the
four-Fiscal Quarter period ending on such date to (ii) Consolidated Interest
Expense (excluding Consolidated Interest Expense of any Excluded Project
Subsidiary in the Development Stage) for such period.

“Interest Payment Date” means with respect to (i) any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Amendment and Restatement Effective Date and
the final maturity date of such Loan; and (ii) any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan and the final maturity
date of such Loan; provided, in the case of each Interest Period of longer than
three months “Interest Payment Date” shall also include each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months (or twelve-months, if consented to by
each affected Lender, such consent not to be unreasonably withheld by any such
Lender if such interest period is available to such Lender, and in each case
subject to availability), as selected by Company in the applicable Funding
Notice or Conversion/Continuation Notice, (a) initially, commencing on the
Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(b) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided (1) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (2) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clauses (3) and (4) of this definition, end on the last
Business Day of a calendar month; (3) no Interest Period with respect to any
portion of Term Loan shall extend beyond the Term Loan Maturity Date applicable
to such Term Loan, and (4) no Interest Period with respect to (x) any portion of
the Revolving Loans made by Tranche A Revolving Lenders shall extend beyond the
Tranche A Revolving Commitment Termination Date and (y) any portion of the
Revolving Loans made by Tranche B Revolving Lenders shall extend beyond the
Tranche B Revolving Commitment Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Company’s and its
Subsidiaries’ operations and not for speculative purposes.

 

-31-



--------------------------------------------------------------------------------

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Closing Date and from time to time thereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Company or any of its Restricted Subsidiaries of, or of a beneficial interest
in, any of the Securities of any other Person (other than Company or a Guarantor
Subsidiary); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by any Restricted Subsidiary or Company from any
Person (other than Company or any Guarantor Subsidiary), of any Capital Stock of
such Person; and (iii) any direct or indirect loan, advance (other than advances
to employees for moving, relocation, business, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business) or capital contribution by Company or any of its Restricted
Subsidiaries to any other Person (other than Company or any Guarantor
Subsidiary), including all Indebtedness and accounts receivable from that other
Person but only to the extent that the same are not current assets or did not
arise from sales to that other Person in the ordinary course of business. The
amount of any Investment shall be the original cost of such Investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.

“IRB L/C” means any Letter of Credit providing credit support for an IRB, which
may be a so-called “direct pay” Letter of Credit.

“IRB” means industrial revenue bonds, solid waste disposal bonds or similar
tax-exempt bonds issued by or at the request of Company.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuance Notice” means a notice substantially in the form of Exhibit A-3.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any Issuing Bank and Company (or any Subsidiary) or in favor of such
Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means with respect to any Letter of Credit, any Lender which, at
the request of Company, and with the consent of Administrative Agent (not to be
unreasonably withheld or delayed), agrees in such Lender’s sole discretion to
become an Issuing Bank for the purposes of issuing such Letter of Credit,
together with its permitted successors and assigns in such capacity. As of the
Amendment and Restatement Effective Date, the institutions listed on Appendix B
shall each be an Issuing Bank.

 

-32-



--------------------------------------------------------------------------------

“Joinder Agreement” means an agreement substantially in the form of Exhibit J.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in partnership or other legal form.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Additional Term Loans.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share. All
L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan. All L/C Borrowings shall be denominated in
Dollars.

“L/C Obligation” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amount. For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.7. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

“Lead Arranger” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC, Crédit Agricole, Citizens Bank, N.A.
and MUFG Union Bank, N.A., in its capacity as joint lead arranger and
bookrunner.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement pursuant to Section 2.24.

“Lender Counterparty” means each Person who is a Lender or any Affiliate of a
Lender at the time such Person entered into a Permitted Hedge Agreement or a
Permitted Cash Management Agreement (including any Person who is a Lender (and
any Affiliate thereof) as of the Closing Date or Amendment and Restatement
Effective Date but subsequent to entering into a Permitted Hedge Agreement or a
Permitted Cash Management Agreement ceases to be a Lender) including, without
limitation, each such Affiliate that enters into a joinder agreement with
Collateral Agent.

“Letter of Credit” means a commercial or standby letter of credit (including IRB
L/Cs) issued or to be issued by an Issuing Bank pursuant to Section 2.4(a) of
this Agreement. Letters of Credit may be issued in Dollars or in an Alternative
Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an Issuing Bank.

 

-33-



--------------------------------------------------------------------------------

“Letter of Credit Commitment” means (a) as to each Issuing Bank party hereto as
of the Amendment and Restatement Effective Date, the commitment amount set forth
opposite its name in Appendix B, and (b) as to each Issuing Bank that becomes an
Issuing Bank hereunder after the Amendment and Restatement Effective Date, the
commitment amount of such Issuing Bank set forth in the instrument under which
such Issuing Bank becomes an Issuing Bank. The Letter of Credit Commitment of
any Issuing Bank may be changed by written agreement between the Company and
such Issuing Bank, without the consent of any other party hereto.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Tranche A Revolving Commitment Termination Date.

“Letter of Credit Fees” as defined in Section 2.11(a)(ii).

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Adjusted Debt (excluding Indebtedness of any Excluded Project
Subsidiary in the Development Stage) as of such day to (ii) Consolidated
Adjusted EBITDA (excluding Consolidated Adjusted EBITDA of any Excluded Project
Subsidiary in the Development Stage) for the four-Fiscal Quarter period ending
on such date.

“LIBOR” as defined in the definition of “Eurodollar Rate”.

“Lien” means any lien, mortgage, pledge, collateral assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing.

“Limited Recourse Debt” means, with respect to any Restricted Subsidiary of
Company, Indebtedness of such Subsidiary with respect to which the recourse of
the holder or obligee of such Indebtedness is limited to (i) assets associated
with the Project (which in any event shall not include assets held by any
Guarantor Subsidiary other than a Guarantor Subsidiary, if any, whose sole
business is the ownership and/or operation of such Project and substantially all
of whose assets are associated with such Project) in respect of which such
Indebtedness was incurred and/or (ii) such Subsidiary or the equity interests in
such Subsidiary, but in the case of clause (ii) only if such Subsidiary’s sole
business is the ownership and/or operation of such Project and substantially all
of such Subsidiary’s assets are associated with such Project. For purposes of
this Agreement, Indebtedness of a Restricted Subsidiary of Company shall not
fail to be Limited Recourse Debt solely by virtue of the fact that the holders
of such Limited Recourse Debt have recourse to Holdings, Company or another
Subsidiary of Company pursuant to a contingent obligation supporting such
Limited Recourse Debt or a Performance Guaranty, so long as such contingent
obligation or Performance Guaranty is unsecured and permitted under Section 6.1.

“Loan” means a Term Loan, a Revolving Loan and a Swing Line Loan.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, assets, liabilities or financial condition of Holding and its
Subsidiaries taken as a

 

-34-



--------------------------------------------------------------------------------

whole; (ii) the ability of the Credit Parties (taken as a whole) to perform
their respective Obligations; and (iii) the rights, remedies and benefits
available to, or conferred upon, the Secured Parties under any Credit Document.

“Material Real Estate Asset” means the Restatement Date Material Real Estate
Assets and any fee-owned Real Estate Asset having a fair market value in excess
of $10,000,000 as of the date of the acquisition thereof.

“Material Restricted Subsidiary” means any Restricted Subsidiary now existing or
hereafter acquired or formed which, on a consolidated basis for Company and all
of its Restricted Subsidiaries, (i) for the most recent Fiscal Year accounted
for more than 5.0% of the Consolidated Adjusted EBITDA of Company and its
Restricted Subsidiaries, or (ii) as at the end of such Fiscal Year, had assets
with a net book value of more than 5.0% of the Total Tangible Assets of Company
and its Restricted Subsidiaries. Material Restricted Subsidiaries as of the
Amendment and Restatement Effective Date are listed on Schedule 1.1(f).

“Maximum Incremental Facilities Amount” means, at any date of determination,
with respect to the contemplated incurrence of Additional Term Loans or
Additional Revolving Commitments pursuant to Section 2.24, the greater of
(a)(i)(x) $500,000,000 minus (y) the aggregate principal amount of Additional
Term Loans or Additional Revolving Commitments incurred pursuant to Section 2.24
prior to such date (excluding from clause (y), any such principal amounts, the
proceeds of which are used to prepay Tranche B Revolving Loans or reduce or
terminate Tranche B Revolving Commitments) and (b) a principal amount so long
as, after giving effect to the incurrence of such contemplated Additional Term
Loans and/or Additional Revolving Commitments, as the case may be, the Leverage
Ratio shall be less than or equal to 2.75:1.00, determined on a Pro Forma Basis
as of the most recently completed four Fiscal Quarter period for which financial
statements and certificates were required to be delivered under Section 5.1(a)
or (b), as the case may be.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of Cash or Deposit Account balances, an amount equal to
the Fronting Exposure of any Issuing Bank with respect to Letters of Credit
issued and outstanding at such time and (ii) otherwise, an amount determined by
Administrative Agent and Issuing Banks in their sole discretion.

“Moody’s” means Moody’s Investor Services, Inc. and any successor thereto.

“Mortgage” means a mortgage or deed of trust or deed to secure debt in a form
reasonably satisfactory to the Administrative Agent and Company and as it may be
otherwise amended, supplemented or otherwise modified from time to time.

“Mortgage Amendment” as defined in Section 5.13(a).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Company or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

-35-



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a “single employer plan” as defined in
Section 4001(a)(15) of ERISA, which has two or more contributing sponsors
(including Company or any ERISA Affiliate) at least two of whom are not under
common control, as such a plan is described in Section 4064 of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Company or any of its Restricted Subsidiaries
from such Asset Sale, minus (ii) any bona fide direct costs incurred in
connection with such Asset Sale (or if such costs have not then been incurred or
invoiced, Company’s good faith estimate thereof), including (a) income or gains
taxes payable by the seller as a result of any gain recognized in connection
with such Asset Sale, (b) payment of the outstanding principal amount of,
premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such Asset Sale,
(c) other taxes actually payable upon or in connection with the closing of such
Asset Sale (including any transfer taxes or taxes on gross receipts), (d) any
taxes payable or reasonably estimated to be payable in connection with any
transactions effected (or deemed effected) to make prepayments (e.g., taxes
payable upon repatriation of funds from Subsidiaries), (e) actual, reasonable
and documented out-of-pocket fees and expenses (including legal fees, fees to
advisors and severance costs that are due (pursuant to a Contractual Obligation,
or pursuant to a written employment policy applicable to terminated employees
generally, of Company or any of its Restricted Subsidiaries in effect prior to
such Asset Sale or pursuant to applicable law) and payable to employees of
Company and its Restricted Subsidiaries that are terminated as a result thereof)
paid to Persons other than Company and its Restricted Subsidiaries and their
respective Affiliates in connection with such Asset Sale (including fees
necessary to obtain any required consents of such Persons to such Asset Sale),
and (f) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of such Asset Sale undertaken by Company or
any of its Restricted Subsidiaries in connection with such Asset Sale; provided,
however, that Net Asset Sale Proceeds shall be reduced in an amount equal to the
amount of proceeds Restricted Subsidiaries of Company are legally bound or
required, pursuant to agreements in effect on the Amendment and Restatement
Effective Date, or which were entered into after the Amendment and Restatement
Effective Date with respect to the financing or acquisition of a Project to use
for prepayment thereunder (including any premium, penalty and interest due in
connection with such prepayment).

“Net Cash Proceeds” means, in connection with any incurrence or issuance of
Indebtedness, the cash proceeds received from any such issuance or incurrence,
net of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other bona fide fees and expenses actually
incurred in connection therewith; provided that if any such commissions, costs
or expenses have not been incurred or invoiced at such time, Company may deduct
its good faith estimate thereof to the extent subsequently paid.

 

-36-



--------------------------------------------------------------------------------

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Company or any of its Restricted Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
(other than payments for business interruption) occurring after the Amendment
and Restatement Effective Date or (b) as a result of the taking of any assets of
Company or any of its Restricted Subsidiaries by any Person pursuant to the
power of eminent domain, condemnation or otherwise, or pursuant to a sale of any
such assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by Company or any of its
Restricted Subsidiaries in connection with the adjustment or settlement of any
claims of Company or such Subsidiary in respect thereof, and (b) any bona fide
direct costs incurred in connection with any adjustment or settlement or any
such sale as referred to in clause (i)(b) of this definition, including taxes
payable as a result of any gain recognized in connection therewith and any
actual, reasonable and documented out-of-pocket fees and expenses (including
legal fees, fees to advisors and severance costs that are due (pursuant to a
Contractual Obligation, or pursuant to a written employment policy applicable to
terminated employees generally, of Company or any of its Restricted Subsidiaries
in effect prior to such event or pursuant to applicable law) and payable to
employees of Company and its Restricted Subsidiaries that are terminated as a
result thereof) paid to Persons other than Company and its Restricted
Subsidiaries and their respective Affiliates in connection with such event;
provided that if any costs, fees or expenses that may be deducted under this
clause (ii) have not been incurred or invoiced at the time of any determination
of Net Insurance/Condemnation Proceeds, Company may deduct its good faith
estimate thereof to the extent actually subsequently so paid; provided, however,
that Net Insurance/Condemnation Proceeds shall be reduced in an amount equal to
the amount of proceeds Restricted Subsidiaries of Company are legally bound or
required, pursuant to agreements in effect on the Amendment and Restatement
Effective Date, or which were entered into after the Amendment and Restatement
Effective Date with respect to the financing or acquisition of a Project to use
for prepayment thereunder (including any premium, penalty and interest due in
connection with such prepayment).

“Non-Consenting Lender” as defined in Section 2.23.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Excluded Taxes” as defined in Section 2.20(a).

“Non-Guarantor Subsidiary” means any Restricted Subsidiary that is not a
Guarantor Subsidiary.

“Non-US Agent” means (a) each Agent that is a foreign person as defined in
Treasury Regulations section 1.1441-1(c)(2) or (b) each Agent that is a
wholly-owned domestic entity that is disregarded for United States federal tax
purposes under Treasury Regulations section 301.7701-2(c)(2) as an entity
separate from its owner and whose single owner is a foreign person within the
meaning of Treasury Regulations section 1.1441-1(c)(2).

“Non-US Lender” means (a) each Lender and each Issuing Bank that is a foreign
person as defined in Treasury Regulations section 1.1441-1(c)(2) or (b) each
Lender and each Issuing

 

-37-



--------------------------------------------------------------------------------

Bank that is a wholly-owned domestic entity that is disregarded for United
States federal tax purposes under Treasury Regulations section 301.7701-2(c)(2)
as an entity separate from its owner and whose single owner is a foreign person
within the meaning of Treasury Regulations section 1.1441-1(c)(2).

“Note” means a Term Loan Note, a Revolving Loan Note or a Swing Line Note.

“Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders or any of
them, the Issuing Banks and Lender Counterparties under any Credit Document,
Permitted Hedge Agreement or Permitted Cash Management Agreement (including,
without limitation, with respect to a Permitted Hedge Agreement or Permitted
Cash Management Agreement, obligations owed thereunder to any person who was a
Lender or an Affiliate of a Lender at the time such Permitted Hedge Agreement or
Permitted Cash Management Agreement was entered into), whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Permitted Hedge
Agreements, fees, expenses, indemnification or otherwise; provided that the
Obligations shall exclude any Excluded Swap Obligations.

“Obligee Guarantor” as defined in Section 7.7.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Original Credit Agreement” means that certain Credit and Guaranty Agreement,
dated as of March 28, 2012 (as further amended, supplemented or otherwise
modified from time to time prior to the Amendment and Restatement Effective
Date), by and among the Company, Holding, the Guarantors party thereto, the
Lenders party thereto from time to time, the Administrative Agent, Collateral
Agent and Issuing Bank and the other agents party thereto,

“Original Obligations” means the Obligations as defined and incurred under the
Original Credit Agreement that remain unpaid and outstanding as of the Amendment
and Restatement Effective Date.

“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swing Line Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by Company of Unreimbursed
Amounts.

 

-38-



--------------------------------------------------------------------------------

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Taxes” as defined in Section 2.20(c).

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by Administrative Agent, the Issuing Banks, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant Register” as defined in Section 10.6(f).

“Participating Member State” means each state as described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any employee benefit plan (including a Multiple Employer
Plan, but not including a Multiemployer Plan) which is subject to Title IV of
ERISA, Section 412 of the Internal Revenue Code or Section 302 of ERISA which is
or was sponsored, maintained or contributed to by, or required to be contributed
to by, Company, any of its Subsidiaries or any of their respective ERISA
Affiliates.

“Performance Guaranty” means any performance guaranty agreement entered into by
Company or any of its Subsidiaries under which Company or any such Subsidiary
(i) guarantees the performance of a Subsidiary of Company under a principal
lease, service, construction or operating agreement relating to a Project or
(ii) is otherwise obligated to provide support in connection with Projects.

“Permitted Acquisition” means any acquisition by Company or any of its
Restricted Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of or a business line or unit or a division of,
any Person, or all or a majority of the Capital Stock of any Person (or the
acquisition of any additional Capital Stock of a Person which is a Subsidiary of
Company (but not then a wholly-owned direct or indirect Subsidiary)); provided
that,

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

 

-39-



--------------------------------------------------------------------------------

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(iii) to the extent a Person that is required to become a Guarantor hereunder is
acquired, Company shall have taken, or caused to be taken, or made arrangements
to take within the prescribed time periods, as of the date such Person is
acquired, each of the actions set forth in Sections 5.10 and/or 5.11, as
applicable, unless, following a request by Company, such actions are not
required by Administrative Agent;

(iv) Company and its Restricted Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.7 on a Pro Forma Basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended;

(v) solely to the extent that the consideration with respect to a Permitted
Acquisition exceeds $25,000,000, Company shall have delivered to Administrative
Agent at least ten (10) Business Days prior to such proposed acquisition (or
such shorter period as may be agreed by Administrative Agent), (A) a Compliance
Certificate evidencing compliance with Section 6.7 as required under clause (iv)
above and (B) all other relevant financial information with respect to such
acquired assets, including, without limitation, the aggregate consideration for
such acquisition and any other information required to demonstrate compliance
with Section 6.7; and

(vi) any Person or assets or division as acquired in accordance herewith shall
be in the same business or lines of business in which Company and/or its
Restricted Subsidiaries are engaged as of the Closing Date or in which Company
and/or its Restricted Subsidiaries are expressly permitted hereunder to engage
in.

“Permitted Cash Management Agreement” means any Cash Management Agreement
entered into with a Lender Counterparty.

“Permitted Hedge Agreement” means any Hedge Agreement entered into with a Lender
Counterparty.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted Refinancing” means, with respect to any Person, any refinancing,
replacement, renewal or extension of any Indebtedness of such Person in whole or
in part; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so refinanced, replaced, renewed or extended
except by an amount equal to any reasonable and customary transaction costs and
fees and any premium on the Indebtedness required to be paid in

 

-40-



--------------------------------------------------------------------------------

connection with such refinancing, replacement, renewal or extension unless the
increase in the principal amount of such Indebtedness is permitted under
Section 6.1 (provided that such limitation shall not apply with respect to
Indebtedness that a client of a Project undertakes to service through the lease,
service or operating agreement for such Project), (b) at the time thereof, no
Event of Default shall have occurred and be continuing or would result
therefrom, and (c) with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.1(g), 6.1(h), 6.1(i) or 6.1(n)(i)
such refinancing, replacement, renewal or extension has a final maturity date
equal to or later than the Latest Maturity Date (as determined on the date of
incurrence of such Permitted Refinancing) of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being refinanced, replaced, renewed or extended (provided that such
limitation shall not apply with respect to Indebtedness that a client of a
Project undertakes to service through the lease, service or operating agreement
for such Project), (ii) such refinancing, replacement, renewal or extension
shall be at the then prevailing market rates and the non-economic terms and
conditions thereof are not less favorable to the obligor thereof or to the
Lenders than the Indebtedness being refinanced, replaced, renewed or extended,
taken as a whole (considering the economic benefits and disadvantages to Company
and its Restricted Subsidiaries from such refinancing, replacement, renewal or
extension, as well as the economic benefits and disadvantages to Company and its
Restricted Subsidiaries of the Project (if any) to which such Indebtedness
relates), (iii) to the extent such Indebtedness being refinanced, replaced,
renewed or extended is subordinated in right of payment to the Obligations, such
refinancing, replacement, renewal or extension is subordinated in right of
payment to the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being
refinanced, replaced, renewed or extended, and (iv) such refinancing,
replacement, renewal or extension is incurred by the Person(s) who is an obligor
under the Indebtedness being refinanced, replaced, renewed or extended and no
other Person is an obligor thereunder.

“Permitted Subordinated Indebtedness” means all unsecured Indebtedness of
Company or any Guarantor Subsidiary that shall have been subordinated to all
Indebtedness of Company or any Guarantor Subsidiary under this Agreement and
otherwise containing terms and conditions set forth in Schedule 6.1(x)(1) with
respect to Indebtedness of Company or any Guarantor Subsidiary to Affiliates
thereof or in Schedule 6.1(x)(2) with respect to Indebtedness of Company or any
Guarantor Subsidiary to non-Affiliates thereof, with such amendments or
modifications as may be approved by Administrative Agent and Company.

“Permitted Subordinated Indebtedness Documentation” means any documentation
governing any Permitted Subordinated Indebtedness, with such amendments or
modifications as may be approved by Administrative Agent and Company.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1(j).

 

-41-



--------------------------------------------------------------------------------

“Pledge and Security Agreement” means the Pledge and Security Agreement executed
by Company and each Guarantor Subsidiary on the Closing Date, as amended,
restated, supplemented or otherwise modified from time to time.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive Fiscal Quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Pounds Sterling” and “£” means freely transferable lawful money of the United
Kingdom (expressed in Pounds Sterling).

“Pricing Grid” means the table set forth below:

(i) with respect to Tranche A Revolving Loans and Swing Line Loans:

 

Leverage Ratio

   Applicable Margin for
Tranche A Revolving
Loans (Eurodollar
Rate Loans)     Applicable Margin for
Tranche A Revolving
Loans (Base Rate
Loans) and Swing
Line Loans     Commitment Fee
Rate for Tranche A
Revolving Lenders  

> 3.25:1.00

     2.50 %      1.50 %      0.50 % 

£ 3.25:1.00 > 2.50:1.00

     2.25 %      1.25 %      0.45 % 

£ 2.50:1.00 > 1.75:1.00

     2.00 %      1.00 %      0.375 % 

£ 1.75:1.00

     1.75 %      0.75 %      0.30 % 

(ii) with respect to Tranche B Revolving Loans:

 

Leverage Ratio

   Applicable Margin for
Tranche B Revolving
Loans (Eurodollar
Rate Loans)     Applicable Margin for
Tranche B Revolving
Loans (Base Rate
Loans)     Commitment Fee
Rate for Tranche B
Revolving Lenders  

> 3.25:1.00

     2.75 %      1.75 %      0.50 % 

£ 3.25:1.00 > 2.50:1.00

     2.50 %      1.50 %      0.50 % 

£ 2.50:1.00 > 1.75:1.00

     2.25 %      1.25 %      0.50 % 

£ 1.75:1.00

     2.00 %      1.00 %      0.375 % 

 

-42-



--------------------------------------------------------------------------------

(iii) with respect to Term Loans:

 

Leverage Ratio

   Applicable Margin
for Term Loans (Eurodollar Rate
Loans)     Applicable Margin
for Term Loans (Base Rate
Loans)  

³1.50:1.00

     2.00 %      1.00 % 

<1.50:1.00

     1.75 %      0.75 % 

No change in the Applicable Margin shall be effective until three (3) Business
Days after the date on which Administrative Agent shall have received the
applicable financial statements and a Compliance Certificate pursuant to
Section 5.1(c)(i) calculating the Leverage Ratio. Subject to the following
paragraph, between the Amendment and Restatement Effective Date and the first
date thereafter on which Administrative Agent shall have received the applicable
financial statements and a Compliance Certificate pursuant to Section 5.1(c)(i)
calculating the Leverage Ratio, the Leverage Ratio for purpose of this
definition shall be deemed to be greater than 1.75:1.00 and lower than
2.50:1.00.

At any time Company has not submitted to Administrative Agent the applicable
information as and when required under Section 5.1(c)(i), the Applicable Margin
for the Revolving Loans, Swing Line Loans or Term Loans, as applicable, shall be
determined as if the Leverage Ratio were in excess of 3.25:1.00 (for Revolving
Loans and Swing Line Loans) and 1.50:1.00 (for Term Loans) until such time as
each failure is cured. Within one (1) Business Day of receipt of the applicable
information under Section 5.1(c)(i), Administrative Agent shall give each Lender
electronic, telefacsimile or telephonic notice (confirmed in writing) of the
Applicable Margin in effect from such date.

“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and the Issuing Banks, such Person’s “Principal Office” as set forth on
Appendix C, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to
Company, Administrative Agent and each Lender.

 

-43-



--------------------------------------------------------------------------------

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a Fiscal Quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated Adjusted EBITDA of Company, the pro forma increase or decrease in
such Acquired EBITDA or such Consolidated Adjusted EBITDA, as the case may be,
projected by Company in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of Company and the Restricted Subsidiaries; provided that so long as
such actions are taken during such Post-Acquisition Period or such costs are
incurred during such Post-Acquisition Period, as applicable, the cost savings
related to such actions or such additional costs, as applicable, it may be
assumed, for purposes of projecting such pro forma increase or decrease to such
Acquired EBITDA or such Consolidated Adjusted EBITDA, as the case may be, that
such cost savings will be realizable during the entirety of such Test Period, or
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided further, that any such pro forma increase or decrease
to such Acquired EBITDA or such Consolidated Adjusted EBITDA, as the case may
be, shall be without duplication for cost savings or additional costs already
included in such Acquired EBITDA or such Consolidated Adjusted EBITDA, as the
case may be, for such Test Period; provided further, that no Pro Forma
Adjustment may be made unless a certificate executed by an Authorized Officer of
Company is delivered to Administrative Agent stating that such cost savings or
costs are based on reasonable estimates, information and assumptions and that
such Authorized Officer has no reason to believe that the projected cost savings
or costs will not be achieved.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a disposition
of all or substantially all Capital Stock in any Subsidiary of Company or any
division, product line, or facility used for operations of Company or any of its
Subsidiaries, shall be excluded, and (ii) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction,” shall be
included, (b) any retirement of Indebtedness, and (c) any Indebtedness incurred
or assumed by Company or any of the Restricted Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that without limiting the application of the Pro Forma Adjustment pursuant to
(A) above, the foregoing pro forma adjustments may be applied to any such test
or covenant solely to the extent that such adjustments are consistent with the
definition of Consolidated Adjusted EBITDA and give effect to events (including
operation expense reductions) that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on Company or the
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

 

-44-



--------------------------------------------------------------------------------

“Project” means any waste-to-energy facility, waste disposal, treatment,
transfer, transportation or collection facility and facilities and operations
related or ancillary thereto, electrical generation plant, cogeneration plant,
water treatment facility, renewable energy facility or other facility for the
generation of electricity or other forms of energy (including steam) or engaged
in another line of business in which Company and its Subsidiaries are permitted
to be engaged hereunder for which a Subsidiary or Subsidiaries of Company was,
is or will be (as the case may be) an owner, operator, manager or builder,
provided, however, that a Project shall cease to be a Project of Company and its
Subsidiaries at such time that Company or any of its Subsidiaries ceases to have
any existing or future rights or obligations (whether direct or indirect,
contingent or matured) associated therewith.

“Projections” as defined in Section 4.8.

“Proposed Modification” as defined in Section 2.23.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan (other than any Additional Term Loan) of any
Lender, the percentage obtained by dividing (a) the Term Loan Exposure (other
than Additional Term Loan Exposure) of that Lender by (b) the aggregate Term
Loan Exposure (other than Additional Term Loan Exposure) of all Lenders;
(ii) with respect to all payments, computations and other matters relating to
the Revolving Commitment or Revolving Loans of any Lender or any Letters of
Credit issued or participations purchased therein by any Lender or any
participations in any Swing Line Loans purchased by any Lender, the percentage
obtained by dividing (a) the Revolving Exposure of that Lender by (b) the
aggregate Revolving Exposure of all Lenders; and (iii) with respect to all
payments, computations and other matters relating to Additional Term Loans of a
particular Series, the percentage obtained by dividing (a) the Additional Term
Loan Exposure of that Lender with respect to that Series by (b) the aggregate
Additional Term Loan Exposure of all Lenders with respect to that Series. For
all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Term Loan
Exposure, Additional Term Loan Exposure and the Revolving Exposure of that
Lender, by (B) an amount equal to the sum of the aggregate Term Loan Exposure,
the aggregate Additional Term Loan Exposure and the aggregate Revolving Exposure
of all Lenders.

“Public Lender” as defined in Section 5.1(j).

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by Company or any Guarantor Subsidiary in any
real property.

“Reallocation Date” as defined in Section 2.26(a).

“Refinance” means, in respect of any Indebtedness, to refinance, redeem,
defease, refund, extend, renew or repay any Indebtedness with the proceeds of
other Indebtedness, or to issue other Indebtedness, in exchange or replacement
for, such Indebtedness in whole or in part; “Refinanced” and “Refinancing” shall
have correlative meanings.

“Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).

“Register” as defined in Section 10.6(b).

 

-45-



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the environment; (ii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iii) any response actions authorized by 42 U.S.C. 9601 et seq. or applicable
state law.

“Removal Effective Date” as defined in Section 9.6(b).

“Replacement Lender” as defined in Section 2.23.

“Requisite Class Lenders” means, at any time of determination, (i) for the Class
of Lenders having Term Loan Exposure (other than Additional Term Loan Exposure),
Lenders holding more than 50% of the aggregate Term Loan Exposure (other than
Additional Term Loan Exposure) of all Lenders; (ii) for the Class of Lenders
having Revolving Exposure, Lenders holding more than 50% of the aggregate
Revolving Exposure of all Lenders; and (iii) for each Class of Lenders having
Additional Term Loan Exposure, Lenders holding more than 50% of the aggregate
Additional Term Loan Exposure of that Class; provided that such sum shall be
determined with respect to any Defaulting Lender by disregarding the Term Loan
Exposure, the Revolving Exposure and Additional Term Loan Exposure of such
Defaulting Lender; provided, for purposes of this definition the outstanding
principal amount of Alternative Currency Loans and the Alternative Currency
Letter of Credit Outstandings at any time shall be determined using the Dollar
Equivalent thereof at such time.

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure (other than Additional Term Loan Exposure), Revolving Exposure and
Additional Term Loan Exposure and representing more than 50% of the sum of
(i) the aggregate Term Loan Exposure (other than Additional Term Loan Exposure)
of all Lenders, (ii) the aggregate Revolving Exposure of all Lenders and
(iii) the aggregate Additional Term Loan Exposure of all Lenders; provided that
such sum shall be determined with respect to any Defaulting Lender by
disregarding the Term Loan Exposure, the Revolving Exposure and Additional Term
Loan Exposure of such Defaulting Lender; provided that for purposes of this
definition the outstanding principal amount of Alternative Currency Loans and
the Alternative Currency Letter of Credit Outstandings at any time shall be
determined using the Dollar Equivalent thereof at such time.

 

-46-



--------------------------------------------------------------------------------

“Resignation Effective Date” as defined in Section 9.6(a).

“Restatement Date Material Real Estate Assets” as defined in Section 4.12(c).

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company now or
hereafter outstanding, except a dividend payable solely in shares of stock to
the holders of that class; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of stock of Company now or hereafter outstanding;
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of
Company now or hereafter outstanding; (iv) management or similar fees payable to
Holding or any of its Affiliates (other than Company or Guarantor Subsidiary) or
(v) any payment or prepayment of principal of, premium, if any, or interest on,
or any other amount in respect of any Permitted Subordinated Indebtedness of
Company or any Restricted Subsidiary owed to Holding.

“Restricted Project Cash” means, as of any date of determination, the sum of the
amounts on deposit in each collateral account specified on Schedule 6.7(a) that
are designated to pay debt service principal or construction costs, as debt
service reserves or to redeem the Indebtedness secured thereby to the extent
excess proceeds remain in the relevant account after completion of construction
of the relevant Project and each other collateral account identified in writing
to Administrative Agent which is established after the Amendment and Restatement
Effective Date by a Restricted Subsidiary which is not a Guarantor Subsidiary as
a debt service principal account, a debt service reserve fund or a reserve
account (which such reserve account secures the Limited Recourse Debt that is
the source of the amounts therein) so long as the proceeds in such reserve
account are designated to pay construction costs or debt service during
construction or, if excess proceeds remain in such account after completion of
construction of the relevant Project, to redeem the Limited Recourse Debt
secured thereby.

“Restricted Subsidiary” means any Subsidiary of Company other than an
Unrestricted Subsidiary.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a borrowing of a Eurodollar Rate Loan denominated in an
Alternative Currency and (ii) each date of a continuation of a Eurodollar Rate
Loan denominated in an Alternative Currency pursuant to Section 2.9; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof and (iii) each date of any payment by an Issuing
Bank under any Letter of Credit denominated in an Alternative Currency.

“Revolving Commitment” means (x) prior to the Tranche B Revolving Commitment
Termination Date the Tranche A Revolving Commitments and the Tranche B Revolving
Commitments and (y) thereafter, the Tranche A Revolving Commitments.

 

-47-



--------------------------------------------------------------------------------

“Revolving Commitment Period” means the period from the Amendment and
Restatement Effective Date to but excluding the Tranche A Revolving Commitment
Termination Date; provided that, the Revolving Commitment Period applicable to
any Tranche B Revolving Lender shall terminate on (but exclude) the Tranche B
Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means (a) with respect to the Tranche A
Revolving Lenders the Tranche A Revolving Commitment Termination Date and
(b) with respect to the Tranche B Revolving Lenders the Tranche B Revolving
Commitment Termination Date.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of all Revolving Commitments, that
Lender’s Revolving Commitment; (ii) after the termination of all Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of any Issuing Bank, the
aggregate L/C Obligation in respect of all Letters of Credit issued by that
Lender (net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.

“Revolving Lender” means a Lender having a Revolving Commitment.

“Revolving Loan” means a Tranche A Revolving Loan and/or a Tranche B Revolving
Loan or any Additional Revolving Loan.

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.

“Sanctions” means any economic sanctions laws or regulations administered or
enforced by the United States Government (including, without limitation, OFAC),
the United Nations Security Council, the European Union, the United Kingdom
(including Her Majesty’s Treasury (“HMT”)) or other relevant similar sanctions
authority.

“Sanctioned Person” means any of the following: (i) an entity or individual
named on the Specially Designated Nationals and Blocked Persons List and the
Foreign Sanctions Evaders List maintained by OFAC and any similar list
maintained by the United States Government; (ii) an entity that is 50-percent or
more owned, directly or indirectly, by an entity or individual, or two or more
entities or individuals, described in (i) above; (iii) an entity or individual
named on the Consolidated List of Financial Sanctions Targets issued by Her
Majesty’s Treasury or on the consolidated list of persons, groups and entities
subject to EU financial sanctions currently available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm; (iv) an entity or
individual that is owned or controlled by an entity or individual described in
(iii) above; (v) (A) the government of a Designated Jurisdiction, (B) an entity
domiciled or resident in a Designated Jurisdiction, or (C) an individual located
in a Designated Jurisdiction; or (vi) any other person that is the subject or
target of Sanctions to the extent that dealings with such person are restricted
or prohibited by Sanctions.

 

-48-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s, a Division of The McGraw Hill Companies, Inc.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of Indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Representative” means, with respect to any series of Indebtedness
permitted under Section 6.1(y), the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

“Series” as defined in Section 2.24(a).

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated Adjusted EBITDA”.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holding substantially in the form of Exhibit G.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s and its Subsidiaries, present assets; (b) such Credit Party’s
capital is not unreasonably small in relation to its business as contemplated on
the Amendment and Restatement Effective Date and reflected in the Projections or
with respect to any transaction contemplated or undertaken after the Amendment
and Restatement Effective Date; and (c) such Person has not incurred and does
not intend to incur, or believe that it will incur, debts beyond its ability to
pay such debts as they become due (whether at maturity or otherwise); and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standards No. 5).

 

-49-



--------------------------------------------------------------------------------

“Specified Transaction” means, with respect to any period, any Investment,
incurrence or repayment of Indebtedness, Restricted Junior Payment, Subsidiary
designation, Additional Term Loan or Additional Revolving Commitment that by the
terms of this Agreement requires a test or covenant hereunder to be calculated
on a “Pro Forma Basis.”

“Spot Rate” for a currency means the rate determined by Administrative Agent or
the applicable Issuing Bank, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that
Administrative Agent or the Issuing Bank may obtain such spot rate from another
financial institution designated by Administrative Agent or the applicable
Issuing Bank if the Person acting in such capacity does not have as of the date
of determination a spot buying rate for any such currency; and provided, further
that the applicable Issuing Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

“Sterling Denominated Loans” and the “£” means each Revolving Loan denominated
in Pounds Sterling at the time of the incurrence thereof.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Company.

“Swap Obligations” means with respect to any Credit Party any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line Lender” means Bank of America, in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

“Swing Line Loan” means a Loan made by the Swing Line Lender to Company pursuant
to Section 2.3.

“Swing Line Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, restated, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means the lesser of (i) $50,000,000 and (ii) the aggregate
unused amount of Revolving Commitments then in effect.

 

-50-



--------------------------------------------------------------------------------

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (including backup withholding) of any nature and
whatever called, by whomsoever, on whomsoever and wherever imposed, levied,
collected, withheld or assessed; provided, “Tax on the overall net income” of a
Person shall be construed as a reference to a Tax imposed on or measured by net
income, franchise Taxes and branch profits Taxes, in each case, (i) imposed as a
result of such Person being organized in, or having its applicable principal
office in (and/or, in the case of a Lender, its lending office in) the
jurisdiction imposing such Tax or (ii) imposed as a result of a present or
former connection between such Person and the jurisdiction imposing such Tax
(other than connections arising from such Person having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document).

“Term Lender” means a Lender having a Term Loan Commitment or holding a Term
Loan.

“Term Loan” means (i) a Term Loan made by a Lender to Company on the Amendment
and Restatement Effective Date pursuant to Section 2.1(a) or (ii) an Additional
Term Loan.

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and the Additional Term Loan Commitment of a Lender; “Term Loan
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Term Loan Commitment, if any, is set forth on Appendix A-1 or
in the applicable Joinder Agreement pursuant to Section 2.24 or the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Term Loan Commitments
as of the Amendment and Restatement Effective Date is $200,000,000.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

“Term Loan Maturity Date” means the earlier of (i)(a) with respect to Term Loans
(other than Additional Term Loans) the fifth anniversary of the Amendment and
Restatement Effective Date and (b) with respect to the Additional Term Loans,
the Additional Term Loan Maturity Date, and (ii) the date that all the Term
Loans and the Additional Term Loans of any Series shall become due and payable
in full hereunder, whether by acceleration or otherwise.

“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, restated, supplemented or otherwise modified from time to time.

“Termination Date” means the first date on which (i) each Commitment has expired
or been terminated, (ii) the principal amount of all Loans and all other
Obligations then due and payable have been paid in full (other than contingent
indemnification and reimbursement obligations for which no claim has been made)
and (iii) all Letters of Credit have been cancelled

 

-51-



--------------------------------------------------------------------------------

or have expired or have been Cash Collateralized in an amount equal to 105% of
the face amount of such Letter of Credit on such date or otherwise secured to
the satisfaction of the Issuing Bank thereof.

“Test Period” means, for any determination under this Agreement, the four
consecutive Fiscal Quarters of Company then last ended.

“Title Company” as defined in Section 5.11.

“Title Policy” as defined in Section 5.11.

“Total Assets” means the total assets of Company and its Restricted Subsidiaries
on a consolidated basis determined in accordance with GAAP, as shown on the most
recent balance sheet of Company or such other Person as may be expressly stated.

“Total Tangible Assets” means Total Assets less the sum of: (i) goodwill and
other intangible assets, (ii) minority interest in consolidated Subsidiaries
held by Persons other than Company or any Restricted Subsidiary and
(iii) Investments in and assets of Unrestricted Subsidiaries, in each case as
reflected on the consolidated balance sheet of such Person and its Restricted
Subsidiaries as of the end of the most recently ended Fiscal Quarter of such
Person for which financial statements have been delivered to Administrative
Agent.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all Revolving
Loans outstanding on such date (other than Revolving Loans made for the purpose
of repaying any Refunded Swing Line Loans or reimbursing an Issuing Bank for any
amount drawn under any Letter of Credit, but not yet so applied) (taking the
Dollar Equivalent of any such Loans denominated in an Alternative Currency),
(ii) the aggregate principal amount of all outstanding Swing Line Loans, and
(iii) the L/C Obligation (taking the Dollar Equivalent of any such L/C
Obligations denominated in an Alternative Currency).

“Tranche A Increased Commitment” as defined in Section 2.26(a).

“Tranche A Revolving Commitment” means the commitment of a Tranche A Revolving
Lender to make or otherwise fund any Tranche A Revolving Loan pursuant to
Section 2.2(a) and/or Section 2.24 and to acquire participations in Letters of
Credit and Swing Line Loans hereunder and “Tranche A Revolving Commitments”
means such commitments of all Tranche A Revolving Lenders in the aggregate. The
amount of each Tranche A Revolving Lender’s Revolving Commitment, if any, is set
forth on Appendix A-2 or in the applicable Joinder Agreement pursuant to
Section 2.24 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Tranche A Revolving Commitments as of the Amendment and
Restatement Effective Date is $950,000,000.

“Tranche A Revolving Commitment Termination Date” means the earliest to occur of
(i) April 10, 2020, (ii) the date the Tranche A Revolving Commitments are
permanently reduced to zero pursuant to Section 2.13(b), and (iii) the date of
the termination of the Tranche A Revolving Commitments pursuant to Section 8.1.

 

-52-



--------------------------------------------------------------------------------

“Tranche A Revolving Lender” means a Lender having a Tranche A Revolving
Commitment.

“Tranche A Revolving Loan” means a Loan made by a Tranche A Revolving Lender to
Company pursuant to Section 2.2(a).

“Tranche B Revolving Commitment” means the commitment of a Tranche B Revolving
Lender to make or otherwise fund any Tranche B Revolving Loan pursuant to
Section 2.2(a) and to acquire participations in Letters of Credit and Swing Line
Loans hereunder and “Tranche B Revolving Commitments” means such commitments of
all Tranche B Revolving Lenders in the aggregate. The amount of each Tranche B
Revolving Lender’s Revolving Commitment, if any, is set forth on Appendix A-2 or
in the applicable Assignment Agreement, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the Tranche
B Revolving Commitments as of the Amendment and Restatement Effective Date is
$50,000,000.

“Tranche B Revolving Commitment Termination Date” means the earliest to occur of
(i) March 28, 2019, (ii) the date the Tranche B Revolving Commitments are
permanently reduced to zero pursuant to Section 2.13(b), and (iii) the date of
the termination of the Tranche B Revolving Commitments pursuant to Section 8.1.

“Tranche B Revolving Lender” means a Lender having a Tranche B Revolving
Commitment.

“Tranche B Revolving Loan” means a Loan made by a Tranche B Revolving Lender to
Company pursuant to Section 2.2(a).

“Transaction Costs” means the fees, costs and expenses (including any original
issue discount and/or upfront fees) payable by Company in connection with the
Transactions.

“Transactions” means the entering into of the applicable Credit Documents,
including this Agreement on the Amendment and Restatement Effective Date.

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Internal Revenue Code, as such regulations
may be amended from time to time (including corresponding provisions of
succeeding regulations).

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

-53-



--------------------------------------------------------------------------------

“Unreimbursed Amount” as defined in Section 2.4(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of Company listed on
Schedule 4.22 and (ii) any Subsidiary of Company designated by the board of
directors of Company as an Unrestricted Subsidiary pursuant to Section 5.15
subsequent to the Amendment and Restatement Effective Date, and in each case,
any Subsidiary formed or acquired by an Unrestricted Subsidiary following such
Unrestricted Subsidiary’s designation pursuant to clause (i) or (ii).

“U.S. Tax Compliance Certificates” means a certificate substantially in the form
of Exhibit F.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly Owned Subsidiary” means, with respect to any Person, (i) any
corporation 100% of whose Capital Stock is at the time owned by such Person
and/or by one or more Wholly Owned Subsidiaries of such Person and (ii) any
partnership, limited liability company, association, joint venture or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person has a 100% equity interest at such time (other than, in the case of a
Foreign Subsidiary of Holding with respect to the preceding clauses (i) and
(ii), director’s qualifying shares and/or other nominal amount of shares
required to be held by Persons other than Company and its Subsidiaries under
applicable law).

1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to Sections 5.1(a)
and 5.1(b) shall be prepared in accordance with GAAP (subject, in the case of
Section 5.1(a), to final year-end adjustments and the absence of footnotes) as
in effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.1(d), if applicable).
Subject to the foregoing, calculations in connection with the definitions,
covenants and other provisions used in Section 6.7 hereof shall utilize
accounting principles and policies in conformity with those used to prepare the
Historical Financial Statements. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and Company or Administrative Agent shall so request, Administrative
Agent and Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of Requisite Lenders), provided that until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein and Company shall provide to
Administrative Agent and Lenders reconciliation statements provided for in
Section 5.1(d).

 

-54-



--------------------------------------------------------------------------------

1.3 Interpretation, etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
The use herein of the word “issue” or “issuance” with respect to any Letter of
Credit shall be deemed to include any amendment, extension or renewal thereof.
Unless otherwise specifically indicated, the term “consolidated” with respect to
any Person refers to such Person consolidated with its Restricted Subsidiaries,
and excludes from such consolidation any Unrestricted Subsidiary as if such
Unrestricted Subsidiary were not an Affiliate of such Person.

1.4 Exchange Rates; Currency Equivalents.

(a) Administrative Agent or the applicable Issuing Bank, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Credit Documents shall be such Dollar Equivalent amount as so
determined by Administrative Agent or the applicable Issuing Bank, as
applicable.

(b) Wherever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurodollar Rate Loan or the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such borrowing, Eurodollar Rate
Loan or Letter of Credit is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by Administrative Agent or the applicable
Issuing Bank, as the case may be.

(c) For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the Spot Rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to Refinance other Indebtedness
denominated in a foreign currency, and such Refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
Spot Rate in effect on the date of such Refinancing such Dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such Indebtedness so refinanced does not

 

-55-



--------------------------------------------------------------------------------

exceed the principal amount of such Indebtedness being Refinanced.
Notwithstanding the foregoing, the principal amount of any Indebtedness incurred
to Refinance other Indebtedness, if incurred in a different currency from the
Indebtedness being Refinanced, shall be calculated based on the Spot Rate that
is in effect on the date of such Refinancing.

1.5 Additional Alternative Currencies.

(a) Company may from time to time request that Revolving Loans that are
Eurodollar Rate Loans be made and/or Letters of Credit be issued in a currency
other than those specifically listed in the definition of “Alternative
Currency”; provided, that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Revolving Loans that are Eurodollar Rate Loans, such request shall be subject to
the reasonable approval of Administrative Agent and the Revolving Lenders; and
in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the reasonable approval of
Administrative Agent and the applicable Issuing Bank.

(b) Any such request shall be made to Administrative Agent not later than 11:00
a.m., ten (10) Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be reasonably agreed by Administrative Agent
and, in the case of any such request pertaining to Letters of Credit, the
applicable Issuing Bank, in its or their sole discretion). In the case of any
such request pertaining to Eurodollar Rate Loans, Administrative Agent shall
promptly notify each Revolving Lender thereof; and in the case of any such
request pertaining to Letters of Credit, Administrative Agent shall promptly
notify the Issuing Banks thereof. Each Revolving Lender (in the case of any such
request pertaining to Eurodollar Rate Loans) or the Issuing Banks (in the case
of a request pertaining to Letters of Credit) shall notify Administrative Agent,
not later than 11:00 a.m., two (2) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurodollar Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

(c) Any failure by a Revolving Lender or an Issuing Bank, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Lender or applicable
Issuing Bank, as the case may be, to permit Eurodollar Rate Loans to be made or
Letters of Credit to be issued in such requested currency. If Administrative
Agent and all the Revolving Lenders consent to making Eurodollar Rate Loans in
such requested currency, Administrative Agent shall so notify Company and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any borrowing of Eurodollar Rate Loans; and
if Administrative Agent and the Issuing Banks consent to the issuance of Letters
of Credit in such requested currency, Administrative Agent shall so notify
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.5, Administrative Agent shall promptly
so notify Company.

 

-56-



--------------------------------------------------------------------------------

1.6 Change of Currency.

(a) The obligation of Company to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the Closing Date shall be redenominated into Euro at
the time of such adoption. If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as Administrative Agent, in consultation with Company, may
reasonably determine are necessary and appropriate to reflect the adoption of
the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro resulting therefrom.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as Administrative Agent, in consultation with Company,
may reasonably determine are necessary and appropriate to reflect a change in
currency of any country (other than the United States and any member state of
the European Union) and any relevant market conventions or practices relating to
such change in currency.

1.7 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
In the event of any conflict between the terms hereof and the terms of any
Issuer Document, the terms in this Agreement shall control.

1.8 Rounding. Any financial ratios required to be maintained by the Company and
its Guarantor Subsidiaries pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

1.9 Times of Day; Rates.

(a) Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

(b) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto

 

-57-



--------------------------------------------------------------------------------

1.10 Effect of Amendment and Restatement.

(a) The effectiveness of this Agreement shall not constitute a novation of any
Original Obligations. All Loans (other than Loans repaid on the Amendment and
Restatement Effective Date) outstanding under the Original Credit Agreement, all
Existing Letters of Credit and all accrued and unpaid amounts owing by any
Credit Party pursuant to the Original Credit Agreement shall continue to be
outstanding and owing hereunder. Any payment or performance of any Obligation
under the Original Credit Agreement or any Obligation described in this
Agreement during any period prior to the Amendment and Restatement Effective
Date shall constitute payment or performance of such Obligation under this
Agreement.

(b) After giving effect to this Agreement and the modifications effectuated
thereby, each of the undersigned agrees that from and after the Amendment and
Restatement Effective Date, each reference to the “Credit Agreement” in the
Credit Documents shall be deemed to be a reference to this Agreement as amended
and restated on the Amendment and Restatement Effective Date.

 

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1 Term Loans.

(a) Loan Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make, on the Amendment and Restatement Effective
Date, a Term Loan in Dollars to Company in an amount equal to such Lender’s Term
Loan Commitment.

Company may make only one borrowing under the Term Loan Commitment (other than
any Additional Term Loan Commitment) which shall be on the Amendment and
Restatement Effective Date. Any amount borrowed under this Section 2.1 and
subsequently repaid or prepaid may not be reborrowed. Subject to
Sections 2.13(a) and 2.14, all amounts owed hereunder with respect to the Term
Loans shall be paid in full no later than the Term Loan Maturity Date. Each
Lender’s Term Loan Commitment (other than any Additional Term Loan Commitment)
shall terminate immediately and without further action on the Amendment and
Restatement Effective Date after giving effect to the funding of such Lender’s
Term Loan Commitment on such date.

(b) Borrowing Mechanics for Term Loans. Company shall deliver to Administrative
Agent a fully executed Funding Notice no later than one (1) day prior to the
Amendment and Restatement Effective Date. Promptly upon receipt by
Administrative Agent of such Funding Notice, Administrative Agent shall notify
each Term Lender of the proposed borrowing.

 

-58-



--------------------------------------------------------------------------------

2.2 Revolving Loans.

(a) Revolving Commitments. Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make Revolving Loans during the Revolving
Commitment Period applicable to such Revolving Lender. Such Revolving Loans may
be made in Dollars or an Alternative Currency, to Company in an aggregate amount
up to but not exceeding such Lender’s Revolving Commitment; provided that,
(x) prior to the Tranche B Revolving Commitment Termination Date, each Revolving
Loan made pursuant to this Section 2.2(a) shall be a funded on a ratable basis
by the Tranche A Revolving Lenders and Tranche B Revolving Lenders in accordance
with each such Revolving Lenders’ Pro Rata Share of such Revolving Loan and
(y) after giving effect to the making of any Revolving Loans in no event shall
the Total Utilization of Revolving Commitments (i) prior to the Tranche B
Revolving Commitment Termination Date, exceed the sum of Tranche A Revolving
Commitments and Tranche B Revolving Commitments then in effect and
(ii) thereafter exceed the Tranche A Revolving Commitments then in effect.
Subject to Section 2.15(d), amounts borrowed pursuant to this Section 2.2(a) may
be repaid and reborrowed during the Revolving Commitment Period. Each
(x) Tranche A Revolving Lender’s Revolving Commitment shall expire on the
Tranche A Revolving Commitment Termination Date and (y) Tranche B Revolving
Lender’s Revolving Commitment shall expire on the Tranche B Revolving Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the applicable Revolving Loans and the applicable Revolving
Commitments shall be paid in full no later than the date applicable to such
Revolving Loans and Revolving Commitments.

(b) Borrowing Mechanics for Revolving Loans.

(i) Except pursuant to Section 2.4(c), Revolving Loans that are Base Rate Loans
shall be made in an aggregate minimum amount of $3,000,000 and integral
multiples of $500,000 in excess of that amount, and Revolving Loans that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $3,000,000 and
integral multiples of $500,000 in excess of that amount.

(ii) Whenever Company desires that Lenders make Revolving Loans, Company shall
provide irrevocable notice to Administrative Agent, which may be given by
(A) telephone, or (B) a Funding Notice, provided that any telephonic notice must
be confirmed immediately by delivery to Administrative Agent of a Funding
Notice. Each such Funding Notice shall be received by Administrative Agent no
later than 12:00 p.m. at least three (3) Business Days in advance of the
proposed Credit Date in the case of a Eurodollar Rate Loan denominated in
Dollars, at least four (4) Business Days in advance of the proposed Credit Date
in the case of a Eurodollar Rate Loan denominated in an Alternative Currency and
at least one (1) Business Day in advance of the proposed Credit Date in the case
of a Revolving Loan that is a Base Rate Loan. Except as otherwise provided
herein, a Funding Notice for a Revolving Loan that is a Eurodollar Rate Loan
shall be irrevocable on and after the related Interest Rate Determination Date,
and Company shall be bound to make a borrowing in accordance therewith.

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile or electronic transmission
means with reasonable

 

-59-



--------------------------------------------------------------------------------

promptness, but (provided Administrative Agent shall have received such notice
by 12:00 p.m.) not later than 2:00 p.m. on the same day as Administrative
Agent’s receipt of such Notice from Company.

(iv) Subject to Section 2.16(b), each Lender shall make the amount of its
Revolving Loan available to Administrative Agent not later than 1:00 p.m. on the
applicable Credit Date by wire transfer of same day funds in the requested
currency, at the Principal Office designated by Administrative Agent. Except as
provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of such Revolving
Loans available to Company on the applicable Credit Date by causing an amount of
same day funds in the requested currency equal to the proceeds of all such
Revolving Loans received by Administrative Agent from Lenders to be credited to
the account of Company as may be designated in writing to Administrative Agent
by Company.

(c) Outstanding Revolving Loans and Revolving Commitments on the Amendment and
Restatement Effective Date. All Revolving Loans, if any, outstanding under the
Original Credit Agreement on the Amendment and Restatement Effective Date shall
remain outstanding as Tranche A Revolving Loans or Tranche B Revolving Loans, as
applicable, under this Agreement until otherwise repaid or prepaid in accordance
with the terms hereof. On the Amendment and Restatement Effective Date, Company
shall pay to the Administrative Agent, for the respective accounts of the
Lenders, an amount equal to the sum of all unreimbursed drawings that have been
funded hereunder.

2.3 Swing Line Loans.

(a) Swing Line Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, Swing Line Lender, in reliance upon
agreements of the other Lender set forth in this Section 2.3, hereby agrees to
make Swing Line Loans, which may be made only in Dollars, to Company in the
aggregate amount up to but not exceeding the Swing Line Sublimit; provided that
after giving effect to the making of any Swing Line Loan, in no event shall the
Total Utilization of Revolving Commitments (i) prior to the Tranche B Revolving
Commitment Termination Date, exceed the sum of Tranche A Revolving Commitments
and Tranche B Revolving Commitments then in effect and (ii) thereafter exceed
the Tranche A Revolving Commitments then in effect. Amounts borrowed pursuant to
this Section 2.3 may be repaid and reborrowed during the Revolving Commitment
Period. Swing Line Lender’s Revolving Commitment shall expire on the applicable
Revolving Commitment Termination Date and all Swing Line Loans and all other
amounts owed hereunder with respect to the Swing Line Loans and the Revolving
Commitments shall be paid in full no later than such date.

(b) Borrowing Mechanics for Swing Line Loans.

(i) Swing Line Loans shall be made in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount.

 

-60-



--------------------------------------------------------------------------------

(ii) Whenever Company desires that Swing Line Lender make a Swing Line Loan,
Company shall provide notice to Administrative Agent, which may be given by
(A) telephone, or (B) a Funding Notice, provided that any telephonic notice must
be confirmed immediately by delivery to Administrative Agent of a Funding
Notice. Each such Funding Notice shall be received by Administrative Agent no
later than 3:00 p.m. on the proposed Credit Date.

(iii) Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 4:00 p.m. on the applicable Credit Date
by wire transfer of same day funds in Dollars, at Administrative Agent’s
Principal Office. Except as provided herein, upon satisfaction or waiver of the
conditions precedent specified herein, Administrative Agent shall make the
proceeds of such Swing Line Loans available to Company on the applicable Credit
Date by causing an amount of same day funds in Dollars equal to the proceeds of
all such Swing Line Loans received by Administrative Agent from Swing Line
Lender to be credited to the account of Company as may be designated in writing
to Administrative Agent by Company.

(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by Company pursuant to Section 2.13, Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to Company), no later than 11:00 a.m. at least one (1) Business Day in
advance of the proposed Credit Date, a notice (which shall be deemed to be a
Funding Notice given by Company) requesting that each Lender holding a Revolving
Commitment on such date make Revolving Loans that are Base Rate Loans to Company
on such Credit Date in an amount equal to the amount of such Swing Line Loans
(the “Refunded Swing Line Loans”) outstanding on the date such notice is given
which Swing Line Lender requests Lenders to prepay. Anything contained in this
Agreement to the contrary notwithstanding, (1) the proceeds of such Revolving
Loans made by the Lenders other than Swing Line Lender shall be immediately
delivered by Administrative Agent to Swing Line Lender (and not to Company) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(2) on the day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share
of the Refunded Swing Line Loans shall be deemed to be paid with the proceeds of
a Revolving Loan made by Swing Line Lender to Company, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note of Swing Line
Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans to Company and shall be due under the Revolving Loan Note issued
by Company to Swing Line Lender. Company hereby authorizes Administrative Agent
and Swing Line Lender to charge Company’s accounts with Administrative Agent and
Swing Line Lender (up to the amount available in each such account) in order to
immediately pay Swing Line Lender the amount of the Refunded Swing Line Loans to
the extent of the proceeds of such Revolving Loans made by Lenders, including
the Revolving Loans deemed to be made by Swing Line Lender, are not sufficient
to repay in full the Refunded Swing Line Loans. If any portion of any such
amount paid (or deemed to be paid) to Swing Line Lender should be recovered by
or on behalf of Company from Swing Line Lender in bankruptcy, by assignment for
the benefit of creditors or otherwise, the loss of the amount so recovered shall
be ratably shared among all Lenders in the manner contemplated by Section 2.17.

 

-61-



--------------------------------------------------------------------------------

(v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment on such date shall be deemed to, and
hereby agrees to, have purchased a participation in such outstanding Swing Line
Loans, and in an amount equal to its Pro Rata Share of the applicable unpaid
amount together with accrued interest thereon. Upon one (1) Business Day’s
notice from Swing Line Lender, each Lender holding a Revolving Commitment on
such date shall deliver to Swing Line Lender an amount equal to its respective
participation in the applicable unpaid amount in same day funds at the Principal
Office of Swing Line Lender. In order to evidence such participation each Lender
holding a Revolving Commitment on such date agrees to enter into a participation
agreement at the request of Swing Line Lender in form and substance reasonably
satisfactory to Swing Line Lender. In the event any Lender holding a Revolving
Commitment on such date fails to make available to Swing Line Lender the amount
of such Lender’s participation as provided in this paragraph, Swing Line Lender
shall be entitled to recover such amount on demand from such Lender plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.

(vi) Notwithstanding anything contained herein to the contrary, (1) each
Revolving Lender’s obligation to make Revolving Loans for the purpose of
repaying any Refunded Swing Line Loans pursuant to the second preceding
paragraph and each Revolving Lender’s obligation to purchase a participation in
any unpaid Swing Line Loans pursuant to the immediately preceding paragraph
shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against Swing Line
Lender, any Credit Party or any other Person for any reason whatsoever; (B) the
occurrence or continuation of a Default or Event of Default; (C) any adverse
change in the business, operations, properties, assets, condition (financial or
otherwise) or prospects of any Credit Party; (D) any breach of this Agreement or
any other Credit Document by any party thereto; or (E) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing;
provided that such obligations of each Revolving Lender are subject to the
condition that Swing Line Lender believed in good faith that all conditions
under Section 3.2 to the making of the applicable Refunded Swing Line Loans or
other unpaid Swing Line Loans, were satisfied at the time such Refunded Swing
Line Loans or unpaid Swing Line Loans were made, or the satisfaction of any such
condition not satisfied had been waived by the Requisite Lenders prior to or at
the time such Refunded Swing Line Loans or other unpaid Swing Line Loans were
made; and (2) Swing Line Lender shall not be obligated to make any Swing Line
Loans (A) if it has elected not to do so after the occurrence and during the
continuation of a Default or Event of Default or (B) at a time when any
Revolving Lender is a Defaulting Lender unless Swing Line Lender has entered
into arrangements satisfactory to it and Company to eliminate Swing Line
Lender’s risk with respect to the

 

-62-



--------------------------------------------------------------------------------

Defaulting Lender’s participation in such Swing Line Loan, including by Cash
Collateralizing such Defaulting Lender’s Pro Rata Share of the outstanding Swing
Line Loans.

(c) Outstanding Swing Line Loans. All Swing Line Loans, if any, outstanding
under the Original Credit Agreement on the Amendment and Restatement Effective
Date shall remain outstanding as Swing Line Loans under this Agreement until
otherwise repaid or prepaid in accordance with the terms hereof.

2.4 Issuance of Letters of Credit and Purchase of Participations Therein.

(a) Letters of Credit.

(i) Subject to the terms and conditions set forth herein, (A) each Issuing Bank
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.4, (1) from time to time on any Business Day during the period
from the Amendment and Restatement Effective Date until the Letter of Credit
Expiration Date, to issue Letters of Credit (including IRB L/Cs) denominated in
Dollars or in one or more Alternative Currencies for the account of Company or
its Subsidiaries, and to amend or extend Letters of Credit previously issued by
it, in accordance with paragraph (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of Company or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any Credit
Extension with respect to any Letter of Credit, (x) the Total Utilization of
Revolving Commitments shall not exceed (i) prior to the Tranche B Revolving
Commitment Termination Date the sum of the Tranche A Revolving Commitments and
the Tranche B Revolving Commitments then in effect and (ii) thereafter, the
Tranche A Revolving Commitments then in effect, (y) the Revolving Exposure (as
determined in accordance with clause (ii) of the definition thereof) of any
Revolving Lender shall not exceed such Revolving Lender’s Revolving Commitment
then in effect, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed $600,000,000 (or such greater amount agreed to by the Issuing Banks);
provided, further, that in no event shall any Issuing Bank be required to issue
Letters of Credit in an aggregate outstanding amount exceeding such Issuing
Bank’s Letter of Credit Commitment. Each request by Company for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by
Company that the Credit Extension so requested complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, Company’s ability to obtain Letters
of Credit shall be fully revolving, and accordingly Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. This Agreement shall
be the “Reimbursement Agreement” referred to in the IRB L/Cs. All Existing
Letters of Credit shall remain outstanding as Letters of Credit under this
Agreement until such Letters of Credit expire or terminate in accordance with
their terms.

(ii) No Issuing Bank shall issue any Letter of Credit, if:

(1) subject to Section 2.4(b)(iii), the expiry date of the requested Letter of
Credit (other than IRB L/Cs) would occur more than twelve (12) months after the
date of issuance or last extension, unless such Issuing Bank has approved such
expiry date; or

 

-63-



--------------------------------------------------------------------------------

(2) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Requisite Class Lenders of all
applicable Revolving Lenders have approved such expiry date and such Issuing
Bank shall be satisfied with the arrangements with respect to the period
commencing on the Letter of Credit Expiration Date and ending on such expiry
date (it being understood and agreed that, for the avoidance of doubt, no
(a) Tranche B Revolving Lender shall be required to fund its Revolving Loan or
L/C Advance pursuant to this Section 2.4(c) after the Tranche B Revolving
Commitment Termination Date and (b) Tranche A Revolving Lender shall be required
to fund its Revolving Loan or L/C Advance pursuant to Section 2.4(c) after the
Letter of Credit Expiration Date); or

(3) the expiry date of the requested Letter of Credit would occur after the
Tranche B Revolving Commitment Termination Date, unless either (a) no later than
five (5) Business Days prior to the Tranche B Revolving Commitment Termination
Date, the Borrower shall Cash Collateralize all such Letters of Credit in
accordance with Section 2.22(d) to the extent the Total Utilization of Revolving
Commitments immediately after the Tranche B Revolving Commitment Termination
Date is expected to exceed the Tranche A Revolving Commitments on the same date
or (b) the applicable Issuing Bank shall be satisfied with the arrangements with
respect to the period commencing on the Tranche B Revolving Commitment
Termination Date and ending on such expiry date.

(iii) No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(1) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

 

-64-



--------------------------------------------------------------------------------

(2) the issuance of the Letter of Credit would violate one or more policies of
the applicable Issuing Bank applicable to letters of credit generally;

(3) except as otherwise agreed by Administrative Agent and the applicable
Issuing Bank, the Letter of Credit is in an initial stated amount less than
$500,000, in the case of a commercial Letter of Credit, or $100,000, in the case
of a standby Letter of Credit;

(4) the applicable Issuing Bank does not as of the issuance date of the
requested Letter of Credit issue Letters of Credit in the requested currency; or

(5) any Revolving Lender is at that time a Defaulting Lender, unless the
applicable Issuing Bank is satisfied that the participations in any existing
Letters of Credit as well as the new, extended, renewed or increased Letter of
Credit has been or will be fully allocated among the Non-Defaulting Lenders in a
manner consistent with Section 2.22(a)(iii) and such Defaulting Lender shall not
participate therein except to the extent such Defaulting Lender’s participation
has been or will be fully Cash Collateralized in accordance with
Section 2.22(d).

(iv) No Issuing Bank shall amend any Letter of Credit if such Issuing Bank would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No Issuing Bank shall be under any obligation to amend any Letter of Credit
if (1) such Issuing Bank would not have any obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (2) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vi) Each Issuing Bank shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each Issuing Bank shall have all of the benefits and immunities (1) provided
to Administrative Agent in Section 9 with respect to any acts taken or omissions
suffered by such Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Section 9
included the Issuing Banks with respect to such acts or omissions, and (2) as
additionally provided herein with respect to the Issuing Banks.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Company delivered to the applicable Issuing Bank (with a copy to
Administrative Agent) in the form of an Issuance Notice and Letter of Credit
Application, appropriately completed and signed by an Authorized Officer of
Company. Such

 

-65-



--------------------------------------------------------------------------------

Issuance Notice and Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the applicable Issuing Bank, by personal delivery or by any
other means acceptable to such Issuing Bank. Such Issuance Notice and Letter of
Credit Application must be received by the applicable Issuing Bank and
Administrative Agent not later than 12:00 p.m. at least two (2) Business Days
(or such later date and time as Administrative Agent, such Issuing Bank and
Company may agree in a particular instance in their reasonable discretion) prior
to the proposed issuance date or date of amendment, as the case may be, and the
timing of submission of the Letter of Credit Application with respect to an IRB
L/C shall be as determined by such Issuing Bank and Company (not to exceed five
(5) Business Days prior to the proposed issuance date or date of amendment). In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable Issuing Bank: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as such Issuing Bank may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable Issuing Bank (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as such Issuing Bank may reasonably require. Additionally, Company shall
furnish to the applicable Issuing Bank and Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such Issuing Bank or
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Issuance Notice and Letter of Credit
Application, the applicable Issuing Bank will confirm with Administrative Agent
(by telephone or in writing) that Administrative Agent has received a copy of
such Issuance Notice and Letter of Credit Application from Company and, if not,
the applicable Issuing Bank will provide Administrative Agent with a copy
thereof. Unless the applicable Issuing Bank has received written notice from any
Revolving Lender, Administrative Agent or any Credit Party, at least one
(1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 3.2 shall not then be satisfied, then, subject to the terms and
conditions hereof, such Issuing Bank shall, on the requested date, issue a
Letter of Credit for the account of Company (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with such Issuing Bank’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Issuing Bank a risk participation in such Letter of Credit in
an amount equal to the product of such Revolving Lender’s Pro Rata Share of the
Revolving Commitments times the amount of such Letter of Credit.

 

-66-



--------------------------------------------------------------------------------

(iii) If Company so requests in any applicable Letter of Credit Application, the
applicable Issuing Bank may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
such Issuing Bank, Company shall not be required to make a specific request to
such Issuing Bank for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Revolving Lenders shall be deemed to have authorized
(but may not require) such Issuing Bank to permit the extension of such Letter
of Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date (unless all the Requisite Class Lenders of Revolving Commitments
then in effect have approved such expiry date and such Issuing Bank shall be
satisfied with the arrangements with respect to the period commencing on the
Letter of Credit Expiration Date and ending on such expiry date); provided,
however, that such Issuing Bank shall not permit any such extension if (A) such
Issuing Bank has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of paragraph
(ii) or (iii) of Section 2.4(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
(7) Business Days before the Non-Extension Notice Date (1) from Administrative
Agent that the Requisite Class Lenders of Revolving Commitments then in effect
have elected not to permit such extension, and directing such Issuing Bank not
to permit such extension or (2) from Administrative Agent, any Revolving Lender
or Company that one or more of the applicable conditions specified in
Section 3.2 is not then satisfied and, in each case, directing such Issuing Bank
not to permit such extension.

(iv) If Company so requests in any applicable Letter of Credit Application, the
applicable Issuing Bank may, in its sole discretion, agree to issue an IRB L/C
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement IRB
Letter of Credit”). Unless otherwise directed by such Issuing Bank, Company
shall not be required to make a specific request to such Issuing Bank to permit
such reinstatement. Once an Auto-Reinstatement IRB Letter of Credit has been
issued, except as provided in the following sentence, the Revolving Lenders
shall be deemed to have authorized (but may not require) such Issuing Bank to
reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such IRB L/C. Notwithstanding the foregoing, if such
Auto-Reinstatement IRB Letter of Credit permits such Issuing Bank to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “IRB L/C Non-Reinstatement Deadline”), such
Issuing Bank shall not permit such reinstatement if it has received a notice
(which may be by telephone or in writing) on or before the day that is seven
(7) Business Days before the IRB L/C Non-Reinstatement Deadline (A) from
Administrative Agent that the Requisite Class Lenders of Revolving Commitments
then in effect have elected not to permit such

 

-67-



--------------------------------------------------------------------------------

reinstatement or (B) from Administrative Agent, any Revolving Lender or Company
that one or more of the applicable conditions specified in Section 3.2 is not
then satisfied (treating such reinstatement as an Credit Extension for purposes
of this clause) and, in each case, directing such Issuing Bank not to permit
such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to Company and
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
Company and Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, Company shall reimburse such Issuing
Bank in such Alternative Currency or, if mutually agreed by Company and such
Issuing Bank, in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, such
Issuing Bank shall notify Company of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. Not later than 11:00 a.m.
(or, with respect to any IRB L/C, the time set forth therein) on the date of any
payment by the applicable Issuing Bank under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the applicable
Issuing Bank under a Letter of Credit to be reimbursed in an Alternative
Currency (or, with respect to any IRB L/C, the time set forth therein) (each
such date, an “Honor Date”), Company shall reimburse such Issuing Bank through
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If Company does not reimburse such Issuing Bank by such
time (which, for the avoidance of doubt, shall not constitute an Event of
Default pursuant to Section 8.1(a) if such drawing is reimbursed from the
proceeds of Revolving Loans in accordance with this Section 2.4(c)),
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Pro Rata Share thereof; provided that for the avoidance of
doubt, prior to the Tranche B Revolving Commitment Termination Date, each
Revolving Loan made pursuant to this Section 2.4(c) shall be a funded on a
ratable basis by the Tranche A Revolving Lenders and Tranche B Revolving Lenders
in accordance with each such Revolving Lenders’ Pro Rata Share of such Revolving
Loan. In such event, Company shall be deemed to have requested a borrowing of
Revolving Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.2 for the principal amount of Revolving Loans. Any notice given by
such Issuing Bank or Administrative Agent pursuant to this Section 2.4(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

-68-



--------------------------------------------------------------------------------

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.4(c)(i)
make funds available (and Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable Issuing Bank, in
Dollars, at Administrative Agent’s Principal Office for Dollar-denominated
payments in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by
Administrative Agent, whereupon, subject to the provisions of
Section 2.4(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan to Company in such amount.
Administrative Agent shall remit the funds so received to the applicable Issuing
Bank in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
borrowing of Base Rate Loans for any reason, Company shall be deemed to have
incurred from the applicable Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Lender’s payment to Administrative
Agent for the account of the applicable Issuing Bank pursuant to
Section 2.4(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.4.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.4(c) to reimburse the applicable Issuing Bank for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Pro Rata Share of such amount shall be solely for the account of such
Issuing Bank.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the applicable Issuing Bank for amounts drawn under Letters of
Credit, as contemplated by this Section 2.4(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against such Issuing Bank, Company, any Subsidiary or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a Default
or Event of Default, or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing. No such making of an L/C Advance shall
relieve or otherwise impair the obligation of Company to reimburse the
applicable Issuing Bank for the amount of any payment made by such Issuing Bank
under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to Administrative Agent for
the account of the applicable Issuing Bank any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.4(c) by the time specified in Section 2.4(c)(ii), then, without
limiting the other provisions of this Agreement, the applicable Issuing Bank
shall be entitled to recover from such Revolving Lender (acting through
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the applicable Issuing Bank at a rate per annum

 

-69-



--------------------------------------------------------------------------------

equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Issuing
Bank in connection with the foregoing. If such Revolving Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Revolving Loan included in the relevant borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the applicable Issuing Bank submitted to any Revolving Lender
(through Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable Issuing Bank has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.4(c), if Administrative Agent receives for the account of the
applicable Issuing Bank any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Company or otherwise,
including proceeds of Cash Collateral applied thereto by Administrative Agent),
Administrative Agent will distribute to such Revolving Lender its Pro Rata Share
thereof in Dollars and in the same funds as those received by Administrative
Agent.

(ii) If any payment received by Administrative Agent for the account of the
applicable Issuing Bank pursuant to Section 2.4(c)(i) is required to be returned
under any of the circumstances described in Section 10.10 (including pursuant to
any settlement entered into by such Issuing Bank in its discretion), each
Revolving Lender shall pay to Administrative Agent for the account of the
applicable Issuing Bank its Pro Rata Share thereof on demand of Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of Company to reimburse an Issuing Bank
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Credit Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Company or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such Issuing Bank or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

-70-



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by such Issuing Bank of any requirement that exists for such Issuing
Bank’s protection and not the protection of Company or any waiver by such
Issuing Bank which does not in fact materially prejudice Company;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by such Issuing Bank in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to Company or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Company or any Subsidiary.

Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Company’s instructions or other irregularity, Company will
immediately notify the applicable Issuing Bank. Company shall be conclusively
deemed to have waived any such claim against the applicable Issuing Bank and its
correspondents unless such notice is given as aforesaid.

(f) Role of Issuing Bank. Each Revolving Lender and Company agree that, in
paying any drawing under a Letter of Credit, each Issuing Bank shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Banks, Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the Issuing Banks shall be liable
to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the

 

-71-



--------------------------------------------------------------------------------

approval of the Revolving Lenders or the Requisite Class Lenders of Revolving
Commitments then in effect, as applicable; (ii) any action taken or omitted in
the absence of gross negligence, bad faith or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. Company hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude Company’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the Issuing Banks, Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the Issuing Banks shall be liable or responsible for any of the
matters described in clauses (i) through (ix) of Section 2.4(e); provided,
however, that anything in such clauses to the contrary notwithstanding, Company
may have a claim against the Issuing Banks, and the Issuing Bank may be liable
to Company, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by Company which Company proves
were caused by such Issuing Bank’s willful misconduct or gross negligence or
such Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit (except
to the extent such failure is required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the law or any order of a jurisdiction where such
Issuing Bank or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice). In furtherance and not in limitation of
the foregoing, such Issuing Bank may, in its sole discretion, accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
Issuing Bank shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The Issuing Banks may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (known as “SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by an Issuing Bank and Company when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the Issuing Banks shall not be responsible to
Company for, and such Issuing Bank’s rights and remedies against Company shall
not be impaired by, any action or inaction of such Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where such Issuing Bank or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

-72-



--------------------------------------------------------------------------------

(h) Reporting of Letter of Credit Information. For so long as any Letter of
Credit issued by an Issuing Bank other than Administrative Agent is outstanding,
such Issuing Bank shall deliver to Administrative Agent on the last Business Day
of each calendar month, and on each date that an Credit Extension occurs with
respect to any such Letter of Credit, a report in the form satisfactory to
Administrative Agent, appropriately completed with the information for every
outstanding Letter of Credit issued by such Issuing Bank. Administrative Agent
shall deliver to the Lenders on a monthly basis a report of all outstanding
Letters of Credit.

(i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, Company shall be obligated to reimburse the
applicable Issuing Bank hereunder for any and all drawings under such Letter of
Credit. Company hereby acknowledges that the issuance of Letters of Credit for
the account of Subsidiaries inures to the benefit of Company, and that Company’s
business derives substantial benefits from the businesses of such Subsidiaries.

2.5 Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment or any Revolving Commitment of any Lender be increased or decreased
as a result of a default by any other Lender in such other Lender’s obligation
to make a Loan requested hereunder or purchase a participation required hereby;
provided that, for the avoidance of doubt, prior to the Tranche B Revolving
Commitment Termination Date, the aggregate Revolving Exposure of all Lenders for
purposes of any calculation of Pro Rata Share shall include the Revolving
Exposure of all Tranche A Revolving Lenders and Tranche B Revolving Lenders.

2.6 Use of Proceeds. The proceeds of the Revolving Loans and Swing Line Loans
shall be applied by Company for working capital and general corporate purposes
of Company and its Subsidiaries, including permitted Consolidated Capital
Expenditures, Permitted Acquisitions, Investments, Restricted Junior Payments or
other purposes expressly permitted under this Agreement. The proceeds of the
Term Loans shall be used to repay in full the Initial Term Loans. The proceeds
of the Letters of Credit shall be used by Company to support Company’s and its
Subsidiaries’ obligations under the Projects and other Contractual Obligations
of Company and its Subsidiaries and other general corporate purposes, but shall
in no event be used to make or facilitate any Investment or Restricted Junior
Payment not otherwise permitted hereunder. No portion of the proceeds of any
Credit Extension shall be used in any manner that causes or might cause such
Credit Extension or the application of such proceeds to violate Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation thereof or to violate the Exchange Act.

 

-73-



--------------------------------------------------------------------------------

2.7 Evidence of Debt; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Company to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Company, absent manifest error; provided that the failure to make any
such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Company’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

(b) Notes. If so requested by any Lender by written notice to Company (with a
copy to Administrative Agent) at least two (2) Business Days prior to the
Amendment and Restatement Effective Date, or at any time thereafter, Company
shall execute and deliver to such Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.6) on the Amendment and Restatement Effective Date (or,
if such notice is delivered after the Amendment and Restatement Effective Date,
promptly after Company’s receipt of such notice) a Note or Notes to evidence
such Lender’s Term Loan, Revolving Loan or Swing Line Loan, as the case may be.

2.8 Interest on Loans.

(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i) in the case of Revolving Loans that are denominated in Dollars, Swing Line
Loans and Term Loans: (1) if a Base Rate Loan, at the Base Rate plus the
Applicable Margin; or (2) if a Eurodollar Rate Loan, at the Eurodollar Rate plus
the Applicable Margin; and

(ii) in the case of Revolving Loans that are denominated in an Alternative
Currency, at the Eurodollar Rate plus the Applicable Margin.

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by Company and notified to Administrative Agent pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be.
If on any day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.

(c) In connection with Eurodollar Rate Loans there shall be no more than eight
(8) Interest Periods outstanding at any time. In the event Company fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)

 

-74-



--------------------------------------------------------------------------------

will be made as, a Base Rate Loan). In the event Company fails to specify an
Interest Period for any Eurodollar Rate Loan (including any Loan denominated in
an Alternative Currency) in the applicable Funding Notice or
Conversion/Continuation Notice, Company shall be deemed to have selected an
Interest Period of one (1) month. Administrative Agent shall promptly notify
Company and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, Administrative Agent shall notify Company
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one (1) day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

(f) Company agrees to pay to each Issuing Bank, with respect to drawings honored
under any Letter of Credit issued by such Issuing Bank, interest on the amount
paid by such Issuing Bank in respect of each such honored drawing from the date
such drawing is honored to but excluding the date such amount is reimbursed by
or on behalf of Company (including any such reimbursement out of the proceeds of
any Revolving Loans), at a rate equal to (i) for the period from the date such
drawing is honored to but excluding the date such amount is reimbursed by or on
behalf of Company (including any such reimbursement out of the proceeds of any
Revolving Loans), the rate of interest otherwise payable hereunder with respect
to Revolving Loans that are Base Rate Loans, and (ii) thereafter, the Default
Rate.

(g) Interest payable pursuant to Sections 2.8(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by an

 

-75-



--------------------------------------------------------------------------------

Issuing Bank of any payment of interest pursuant to Section 2.8(f), such Issuing
Bank shall distribute to each Revolving Lender, out of the interest received by
such Issuing Bank in respect of the period from the date such drawing is honored
to but excluding the date on which such Issuing Bank is reimbursed for the
amount of such drawing (including any such reimbursement out of the proceeds of
any Revolving Loans), the amount that such Revolving Lender would have been
entitled to receive in respect of the Letter of Credit Fee that would have been
payable in respect of such Letter of Credit for such period if no drawing had
been honored under such Letter of Credit.

2.9 Conversion/Continuation.

(a) Subject to Section 2.18 and (with respect to continuations of, or
conversions into, Eurodollar Rate Loans whether in Dollars or any Alternative
Currency) so long as no Event of Default shall have occurred and then be
continuing, Company shall have the option:

(i) to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $3,000,000 and integral multiples of $500,000 in excess of that amount
from one Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan
may only be converted on the expiration of the Interest Period applicable to
such Eurodollar Rate Loan unless Company shall pay all amounts due under
Section 2.18 in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $3,000,000 and
integral multiples of $500,000 in excess of that amount as a Eurodollar Rate
Loan.

(b) Each conversion or continuation pursuant to this Section 2.9 shall be made
upon the Company’s irrevocable notice to Administrative Agent, which may be
given by (A) telephone, or (B) a Conversion/Continuation Notice; provided that
any telephone notice must be confirmed immediately by delivery to Administrative
Agent of a Conversion/Continuation Notice. Each such notice must be received by
Administrative Agent no later than 11:00 a.m. at least one (1) Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan), at least three (3) Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan denominated in Dollars) and at least four
(4) Business Days in advance of the proposed conversion/continuation date (in
the case of a conversion to, or a continuation of, a Eurodollar Rate Loan
denominated in an Alternative Currency). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and Company shall be bound to effect a conversion or
continuation in accordance therewith.

(c) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Company, the Administrative Agent, and such Lender.

 

-76-



--------------------------------------------------------------------------------

2.10 Default Interest. The principal amount of all Loans, the Unreimbursed
Amount of any Letter of Credit and any Letter of Credit Fees (in each case) not
paid when due shall thereafter bear interest (including post-petition interest
in any proceeding under Debtor Relief Laws) payable on demand at the Default
Rate. Payment or acceptance of the increased rates of interest provided for in
this Section 2.10 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

2.11 Fees; Premium.

(a) Company agrees to pay to Administrative Agent for the ratable benefit of
each Lender having Revolving Exposure:

(i) commitment fees equal to (1) the average of the daily difference between
(A) the applicable Revolving Commitments, and (B) the Total Utilization of such
Revolving Commitments (disregarding item (ii) of the definition thereof), times
(2) the applicable Commitment Fee Rate; and

(ii) letter of credit fees (“Letter of Credit Fees”) equal to (1) the Applicable
Margin for the applicable Revolving Loans that are Eurodollar Rate Loans, times
(2) the Dollar Equivalent of the average aggregate daily maximum amount
available to be drawn under all such Letters of Credit (regardless of whether
any conditions for drawing could then be met and determined as of the close of
business on any date of determination).

(b) Company agrees to pay directly to each Issuing Bank, for its own account,
the following fees:

(i) a fronting fee equal to 0.15% per annum, on the face amount of each Letter
of Credit issued by such Issuing Bank; and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with such Issuing
Bank’s standard schedule for such charges and as in effect (and delivered to
Company) at the time of such issuance, amendment, transfer or payment, as the
case may be.

(c) All fees referred to in Sections 2.11(a) and (b) shall be paid to
Administrative Agent at its Principal Office and upon receipt, Administrative
Agent shall promptly distribute to each Lender its Pro Rata Share thereof.

(d) All fees referred to in Sections 2.11(a) and (b) shall be calculated on the
basis of a 360-day year and the actual number of days elapsed. All fees referred
to in Sections 2.11(a) and (c) shall be payable by Company quarterly in arrears
on March 31, June 30, September 30 and December 31 of each year during the
Revolving Commitment Period, commencing on the first such date to occur after
the Amendment and Restatement Effective Date, and on (x) the Tranche A Revolving
Commitment Termination Date with respect to each Tranche A Revolving Lender and
(y) the Tranche B Revolving Commitment Termination Date with respect to each
Tranche B Revolving Lender.

(e) In addition to any of the foregoing fees, Company agrees to pay to Agents
and Lenders such other fees in the amounts and at the times separately agreed
upon.

 

-77-



--------------------------------------------------------------------------------

2.12 Scheduled Payments. The principal amounts of the Term Loans shall be repaid
in consecutive quarterly installments (each, an “Installment”) in the aggregate
amounts set forth below on the last day of each Fiscal Quarter (each, an
“Installment Date”), commencing June 30, 2016:

 

Installment Dates

   Installments of
Term Loans  

June 30, 2016

   $ 1,250,000.00   

September 30, 2016

   $ 1,250,000.00   

December 31, 2016

   $ 1,250,000.00   

March 31, 2017

   $ 1,250,000.00   

June 30, 2017

   $ 1,250,000.00   

September 30, 2017

   $ 1,250,000.00   

December 31, 2017

   $ 1,250,000.00   

March 31, 2018

   $ 1,250,000.00   

June 30, 2018

   $ 1,250,000.00   

September 30, 2018

   $ 1,250,000.00   

December 31, 2018

   $ 1,250,000.00   

March 31, 2019

   $ 1,250,000.00   

June 30, 2019

   $ 1,250,000.00   

September 30, 2019

   $ 1,250,000.00   

December 31, 2019

   $ 1,250,000.00   

March 31, 2020

   $ 1,250,000.00   

Term Loan Maturity Date

     Remainder   

provided that in the event any Additional Term Loans are made, such Additional
Term Loans shall be repaid on each Installment Date occurring on or after the
applicable Increased Amount Date, in an amount equal to (i) the aggregate
principal amount of such Additional Term Loans, times (ii) the ratio (expressed
as a percentage) of (y) the amount of all other Term Loans being repaid on such
date and (z) the total aggregate principal amount of all other Term Loans
outstanding on such Increased Amount Date.

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.13, 2.14 and 2.15, as applicable; and (y) the Term
Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Term Loan Maturity Date.

 

-78-



--------------------------------------------------------------------------------

2.13 Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) At any time and from time to time:

(1) with respect to Base Rate Loans, Company may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $3,000,000
and integral multiples of $500,000 in excess of that amount;

(2) with respect to Eurodollar Rate Loans, Company may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$3,000,000 and integral multiples of $500,000 in excess of that amount; and

(3) with respect to Swing Line Loans, Company may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $100,000, and
in integral multiples of $100,000 in excess of that amount.

(ii) All such prepayments shall be made:

(1) upon not less than one (1) Business Day’s prior telephonic or written
notice, in a form reasonably acceptable to Administrative Agent, in the case of
Base Rate Loans;

(2) upon not less than three (3) Business Days’ prior telephonic or written
notice, in a form reasonably acceptable to Administrative Agent, in the case of
Eurodollar Rate Loans; and

(3) upon telephonic or written notice, in a form reasonably acceptable to
Administrative Agent, on the date of prepayment, in the case of Swing Line
Loans;

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. on the date required and, if given by telephone, promptly
confirmed in writing to Administrative Agent (and Administrative Agent will
promptly transmit such telephonic or original notice for Term Loans or Revolving
Loans, as the case may be, by telefacsimile or telephone to each applicable
Lender) or Swing Line Lender, as the case may be. Upon the giving of any such
notice, the principal amount of the Loans specified in such notice shall become
due and payable on the prepayment date specified therein; provided, however,
that if such notice of prepayment indicates that such prepayment is to be funded
with the proceeds of a new financing that would result in the repayment of all
Obligations in connection therewith, the termination of the Loans and
Commitments under this Agreement and the release or termination

 

-79-



--------------------------------------------------------------------------------

of all Liens securing the Obligations hereunder (a “New Financing”), such notice
of prepayment may be revoked if such New Financing is not consummated. Any such
voluntary prepayment shall be applied as specified in Section 2.15(a).

(b) Voluntary Commitment Reductions.

(i) Company may, upon not less than one (1) Business Day’s prior written or
telephonic notice promptly confirmed in writing to Administrative Agent (which
original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided,
(x) any such partial reduction of the Revolving Commitments shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess of that amount and (y) any such reduction or termination may, at the
discretion of Company, be applied first to Tranche B Revolving Commitments and
second to Tranche A Revolving Commitments.

(ii) Company’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the applicable Revolving
Commitments shall be effective on the date specified in Company’s notice and
shall reduce the applicable Revolving Commitment of each applicable Lender
proportionately to its Pro Rata Share thereof.

(c) Proposed Modifications.

(i) In the event of the refusal by a Lender to consent to a Proposed
Modification with respect to such Lender’s Revolving Loans or Term Loans, as
applicable, Company may, upon five (5) Business Days’ prior written notice to
Administrative Agent (which notice Administrative Agent shall promptly transmit
to each of the Lenders), repay all such Revolving Loans or Term Loans, as
applicable (but, for the avoidance of doubt, not any other Loans (or tranches)
of such Lender that are not proposed to be modified by such Proposed
Modification), including all amounts, if any, owing pursuant to Section 2.11,
together with accrued and unpaid interest, fees and all other amounts then owing
to such Lender so long as in the case of the repayment of Revolving Loans of any
Lender pursuant to this paragraph (c), (x) the Revolving Commitment of such
Lender is terminated concurrently with such repayment pursuant to
Section 2.13(b) (at which time Annex A-2 or Annex A-3 as applicable, shall be
deemed modified to reflect the changed Revolving Commitments), and (y) such
Lender’s Pro Rata Share of all outstanding Letters of Credit is Cash
Collateralized in a manner satisfactory to Administrative Agent and the
respective Issuing Banks. Each prepayment of the Term Loans pursuant to this
Section 2.13(c) shall reduce the then remaining scheduled repayments of the Term
Loans on a pro rata basis (based upon the then remaining principal amount of
each such scheduled repayment of the Term Loans after giving effect to all prior
reductions thereto). Notwithstanding the above, after giving

 

-80-



--------------------------------------------------------------------------------

effect to the prepayment of such Revolving Loans or Term Loans, as applicable,
the aggregate amount of the undrawn Revolving Commitments then in effect shall
exceed $125,000,000.

(ii) In the event of the refusal by a Lender to consent to a Proposed
Modification with respect to such Lender’s Revolving Commitments, Company shall
have the right upon five (5) Business Days’ prior written notice to
Administrative Agent (which notice Administrative Agent shall promptly transmit
to each of the Lenders), to terminate the entire Revolving Commitment of such
Lender (but not any other Commitments or Loans of such Lender that are not
proposed to be modified by such Proposed Modification), so long as (x) all
Revolving Loans, together with accrued and unpaid interest, fees and all other
amounts, owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.18) are repaid concurrently with the effectiveness of such termination
(at which time Annex A-2 or Annex A-3 as applicable, shall be deemed modified to
reflect such changed amounts), (y) the aggregate amount of the undrawn Revolving
Commitment after giving effect to such termination shall exceed $125,000,000 and
(z) such Lender’s Pro Rata Share of all outstanding Letters of Credit is Cash
Collateralized in a manner satisfactory to Administrative Agent and the
respective Issuing Banks, and at such time, unless the respective Lender
continues to have outstanding Loans or commitments in respect of Loans
hereunder, such Lender shall no longer constitute a “Lender” for purposes of
this Agreement, except with respect to indemnifications under this Agreement,
which shall survive as to such repaid Lender.

2.14 Mandatory Prepayments.

(a) Asset Sales. No later than the tenth Business Day following the date of
receipt by Company or any of its Restricted Subsidiaries of any Net Asset Sale
Proceeds (or, in the event such Net Asset Sale Proceeds are subject to
distribution limitations contained in any Project document or any instrument or
agreement governing the terms of any permitted refinancing thereof, no later
than the fifth Business Day after the last of such distribution limitations (as
the same relates to such Net Asset Sale Proceeds) expires), Company shall prepay
the Loans as set forth in Section 2.15(b) in an aggregate amount equal to such
Net Asset Sale Proceeds; provided, that Net Asset Sale Proceeds up to
$25,000,000 per Fiscal Year shall not be applied for prepayment under this
Section 2.14(a); provided, further, Company shall have the option, directly or
through one or more of its Subsidiaries, to invest such Net Asset Sale Proceeds
within 365 days of receipt thereof in capital assets of Company and its
Subsidiaries which may include the repair, restoration or replacement of the
applicable assets thereof (or to reimburse Company and its Subsidiaries for
costs incurred in respect of such loss), and as the proceeds used to consummate
Permitted Acquisitions.

(b) Insurance/Condemnation Proceeds. No later than the tenth Business Day
following the date of receipt by Company or any of its Restricted Subsidiaries,
or Collateral Agent or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds (or, in the event such Net
Insurance/Condemnation Proceeds are subject to distribution limitations
contained in any Project document or any instrument or agreement governing the
terms of any permitted refinancing thereof, no later than the fifth Business Day
after the last of such distribution limitations (as the same relates to such Net
Insurance/Condemnation Proceeds)

 

-81-



--------------------------------------------------------------------------------

expires), Company shall prepay the Loans as set forth in Section 2.15(b) in an
aggregate amount equal to such Net Insurance/Condemnation Proceeds; provided,
that Net Insurance/Condemnation Proceeds up to $25,000,000 per Fiscal Year shall
not be applied for prepayment under this Section 2.14(b); provided, further,
Company shall have the option, directly or through one or more of its
Subsidiaries to invest or commit to reinvest such Net Insurance/Condemnation
Proceeds within 365 days of receipt thereof in capital assets of Company and its
Subsidiaries, which may include the repair, restoration or replacement of the
applicable assets thereof (or to reimburse Company and its Subsidiaries for
costs incurred in respect of such loss), and as the proceeds used to consummate
Permitted Acquisitions.

(c) Issuance of Debt. No later than the tenth Business Day following the date of
receipt by Company or any of its Restricted Subsidiaries of any Net Cash
Proceeds from the incurrence of any Indebtedness for borrowed money of Company
or any of its Restricted Subsidiaries (other than with respect to any
Indebtedness permitted to be incurred pursuant to Section 6.1), Company shall
prepay the Loans as set forth in Section 2.15(b) in an aggregate amount equal
to 100% of such proceeds.

(d) [Reserved].

(e) Revolving Loans and Swing Line Loans. Company shall from time to time prepay
first, the Swing Line Loans, and second, the Revolving Loans to the extent
necessary so that the Total Utilization of Revolving Commitments shall not at
any time exceed the Revolving Commitments then in effect.

(f) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.14(a) through Section 2.14(c) Company shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds. In the event that
Company shall subsequently determine that the actual amount received exceeded
the amount set forth in such certificate, Company shall promptly make an
additional prepayment of the Loans in an amount equal to such excess, and
Company shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.

(g) Foreign Subsidiaries. Notwithstanding the foregoing, all amounts to be
applied in connection with prepayments pursuant to this Section 2.14
attributable to Foreign Subsidiaries shall be limited to the extent resulting in
material adverse tax consequences and shall be subject to permissibility under
local law of upstreaming proceeds (including financial assistance and corporate
benefit restrictions and fiduciary and statutory duties of the relevant
directors), in each case as set forth in a certificate delivered by an
Authorized Officer of Company to Administrative Agent.

(h) Right to Decline Proceeds. Company shall deliver to Administrative Agent
(who will notify each Lender) notice of each prepayment required under
Section 2.14(a) or (b) not less than three (3) Business Days prior to the date
such prepayment shall be made (each such date, a “Mandatory Prepayment Date”).
Such notice shall set forth (i) the Mandatory Prepayment Date, (ii) the
principal amount of each Loan (or portion thereof) to be prepaid and (iii) the
Type of each Loan being prepaid. Company shall deliver to Administrative

 

-82-



--------------------------------------------------------------------------------

Agent, at the time of each prepayment required under Section 2.14(a) or (b), a
certificate signed by an Authorized Officer of Company setting forth in
reasonable detail the calculation of the amount of such prepayment.
Administrative Agent will promptly notify each Lender holding Term Loans of the
contents of Company’s repayment notice and of such Lender’s Pro Rata Share of
any repayment. Each such Lender may reject all or a portion of its Pro Rata
Share of any mandatory repayment of Term Loans required to be made pursuant to
Section 2.14(a) or (b) (such declined amounts, the “Declined Proceeds”) by
providing written notice (each, a “Rejection Notice”) to Administrative Agent
and Company no later than 5:00 p.m. on the Business Day after the date of such
Lender’s receipt of notice from Administrative Agent regarding such repayment.
Each Rejection Notice shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver such Rejection Notice to Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans to which such
Lender is otherwise entitled. Any Declined Proceeds remaining thereafter shall
be retained by Company.

(i) Alternative Currency. If Administrative Agent notifies Company at any time
that the Outstanding Amount of all Revolving Loans denominated in Alternative
Currencies at such time (determined in respect of the most recent Revaluation
Date) exceeds an amount equal to 105% of the Revolving Commitment then in
effect, then, within three (3) Business Days after receipt of such notice,
Company shall prepay Revolving Loans in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Revolving Commitment then in effect.

2.15 Application of Prepayments.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.13(a) shall be applied as specified by Company in the
applicable notice of prepayment; provided, in the event Company fails to specify
the Loans to which any such prepayment shall be applied, such prepayment shall
be applied as follows:

first, to repay outstanding Swing Line Loans to the full extent thereof, without
any permanent reduction of the Revolving Commitments;

second, to repay outstanding Revolving Loans (to be applied ratably to the
Tranche A Revolving Loan and Tranche B Revolving Loans for all prepayments prior
to the Tranche B Revolving Commitment Termination Date) to the full extent
thereof, without any permanent reduction of the Revolving Commitments; and

third, to reduce the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and shall be further applied
to prepay the remaining scheduled Installments of principal of such Term Loans
in order of maturity.

 

-83-



--------------------------------------------------------------------------------

(b) Application of Mandatory Prepayments by Type of Loans. Any amount required
to be paid pursuant to Sections 2.14(a) through 2.14(c) shall be applied as
follows:

first, prepay Term Loans on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof) and shall be further applied to prepay
such Term Loans on a pro rata basis to the remaining scheduled Installments of
principal of such Term Loans;

second, to prepay the Swing Line Loans to the full extent thereof;

third, to prepay the Revolving Loans (to be applied ratably to the Tranche A
Revolving Loan and Tranche B Revolving Loans for all prepayments prior to the
Tranche B Revolving Commitment Termination Date) to the full extent thereof;

fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit; and

fifth, to Cash Collateralize Letters of Credit.

(c) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Company pursuant to
Section 2.18(c).

(d) Tranche B Revolving Loans. Notwithstanding anything to the contrary in this
Section 2.15, any voluntary or mandatory prepayment with respect to any
Revolving Loans (but, for the avoidance of doubt, not affecting the order of
prepayment of any other Obligations) may, at the discretion of Company, be first
applied to Tranche B Revolving Loans and second to Tranche A Revolving Loans;
provided that Company shall simultaneously terminate the corresponding Tranche B
Revolving Commitments pursuant to Section 2.13(b).

2.16 General Provisions Regarding Payments.

(a) All payments by Company of principal, interest, fees and other Obligations
shall be made in Dollars (or, in respect of Letters of Credit and Revolving
Loans denominated in an Alternative Currency, such Alternative Currency) in same
day funds, without defense, recoupment, setoff or counterclaim, free of any
restriction or condition, and delivered to Administrative Agent not later
than 2:00 p.m. on the date due at the Principal Office designated by
Administrative Agent for the account of Lenders; for purposes of computing
interest and fees, funds received by Administrative Agent after that time on
such due date shall be deemed to have been paid by Company on the next
succeeding Business Day. If, for any reason, Company is prohibited by any law
from making any required payment hereunder in an Alternative Currency, Company
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount.

(b) Unless Administrative Agent shall have received notice from a Lender prior
to any proposed Credit Date of Eurodollar Rate Loans (or, in the case of any
borrowing of Base Rate Loans, prior to 12:00 p.m. on the date of such borrowing)
that such Lender will not make available to Administrative Agent such Lender’s
share of such borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance

 

-84-



--------------------------------------------------------------------------------

with Section 2 (or, in the case of a borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2) and may, in reliance upon such assumption, make available to
Company a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable borrowing available to Administrative Agent, then
the applicable Lender agrees to pay to Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to
Company to but excluding the date of payment to Administrative Agent, at the
Overnight Rate, plus any administrative, processing or similar fees customarily
charged by Administrative Agent in connection with the foregoing. If such Lender
pays its share of the applicable borrowing to Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such borrowing.
If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify Company and Company shall immediately pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
rate payable hereunder for Base Rate Loans for such Class of Loans. Nothing in
this Section 2.16(b) shall be deemed to relieve any Lender from its obligation
to fulfill its Term Loan Commitments and Revolving Commitments hereunder or to
prejudice any rights that Company may have against any Lender as a result of any
default by such Lender hereunder. A notice of Administrative Agent to any Lender
or Company with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

(c) Unless Administrative Agent shall have received notice from Company prior to
the date on which any payment is due to Administrative Agent for the account of
the Lenders or the Issuing Banks hereunder that Company will not make such
payment, Administrative Agent may assume that Company has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Banks, as the case may be, the amount
due. In such event, if Company has not in fact made such payment, then each of
the Lenders or the Issuing Banks, as the case may be, severally agrees to repay
to Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Banks, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to Administrative Agent, at the
Overnight Rate.

(d) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans that are Base Rate Loans) shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.

(e) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.

(f) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

 

-85-



--------------------------------------------------------------------------------

(g) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

(h) Company hereby authorizes Administrative Agent to charge Company’s accounts
with Administrative Agent in order to cause timely payment to be made to
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).

(i) Administrative Agent shall deem any payment by or on behalf of Company
hereunder that is not made in same day funds prior to 2:00 p.m. to be a
non-conforming payment. Any such payment shall not be deemed to have been
received by Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Company and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.

(j) If an Event of Default shall have occurred and not otherwise been cured or
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1 or pursuant to any sale of, any collection from, or other
realization upon all or any part of the Collateral, all payments or proceeds
received by Agents hereunder in respect of any of the Obligations, shall be
applied in accordance with the application arrangements described in Section 7.2
of the Pledge and Security Agreement.

(k) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, or to
purchase its participation.

2.17 Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by

 

-86-



--------------------------------------------------------------------------------

counterclaim or cross action or by the enforcement of any right under the Credit
Documents or otherwise, or as adequate protection of a deposit treated as Cash
Collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to such
Lender hereunder or under the other Credit Documents (collectively, the
“Aggregate Amounts Due” to such Lender) which is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify Administrative Agent and each other Lender of the receipt of
such payment and (b) apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided, if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of Company or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Company expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder. The provisions of this Section 2.17 shall not be construed
to apply to (a) any payment made by Company pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender or Disqualified Lender) or (b) any
payment obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loans or other Obligations owed to it.

2.18 Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. If in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof,
(i) the Administrative Agent determines that on any Interest Rate Determination
Date (1) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurodollar Rate Loan or
(2) adequate and reasonable means do not exist to determine the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan or in connection with an existing or proposed Base Rate Loan (in each case
with respect to clause (i) above, the “Impacted Loans”), or (ii) the
Administrative Agent or the Requisite Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, Administrative Agent shall on such
date give notice (by telefacsimile or by telephone confirmed in writing) to
Company and each Lender of such determination. Thereafter, (x) the obligation of
the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until Administrative

 

-87-



--------------------------------------------------------------------------------

Agent upon the instruction of the Requisite Lenders revokes such notice. Upon
receipt of such notice, Company may revoke any pending Funding Notice or
Conversion/Continuation Notice of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for borrowing of Base Rate
Loans in the amount specified therein.

Notwithstanding the foregoing, if Administrative Agent has made the
determination described in clause (i) of this section, Administrative Agent, in
consultation with Company and the Requisite Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) Administrative Agent revokes the notice delivered with respect to the
Impacted Loans under clause (i) of the first sentence of this section,
(2) Administrative Agent or the Requisite Lenders notify Administrative Agent
and Company that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
lending office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides Administrative Agent and Company written notice thereof.

(b) Illegality or Impracticability of Eurodollar Rate Loans. If in the event
that on any date any Lender shall have determined in good faith (which
determination shall be final and conclusive and binding upon all parties hereto
but shall be made only after consultation with Company and Administrative Agent)
that the performance of any of its obligations hereunder, or the making,
maintaining, funding, continuation or charging of interest with respect to any
Credit Extension or its Eurodollar Rate Loans (whether denominated in Dollars or
an Alternative Currency) (i) has become unlawful as a result of compliance by
such Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) has become
impracticable, as a result of contingencies occurring after the Closing Date
which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to Company and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or continue Loans in the affected currency
or currencies as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by the Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan in Dollars then being requested by Company pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the relevant Interest Periods, then in effect with
respect to the Affected Loans or when required by law and Company shall prepay
or convert such Affected Loans together with

 

-88-



--------------------------------------------------------------------------------

accrued interest, (4) the Affected Loans that are denominated in Dollars shall
automatically convert into Base Rate Loans on the date of such termination and
(5) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by Administrative Agent pursuant to such definition without reference to the
Eurodollar Rate component of the Base Rate. Notwithstanding the foregoing, to
the extent a determination by an Affected Lender as described above relates to a
Eurodollar Rate Loan then being requested by Company pursuant to a Funding
Notice or a Conversion/Continuation Notice, Company shall have the option,
subject to the provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). If Company does not rescind
such Funding Notice or Conversion/Continuation Notice, the Affected Lender’s Pro
Rata Share of such Loan shall constitute a Base Rate Loan. Except as provided in
the immediately preceding sentence, nothing in this Section 2.18(b) shall affect
the obligation of any Lender other than an Affected Lender to make or maintain
Loans as, or to convert Loans to, Eurodollar Rate Loans in accordance with the
terms hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Company
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including (x) the difference between any
interest paid by such Lender to lenders of funds borrowed by it to make or carry
its Eurodollar Rate Loans and the Eurodollar Rate such Lender would receive in
connection with the liquidation or re-employment of such funds and (y) amounts
received by such Lender in connection with the liquidation or re-employment of
such funds and any expense or liability incurred in connection therewith) which
such Lender may actually sustain: (i) if for any reason (other than a default by
any such Lender) a borrowing of any Eurodollar Rate Loan (whether denominated in
Dollars or an Alternative Currency) does not occur on a date specified therefor
in a Funding Notice or a telephonic request for borrowing, or a conversion to or
continuation of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Conversion/Continuation Notice or a telephonic request for
conversion or continuation; (ii) if any prepayment or other principal payment
(other than a mandatory prepayment under Section 2.14) of, or any conversion of,
any of its Eurodollar Rate Loans occurs on a date prior to the last day of an
Interest Period applicable to that Loan; and (iii) if any prepayment of any of
its Eurodollar Rate Loans is not made on any date specified in a notice of
prepayment given by Company; provided, Company shall not be obligated to
compensate any Lender for any such losses, expenses or liabilities attributable
to any such circumstance occurring prior to the date that is thirty (30) days
prior to the date on which such Lender requested such compensation from Company.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

 

-89-



--------------------------------------------------------------------------------

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under Section 2.18(c) shall be made as though such
Lender had actually funded each of its relevant Eurodollar Rate Loans through
the purchase of a Eurodollar deposit bearing interest at the rate obtained
pursuant to clause (i) of the definition of Eurodollar Rate in an amount equal
to the amount of such Eurodollar Rate Loan and having a maturity comparable to
the relevant Interest Period and through the transfer of such Eurodollar deposit
from an offshore office of such Lender to a domestic office of such Lender in
the United States of America; provided, however, each Lender may fund each of
its Eurodollar Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under Section 2.18(c).

2.19 Increased Costs; Capital Requirements.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include each Issuing
Bank for purposes of this Section 2.19(a)) shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any Change in Law: (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax addressed
by Section 2.20(b) or 2.20(c) of this Agreement or any Tax on the overall net
income of such Lender) with respect to this Agreement or any of the other Credit
Documents or any of its obligations hereunder or thereunder or any payments to
such Lender (or its applicable lending office) of principal, interest, fees or
any other amount payable hereunder; (ii) imposes, modifies or holds applicable
any reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender or the Issuing Banks,
or (iii) imposes any other condition (other than with respect to a Tax matter)
on or affecting such Lender (or its applicable lending office) or its
obligations hereunder or the London interbank market; and the result of any of
the foregoing is to increase the cost to such Lender of agreeing to make, making
or maintaining Loans hereunder or to reduce any amount received or receivable by
such Lender (or its applicable lending office) with respect thereto; then
Company shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder; provided, Company shall not be
obligated to pay such Lender any compensation attributable to any period prior
to the date that is 180 days prior to the date on which such Lender gave notice
to Company of the circumstances entitling such Lender to compensation. Such
Lender shall deliver to Company (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.19(a) and in the
calculation thereof, which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

(b) Capital Requirements Adjustment. In the event that any Lender (which term
shall include each Issuing Bank for purposes of this Section 2.19(b)) shall have
determined that the adoption, effectiveness, phase-in or change in applicability
after the Closing Date of any

 

-90-



--------------------------------------------------------------------------------

law, rule or regulation (or any provision thereof) regarding capital or
liquidity requirements, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital or liquidity requirements (whether or not having the
force of law) of any such Governmental Authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on the
capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans, Revolving Commitments
or Letters of Credit, or participations therein or other obligations hereunder
with respect to the Loans or the Letters of Credit to a level below that which
such Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, change in applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital or liquidity requirements), then from time to
time, within five (5) Business Days after receipt by Company from such Lender of
the statement referred to in the next sentence, Company shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
controlling corporation on an after-tax basis for such reduction; provided,
Company shall not be obligated to pay such Lender any compensation attributable
to any period prior to the date that is 180 days prior to the date on which such
Lender gave notice to Company of the circumstances entitling such Lender to
compensation. Such Lender shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.19(b) and in the calculation thereof, which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

(c) Additional Reserve Requirements. Company shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”, as such term is defined in
Regulation D) under regulations issued from time to time by the Board of
Governors of the Federal Reserve System or other applicable banking regulator,
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive) commencing on and as of the effective date of any change in the
applicable reserve requirement, which shall be due and payable on each date on
which interest is payable on such Loan, provided Company shall have received at
least ten (10) days’ prior written notice (with a copy to Administrative Agent)
of such additional interest from such Lender. If a Lender fails to give notice
ten (10) days’ prior to the relevant Interest Payment Date, such additional
interest shall be due and payable ten (10) days from receipt of such notice;
provided, Company shall not be obligated to pay such Lender any additional
interest attributable to any period prior to the date that is 30 days prior to
the date on which such Lender gave notice to Company of the circumstances
entitling such Lender to additional interest.

2.20 Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other

 

-91-



--------------------------------------------------------------------------------

than a Tax on the overall net income of any Agent or any Lender imposed, levied,
collected, withheld or assessed by or within the United States of America or any
political subdivision in or of the United States of America or any other
jurisdiction from or through which a payment is made at the direction of any
Credit Party) (such non-excluded Taxes, “Non-Excluded Taxes”).

(b) Withholding of Taxes. If any applicable law (as determined in the good faith
determination of an applicable withholding agent) requires a deduction or
withholding on account of any Tax from any sum paid or payable by any Credit
Party to Administrative Agent or any Lender under any of the Credit Documents:
(i) Company shall notify Administrative Agent of any such requirement or any
change in any such requirement reasonably promptly after Company becomes aware
of it; (ii) the applicable withholding agent shall make such deduction and
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law; (iii) if such Tax is a Non-Excluded Tax, subject
to the limitations in this Section 2.20(b) and Section 2.20(e), the sum payable
by such Credit Party in respect of which the relevant deduction, withholding or
payment of Non-Excluded Taxes is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment of Non-Excluded Taxes, Administrative Agent or such Lender, as the case
may be, receives on the due date a net sum equal to what it would have received
had no such deduction, withholding or payment of Non-Excluded Taxes been
required or made; and (iv) within thirty (30) days after paying any sum from
which it is required by law to make any deduction or withholding, and within
thirty (30) days after the due date of payment of any Tax which it is required
by clause (ii) above to pay, Company shall deliver to Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by applicable law to
report such payment or other evidence reasonably satisfactory to Administrative
Agent of such deduction, withholding or payment and of the remittance thereof to
the relevant Governmental Authority; provided, no such additional amount shall
be required to be paid to any Lender under clause (iii) above, except to the
extent that any change in any applicable law, treaty or governmental rule,
regulation, or order, or any change in the interpretation, administration or
application thereof, after the Closing Date (in the case of any Lender listed on
the signature pages hereof on the Closing Date) or after the effective date of
the Assignment Agreement pursuant to which such Lender became a Lender (in the
case of each other Lender) in any such requirement for a deduction, withholding
or payment as is mentioned therein shall result in an increase in the rate of
such deduction, withholding or payment from that in effect at the Closing Date
or at the date of such Assignment Agreement, as the case may be, in respect of
payments to such Lender. Notwithstanding the above, Company shall not be
required to pay any additional amount to any Agent or any Lender under clause
(iii) above as a result of U.S. federal withholding Taxes imposed by FATCA.

(c) Other Taxes. Without limiting the provisions of Section 2.20(b), the Credit
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of Administrative Agent timely reimburse
it for the payment of, all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document (such Taxes, “Other Taxes”).

 

-92-



--------------------------------------------------------------------------------

(d) Tax Indemnifications.

(i) Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify Administrative Agent and each Lender, and shall make payment in
respect thereof within ten (10) days after demand therefor, for the full amount
of any Non-Excluded Taxes or Other Taxes (including Non-Excluded Taxes imposed
or asserted on or attributable to amounts payable under this Section 2.20(d)(i))
payable or paid by such Administrative Agent or Lender or required to be
withheld or deducted from a payment to such Administrative Agent or Lender, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to a
Credit Party by a Lender (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii) Each Lender shall, and does hereby, severally indemnify Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) any Taxes attributable to such Lender (but only to the
extent that any Credit Party has not already indemnified Administrative Agent
for such Non-Excluded Taxes and without limiting the obligation of the Credit
Parties to do so) and (y) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.6(f) relating to the maintenance of a
Participant Register, in each case, that are payable or paid by Administrative
Agent in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Credit Document against any amount due to Administrative
Agent under this Section 2.20(d)(ii).

(e) Evidence of Exemption From Tax. To the extent it is legally entitled to do
so, each Non-US Lender and any Non-US Agent shall deliver to Administrative
Agent and Company, on or prior to the Amendment and Restatement Effective Date
(in the case of each Agent and Lender), on or prior to the date a successor
Non-US Agent becomes a party under any of the Credit Documents (in the case of a
successor Non-US Agent) or on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times as may be necessary in the determination of Company or
Administrative Agent (each in the reasonable exercise of its discretion),
(i) two copies of Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI or
W-8IMY (including therewith any withholding certificates and withholding
statements required under applicable Treasury Regulations) (or any successor
forms), properly completed and duly executed by such Agent or Lender, and such
other documentation required under the Internal Revenue Code and the applicable
Treasury Regulations and reasonably requested by Company to establish that such
Agent or Lender is not subject to deduction or withholding or is subject to a
reduced rate of deduction or withholding of United States federal income tax
with respect to any payments to such Agent or Lender of principal, interest,
fees or other amounts payable under any of the Credit Documents, or (ii) in the
case of a Lender claiming the benefits of the exemption for

 

-93-



--------------------------------------------------------------------------------

portfolio interest, if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code and cannot deliver Internal
Revenue Service Form W-8ECI pursuant to clause (i) above, a U.S. Tax Compliance
Certificate together with two copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable (or any successor form), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and the applicable Treasury Regulations and reasonably
requested by Company to establish that such Lender is not subject to deduction
or withholding of Tax with respect to any payments to such Lender of interest
payable under any of the Credit Documents. Each Non-US Agent and Lender required
to deliver any forms, certificates or other evidence with respect to United
States federal income tax withholding matters pursuant to this Section 2.20(e)
hereby agrees, from time to time after the initial delivery by such Agent or
Lender of such forms, certificates or other evidence, whenever a lapse in time
or change in circumstances renders such forms, certificates or other evidence
obsolete or inaccurate in any material respect and to the extent such Agent or
Lender is legally entitled to do so, that such Agent or Lender shall promptly
deliver to Administrative Agent and Company two new copies of Internal Revenue
Service Form W-8BEN, W-8BEN-E, W-8ECI or W-8IMY (including therewith any
withholding certificates and withholding statements required under applicable
Treasury Regulations), or a U.S. Tax Compliance Certificate and two copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any
successor form), as the case may be, properly completed and duly executed by
such Agent or Lender, and such other documentation required under the Internal
Revenue Code and the applicable Treasury Regulations and reasonably requested by
Company to confirm or establish that such Agent or Lender is not subject to
deduction or withholding of United States federal income tax with respect to
payments to such Agent or Lender under the Credit Documents, or notify
Administrative Agent and Company of its inability to deliver any such forms,
certificates or other evidence. Each Lender that is organized under the laws of
the United States or any State or political subdivision thereof and that is not
an “exempt recipient” (as defined in Treasury Regulations section 1.6049-4(c))
with respect to which no backup withholding is required shall, on or prior to
the Amendment and Restatement Effective Date (in the case of each Lender listed
on the signature pages hereof on the Amendment and Restatement Effective Date)
or on or prior to the date of the Assignment Agreement pursuant to which it
becomes a Lender (in the case of each other Lender), to the extent such Lender
is legally entitled to do so, provide Administrative Agent and Company with two
copies of Internal Revenue Service Form W-9 (certifying that such Person is
entitled to an exemption from United States backup withholding tax) or any
successor form, and each such Lender shall thereafter provide Administrative
Agent and Company with such supplements and amendments thereto and such
additional forms, certificates, statements or documents as may from time to time
be required by applicable law. Company shall not be required to pay any
additional amount to any Non-US Agent or Lender under Section 2.20(b)(iii) if
such Agent or Lender shall have failed to comply with this Section 2.20(e);
provided, if such Agent or Lender shall have satisfied the requirements of the
first sentence or third sentence, as applicable, of this Section 2.20(e) on the
Amendment and Restatement Effective Date or on or prior to the date a successor
Non-US Agent becomes a party under any of the Credit Documents (in the case of a
successor Non-US Agent) or on the date of the Assignment Agreement pursuant to
which it became a Lender, as applicable, nothing in this sentence of this
Section 2.20(e) shall relieve Company of its obligation to pay any additional
amounts pursuant to Section 2.20(b)(iii) in the event that, as a result of any
change in any

 

-94-



--------------------------------------------------------------------------------

applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Agent or
Lender is no longer legally entitled to deliver forms, certificates or other
evidence at a subsequent date establishing the fact that such Lender is not
subject to withholding as described herein; provided, further, nothing in this
sentence of this Section 2.20(e) shall relieve Company of its obligation to pay
any additional amounts pursuant to Section 2.20(b)(iii) in the event that, in
any Non-US Agent’s or Lender’s reasonable judgment, such completion, execution
or submission of such documentation (other than such documentation set forth in
the first sentence or third sentence of this Section 2.20(e)) would subject such
Agent or Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Agent or Lender.

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall Administrative Agent have any obligation to file for or otherwise pursue
on behalf of a Lender, or have any obligation to pay to any Lender, any refund
of Taxes withheld or deducted from funds paid for the account of such Lender, as
the case may be. If any Lender or Agent shall become aware that it is entitled
to receive a refund in respect of Taxes paid by Company or as to which it has
received additional amounts under Section 2.20(b)(iii), it shall promptly notify
Company of the availability of such refund and shall, within ninety days after
receipt of a request by Company, apply for such refund at Company’s expense. If
any Lender or Agent actually receives a refund in respect of any Taxes paid by
Company for which it has been indemnified or as to which it has received
additional amounts under Section 2.20(b)(iii), it shall promptly notify Company
of such refund and shall, within ninety (90) days after receipt of a request by
Company (or promptly upon receipt, if Company has requested application for such
refund pursuant hereto), repay such refund to Company (to the extent of
indemnity payments made or additional amounts that have been paid by Company
under Section 2.20(b)(iii) with respect to such refund plus interest that is
received from the relevant Governmental Authority by such Lender or Agent as
part of the refund), net of all reasonable out-of-pocket expenses (including
Taxes) of such Lender or Agent and without additional interest thereon; provided
that Company, upon the request of such Lender or Agent, agrees to return such
refund to such Lender or Agent (plus penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such Lender or
Agent is required to repay such refund. Notwithstanding anything to the contrary
in this subsection, in no event will Administrative Agent or any Lender be
required to pay any amount to Company pursuant to this subsection the payment of
which would place Administrative Agent or such Lender in a less favorable net
after-Tax position than such Administrative Agent or Lender would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. Nothing contained in this Section 2.20(f) shall require any
Lender or Agent to make available any of its tax returns (or any other
information relating to its taxes that it deems to be confidential).

(g) FATCA. If a payment made to a Lender or Agent under any Credit Document
would be subject to United States federal withholding Tax imposed by FATCA if
such Lender or Agent were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender or Agent shall deliver
to Company and to Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by Company or Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional

 

-95-



--------------------------------------------------------------------------------

documentation reasonably requested by Company or Administrative Agent as may be
necessary for Company and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender or Agent has complied with such
Person’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Amendment and Restatement Effective
Date, the Company and the Administrative Agent shall treat (and the Lenders
hereby authorize the Administrative Agent to treat) this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i). Solely for purposes of this
Section 2.20(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(h) For purposes of this Section 2.20, the term “Lender” includes any Issuing
Bank.

2.21 Obligation to Mitigate. Each Lender may make any Credit Extension to the
Company through any lending office of such Lender, provided that the exercise of
this option shall not affect the obligation of the Company to repay the Credit
Extension in accordance with the terms of this Agreement. Each Lender (which
term shall include each Issuing Bank for purposes of this Section 2.21) agrees
that, as promptly as practicable after the officer of such Lender responsible
for administering its Loans or Letters of Credit, as the case may be, becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender to become an Affected Lender or that would entitle such Lender
to receive payments under Section 2.18, 2.19 or 2.20, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a) make, issue, fund or
maintain its Credit Extensions, including any Affected Loans, through another
office of such Lender, or (b) take such other measures as such Lender may in
good faith deem reasonable, if as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.18, 2.19 or 2.20 would be reduced and if, as determined by
such Lender in its sole discretion, the making, issuing, funding or maintaining
of such Revolving Commitments, Loans or Letters of Credit through such other
office or in accordance with such other measures, as the case may be, would not
otherwise materially adversely affect such Revolving Commitments, Loans or
Letters of Credit or the interests of such Lender; provided, such Lender will
not be obligated to utilize such other office pursuant to this Section 2.21
unless Company agrees to pay all incremental expenses incurred by such Lender as
a result of utilizing such other office as described in clause (i) above. A
certificate as to the amount of any such expenses payable by Company pursuant to
this Section 2.21 (setting forth in reasonable detail the basis for requesting
such amount) submitted by such Lender to Company (with a copy to Administrative
Agent) shall be conclusive absent manifest error.

 

-96-



--------------------------------------------------------------------------------

2.22 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Anything contained herein to the contrary
notwithstanding, if any Lender becomes a Defaulting Lender, then until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.4 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swing Line Lender hereunder; third, to
Cash Collateralize each Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.22(d); fourth, as Company may
request (so long as no Default or Event of Default shall have occurred and be
continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Company, to be held in a Deposit Account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize each Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.22(d); sixth, to the payment of any
amounts owing to the Lenders, Issuing Banks or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to Company as a result of any
judgment of a court of competent jurisdiction obtained by Company against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.2 were satisfied and waived, such payment
shall be applied solely to pay the Loans of, and reimbursement obligations with
respect to Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or reimbursement
obligations with respect to Letters of Credit owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letters
of Credit and Swing Line Loans are held by the Lenders pro rata in accordance
with the applicable Commitments without giving effect to Section 2.22(a)(iii).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.22(a)(i) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

-97-



--------------------------------------------------------------------------------

(ii) Certain Fees.

(1) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.11(a) for any period during which such Lender is a Defaulting Lender
(and Company shall not be required to pay any such fee that otherwise would have
been required to have been paid to such Defaulting Lender); provided that such
Defaulting Lender shall be entitled to receive fees pursuant to
Section 2.11(a)(ii) for any period during which such Lender is a Defaulting
Lender only to extent allocable to its Pro Rata Share of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.22(d).

(2) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (1) above, Company shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iii) below, (y) pay to each Issuing Bank the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
each Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the Revolving Exposure (as determined in accordance
with clause (ii) of the definition thereof) of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(iv) Cash Collateral. If the reallocation described in clause (iii) above
cannot, or can only partially, be effected, Company shall, without prejudice to
any right or remedy available to it hereunder or under law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize each Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in Section 2.22(d).

(b) Defaulting Lender Cure. If Company, Administrative Agent and each Swing Line
Lender and Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, Administrative Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
pro rata by the

 

-98-



--------------------------------------------------------------------------------

Lenders in accordance with the applicable Commitments (without giving effect to
Section 2.22(a)(iii), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Company while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

(c) [Reserved]

(d) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of Administrative
Agent or any Issuing Bank (with a copy to Administrative Agent) Company shall
Cash Collateralize such Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.22(a)(iii) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount.

(i) Grant of Security Interest. Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to Administrative
Agent, for the benefit of each Issuing Bank, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letters of
Credit, to be applied pursuant to clause (ii) below. If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent and each Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, Company will, promptly upon demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.22
following (x) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender) or (y) the
determination by Administrative Agent and such Issuing Bank that there exists
excess Cash Collateral; provided that subject to the other provisions of this
Section 2.22, the Person providing Cash Collateral and such Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; provided, further, that to the extent that such
Cash Collateral was provided by Company, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Credit Documents.

(e) Lender Counterparties. So long as any Lender is a Defaulting Lender, such
Lender shall not be a Lender Counterparty with respect to any Permitted Hedge
Agreement or Permitted Cash Management Agreement entered into while such Lender
was a Defaulting Lender.

 

-99-



--------------------------------------------------------------------------------

2.23 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Company that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18 (other than Section 2.18(c)), 2.19 or 2.20, (ii) the circumstances
which have caused such Lender to be an Affected Lender or which entitle such
Lender to receive such payments shall remain in effect, and (iii) such Lender
shall fail to withdraw such notice within five (5) Business Days after Company’s
request for such withdrawal; or (b) (i) any Lender shall become and continues to
be a Defaulting Lender and (ii) such Defaulting Lender shall fail to cure the
default as a result of which it has become a Defaulting Lender, pursuant to
Section 2.22(b), within five (5) Business Days after Company’s request that it
cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.5(b), the consent of Requisite
Lenders shall have been obtained, but the consent of one or more of such other
Lenders (each a “Non-Consenting Lender”) whose consent is required shall not
have been obtained (a “Proposed Modification”); then, with respect to each such
Increased-Cost Lender, Defaulting Lender or Non-Consenting Lender (the
“Terminated Lender”), Company may, by giving written notice to Administrative
Agent and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign all or any part of its outstanding Loans and its Revolving Commitments,
if any, in full to one or more Eligible Assignees (each a “Replacement Lender”)
in accordance with the provisions of Section 10.6 and Terminated Lender shall
pay any fees payable thereunder in connection with such assignment from an
Increased-Cost Lender, a Non-Consenting Lender or a Defaulting Lender; provided,
(1) on the date of such assignment, the Replacement Lender shall pay to
Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.11; (2) on the date of such assignment, Company shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20;
(3) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender; (4) in
the case of any such assignment resulting from a claim for compensation under
Section 2.19 or payments required to be made pursuant to Section 2.20, such
assignment will result in reduction in such compensation or payments thereafter;
(5) Administrative Agent shall have been paid the assignment fee (if any)
specified in Section 10.6; and (6) such assignment does not conflict with
applicable laws; provided, Company may not make such election with respect to
any Terminated Lender that is also an Issuing Bank unless, prior to the
effectiveness of such election, Company shall have

 

-100-



--------------------------------------------------------------------------------

caused each outstanding Letter of Credit issued thereby to be cancelled, fully
Cash Collateralized or supported by a “back-to-back” Letter of Credit reasonably
satisfactory to such Terminated Lender. In connection with any such replacement,
if the replaced Lender does not execute and deliver to Administrative Agent a
duly completed Assignment Agreement reflecting such replacement within a period
of time deemed reasonable by Administrative Agent, then such replaced Lender
shall be deemed to have executed and delivered such Assignment Agreement. Upon
the prepayment of all amounts owing to any Terminated Lender and the termination
of such Terminated Lender’s Revolving Commitments, if any, such Terminated
Lender shall no longer constitute a “Lender” for purposes hereof; provided, any
rights of such Terminated Lender to indemnification hereunder shall survive as
to such Terminated Lender. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Company to require such
assignment and delegation cease to apply.

2.24 Incremental Facilities.

(a) Company may by written notice to Administrative Agent elect to request
(A) prior to the Tranche A Revolving Commitment Termination Date, an increase to
the existing Tranche A Revolving Commitments (such increase, the “Additional
Revolving Commitments”) and/or (B) prior to the Term Loan Maturity Date the
establishment of one or more new term loan commitments (the “Additional Term
Loan Commitments”), in an amount, with respect to clauses (A) and
(B) collectively, not in excess of Maximum Incremental Facilities Amount in the
aggregate and not less than $10,000,000 individually (or such lesser amount
which shall be approved by Administrative Agent or such lesser amount that shall
constitute the difference between Maximum Incremental Facilities Amount and all
such Additional Term Loan Commitments and Additional Revolving Commitments
obtained prior to such date), and integral multiples of $10,000,000 in excess of
that amount. Each such notice shall specify (A) the date (each, an “Increased
Amount Date”) on which Company proposes that the Additional Term Loan
Commitments or Additional Revolving Commitments, as applicable, shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to Administrative Agent and (B) the
identity of each Lender or other Person that is an Eligible Assignee (each, an
“Additional Term Loan Lender” or “Additional Revolving Lender”, as applicable)
to whom Company proposes any portion of such Additional Term Loan Commitments or
Additional Revolving Commitments, as applicable, be allocated and the amounts of
such allocations; provided that any Lender approached to provide all or a
portion of the Additional Term Loan Commitments or Additional Revolving
Commitments, as applicable, may elect or decline, in its sole discretion, to
provide such commitment. Such Additional Term Loan Commitments or Additional
Revolving Commitments shall become effective, as of such Increased Amount Date;
provided that (1) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such Additional Term Loan
Commitments or Additional Revolving Commitments, as applicable; (2) both before
and after giving effect to the making of any Additional Revolving Loan or Series
of Additional Term Loans, each of the conditions set forth in Section 3.2 shall
be satisfied; (3) with respect to any request for Additional Term Loan
Commitments or Additional Revolving Commitments, as applicable, Company and its
Restricted Subsidiaries shall be in compliance with the covenants set forth in
Section 6.7 as of the last day of the most recently ended Fiscal Quarter (after
giving effect to all Additional Term Loan Commitments and Additional Revolving
Commitments

 

-101-



--------------------------------------------------------------------------------

requested at such time); (4) the Additional Term Loan Commitments or Additional
Revolving Commitments, as applicable, shall be effected pursuant to one or more
Joinder Agreements executed and delivered by the relevant Additional Term Loan
Lender and/or Additional Revolving Lender, each Credit Party and Administrative
Agent, and each of which shall be recorded in the Register and shall be subject
to the requirements set forth in Sections 2.20(e) and (g); (5) Company shall
make any payments required pursuant to Section 2.18(c) in connection with the
Additional Term Loan Commitments or Additional Revolving Commitments, as
applicable; and (6) Company shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by Administrative Agent in
connection with any such transaction. Any Additional Term Loans made on an
Increased Amount Date shall be designated a separate series (a “Series”) of
Additional Term Loans, for all purposes of this Agreement.

(b) On any Increased Amount Date on which any Additional Term Loan Commitments
of any Series are effective, subject to the satisfaction of the foregoing terms
and conditions, (i) each Additional Term Loan Lender of any Series shall make a
Loan to Company (an “Additional Term Loan”) in an amount equal to its Additional
Term Loan Commitment of such Series, and (ii) each Additional Term Loan Lender
of any Series shall become a Lender hereunder with respect to the Additional
Term Loan Commitment of such Series and the Additional Term Loans of such Series
made pursuant thereto.

(c) On any Increased Amount Date on which Additional Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the Tranche A Revolving Lenders shall assign to each of the
Additional Revolving Lenders, and each of the Additional Revolving Lenders shall
purchase from each of the Tranche A Revolving Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Tranche A
Revolving Loans outstanding on such Increased Amount Date as shall be necessary
in order that, after giving effect to all such assignments and purchases, such
Tranche A Revolving Loans will be held by the existing Tranche A Revolving
Lenders and Additional Revolving Lenders ratably in accordance with their
Revolving Commitments after giving effect to the addition of such Additional
Revolving Commitments to the Tranche A Revolving Commitments, (ii) each
Additional Revolving Commitment shall be deemed for all purposes a Tranche A
Revolving Commitment and each Loan made thereunder (an “Additional Revolving
Loan”) shall be deemed, for all purposes, a Tranche A Revolving Loan and
(iii) each Additional Revolving Lender shall become a Lender with respect to the
Additional Revolving Commitment and all matters relating thereto.

(d) Administrative Agent shall notify Lenders promptly upon receipt of Company’s
notice of each Increased Amount Date and in respect thereof (i) the Additional
Revolving Commitments and Additional Revolving Lenders, the Series of Additional
Term Loan Commitments and the Additional Term Loan Lenders of such Series, as
applicable, and (ii) in the case of each notice to any Tranche A Revolving
Lender, the respective interests in such Revolving Lender’s Tranche A Revolving
Loans, in each case subject to the assignments contemplated by this
Section 2.24.

(e) The terms and provisions of the Additional Term Loans and Additional Term
Loan Commitments of any Series shall be, except as otherwise set forth herein or
in the Joinder Agreement, substantially consistent with the Term Loans and Term
Loan Commitments.

 

-102-



--------------------------------------------------------------------------------

In any event (i) the Weighted Average Life to Maturity of all Additional Term
Loans of any Series shall be no shorter than the Weighted Average Life to
Maturity of Term Loans, (ii) the applicable Additional Term Loan Maturity Date
of each Series shall be no shorter than the Latest Maturity Date of the Term
Loans (as determined on the date of incurrence of such Additional Term Loans)
and (iii) the rate of interest applicable to the Additional Term Loans of each
Series shall be determined by Company and the applicable new Lenders and shall
be set forth in each applicable Joinder Agreement; provided that the interest
rate margin (which shall be deemed to include all upfront fees or original issue
discount (“OID”) (other than customary underwriting or arranger fees, and with
respect to OID and upfront fees, determined based on an assumed four year life
to maturity) or interest rate “floors” payable to all Additional Term Loan
Lenders) in respect of any Additional Term Loan shall be the same as that
applicable to the Term Loans, except that the interest rate margin (determined
as above) in respect of any Additional Term Loan may exceed the interest rate
margin (determined as above) for the Term Loans, respectively, by no more
than 50 basis points, or if it does so exceed, such interest rate margin
(determined as above) of the Term Loans shall be increased so that the interest
rate margin (determined as above) in respect of such Additional Term Loans, is
no more than 50 basis points higher than the interest rate margin (determined as
above) of the Term Loans. The terms and provisions of the Additional Revolving
Commitments and Additional Revolving Loans shall be the same (except for fees)
with the Tranche A Revolving Commitments and Tranche A Revolving Loans, except
as otherwise set forth herein or in the Joinder Agreement (it being acknowledged
that Additional Revolving Commitments may be documented as an increase of the
Tranche A Revolving Commitments or as a separate class of revolving
commitments). Each Joinder Agreement may, without consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of Administrative Agent, to effect
the provision of this Section 2.24.

2.25 Extension Option.

(a) Notwithstanding anything to the contrary set forth in this Agreement
(including without limitation, Sections 2.5 and 10.5 (which provisions shall not
be applicable to this Section 2.25 except as expressly provided below in this
Section 2.25) or any other Credit Document, Company may at any time and from
time to time request that the scheduled final maturity date of all or a portion
of the Term Loans of any Class (an “Existing Term Loan Class”) be extended (any
such Term Loans which have been so extended, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.25. In order to establish
any Extended Term Loans, Company shall provide a notice to Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Term Loan Class) (a “Term Loan Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
terms shall be identical to the Term Loans of the Existing Term Loan Class from
which they are to be extended except (i) the scheduled final maturity date shall
be extended and all or any of the scheduled amortization payments of all or a
portion of any principal amount of such Extended Term Loans may be delayed to
later dates than the scheduled amortization of principal of the Term Loans of
such Existing Term Loan Class, (ii)(A) the interest margins with respect to the
Extended Term Loans may be higher or lower than the interest margins for the
Term Loans of such Existing Term Loan Class and (B) additional fees may be
payable to the Lenders providing such Extended Term Loans in addition to or in
lieu of any increased margins contemplated by the preceding clause (A), in each
case, to the extent

 

-103-



--------------------------------------------------------------------------------

provided in the applicable Extension Amendment (as defined below) and (iii) the
voluntary and mandatory prepayment rights of the Extended Term Loans shall be
subject to the provisions set forth in Section 2.13 and Section 2.14. No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Term Loan Class converted into Extended Term Loans pursuant to any Term Loan
Extension Request. Any Extended Term Loans made pursuant to any Term Loan
Extension Request shall constitute a separate Class of Term Loans from the
Existing Term Loan Class of Term Loans from which they were extended.

(b) Company may at any time and from time to time request that the termination
date of all or a portion of the Revolving Commitments then in effect, each
existing at the time of such request (each, an “Existing Revolving Commitment”)
and any related revolving loans thereunder, “Existing Revolving Loans”) be
extended and the scheduled maturity date(s) of any payment of principal with
respect to all or a portion of any principal amount of Revolving Loans related
to such Existing Revolving Commitments (any such Existing Revolving Commitments
which have been so extended, “Future Extended Revolving Commitments” and any
related Loans, “Future Extended Revolving Loans”) and to provide for other terms
consistent with this Section 2.25. In order to establish any Future Extended
Revolving Commitments, Company shall provide a notice to Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable class of Existing Revolving Commitments) (a “Revolving Commitment
Extension Request”) setting forth the proposed terms of the Future Extended
Revolving Commitments to be established, which terms shall be identical to those
applicable to the Existing Revolving Commitments from which they are to be
extended (the “Specified Existing Revolving Commitment”) except (x) all or any
of the final maturity dates of such Future Extended Revolving Loans and or all
or any of the termination dates of such Future Extended Revolving Commitments
may be delayed to later dates than the final termination dates of the Specified
Existing Revolving Commitments and final maturity dates of the Tranche A
Revolving Loans related to such Specified Existing Revolving Commitments,
(ii) (A) the interest margins with respect to the Future Extended Revolving
Loans may be higher or lower than the interest margins for the applicable
Revolving Loans related to such Specified Existing Revolving Commitments and/or
(B) additional fees may be payable to the Lenders providing such Future Extended
Revolving Commitments in addition to or in lieu of any increased margins
contemplated by the preceding clause (A) and (iii) the Revolving Commitment fee
rate with respect to the Future Extended Revolving Commitments may be higher or
lower than the Commitment Fee Rate for the Specified Existing Revolving
Commitment, in each case, to the extent provided in the applicable Extension
Amendment; provided that notwithstanding anything to the contrary in this
Section 2.25 or otherwise, (1) the borrowing and repayment (other than in
connection with a permanent repayment and termination of commitments) of Loans
with respect to Revolving Commitments shall be made on a pro rata basis with all
other Revolving Commitments, and (2) assignments and participations of Future
Extended Revolving Commitments and Future Extended Revolving Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Commitments and the Revolving Loans related to such Commitments set
forth in Section 10.6. Any Future Extended Revolving Commitments made pursuant
to any Revolving Commitment Extension Request shall constitute a separate class
of revolving commitments from the Specified Existing Revolving Commitments and
from any other Existing Revolving Commitments (together with any other Future
Extended Revolving Commitments so established on such date).

 

-104-



--------------------------------------------------------------------------------

(c) Company shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the class are
requested to respond. Any Lender (an “Extending Lender”) wishing to have all or
a portion of its Term Loans or Revolving Commitments subject to such Extension
Request converted into Extended Term Loans, Future Extended Revolving
Commitments or Future Extended Revolving Loans shall notify Administrative Agent
(an “Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans or Revolving Commitments which it has
elected to convert into Extended Term Loans, Future Extended Revolving
Commitments or Future Extended Revolving Loans. In the event that the aggregate
amount of Term Loans or Revolving Commitments subject to Extension Elections
exceeds the amount of Extended Term Loans, Future Extended Revolving Commitments
or Future Extended Revolving Loans requested pursuant to the Extension Request,
Term Loans or Revolving Commitments subject to Extension Elections shall be
converted to Term Loans, Future Extended Revolving Commitments or Future
Extended Revolving Loans on a pro rata basis based on the amount of Term Loans
or Revolving Commitments included in each such Extension Election.
Notwithstanding the conversion of any Existing Revolving Commitment into a
Future Extended Revolving Commitment, such Future Extended Revolving Commitment
shall be treated identically to all other Existing Revolving Commitments for
purposes of the obligations of a Revolving Lender in respect of Swing Line Loans
under Section 2.3 and Letters of Credit under Section 2.4, except that the
applicable Extension Amendment may provide that the Swing Line Lender’s
Revolving Commitment may be extended and/or the expiration of the Letter of
Credit may be extended and the related obligations to make Swing Line Loans and
issue Letters of Credit may be continued so long as the Swing Line Lender and/or
the applicable Issuing Bank, as applicable, have consented to such extensions
(it being understood that no consent of any other Lender shall be required in
connection with any such extension).

(d) Extended Term Loans, Future Extended Revolving Commitments, and Future
Extended Revolving Loans shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (and notwithstanding anything to
contrary set forth in Section 10.5, shall not require the consent of any Lender
other than the Extending Lenders (and to the extent provided in the last
sentence of Section 2.25(c), the Issuing Bank and Swing Line Lender) with
respect to the Extended Term Loans, Future Extended Revolving Commitments and
Future Extended Revolving Loans established thereby) executed by the Credit
Parties, Administrative Agent and Extending Lenders. In addition to any terms
and changes required or permitted by Sections 2.25(a) and (b), each Extension
Amendment in respect of Extended Term Loans shall amend the scheduled
amortization payments pursuant to Section 2.12 to the existing Term Loans from
which the Extended Term Loans were converted to reduce each scheduled repayment
for such existing Term Loans in the same proportion as the amount of such
existing Term Loans is to be reduced pursuant to such Extension Amendment (it
being understood that the amount of any repayment payable with respect to any
Term Loan of any Lender of such existing Term Loan that is not an Extended Term
Loan shall not be reduced as a result thereof). In connection with any Extension
Amendment, Company shall deliver an opinion of counsel reasonably acceptable to
Administrative Agent (i) as to the enforceability of such Extension Amendment,
this Agreement as amended thereby, and such of the other Credit Documents (if
any) as may be amended thereby (in the case of such other Credit Documents) and
(ii) to the effect that such Extension Amendment, including without limitation,
the Extended Term Loans, Future Extended Revolving Commitments and Future
Extended Revolving Loans provided for therein, does not conflict with or violate
the terms and provisions of Section 10.5 of this Agreement.

 

-105-



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Term Loan of any existing Term Loan or Revolving Commitments
of any class of existing Revolving Commitments are converted to extend the
related scheduled maturity date(s) in accordance with paragraphs (a) or
(b) above (an “Extension Date”), (i) in the case of the existing Term Loans of
each Extending Lender, the aggregate principal amount of such existing Term
Loans shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Term Loans so converted by such Lender on such date, and the
Extended Term Loans shall be established as a separate Class of Term Loans
(together with any other Extended Term Loans so established on such date),
(ii) in the case of the specified Existing Revolving Commitments of each
Extending Lender, the aggregate principal amount of such specified Existing
Revolving Commitments shall be deemed reduced by an amount equal to the
aggregate principal amount of Future Extended Revolving Commitments so converted
by such Lender on such date, and such Future Extended Revolving Commitments
shall be established as a separate class of Revolving Commitments from the
Specified Existing Revolving Commitments and from any other Existing Revolving
Commitments (together with any other Future Extended Revolving Commitments so
established on such date) and (iii) if, on any Extension Date, any Loans of any
Extending Lender are outstanding under the applicable Specified Existing
Revolving Commitments, such Loans (and any related participations) shall be
deemed to be allocated as Future Extended Revolving Loans (and related
participations) and Existing Revolving Loans (and related participations) in the
same proportion as such Extending Lender’s Specified Existing Revolving
Commitments to Future Extended Revolving Commitments.

2.26 Reallocation of Tranche B Revolving Commitments.

(a) Each Tranche B Revolving Lender may by written notice to Administrative
Agent and Company elect to convert the Tranche B Revolving Loans and Tranche B
Revolving Commitments held by such Tranche B Revolving Lender to Tranche A
Revolving Loans and Tranche A Revolving Commitments, as applicable by
(x) assigning its Tranche B Revolving Loans and Tranche B Revolving Commitments
to a Tranche A Revolving Lender or another other Person that is an Eligible
Assignee which agrees to become a Tranche A Revolving Lender or (y) such Tranche
B Revolving Lender agreeing to become a Tranche A Revolving Lender, in each case
in an amount not to exceed the aggregate amount of Tranche B Revolving Loans and
Tranche B Revolving Commitments then outstanding (such increased Tranche A
Revolving Commitments amount the “Tranche A Increased Commitment”). Each such
notice shall specify (A) the date that such Tranche A Increased Commitments
shall be effective (the “Reallocation Date”) which shall be a date not less than
ten (10) Business Days after the date on which such notice is delivered to
Administrative Agent and (B) the identity of each Tranche A Revolving Lender or
Eligible Assignee (each, an “Additional Tranche A Lender”); provided that
(1) the Tranche A Increased Commitments shall be effected pursuant to an
Assignment Agreement executed and delivered by the relevant Tranche B Revolving
Lender, relevant Additional Tranche A Lender, each Credit Party and
Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Sections 2.20(e) and (g) and
(2) Administrative Agent hereby waives its right to receive any

 

-106-



--------------------------------------------------------------------------------

assignment fees specified in Section 10.6 with respect to the assignments set
forth in this Section 2.26 and each Lender hereby waives its rights to receive
any payments pursuant to Section 2.18 which may result from the assignments or
payments pursuant to this Section 2.26. The Administrative Agent and the Issuing
Bank hereby consent to the assignments pursuant to this Section 2.26.

(b) On any Reallocation Date, subject to the satisfaction of the foregoing terms
and conditions, (i) each Tranche B Revolving Lender shall assign to each of the
Additional Tranche A Lenders, and each of the Additional Tranche A Lenders shall
purchase from each of the Tranche B Revolving Lenders, at the principal amount
thereof (together with accrued interest) such Tranche A Increased Commitments,
(ii) such Tranche A Increased Commitments shall be deemed for all purposes a
Tranche A Revolving Commitment and each Loan made thereunder shall be deemed,
for all purposes, a Tranche A Revolving Loan, (iii) each Additional Tranche A
Lender shall become a Lender with respect to the Tranche A Increased Commitments
and all matters relating thereto and (iv) the corresponding amount of Tranche B
Revolving Commitments shall be terminated.

 

SECTION 3. CONDITIONS PRECEDENT

3.1 Conditions to Amendment and Restatement. This Agreement (as amended and
restated) shall become effective on and as of the date on which all of the
following conditions precedent shall have been satisfied:

(a) Approval of Amendment and Restatement. Administrative Agent shall have
received from each party hereto a counterpart of the Amendment and Restatement
Agreement signed on behalf of such party.

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) (x) a certificate from an Authorized Officer of such Credit Party
stating that there has been no amendment or other modification to such
Organizational Documents since the Closing Date, to the extent such Credit Party
was a party to the Original Credit Agreement on the Closing Date, and if such
Credit Party was not a party to the Original Credit Agreement on the Closing
Date, then since the date of the applicable Counterpart Agreement, as
applicable, in each case dated the Amendment and Restatement Effective Date or a
recent date prior thereto or (y) a copy of each Organizational Document of such
Credit Party, and, to the extent applicable, certified as of a recent date by
the appropriate governmental official, each dated the Amendment and Restatement
Effective Date or a recent date prior thereto; (ii) signature and incumbency
certificates of the officers of such Person executing the Credit Documents to
which it is a party; (iii) resolutions of the board of directors or similar
governing body of Holding, Company and each Guarantor Subsidiary approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Amendment and Restatement Effective Date, certified as of the
Amendment and Restatement Effective Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
and (iv) a long form good standing certificate from the applicable Governmental
Authority of the jurisdiction of incorporation, organization or formation of
Holding, Company and each Guarantor Subsidiary, each dated a recent date prior
to the Amendment and Restatement Effective Date.

 

-107-



--------------------------------------------------------------------------------

(c) Registrations and Recordings. Administrative Agent shall be reasonably
satisfied that the previously filed UCC financing statements and other filings
and recordings made under the Original Credit Agreement provide for the
continued perfection of the security interest of the Administrative Agent in the
Collateral.

(d) Initial Term Loans. The Administrative Agent shall have received evidence
reasonably satisfactory to it that a prepayment notice has been issued
specifying that the Initial Term Loans are being repaid (or arrangements
pursuant to Section 2.9(c) have been made with respect to the Initial Terms
Loans) in full, substantially simultaneously with the making of the Term Loans
on the Amendment and Restatement Effective Date

(e) Opinions of Counsel to Credit Parties. The Administrative Agent and its
counsel shall have received executed copies (with original copies to follow) of
the written opinions of (i) Milbank, Tweed, Hadley & McCloy LLP, counsel for
Credit Parties and (ii) Timothy Simpson as general counsel to Company, dated as
of the Amendment and Restatement Effective Date and in form and substance
reasonably satisfactory to Administrative Agent (and each Credit Party hereby
instructs such counsel to deliver such opinions to Agents and Lenders).

(f) Fees. Company shall have paid to certain Lead Arrangers, Administrative
Agent and Lenders, all fees and expenses payable on the Amendment and
Restatement Effective Date.

(g) Solvency Certificate. On the Amendment and Restatement Effective Date,
Administrative Agent shall have received a Solvency Certificate from Holding
dated the Amendment and Restatement Effective Date and addressed to
Administrative Agent and Lenders, and in the form of Exhibit G-2 hereto
demonstrating that after giving effect to the Transactions, and the borrowings
under this Agreement, Holding and its Subsidiaries on a consolidated basis are
Solvent.

(h) Financial Statements; Projections. Administrative Agent shall have received
from Holding and Company (i) the Historical Financial Statements, (ii) pro forma
consolidated balance sheets of Company as at December 31, 2015, and reflecting
the consummation of this Agreement which pro forma financial statements shall be
in form and substance reasonably satisfactory to Administrative Agent, and
(iii) the Projections. Administrative Agent hereby acknowledges and agrees that
it has received all financial statements and Projections required to be
delivered under this Section 3.1(h).

(i) Flood Insurance. Administrative Agent shall have received (i) a certificate
of insurance evidencing a policy of flood insurance that (A) covers each Flood
Hazard Property, (B) is written in an amount and in form and substance
reasonably satisfactory to Administrative Agent, and (C) has a term ending no
later than the maturity of the Indebtedness secured by such Mortgage, and (ii) a
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to the real property that is subject to a Mortgage
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by Company or the applicable Guarantor in the
event such real property is a Flood Hazard Property).

 

-108-



--------------------------------------------------------------------------------

(j) Patriot Act. Administrative Agent shall have received all documentation and
other information about the Credit Parties as shall have been requested by
Administrative Agent (either on its behalf or on behalf of any Lender) that
Administrative Agent or any Lender shall have reasonably determined is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Act.

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, Requisite
Lenders or Lenders, as applicable on the Amendment and Restatement Effective
Date unless Administrative Agent shall have received notice from such Lender
prior to the proposed Amendment and Restatement Effective Date specifying its
objection thereto.

3.2 Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Loan on any
Credit Date (except as may otherwise be agreed to by the Additional Term Loan
Lenders or Additional Revolving Lenders with respect to the incurrence of
Additional Term Loan Commitments and Additional Revolving Commitments, as
applicable), or any Issuing Bank to issue any Letter of Credit, on any Credit
Date, including the Amendment and Restatement Effective Date, are subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;

(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not (i) prior to the Tranche B
Revolving Commitment Termination Date, exceed the sum of Tranche A Revolving
Commitments and Tranche B Revolving Commitments then in effect and
(ii) thereafter exceed the Tranche A Revolving Commitments then in effect;

(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date;

(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and

(v) on or before the date of issuance of any Letter of Credit, Administrative
Agent shall have received all other information required by the applicable
Issuance Notice, and such other documents or information as the Issuing Bank may
reasonably require in connection with the issuance of such Letter of Credit.

 

-109-



--------------------------------------------------------------------------------

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Company may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation or issuance of a Letter of Credit, as the
case may be; provided each such notice shall be promptly confirmed in writing by
delivery of the applicable Notice to Administrative Agent on or before the
applicable date of borrowing, continuation/conversion or issuance. Neither
Administrative Agent nor any Lender shall incur any liability to Company in
acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Company or for otherwise acting in good faith.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders and Issuing Banks to enter into this Agreement and to
make each Credit Extension to be made thereby, Company represents and warrants
to each Lender and each Issuing Bank, on the Amendment and Restatement Effective
Date and on each Credit Date, that the following statements are true and
correct:

4.1 Organization; Requisite Power and Authority; Qualification. Each of Holding,
Company and its Restricted Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization as
identified in Schedule 4.1, (b) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents, if any, to which
it is a party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

4.2 Subsidiaries; Capital Stock and Ownership. The Subsidiaries listed on
Schedule 4.2 constitute all the Subsidiaries of Company at the Amendment and
Restatement Effective Date. Schedule 4.2 sets forth as of the Amendment and
Restatement Effective Date the name and jurisdiction of incorporation of each
Subsidiary and, as to each Subsidiary, the percentage of each class of Capital
Stock owned by each Credit Party. The Capital Stock of each of Company and its
Subsidiaries the shares of which are pledged under the Pledge and Security
Agreement has been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 4.2, as of the Amendment and
Restatement Effective Date, there is no existing option, warrant, call, right,
commitment or other agreement to which, Company or any of its Restricted
Subsidiaries is a party requiring, and there is no membership interest or other
Capital Stock of Company or any of its Restricted Subsidiaries outstanding which
upon conversion or exchange would require, the issuance by Company or any of its
Restricted Subsidiaries of any additional membership interests or other Capital
Stock of Company or any of its Restricted Subsidiaries or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Capital Stock of Company or any of its
Restricted Subsidiaries. Schedule 4.2 correctly sets forth the ownership
interest of Holding, Company and each of its Restricted Subsidiaries in their
respective Subsidiaries as of the Amendment and Restatement Effective Date. Each
Domestic Subsidiary of Company which is not identified on Schedule 1.1(c)-1,
Schedule 1.1(c)-2 or Schedule 4.22 is a Guarantor as of the Amendment and
Restatement Effective Date.

 

-110-



--------------------------------------------------------------------------------

4.3 Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4 No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Holding, Company or any of its Restricted Subsidiaries, any of the
Organizational Documents of Holding, Company or any of its Restricted
Subsidiaries, or any order, judgment or decree of any court or other agency of
government binding on Holding, Company or any of its Restricted Subsidiaries;
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of Holding, Company
or any of its Restricted Subsidiaries; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holding, Company
or any of its Restricted Subsidiaries (other than any Liens created under any of
the Credit Documents in favor of Collateral Agent, on behalf of Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or material consent of any Person under any material Contractual
Obligation of Holding, Company or any of its Restricted Subsidiaries, except for
such approvals or consents which will be obtained on or before the Amendment and
Restatement Effective Date and disclosed to Administrative Agent, except in each
case, (other than with respect to Organizational Documents of Holding and
Company) non-compliance, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

4.5 Governmental Consents. Each of Holding, Company and its Restricted
Subsidiaries is in compliance with (a) and has obtained each Governmental
Authorization applicable to it in respect of this Agreement and the other Credit
Documents, the conduct of its business and the ownership of its property, each
of which (i) is in full force and effect, (ii) is sufficient for its purpose
without any material restraint or adverse condition and (iii) is not subject to
any waiting period, further action on the part of any Governmental Authority or
other Person, or stay or injunction, (b) all applicable laws relating to its
business and (c) each indenture, agreement or other instrument to which it is a
party or by which it or any of its property is or may be bound that is material
to the conduct of its business, except in each such case for noncompliances
which, and Governmental Authorizations the failure to possess which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles (whether
enforcement is sought in equity or at law).

 

-111-



--------------------------------------------------------------------------------

4.7 Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments and the absence of footnotes. As of the Amendment and
Restatement Effective Date, none of Holding, Company or any of Company’s
Restricted Subsidiaries has any contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the Historical Financial Statements or the notes thereto and which in any
such case is material in relation to the business, operations, assets,
liabilities or financial condition of Holding, Company and its Restricted
Subsidiaries taken as a whole.

4.8 Projections. On and as of the Amendment and Restatement Effective Date, the
projections of Holding and its Restricted Subsidiaries for the period Fiscal
Year 2015 through and including Fiscal Year 2020 (the “Projections”) are based
on good faith estimates and assumptions made by the management of Holding
believed by management to have been reasonable at the time made; provided, the
Projections are not to be viewed as facts and that actual results during the
period or periods covered by the Projections may differ from such Projections
and that the differences may be material.

4.9 No Material Adverse Change. Since December 31, 2014, no event, circumstance
or change has occurred that has caused a Material Adverse Effect.

4.10 Adverse Proceedings, etc. There are no Adverse Proceedings, individually or
in the aggregate, that could reasonably be expected to have a Material Adverse
Effect. Neither Company nor any of its Restricted Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

4.11 Payment of Taxes.

Except as otherwise permitted under Section 5.3 and except as would not
reasonably be expected to have a Material Adverse Effect, all tax returns and
reports of Holding and its Restricted Subsidiaries required to be filed by any
of them have been timely filed, and all material taxes shown on such tax returns
to be due and payable and all material assessments, fees and other governmental
charges upon Holding and its Restricted Subsidiaries and upon their respective
properties, assets, income, businesses and franchises which are due and payable
have been paid when due and payable. Holding knows of no material tax assessment
that has been proposed in writing against Holding or any of its Restricted
Subsidiaries as of the Amendment and Restatement Effective Date which is not
being actively contested by Holding or such Subsidiary in good faith and by
appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

 

-112-



--------------------------------------------------------------------------------

4.12 Properties

(a) Title. Each of Company and its Restricted Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leased personal property), and
(iii) good title to or rights in (in the case of all other personal property),
all of their respective properties and assets reflected in their respective
Historical Financial Statements referred to in Section 4.7 and in the most
recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.8. Except
as permitted by this Agreement, all such properties and assets are free and
clear of Liens.

(b) Real Estate. As of the Amendment and Restatement Effective Date,
Schedule 4.12(b) contains a true, accurate and complete list of (i) all Real
Estate Assets, and (ii) all leases, subleases or assignments of leases (together
with all amendments, modifications, supplements, renewals or extensions of any
thereof) affecting each Real Estate Asset of Company or any of its Guarantor
Subsidiaries, regardless of whether Company or such Guarantor Subsidiary is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment.

(c) As of the Amendment and Restatement Effective Date, the only fee-owned Real
Estate Assets having a fair market value in excess of $10,000,000 as of the date
of the acquisition thereof owned by any Guarantor are the ones listed on
Schedule 4.12(c) (the “Restatement Date Material Real Estate Assets”).

4.13 Environmental Matters. Neither Company nor any of its Restricted
Subsidiaries nor any of their respective Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Release or threatened Release of Hazardous Materials that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
Neither Company nor any of its Restricted Subsidiaries has received any letter
or request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law, except, with respect to matters that either have been fully resolved
or matters that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect. To Company’s and its Restricted
Subsidiaries’ knowledge, there are and have been, no conditions or occurrences,
including any Release, threatened Release, use, generation, storage, treatment,
transportation, processing, disposal, removal or remediation of Hazardous
Materials, which could reasonably be expected to form the basis of an
Environmental Claim against Company or any of its Restricted Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Holding nor any Restricted Subsidiary has been
issued or required to obtain a permit for the treatment, storage or disposal of
hazardous waste for any of its currently owned or operated Facilities, pursuant
to the federal Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et.
seq. and its implementing regulations (“RCRA”), or any equivalent State law, nor
are

 

-113-



--------------------------------------------------------------------------------

any such Facilities regulated as “interim status” facilities required to undergo
corrective action pursuant to RCRA, except in either case to the extent that
such Facilities’ obligations pursuant to RCRA, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. Compliance
with all current requirements of Environmental Law or, to Company’s and its
Restricted Subsidiaries’ knowledge reasonably likely future requirements arising
from (i) existing environmental regulations or (ii) environmental regulations
that have been formally proposed but have not been finalized could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

4.14 No Defaults. Neither Company nor any of its Restricted Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

4.15 Governmental Regulation. Neither Company nor any of its Restricted
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Neither
Company nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.

4.16 Margin Stock. Neither Company nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Loans made to such Credit Party will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation U or X of said
Board of Governors.

4.17 Employee Matters. Neither Company nor any of its Subsidiaries is engaged in
any unfair labor practice that could reasonably be expected to have a Material
Adverse Effect. Except as could not reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect, there is (a) no unfair
labor practice complaint pending against Company or any of its Subsidiaries, or
to the best knowledge of Company, threatened against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against Company or any of its Subsidiaries or to the best knowledge of Company,
threatened against any of them, (b) no strike, slowdown, labor dispute, lockout,
work stoppage or other work disruption is in existence or threatened involving
Company or any of its Subsidiaries, (c) to the best knowledge of Company, no
union representation question existing with respect to the employees of Company
or any of its Subsidiaries and, to the best knowledge of Company, no union
organization activity that is taking place, (d) no action, complaint, charge,
inquiry, proceeding or investigation by or on behalf of any employee,
prospective employee, former employee, labor organization or other
representative of the employees of Company or any of its Subsidiaries is pending
or, to the

 

-114-



--------------------------------------------------------------------------------

knowledge of Company, threatened, (e) neither Company nor any of its
Subsidiaries is a party to, or otherwise bound by, any consent decree with, or
citation by, any government agency relating to employees or employment practices
and (f) Company and its Subsidiaries are in material compliance with all
applicable laws, agreements, contracts, policies, plans, and programs relating
to employment, employment practices, compensation, benefits, hours, terms and
conditions of employment, and the termination of employment, including but not
limited to any obligations pursuant to the Worker Adjustment and Retraining
Notification Act of 1988, the payment of wages to employees in accordance with
the Fair Labor Standards Act and similar laws and rules, and the appropriate
classification of persons as employees or contractors in accordance with
applicable law.

4.18 Employee Benefit Plans.

(a) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) Company and each of its
Subsidiaries (and in the case of a Pension Plan or a Multiemployer Plan, each of
their respective ERISA Affiliates) are in compliance with all provisions and
requirements of ERISA and the Internal Revenue Code and other applicable federal
and state laws and the regulations and published interpretations thereunder,
applicable to such entities, with respect to each Employee Benefit Plan and
Pension Plan and have performed all their obligations under each Employee
Benefit Plan and Pension Plan, (ii) each Employee Benefit Plan which is intended
to qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit Plan is so qualified and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Internal Revenue Code or an application for such
a letter is currently pending before the Internal Revenue Service and, to the
knowledge of Company, nothing has occurred subsequent to the issuance of the
determination letter which would cause such Employee Benefit Plan or Pension
Plan to lose its qualified status, (iii) no liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan and Pension Plan or any trust established under Title IV of ERISA has been
or is expected to be incurred by Company, any of its Subsidiaries or any of
their ERISA Affiliates, (iv) no ERISA Event has occurred and neither Company nor
any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event, and each of
their ERISA Affiliates have complied with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan and are not in “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan, (v) the present value of the aggregate benefit liabilities
under each Pension Plan sponsored, maintained or contributed to by Holding, any
of its Subsidiaries or any of their ERISA Affiliates, (determined as of the end
of the most recent plan year on the basis of the actuarial assumptions specified
for funding purposes in the most recent actuarial valuation for such Pension
Plan), did not exceed the aggregate current value of the assets of such Pension
Plan, (vi) as of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, none of Holding, its Subsidiaries or
their respective ERISA Affiliates has any potential liability for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to
Section 4221(e) of ERISA.

(b) There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Employee Benefit Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

-115-



--------------------------------------------------------------------------------

4.19 Solvency. The Credit Parties and their Subsidiaries on a consolidated
basis, are Solvent on the Amendment and Restatement Effective Date.

4.20 Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document or in any other documents, certificates or written
statements furnished to Lenders by or on behalf of any Credit Party for use in
connection with the transactions contemplated hereby contains, when taken as a
whole with other representations, warranties, documents, certificates and
statements, any untrue statement of a material fact or omits to state a material
fact (known to the Credit Parties, in the case of any document not furnished by
either of them) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
Credit Parties to be reasonable at the time made, it being recognized by Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and that such differences may be material.

4.21 Patriot Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”).

4.22 Unrestricted Subsidiaries. All Unrestricted Subsidiaries designated as such
on the Amendment and Restatement Effective Date are identified on Schedule 4.22.

4.23 OFAC. Neither Holding, Company, nor any of its Subsidiaries, nor, to the
knowledge of Holding, Company and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is a Sanctioned Person.

4.24 Anti-Corruption Laws. Holding, Company and its Restricted Subsidiaries have
conducted their businesses in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar applicable anti-corruption legislation and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

SECTION 5. AFFIRMATIVE COVENANTS

Each of Company and each Guarantor Subsidiary covenants and agrees that until
the Termination Date each of Company and each Guarantor Subsidiary shall
perform, and shall cause each of its Restricted Subsidiaries (and, to the extent
expressly required pursuant to this Section 5, its Unrestricted Subsidiaries) to
perform, all covenants in this Section.

 

-116-



--------------------------------------------------------------------------------

5.1 Financial Statements and Other Reports. Company will deliver to
Administrative Agent and Lenders (which delivery to Lenders may be satisfied by
the posting of relevant documents to Intralinks or other similar service
reasonably satisfactory to Administrative Agent):

(a) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each of the first three (3) Fiscal
Quarters of each Fiscal Year (commencing in respect of the first Fiscal Quarter
of 2015), the unaudited consolidated balance sheets of Company and its
Restricted Subsidiaries as at the end of such Fiscal Quarter and the related
unaudited consolidated statements of income and cash flows of Company and its
Restricted Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter, (in
each case, without footnotes) setting forth in each case, in comparative form
the corresponding figures for the corresponding periods of the previous Fiscal
Year all in reasonable detail, together with a copy of Holding’s Form 10-Q for
such period;

(b) Annual Financial Statements. As soon as available, and in any event within
one hundred twenty (120) days after the end of each Fiscal Year, (i) the
consolidated balance sheets of Company and its Restricted Subsidiaries as at the
end of such Fiscal Year and the related consolidated statements of income and
cash flows of Company and its Restricted Subsidiaries for such Fiscal Year,
setting forth in each case, in comparative form the corresponding figures for
the previous Fiscal Year in reasonable detail; and (ii) a copy of Holding’s
Form 10-K for such Fiscal Year, which shall include the audited consolidated
balance sheets of Holding as at the end of such Fiscal Year and the related
consolidated statements of income and cash flows of Holding for such Fiscal
Year, setting forth in each case, the corresponding figures for the previous
Fiscal Year in reasonable detail, and a report thereon of Ernst & Young LLP or
other independent certified public accountants of recognized national standing
selected by Company or Holding, and reasonably satisfactory to Administrative
Agent (which report shall be unqualified as to going concern and scope of
audit);

(c) Compliance Certificate and Other Information.

(i) Together with each delivery of financial statements of Holding or Company
pursuant to Sections 5.1(a) and 5.1(b), a duly executed and completed Compliance
Certificate;

(ii) Together with the delivery of each Compliance Certificate pursuant to
clause (i) above, a list of each Subsidiary that identifies such Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate to the extent such Subsidiary has not previously
been identified to the Administrative Agent;

(d) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Holding delivered pursuant to Section 5.1(a) or 5.1(b)
will differ in any material respect from the consolidated financial statements
that would have been delivered pursuant to such subdivisions had no such change
in accounting principles and policies been made, then, together with the first
delivery of such financial statement after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
satisfactory to Administrative Agent;

 

-117-



--------------------------------------------------------------------------------

(e) Notice of Default. Promptly upon any Authorized Officer of Company obtaining
knowledge (i) of any condition or event that constitutes a Default or an Event
of Default or that notice has been given to Company with respect thereto;
(ii) that any Person has given any notice to Company or any of its Restricted
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8.1(b); or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officer specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, default, event or condition, and what action Company
has taken, is taking and proposes to take with respect thereto;

(f) Notice of Litigation. Promptly upon any Authorized Officer of Company
obtaining knowledge of (i) the institution of, or non-frivolous threat of, any
Adverse Proceeding not previously disclosed in writing by Company to Lenders, or
(ii) any material development in any Adverse Proceeding that, in the case of
either (i) or (ii) could be reasonably expected to have a Material Adverse
Effect, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other
non-privileged information as may be reasonably available to Company to enable
Lenders and their counsel to evaluate such matters;

(g) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Company, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, upon Administrative Agent’s request, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (2) all
notices received by Company, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) such other documents or governmental reports or filings relating to any
Employee Benefit Plan or Pension Plan as Administrative Agent shall reasonably
request;

(h) Financial Plan. As soon as practicable and in any event no later than sixty
(60) days after the end of each Fiscal Year after the Amendment and Restatement
Effective Date, the following projections (the “Financial Plan”) consisting of a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of Company and its Restricted Subsidiaries for the then
current Fiscal Year, together with an explanation of the assumptions on which
such forecasts are based, which information shall be accompanied by a
certificate from the chief financial officer of Company certifying that the
projections contained therein are based upon good faith estimates and
assumptions believed by Company to be reasonable at the time made; and

 

-118-



--------------------------------------------------------------------------------

(i) Other Information. Promptly upon request, such other non-privileged
information regarding the operations, business affairs and financial condition
of Holding, Company or any Restricted Subsidiary of Company or for compliance
with the terms of any Credit Document, as from time to time may be reasonably
requested by Administrative Agent (on behalf of any Lender).

(j) Certification of Public Information. Company hereby acknowledges that
(a) Administrative Agent and its Affiliates may, but shall not be obligated to
(except to the extent expressly provided in this Agreement and the other Credit
Documents and subject to the confidentiality provisions of the Credit Documents)
make available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of Company hereunder (collectively, “Company
Materials”) by posting Company Materials on Intralinks, Syndtrak, ClearPar, or a
substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information (within the meaning of the
United States federal or state securities laws) with respect to Holding, Company
or their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Company hereby agrees that
so long as Company or Holding is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities, (w) all Company Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC,” Company shall be deemed to have authorized
Administrative Agent and its Affiliates, the Issuing Banks and the Lenders to
treat such Company Materials as not containing any material non-public
information with respect to Company or its securities for purposes of United
States federal and state securities laws; (y) all Company Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) Administrative Agent and its
Affiliates shall be entitled to treat any Company Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

Notwithstanding anything to the contrary in this Section 5.1, (i) none of
Company or any of its Restricted Subsidiaries will be required to make any
disclosure to Administrative Agent, Issuing Banks or any Lender that (a) is
prohibited by law or any bona fide confidentiality agreement in favor of a
Person (other than Company or any of its Subsidiaries or Affiliates) (the
prohibition contained in which was not entered into in contemplation of this
provision), (b) is subject to attorney-client or similar privilege or
constitutes attorney work product or (c) in the case of Section 5.1(i)(B) only,
creates an unreasonably excessive expense or burden on Company or any of its
Restricted Subsidiaries to produce or otherwise disclose and (ii) filing with
the Securities and Exchange Commission the financial statements of Holding
required by Sections 5.1(a) and (b) and the other information required by
Section 5.1(i)(A) shall satisfy the delivery requirements of Sections 5.1(a),
(b) and (i).

5.2 Existence. Except as otherwise permitted under Section 6.8, each of Holding,
Company and its Restricted Subsidiaries will at all times preserve and keep in
full force and effect its existence and all rights and franchises, licenses and
permits material to its business;

 

-119-



--------------------------------------------------------------------------------

provided, neither Company nor any Subsidiary of Company shall be required to
preserve (a) any such existence of any Subsidiary of Company if such Persons
board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders or (b) any such rights franchises, licenses
or permits except to the extent that failure to do so could reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate.

5.3 Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Restricted Subsidiaries to pay all income and other material Taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for
material sums that have become due and payable and that by law have or may
become a Lien (other than a Permitted Lien) upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto except, in each case, where such Tax or claim is being contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as adequate reserve or other appropriate provision, as shall
be required in conformity with GAAP, shall have been made therefor, or where the
failure to make such payment could not reasonably be expected to have a Material
Adverse Effect. No Credit Party will, nor will it permit any of its Restricted
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Holding or any of its Restricted
Subsidiaries).

5.4 Maintenance of Properties and Assets. Each of Company and its Restricted
Subsidiaries will, and will cause each of their Restricted Subsidiaries to
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all material properties used or useful in the
business of Company and its Restricted Subsidiaries and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof except that Company and its Subsidiaries shall not be required to
perform the foregoing obligations (i) with respect to Subsidiaries or assets to
which Persons other than Company and its Restricted Subsidiaries have recourse
under Limited Recourse Debt owed to such Persons where the amount of such
Limited Recourse Debt exceeds the fair market value of such property and (ii) to
the extent that failure to perform such obligations, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Each of Company and its Restricted Subsidiaries will preserve or renew all of
its registered patents, trademarks, trade names, domain names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

5.5 Insurance. Company will maintain or cause to be maintained, with financially
sound and reputable insurers, such public liability insurance, third party
property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Restricted Subsidiaries as
may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons except, in the case of Projects owned by Foreign Subsidiaries, to the
extent not commercially available at a reasonable cost.

 

-120-



--------------------------------------------------------------------------------

Each such policy of insurance (other than business interruption insurance) shall
with respect to Company and each Guarantor Subsidiary (i) in the case of
liability insurance name Collateral Agent, for the benefit of the Secured
Parties as an additional insured thereunder as its interests may appear, (ii) in
the case of each casualty insurance policy, contain a customary loss payable
clause or endorsement, reasonably satisfactory in form and substance to
Collateral Agent, that names Collateral Agent, for the benefit of the Secured
Parties as the loss payee thereunder, and (iii) provides that if any of the
described policies are cancelled before the expiration date thereof, notice will
be delivered to the Collateral Agent in accordance with the policy provisions.

5.6 Inspections. Each of Company and its Restricted Subsidiaries will, and will
cause each of their Restricted Subsidiaries to permit any authorized
representatives designated by (i) Administrative Agent (prior to an Event of
Default at Administrative Agent’s expense to the extent Administrative Agent
visits more than once per year) or (ii) any Lender coordinated through
Administrative Agent (at such Lender’s expense) to visit and inspect any of the
properties of any of Company and its Restricted Subsidiaries and any of its
respective Restricted Subsidiaries, to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants (provided that Company may, if it so chooses, be present and
participate in any such discussion), in each case all upon reasonable notice and
at such reasonable times during normal business hours and as often as may
reasonably be requested and, with respect to any Lender, provided that it
coordinates its efforts with Administrative Agent and so long as no Event of
Default has occurred and is continuing, such visit by such Lender shall be
limited to once per year.

5.7 Lenders Meetings. Company will, upon the request of Administrative Agent or
Requisite Lenders, participate in a meeting of Administrative Agent and Lenders
once during each Fiscal Year to be held telephonically or at Company’s corporate
offices (or at such other location as may be agreed to by Company and
Administrative Agent) at such time as may be reasonably agreed to by Company and
Administrative Agent.

5.8 Compliance with Laws. Each Credit Party will comply, and shall use all
reasonable efforts to cause each of its Subsidiaries to comply, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.9 Environmental.

(a) Hazardous Materials Activities, Etc. Each of Company and its Restricted
Subsidiaries shall promptly take, and shall cause each of its Restricted
Subsidiaries promptly to take, any and all actions necessary to (i) cure any
violation of applicable Environmental Laws by Company or its Restricted
Subsidiaries that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (ii) make an appropriate response to
any Environmental Claim against Company or any of its Restricted Subsidiaries
and discharge any obligations it may have to any Person thereunder where failure
to do so could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

-121-



--------------------------------------------------------------------------------

(b) Environmental Disclosure. Company will deliver to Administrative Agent on
behalf of each Lender, promptly upon the occurrence thereof, written notice
describing in reasonable detail (1) any Release that individually could
reasonably be expected to require a Remedial Action or give rise to
Environmental Claims resulting in Company or its Restricted Subsidiaries
incurring liability or expenses in excess of $5,000,000 or that Company has
determined could, in aggregate with all other Releases, reasonably be expected
to result in a Material Adverse Effect, (2) any Remedial Action taken by
Company, its Restricted Subsidiaries or any other Person in response to any
Release or threatened Release of Hazardous Materials that individually could
reasonably be expected to result in liability of Company or its Restricted
Subsidiaries in excess of $5,000,000 or that Company has determined could, in
aggregate with all other Remedial Actions, reasonably be expected to result in a
Material Adverse Effect, (3) any Environmental Claim (including any request for
information by a Governmental Authority) that individually could reasonably be
expected to result in liability of Company or its Restricted Subsidiaries in
excess of $5,000,000 or that Company has determined could, in aggregate with all
other Environmental Claims, reasonably be expected to result in a Material
Adverse Effect, (4) Company’s or its Restricted Subsidiaries’ discovery of any
occurrence or condition at any Facility, or on any real property adjoining or in
the vicinity of any Facility, that could reasonably be expected to cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws, (5) any proposed acquisition of stock, assets, or property by Company or
any of its Restricted Subsidiaries that could reasonably be expected to expose
Company or any of its Restricted Subsidiaries to, or result in, Environmental
Claims that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (6) any proposed action to be taken by
Company or any of its Restricted Subsidiaries to modify current operations in a
manner that could reasonably be expected to subject Company or any of its
Restricted Subsidiaries to any additional obligations or requirements under
Environmental Laws that could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

5.10 Subsidiaries. In the event that during any Fiscal Quarter any Person
becomes a Domestic Subsidiary of Company (other than a Development Subsidiary,
an Excluded Subsidiary, an Exempt Subsidiary or an Unrestricted Subsidiary) or
any Domestic Subsidiary of Company ceases to be a Development Subsidiary, an
Excluded Subsidiary, an Exempt Subsidiary or an Unrestricted Subsidiary, then
Company shall, together with the delivery of the Compliance Certificate pursuant
to Section 5.1(c)(i) for the applicable Fiscal Quarter (or, in the case of the
last Fiscal Quarter of a Fiscal Year, the applicable Fiscal Year) or at any
later time as may be agreed by Administrative Agent (a) cause such Domestic
Subsidiary to become a Guarantor hereunder and a Grantor under the Pledge and
Security Agreement by executing and delivering to Administrative Agent and
Collateral Agent a Counterpart Agreement, and (b) take all reasonable and
customary actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates as are
similar to those described in Sections 3.1(b) and 3.1(e) (provided that in no
event shall any opinions of local counsel be required) and:

(i) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, Collateral Agent shall,
except to the extent required to be delivered after the Amendment and
Restatement Effective Date pursuant to Section 5.13, have received:

(1) evidence satisfactory to Collateral Agent of the compliance by each
Guarantor Subsidiary of their obligations under the Pledge and Security
Agreement and the other Collateral Documents (including, without limitation,
their obligations to execute and/or deliver UCC financing statements, originals
of securities, instruments and chattel paper);

 

-122-



--------------------------------------------------------------------------------

(2) (A) the results of a recent search, by a Person reasonably satisfactory to
Collateral Agent, of the UCC filing offices in the jurisdictions specified by
Company, together with copies of all such filings disclosed by such search, and
(B) UCC termination statements (or similar documents) duly authorized by all
applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements (or equivalent
filings) disclosed in such search (other than any such financing statements in
respect of Permitted Liens); and

(3) evidence that each Guarantor Subsidiary shall have taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including without
limitation, any intercompany notes evidencing Indebtedness permitted to be
incurred pursuant to Section 6.1(b) including, without limitation, the
Intercompany Master Note) and made or caused to be made any other filing and
recording (other than as set forth herein) reasonably required by Collateral
Agent to create or perfect a First Priority Lien on the personal property
Collateral, in each case except for matters contemplated in Section 5.13.

(ii) Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged Notes.
Except with respect to matters contemplated in Section 5.13, the Collateral
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Pledge and Security Agreement and Holding
Pledge Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, and
(ii) each promissory note pledged pursuant to the Pledge and Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank satisfactory to the Collateral Agent) by the pledgor thereof.

In the event that, during any Fiscal Quarter, any Person becomes a Foreign
Subsidiary of Company (other than an Unrestricted Subsidiary), and the ownership
interests of such Foreign Subsidiary are directly owned by Company or by any
Domestic Subsidiary thereof (other than a Non-Guarantor Subsidiary), Company
shall or shall cause such Domestic Subsidiary to, deliver all such documents,
instruments, agreements, and certificates as are similar to those described in
Section 3.1(b); and Company shall take, or shall cause such Domestic Subsidiary
to take, all reasonable and customary actions referred to in clause (i) above
necessary to grant and to perfect a First Priority Lien in favor of Collateral
Agent, for the benefit of Secured Parties, under the Pledge and Security
Agreement in 65% of such ownership interests. With respect to each such

 

-123-



--------------------------------------------------------------------------------

Subsidiary, Company shall, together with the delivery of the Compliance
Certificate pursuant to Section 5.1(c)(i) for the applicable Fiscal Quarter (or,
in the case of the last Fiscal Quarter of a Fiscal Year, the applicable Fiscal
Year) or at any later time as may be agreed by Administrative Agent, send to
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of Company, and (ii) all
of the data required to be set forth in Schedule 4.1 and Schedule 4.2 with
respect to all Subsidiaries of Company; provided, such written notice shall be
deemed to supplement Schedule 4.1 and Schedule 4.2 for all purposes hereof. Any
Person that becomes a Subsidiary of Company or any Subsidiary thereof and
becomes a party to the Intercompany Master Note shall execute and deliver its
counterpart signature page to the Intercompany Subordination Agreement.
Notwithstanding the foregoing, no Guarantor shall be required to pledge any
Excluded Asset.

5.11 Additional Material Real Estate Assets. In the event that Company or any
Guarantor Subsidiary acquires a Material Real Estate Asset and such interest has
not otherwise been made subject to the Lien of the Collateral Documents in favor
of Collateral Agent, for the benefit of Secured Parties, then Company or such
Guarantor Subsidiary, within sixty (60) days (or such longer period as may be
agreed by Administrative Agent) after acquiring such Material Real Estate Asset,
shall take reasonable and customary actions and execute and deliver, or cause to
be executed and delivered, the flood insurance and certificates that are
required by Section 3.1(j) and the following: (i) a fully executed and notarized
Mortgage (together with UCC-1 fixture filings if requested by Administrative
Agent), in proper form for recording in all appropriate places in all applicable
jurisdictions, encumbering such Material Real Estate Asset, which Mortgage shall
effectively create in favor of Collateral Agent for the benefit of the Secured
Parties, a first-priority mortgage Lien on such Material Real Estate Asset,
subject only to Permitted Liens; (ii) ALTA mortgagee title insurance policies or
unconditional commitments therefor issued by one or more title companies
reasonably satisfactory to Collateral Agent (a “Title Company”) with respect to
such Material Real Estate Asset (a “Title Policy”), in amounts not less than the
fair market value of such Material Real Estate Asset, in form and substance
reasonably satisfactory to Collateral Agent, (iii) evidence reasonably
satisfactory to Collateral Agent of payment of all expenses and premiums of the
Title Company and all other sums required in connection with the issuance of the
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgage for such
Material Real Estate Asset in the appropriate real estate records; (iv) with
respect to the Mortgage, opinions, addressed to Administrative Agent, Collateral
Agent and the other Lenders of (A) outside counsel or in-house counsel
(consistent with those required by Section 3.1(e)), as to the due authorization,
execution and delivery of the Mortgage by Company or any Guarantor, as
applicable, and (B) local counsel in each jurisdiction such Material Real Estate
Asset is located as to other customary opinions relating to the Mortgage;
(v) with respect to such Material Real Estate Asset, such affidavits,
certificates, instruments of indemnification and other items (including a
so-called “gap” indemnification) as shall be reasonably required to induce the
Title Company to issue the Title Policies contemplated above; and (vi) to the
extent in the possession of Company or the applicable Guarantor, an ALTA survey
for such Material Real Estate Asset, together with an affidavit of no change in
favor of the Title Company. In addition to the foregoing, Company shall, at the
request of Requisite Lenders, deliver, from time to time, to Administrative
Agent such appraisals as are required by law or regulation of Real Estate Assets
with respect to which Collateral Agent has been granted a lien.

 

-124-



--------------------------------------------------------------------------------

5.12 Further Assurances. At any time or from time to time at the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and
things, as Administrative Agent or Collateral Agent may reasonably request in
order to effect fully the purposes of the Credit Documents that do not involve
material expansion of any Credit Party’s obligations or duties under the Credit
Documents from those originally mutually intended or contemplated. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by the Collateral (subject to limitations contained
in the Credit Documents); provided that, no Guarantor shall be required to
pledge any Excluded Asset.

5.13 Post-Closing Matters. No later than ninety (90) days after the Amendment
and Restatement Effective Date (or such longer period as may be agreed by
Administrative Agent), Collateral Agent shall have received from the applicable
Guarantor:

(a) a fully executed and notarized amendment (each a “Mortgage Amendment”) to
each Mortgage that currently exists (each an “Existing Mortgage”; each Existing
Mortgage, as amended by the applicable Mortgage Amendment, shall be referred to
collectively as an “Amended Mortgage”), in proper form for recording in all
appropriate places in all applicable jurisdictions, which Mortgage Amendments
shall continue the liens created by the applicable Existing Mortgages;

(b) with respect to each Mortgage Amendment, a date down endorsement to the
existing ALTA mortgagee title insurance policies covering the applicable
Existing Mortgage, in form and substance reasonably satisfactory to Collateral
Agent showing that the applicable Amended Mortgage is First Priority Lien
subject only to Permitted Liens, and evidence reasonably satisfactory to
Collateral Agent of payment of all expenses, title insurance premiums and all
other sums required in connection with the issuance of the date down
endorsements and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgage Amendments
in the appropriate real estate records;

(c) with respect to each Amended Mortgage, opinions, addressed to Administrative
Agent, Collateral Agent and the other Lenders of (A) outside counsel or in-house
counsel (consistent with those required by Section 3.1(e)), as to the due
authorization, execution and delivery of the Mortgage Amendments by Company or
any Guarantor, as applicable, and (B) local counsel in each jurisdiction where
the properties covered by the Amended Mortgages are located as to other
customary opinions relating to the Mortgage Amendments and the Amended
Mortgages; and

(d) with respect to each Mortgage Amendment, such affidavits, certificates,
instruments of indemnification and other items (including a so-called “gap”
indemnification) as shall be reasonably required to induce the Title Company to
issue the date down endorsements contemplated above.

5.14 Anti-Corruption Laws. Company and its Restricted Subsidiaries shall conduct
their businesses in compliance in all material respects with the United States
Foreign Corrupt

 

-125-



--------------------------------------------------------------------------------

Practices Act of 1977, the UK Bribery Act 2010, and other similar applicable
anti-corruption legislation and shall institute and maintain policies and
procedures designed to promote and achieve compliance with such laws.

5.15 Designation of Subsidiaries. Company may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, (ii) immediately after giving effect
to such designation, Company and the Restricted Subsidiaries shall be in
compliance with the financial covenants set forth in Section 6.7 on a Pro Forma
Basis, (iii) with respect to any Subsidiary to be designated as an Unrestricted
Subsidiary, such Subsidiary or any of its Subsidiaries does not own any Capital
Stock or Indebtedness of or have any Investment in, or own or hold any Lien on
any property of, any other Subsidiary of Company which is not a Subsidiary of
the Subsidiary to be so designated or otherwise an Unrestricted Subsidiary, and
(iv) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary if
it was previously designated as an Unrestricted Subsidiary except any
acquisition vehicle formed for the purpose of making acquisitions and initially
designated as an Unrestricted Subsidiary.

 

SECTION 6. NEGATIVE COVENANTS

Each of Company and Guarantor Subsidiaries covenants and agrees that, until the
Termination Date, Company and its Guarantor Subsidiaries shall perform, and
shall cause each of its Restricted Subsidiaries to perform, all covenants in
this Section 6.

6.1 Indebtedness. Neither Company nor any Guarantor Subsidiary shall, nor shall
it permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:

(a) the Obligations;

(b) (i) Indebtedness of any Guarantor Subsidiary to Company or to any other
Guarantor Subsidiary, or of Company to any Guarantor Subsidiary; provided, all
such Indebtedness shall be evidenced by the Intercompany Master Note; and
(ii) Indebtedness of Company or any Guarantor Subsidiary to any Restricted
Subsidiary; provided, all such Indebtedness shall be evidenced by the
Intercompany Master Note;

(c) Indebtedness of any Restricted Subsidiary of Company (other than any
Guarantor Subsidiary) to Company or any Guarantor Subsidiary so long as the
proceeds of such Indebtedness are applied (i) to current requirements in respect
of working capital, maintenance capital expenditures, operation or payroll in
the ordinary course of business of such Subsidiary incurring such Indebtedness
or (ii) to make lease payments of such Subsidiary, in each case to the extent
that the obligor with respect to such debt service or lease payments is required
to make such payments; provided that following the occurrence of and continuance
of an Event of Default (without prejudicing or impairing any of the Secured
Parties’ rights, privileges, powers and remedies with respect thereto, which
rights, privileges, powers and remedies are reserved in full) no such
Indebtedness may be incurred to make maintenance capital expenditures other than

 

-126-



--------------------------------------------------------------------------------

those that, if not made, would materially compromise the ability of a Subsidiary
to operate and maintain one or more of the Projects in compliance with law or
good industry practice, all such Indebtedness permitted under this clause (c)
shall be evidenced by the Intercompany Master Note;

(d) (i) Indebtedness of any Restricted Subsidiary of Company (other than any
Guarantor Subsidiary) to Company or any other Restricted Subsidiary of Company,
so long as the proceeds are used to fund capital expenditures relating to the
modifications to Projects, to the extent required by applicable legal
requirements; provided that (x) if and to the extent that such additional
capital expenditures are estimated by Company to exceed $500,000,000 in the
aggregate during the term of this Agreement, and are not otherwise reimbursable
by third parties, Company shall provide such estimate to Administrative Agent
for its review, and shall not incur such capital expenditures in an individual
amount of more than $50,000,000 or in the aggregate in excess of $250,000,000
until Administrative Agent has had an opportunity to review and provide its
comments, except to the extent failure to incur such capital expenditures would
in Company’s reasonable judgment either (i) materially compromise its present
ability to continue to operate and maintain one or more of its Projects in
compliance with law or (ii) expose it or its Affiliates to material liability
and (y) all Indebtedness under this clause (d) shall be evidenced by the
Intercompany Master Note;

(ii) Permitted Subordinated Indebtedness owed to Holding or any Unrestricted
Subsidiary; provided that (i) the maturity date of such Permitted Subordinated
Indebtedness shall be later by at least ninety-one (91) days than the then
Latest Maturity Date of the Term Loans (as determined on the date of incurrence
of such Permitted Subordinated Indebtedness) and (ii) all such Indebtedness
shall be evidenced by the Intercompany Master Note;

(e) Indebtedness of any Restricted Subsidiary of Company (other than any
Guarantor Subsidiary) to Company or any Guarantor Subsidiary, the proceeds of
which are used solely to fund Investments by such Restricted Subsidiary but only
to the extent the proceeds of each such Investment are used by the Restricted
Subsidiary ultimately receiving the proceeds of such Investments to make further
Investments which are expressly permitted under Section 6.6(e), (f), (j), (m),
(n) or (u); provided that such Indebtedness shall be evidenced by the
Intercompany Master Note;

(f) Indebtedness of Foreign Subsidiaries of Company to Company or any Guarantor
Subsidiary in an amount not to exceed (A) $50,000,000 in the aggregate incurred
in any Fiscal Year since the Closing Date (with any unused amounts accumulating
on a cumulative basis since the Closing Date to each subsequent Fiscal Year) and
(B) $150,000,000 in the aggregate at any one time outstanding which is incurred
after the Closing Date (plus the principal amount of any Indebtedness repaid by
a Foreign Subsidiary to Company or any Guarantor Subsidiary after the Closing
Date), provided that all such Indebtedness permitted under this clause (f) shall
be evidenced by the Intercompany Master Note;

(g) Indebtedness of Foreign Subsidiaries or Domestic Subsidiaries that are not
Guarantor Subsidiaries (i) assumed in connection with any Permitted Acquisition
or (ii) incurred to finance any Permitted Acquisitions, in each case under
clauses (i) and (ii), that is secured only

 

-127-



--------------------------------------------------------------------------------

by the assets or business acquired in the applicable Permitted Acquisition
(including any acquired Capital Stock) and so long as both immediately prior to
and after giving effect thereto, (A) no Event of Default shall have occurred and
be continuing or would result therefrom, and (B) Company will be in compliance
with the financial maintenance covenants set forth in Section 6.7 on a Pro Forma
Basis after giving effect to such Permitted Acquisition and to such Indebtedness
as of the last day of the Fiscal Quarter most recently ended, (iii) for current
requirements in respect of working capital, maintenance capital expenditures,
operation or payroll in the ordinary course of business of such Subsidiary
incurring such Indebtedness in an aggregate amount not to exceed $50,000,000 at
any time outstanding or (iv) any Permitted Refinancing of Indebtedness referred
to in clause (i) or (ii) of this Section 6.1(g);

(h) (i) Indebtedness of Company and the Guarantor Subsidiaries (A) assumed in
connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition or (B) incurred to
finance a Permitted Acquisition and (ii) any Permitted Refinancing of the
foregoing; provided that in each case of clause (i) and (ii), both immediately
before and after giving effect to incurrence of such Indebtedness and, with
respect to clause (i), both immediately before and after the consummation of the
relevant Permitted Acquisition (x) no Event of Default shall have occurred and
be continuing or would result therefrom and (y) Company will be in compliance
with the financial maintenance covenants set forth in Section 6.7 on a Pro Forma
Basis after giving effect to such Permitted Acquisition and to such Indebtedness
as of the last day of the Fiscal Quarter most recently ended;

(i) (i) Limited Recourse Debt of any Restricted Subsidiary of Company so long as
the proceeds of which are applied to (1) make Expansions after the Closing Date,
(2) develop or construct any new Project or (3) refinance or replace the equity
capitalization in connection with the development or construction of any Project
achieving commercial operation after the Closing Date, in whole or in part and
(ii) any Permitted Refinancing of the foregoing; provided that in each case,
both immediately prior to and after giving effect thereto, (x) no Event of
Default shall have occurred and be continuing or would result therefrom, and
(y) Company will be in compliance with the covenants set forth in Section 6.7 on
a Pro Forma Basis after giving effect to such Indebtedness (to the extent
included in the calculation thereof) as of the last day of the Fiscal Quarter
most recently ended;

(j) Indebtedness of any Excluded Subsidiary to another Excluded Subsidiary and
Indebtedness of any Foreign Subsidiary to another Foreign Subsidiary; provided
that all such Indebtedness shall be evidenced by the Intercompany Master Note;

(k) Indebtedness incurred by Company or any of its Restricted Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations incurred in connection with Permitted Acquisitions;

(l) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal, bid, payment (other than payment of
Indebtedness) or similar obligations (including any bonds or Letters of Credit
issued with respect thereto and all reimbursement and indemnity agreements
entered into in connection therewith) incurred in the ordinary course of
business;

 

-128-



--------------------------------------------------------------------------------

(m) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(n) (i) Indebtedness outstanding on the Amendment and Restatement Effective Date
and listed on Schedule 6.1 and any Permitted Refinancing thereof and
(ii) Indebtedness of any Restricted Subsidiary which was previously an
Unrestricted Subsidiary, to the extent outstanding on its date of redesignation
as a Restricted Subsidiary in compliance with Section 5.15; provided that the
recourse of the holder or obligee of such Indebtedness is limited to the assets
and Capital Stock of such Restricted Subsidiary and its Subsidiaries;

(o) (i) Indebtedness of Company or its Restricted Subsidiaries with respect to
Capital Leases and (ii) purchase money Indebtedness of Restricted Subsidiaries
of Company (excluding any Indebtedness acquired in connection with a Permitted
Acquisition) in an aggregate amount in the case of (i) and (ii) together not to
exceed the greater of (x) $200,000,000 and (y) 6.0% of Total Tangible Assets at
any time outstanding; provided, in each case, that any purchase money
Indebtedness (A) shall be secured only by the asset acquired in connection with
the incurrence of such Indebtedness and (B) shall constitute not less than 75%
of the aggregate consideration paid with respect to such asset; provided,
further, that if changes to GAAP for Capital Leases result in operating leases
being reclassified as Capital Leases, then aggregate amount of Indebtedness in
the case of (i) and (ii) together shall be increased by an amount of
Indebtedness in the case of (i) and(ii) together shall be increased by an amount
equal to the Indebtedness resulting from such reclassification.

(p) Company and its Restricted Subsidiaries may become and remain liable with
respect to their obligations to pay for services rendered by Holding to them
under and in accordance with the Corporate Services Reimbursement Agreement;

(q) Company and its Restricted Subsidiaries may become and remain liable with
respect to usual and customary contingent obligations incurred in connection
with insurance deductibles or self-insurance retentions required by third party
insurers in connection with insurance arrangements entered into by Company and
its Restricted Subsidiaries with such insurers in compliance with Section 5.5;

(r) Company and its Restricted Subsidiaries may become and remain liable with
respect to Performance Guaranties supporting Projects, provided that (a) the
terms of any such Performance Guaranty shall be generally consistent with past
practice of Company and its Restricted Subsidiaries, and (b) in no event shall
any such Performance Guaranty be secured by collateral;

(s) Company may become and remain liable with respect to Indebtedness consisting
solely of its obligations under Insurance Premium Financing Arrangements, which
obligations shall not exceed at any time $50,000,000 in the aggregate;

(t) Company and its Restricted Subsidiaries may become and remain liable with
respect to Permitted Hedge Agreements and with respect to Commodities
Agreements;

(u) Company and its Restricted Subsidiaries may become and remain liable with
respect to contingent obligations incurred in exchange (or in consideration) for
(i) the

 

-129-



--------------------------------------------------------------------------------

release of cash collateral pledged by Company or its Restricted Subsidiaries or
(ii) the return and cancellation of undrawn letters of credit for which Company
or its Restricted Subsidiaries are liable for reimbursement;

(v) Indebtedness of any Restricted Subsidiary of Company to Company reflecting
non-cash intercompany allocations of overhead and other parent-level costs in
accordance with its customary allocation practices;

(w) (i) Permitted Subordinated Indebtedness (other than to Holding or any
Unrestricted Subsidiary), provided that (x) both immediately prior to and after
giving effect thereto, (1) no Event of Default shall have occurred and be
continuing or would result therefrom, and (2) Company will be in compliance with
the covenants set forth in Section 6.7 on a Pro Forma Basis after giving effect
to such Indebtedness as of the last day of the Fiscal Quarter most recently
ended, (y) the Weighted Average Life to Maturity of such Permitted Subordinated
Indebtedness shall be no shorter than the Weighted Average Life to Maturity of
the Term Loans (as determined on the date of incurrence of such Permitted
Subordinated Indebtedness), and (z) the maturity date of such Permitted
Subordinated Indebtedness shall be later by at least ninety-one (91) days than
the Latest Maturity Date of the Term Loans (as determined on the date of
incurrence of such Permitted Subordinated Indebtedness) and (ii) any Permitted
Refinancing of clause (i) (so long as (x) the Weighted Average Life to Maturity
of such Permitted Refinancing shall be no shorter than the Weighted Average Life
to Maturity of the Term Loans (as determined on the date of incurrence of such
Permitted Refinancing), and (y) the maturity date of such Permitted Refinancing
shall be later by at least ninety-one (91) days than the Latest Maturity Date of
the Term Loans (as determined on the date of incurrence of such Permitted
Refinancing));

(x) (i) Additional unsecured Indebtedness of Company or any Guarantor
Subsidiary, provided that (x) both immediately prior to and after giving effect
thereto, (1) no Event of Default shall have occurred and be continuing or would
result therefrom, and (2) Company will be in compliance with the covenants set
forth in Section 6.7 on a Pro Forma Basis after giving effect to such
Indebtedness as of the last day of the Fiscal Quarter most recently ended,
(y) the Weighted Average Life to Maturity of such additional Indebtedness shall
be no shorter than the Weighted Average Life to Maturity of the Term Loans (as
determined on the date of incurrence of such additional unsecured Indebtedness),
and (z) the maturity date of such additional Indebtedness shall be later by at
least ninety-one (91) days than the Latest Maturity Date of the Term Loans (as
determined on the date of incurrence of such additional unsecured Indebtedness)
and (ii) any Permitted Refinancing of clause (i) (so long as (x) the Weighted
Average Life to Maturity of such Permitted Refinancing shall be no shorter than
the Weighted Average Life to Maturity of the Term Loans (as determined on the
date of incurrence of such Permitted Refinancing), and (y) the maturity date of
such Permitted Refinancing shall be later by at least ninety-one (91) days than
the Latest Maturity Date of the Term Loans (as determined on the date of
incurrence of such Permitted Refinancing));

(y) Indebtedness of the Credit Parties so long as:

(i) the principal amount or accreted value, if applicable (in the case of any
such Indebtedness consisting of term loans) or maximum commitment amount (in the

 

-130-



--------------------------------------------------------------------------------

case of any such Indebtedness consisting of revolving Indebtedness) of any
Indebtedness incurred pursuant to this Section 6.1(y) shall not exceed the
principal amount (or accreted value, if applicable) of the Term Loans so
refinanced or exchanged except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, including fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, extension or exchange;

(ii) such Indebtedness is unsecured or secured on a junior-lien basis by
Collateral securing the Obligations, and if secured on a junior lien basis a
Senior Representative acting on behalf of the holders of such Indebtedness shall
have become party to an Intercreditor Agreement (or any Intercreditor Agreement
shall have been amended or replaced in a manner reasonably acceptable to
Administrative Agent, which results in such Senior Representative having rights
to share in the Collateral on a junior-lien basis, as applicable);

(iii) such Indebtedness has a Weighted Average Life to Maturity not shorter than
that for existing Term Loans (including Additional Term Loans, if any) having
the Latest Maturity Date (as determined on the date of incurrence of such
Indebtedness); provided that no scheduled principal payments (other than
amortization payments consistent with such Indebtedness’ amortization schedule)
shall be required under such Indebtedness after the Latest Maturity Date and
prior to the date that is ninety-one (91) days after the Latest Maturity Date
(in each case, as determined on the date of incurrence of such Indebtedness);

(iv) no Event of Default shall have occurred and be continuing or would
otherwise result therefrom;

(v) the stated final maturity of any such Indebtedness is not earlier than
ninety-one (91) days outside the Latest Maturity Date (as determined on the date
of incurrence of such Indebtedness);

(vi) all terms and conditions (other than terms that apply after the Latest
Maturity Date and with respect to interest rates (including original issue
discount and upfront fees and prepayment and redemption terms)) with respect to
such Indebtedness will be on terms not materially more restrictive (taken as a
whole) to Company and its Restricted Subsidiaries than those with respect to the
existing Term Loans; provided that (x) such Indebtedness shall not contain
maintenance-based financial covenants and (y) if such Indebtedness contains
incurrence-based financial covenants, such incurrence-based financial covenants
(and related definitions) will be consistent with prevailing market conditions;
provided, further, that a certificate of an Authorized Officer of the applicable
Credit Party delivered to Administrative Agent at least five (5) Business Days
(or such shorter period as Administrative Agent may reasonably agree) prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, certifying that the applicable Credit
Party has determined in good faith that the terms of such Indebtedness satisfy
the requirements of this clause (vi) shall be conclusive evidence that such
terms satisfy such requirements unless

 

-131-



--------------------------------------------------------------------------------

Administrative Agent notifies such applicable Credit Party within such period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees);

(vii) no Person shall be an obligor in respect of such Indebtedness that is not
a Credit Party with respect to all Loans and Commitments; and

(viii) the Net Cash Proceeds of such Indebtedness are used substantially
concurrently with the incurrence of such Indebtedness to refinance the Term
Loans or shall be issued in exchange for Term Loans, in each case, in full on a
dollar-for-dollar basis; provided that any Term Loans that are so refinanced or
exchanged shall be immediately cancelled in full;

(z) Additional Indebtedness of Company and its Restricted Subsidiaries in an
amount not to exceed $200,000,000 in the aggregate at any time outstanding; and

(aa) Indebtedness of the Credit Parties pursuant to the Amendment and
Restatement Effective Date Senior Notes Documents and any Permitted Refinancing
thereof.

To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 6.1, Company
may allocate such Indebtedness to any one or more of such subsections and in no
event shall the same portion of Indebtedness be deemed to utilize or be
attributable to more than one item.

6.2 Liens. Neither Company nor any Guarantor Subsidiary shall, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of any kind (including any document or instrument in respect of goods or
accounts receivable) of Company or any of its Restricted Subsidiaries, whether
now owned or hereafter acquired, or any income or profits therefrom, except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b) Liens for Taxes not yet due and payable or Taxes if obligations with respect
to such Taxes are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted;

(c) statutory Liens of landlords, banks (and rights of set-off), carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or 303(k) of ERISA), in each case incurred in the
ordinary course of business (i) for amounts not yet overdue or (ii) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of ten (10) days) are being diligently contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

 

-132-



--------------------------------------------------------------------------------

(d) Liens incurred and deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety, performance, bid, payment and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
so long as no foreclosure, sale or similar proceedings have been commenced with
respect to any portion of the Collateral on account thereof and Liens securing,
or arising in connection with the establishment of, required debt service
reserve funds, provided that in the case of Liens securing debt service reserve
funds, completion obligations and similar accounts and obligations (other than
Indebtedness) of Restricted Subsidiaries of Company to Persons other than
Company and its Restricted Subsidiaries and their respective Affiliates, so long
as (a) each such obligation is associated with a Project, (b) such Lien is
limited to (1) assets associated with such Project (which in any event shall not
include assets held by Company or any of its Restricted Subsidiaries other than
a Subsidiary whose sole business is the ownership and/or operation of such
Project and substantially all of whose assets are associated with such Project)
and/or (2) the equity interests in such Subsidiary, but in the case of
clause (2) only if such Subsidiary’s sole business is the ownership and/or
operation of such Project and substantially all of such Subsidiary’s assets are
associated with such Project, and (c) such obligation is otherwise permitted
under this Agreement;

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere with the ordinary conduct of the business of Company or any of its
Restricted Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by Company or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Lien on Cash or Cash Equivalents to the extent used to secure principal and
interest payments to the extent required pursuant to indentures otherwise
permitted hereunder and funded with the proceeds of the issuance of notes
thereunder;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(k) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property, in each
case which do not and will not interfere with or affect in any material respect
the use, value or operations of any Material Real Estate Asset or the ordinary
conduct of the business of Company or any of its Restricted Subsidiaries;

 

-133-



--------------------------------------------------------------------------------

(l) licenses of patents, trademarks and other intellectual property rights
granted by Company or any of its Restricted Subsidiaries in the ordinary course
of business;

(m) Liens described in Schedule 6.2 or on the Title Policies;

(n) Liens arising under Capital Leases and purchase money Indebtedness permitted
under Section 6.1(o); provided, in each case, any such Lien shall encumber only
the asset acquired in connection with the incurrence of such Indebtedness;

(o) Liens on assets of any Restricted Subsidiary of Company and/or on the stock
or other equity interests of such Subsidiary, in each case to the extent such
Liens secure Limited Recourse Debt of such Subsidiary permitted by
Section 6.1(i) and Liens on assets of any Foreign Subsidiary of Company
constituting equity interests in a Joint Venture to the extent such Liens secure
Indebtedness of such Joint Venture in respect of a Project;

(p) Liens created pursuant to Insurance Premium Financing Arrangements otherwise
permitted under this Agreement, so long as such Liens attach only to gross
unearned premiums for the insurance policies and related rights;

(q) Liens securing Indebtedness permitted by Section 6.1(n), provided that in
each case the Liens securing any refinancing Indebtedness shall attach only to
the assets that were subject to Liens securing the Indebtedness so refinanced;

(r) Liens securing Indebtedness permitted by Section 6.1(g) but only to the
extent such Liens are contemplated by Section 6.1(g);

(s) rights and claims of creditors of Company and its Restricted Subsidiaries to
the bankruptcy reserve funds established in connection with the plan of
reorganization in the bankruptcy cases of Company and its Restricted
Subsidiaries that became effective on March 10, 2004 and held in a designated
account and paid into such account prior to the Closing Date pursuant to such
plan of reorganizations;

(t) Liens on cash collateral of Company and its Restricted Subsidiaries securing
insurance deductibles or self-insurance retentions required by third party
insurers in connection with (i) workers’ compensation insurance arrangements
entered into by Company and its Restricted Subsidiaries with such insurers and
(ii) other insurance arrangements entered into by Company and its Restricted
Subsidiaries with such insurers in an amount not to exceed $20,000,000 in the
aggregate;

(u) Liens securing Indebtedness permitted by Section 6.1(h) on assets acquired
(or on the assets of Persons acquired) in the Permitted Acquisition financed
with such Indebtedness but only if such Liens existed at the time of such
acquisition and were not created in contemplation of such acquisition;

(v) Liens securing Indebtedness permitted by Section 6.1(y);

(w) Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related contractual obligation entered into in the ordinary
course of business,

 

-134-



--------------------------------------------------------------------------------

(ii) on fixtures and movable tangible property located on the real property
leased or subleased from such landlord, (iii) for amounts not yet due or that
are being contested in good faith by appropriate proceedings diligently
conducted and (iv) for which adequate reserves or other appropriate provisions
are maintained on the books of such Person in accordance with GAAP;

(x) non-consensual statutory Liens and rights of setoff of financial
institutions over deposit accounts held at such financial institutions to the
extent such Liens or rights of setoff secure or allow setoff against amounts
owing for fees and expenses relating to the applicable deposit account;

(y) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments; provided that such Liens
(i) attach only to such Investments and (ii) secure only obligations incurred in
the ordinary course and arising in connection with the acquisition or
disposition of such Investments and not any obligation in connection with margin
financing or otherwise;

(z) trustees’ Liens granted pursuant to any indenture governing any Indebtedness
not otherwise prohibited by this Agreement in favor of the trustee under such
indenture and securing only obligations to pay compensation to such trustee, to
reimburse its expenses and to indemnify it under the terms thereof;

(aa) other Liens on assets other than the Collateral securing Indebtedness in an
aggregate amount not to exceed $100,000,000 at any time outstanding and other
Liens securing Indebtedness in an aggregate amount not to exceed $5,000,000 at
any time outstanding;

(bb) Liens on Cash or Cash Equivalents to the extent used to secure Hedge
Agreements permitted under Section 6.1(t) in an amount not to exceed
$100,000,000 in the aggregate; and

(cc) Liens (i) in favor of the Company or the Guarantors and (ii) granted by any
Restricted Subsidiary in favor of any other Restricted Subsidiary, in the case
of each of clauses (i) and (ii), securing intercompany Indebtedness and
intercompany hedging arrangements permitted under Section 6.1; provided, that
any such Lien on any Collateral shall be junior in priority to the Liens on the
Collateral securing the Obligations.

6.3 No Further Negative Pledges. Neither Company nor any Guarantor Subsidiary
shall, nor shall it permit any of their Restricted Subsidiaries to, enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, except with
respect to:

(a) property encumbered to secure payment of particular Indebtedness or to be
sold pursuant to an executed agreement with respect to an asset sale permitted
hereunder,

(b) restrictions contained in leases and licenses that relate only to the
property or rights leased or licensed thereunder,

(c) restrictions contained in any instrument, document or agreement to which any
Person acquired by Company or a Restricted Subsidiary in a Permitted Acquisition
is a

 

-135-



--------------------------------------------------------------------------------

party, provided that such restrictions (A) were not created in contemplation of
such acquisition and (B) are not applicable to any Person, property or assets
other than the Persons so acquired (and its Subsidiaries),

(d) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be),

(e) restrictions that are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
restrictions were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary,

(f) restrictions in agreements evidencing Indebtedness permitted by
Section 6.1(g), 6.1(h), 6.1(i), 6.1(n), 6.1(o), 6.1(w), 6.1(x), 6.1(y), 6.1(z),
or 6.1(aa) to the extent such restrictions are usual or customary in agreements
evidencing Indebtedness of such types and do not impair the Lien granted
pursuant to the Credit Documents and the provisions of Sections 5.10, 5.11
and 5.12 of this Agreement and Section 5 of the Pledge and Security Agreement
and the Holding Pledge Agreement, and

(g) provisions in the principal lease, service and operating agreements
pertaining to Projects or the partnership and financing agreements relating to
Projects, or any extension, renewal or replacement thereof so long as in each
case such lease, service, operating, partnership or financing agreement is in
effect as of the Amendment and Restatement Effective Date, is otherwise
permitted to be entered into hereunder and, in the case of any extension,
renewal or replacement, such agreement contains no more restrictive provisions
relating to prohibiting the creation or assumption of any Lien upon the
properties or assets of the relevant Subsidiary than the lease, service,
operating, partnership or financing agreement so extended, renewed or replaced.

6.4 Restricted Junior Payments. Neither Company nor any Guarantor Subsidiary
shall, nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, declare or make any Restricted Junior Payment except that:

(a) so long as no Event of Default pursuant to Section 8.1(a) shall have
occurred and be continuing, Company may make payments to Holding to the extent
required under the Corporate Services Reimbursement Agreement and Company may
reimburse Holding for the fees and reasonable costs and expenses paid or payable
by Holding related to any unsuccessful equity or debt offering of Holding or
unsuccessful proposed Permitted Acquisition or Investment;

(b) Company and its Restricted Subsidiaries may make payments required under the
Holding Tax Sharing Agreement; provided that in no event shall the amount paid
by Company and its Subsidiaries exceed the consolidated tax liabilities that
would be payable if Company and its Subsidiaries filed a consolidated tax return
with Company as the parent company;

 

-136-



--------------------------------------------------------------------------------

(c) Company may make Restricted Junior Payments to Holding in order to allow
Holding to (i) make regularly scheduled payments of interest in respect of
(A) the Convertible Debentures and the Amendment and Restatement Effective Date
Senior Notes and (B) Indebtedness of Holding incurred after the Amendment and
Restatement Effective Date the proceeds of which are used to make a Holding
Capital Contribution, and (ii) make mandatory prepayments or redemptions
(including payment of premium) of, make payments in connection with the exercise
by holders of conversion rights with respect to, or repay at maturity the
Convertible Debentures or any Indebtedness referred to in clause (i)(B) above;
provided that the amounts used to make such payments referred to in this
Section 6.4(c)(ii) are paid from (x) the proceeds of Indebtedness incurred
pursuant to Section 6.1(w) or 6.1(x) or Additional Term Loans or (y) any other
source of proceeds to the extent that after giving effect to such Restricted
Junior Payment, the aggregate amount of the undrawn Revolving Commitments then
in effect shall exceed $125,000,000;

(d) so long as no Event of Default shall have occurred and be continuing or
would be caused thereby, Company may make additional Restricted Junior Payments
to Holding, the proceeds of which may be utilized by Holding to make additional
Restricted Junior Payments or otherwise, in an aggregate amount not to exceed
the sum of (i) $200,000,000 in any Fiscal Year since the Closing Date (with any
unused amounts accumulating on a cumulative basis since the Closing Date to each
subsequent Fiscal Year) and (ii) the Available Amount at such time;

(e) so long as no Event of Default shall have occurred and be continuing or
would be caused thereby, Company may make Restricted Junior Payments in respect
of withholding or similar Taxes payable by any future, present or former
employee, director, manager or consultant (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributes of any of
the foregoing) relating to their acquisition of, or exercise of options relating
to, Capital Stock of Holding;

(f) Company may make Restricted Junior Payments within sixty (60) days after
date of declaration of any such Restricted Junior Payment if such Restricted
Junior Payment was permitted pursuant to this Section 6.4 on the date of
declaration thereof;

(g) so long as no Event of Default shall have occurred and be continuing or
would be caused thereby, Company may make Restricted Junior Payments to
repurchase, redeem or otherwise acquire for value any Capital Stock of Holding
or Company representing fractional shares of such Capital Stock in connection
with a stock dividend, split or combination or any merger, consolidation,
amalgamation or other combination involving Holding or Company;

(h) so long as no Event of Default shall have occurred and be continuing or
would be caused thereby, Company may make Restricted Junior Payments to redeem,
repurchase, retire or otherwise acquire, in each case for nominal value per
right, of any rights granted to all holders of Capital Stock of Holding or
Company pursuant to any stockholders’ rights plan adopted for the purpose of
protecting stockholders from unfair takeover tactics;

(i) so long as no Event of Default shall have occurred and be continuing or
would be caused thereby, Company may make Restricted Junior Payments to
dissenting stockholders pursuant to applicable law in connection with any
merger, consolidation or transfer of all or substantially all of Holding’s,
Company’s and its Restricted Subsidiaries’ assets that is permitted under the
terms of this Agreement;

 

-137-



--------------------------------------------------------------------------------

(j) so long as no Event of Default shall have occurred and be continuing or
would be caused thereby, Company may make Restricted Junior Payments that
constitute a refinancing, refunding, extension, defeasance, discharge, renewal
or replacement of Indebtedness permitted by Section 6.1 solely to the extent
such Restricted Junior Payments are made with the proceeds of any Indebtedness
permitted to be incurred by Section 6.1; and

(k) so long as no Event of Default shall have occurred and be continuing or
would be caused thereby, Company may make Restricted Junior Payments to Holding
in cash so long as the Leverage Ratio as of the end of Fiscal Quarter
immediately preceding the date of such Restricted Junior Payment on a Pro Forma
Basis is less than 2.00:1.00.

To the extent that any Restricted Junior Payment could be attributable to more
than one subsection of this Section 6.4, Company may allocate such Restricted
Junior Payment to any one or more of such subsections and in no event shall the
same portion of Restricted Junior Payment be deemed to utilize or be
attributable to more than one item.

6.5 Restrictions on Subsidiary Distributions. Except as provided herein or any
document, instrument or agreement entered into in connection with a replacement
or refinancing of any of the foregoing permitted hereunder, neither Company nor
any Guarantor Subsidiary shall, nor shall it permit any of its Restricted
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Restricted Subsidiary of Company to (i) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by Company or any
other Restricted Subsidiary of Company, (ii) repay or prepay any Indebtedness
owed by such Subsidiary to Company or any other Restricted Subsidiary of
Company, (iii) make loans or advances to Company or any other Restricted
Subsidiary of Company, or (iv) transfer any of its property or assets to Company
or any other Restricted Subsidiary of Company other than restrictions that are
of the type set forth in clauses (i) through (iv) above

(a) in the Amendment and Restatement Effective Date Senior Notes Documents and
in agreements evidencing Indebtedness (A) solely with respect to Indebtedness
incurred by Company, permitted by Sections 6.1(w) through 6.1(aa) to the extent
such restrictions are usual or customary in agreements evidencing Indebtedness
of such type or (B) permitted by Section 6.1(g), 6.1(h), 6.1(i), 6.1(n)
or 6.1(o) that impose restrictions on the property so acquired,

(b) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements,

(c) by reason of provisions in the principal lease, service or operating
agreements, partnership agreements and financing agreements pertaining to
Projects, so long as such lease, service or operating agreements, partnership
agreements and financing agreements are extensions, renewals or replacements of
such agreements are in effect as of the Amendment and Restatement Effective
Date, are otherwise permitted to be entered into hereunder and, in

 

-138-



--------------------------------------------------------------------------------

each case of any extensions, renewals or replacements, contain no more
restrictive provisions relating to the ability of the relevant Subsidiary to
take the actions described in clauses (a) through (d) than the agreement so
extended, renewed or replaced,

(d) that are or were created by virtue of any transfer of, agreement to transfer
or option or right with respect to any property, assets or Capital Stock not
otherwise prohibited under this Agreement,

(e) contained in agreements relating to an asset sale permitted hereunder (or to
which Requisite Lenders have consented) (provided that such restrictions only
apply to the assets that are the subject of such a sale),

(f) contained in agreements relating to the sale or disposition of all of the
equity interests of a Subsidiary permitted hereunder (or to which the Requisite
Lenders have consented) (provided that such restrictions only apply to the
Subsidiary being sold or disposed of and its Subsidiaries),

(g) that are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such restrictions
were not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary, or

(h) by reason of provisions in any instrument, document or agreement to which
any Person acquired by Company or a Restricted Subsidiary in a Permitted
Acquisition is a party, provided that such restrictions (A) were not created in
contemplation of such acquisition and (B) are not applicable to any Person,
property or assets other than the Person (and such Person’s Subsidiaries) so
acquired and their respective properties and assets.

6.6 Investments. Neither Company nor any Guarantor Subsidiary shall, nor shall
it permit any of its Restricted Subsidiaries to, directly or indirectly, make or
own any Investment in any Person, including without limitation any Joint
Venture, except:

(a) Investments in Cash and Cash Equivalents (determined when such Investment
was made) and, to the extent made in connection therewith, Investments permitted
or imposed under the terms of any cash collateral or debt service reserve
agreement (including pursuant to the terms of any Project bond indenture)
permitted hereunder;

(b) equity Investments owned as of the Amendment and Restatement Effective Date
in any Restricted Subsidiary (and any modification, renewal, reinvestment or
extension thereof; provided that the amount of the original Investment is not
increased except pursuant to the terms of such original Investment) and
Investments made after the Amendment and Restatement Effective Date in any
Guarantor Subsidiaries of Company;

(c) Investments (i) in any Securities or instruments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors,
(ii) received in settlement of disputes or as consideration in any asset sale or
other disposition permitted hereunder, (iii) constituting deposits, prepayments
and other credits to suppliers made in the ordinary course of business
consistent with the past practices of Company and its Restricted Subsidiaries,
and (iv) securities of trade creditors or customers that are received in
settlement of bona fide disputes;

 

-139-



--------------------------------------------------------------------------------

(d) intercompany loans and advances to the extent permitted under
Section 6.1(b), 6.1(c), 6.1(d)(i), 6.1(f) or 6.1(j);

(e) (i) Investments by a Restricted Subsidiary of Company constituting
Consolidated Capital Expenditures by such Subsidiary and (ii) Investments by
Company or any Guarantor Subsidiary in any Restricted Subsidiary (other than any
Guarantor Subsidiary), which are used solely to fund Investments by such
Restricted Subsidiary, but only to the extent the proceeds of each such
Investment are used by the Restricted Subsidiary ultimately receiving the
proceeds of such Investments to make further Investments which are expressly
permitted under clause (e), (f), (j), (m) or (u) of this Section 6.6;

(f) Investments made in connection with Permitted Acquisitions permitted
pursuant to Section 6.8;

(g) (i) Investments described in Schedule 6.6(g) (and any modification, renewal,
reinvestment or extension thereof; provided that the amount of the original
Investment is not increased except pursuant to the terms of such original
Investment) and (ii) Investments by a Restricted Subsidiary which was formerly
an Unrestricted Subsidiary to the extent owned by it as of its date of
redesignation in compliance with Section 5.15;

(h) [Reserved];

(i) Foreign Subsidiaries may make Investments in other Foreign Subsidiaries and
Excluded Subsidiaries may make Investments in other Excluded Subsidiaries which
are their direct or indirect Subsidiaries;

(j) to the extent no Event of Default shall have occurred and be continuing at
the time the same are made or shall be caused thereby, (i) equity Investments in
Foreign Subsidiaries and Excluded Subsidiaries by Company or any Guarantor
Subsidiary to provide such Subsidiary with equity capitalization necessary or
advisable in connection with a Project (or any Expansion thereof) of such
Subsidiary, (ii) equity Investments in Restricted Subsidiaries by Company or any
Subsidiary to provide such Subsidiary with equity capitalization necessary or
advisable in connection with the making of Permitted Acquisitions,
(iii) Investments in any Restricted Subsidiary that is not a Guarantor
Subsidiary and (iv) equity Investments in Unrestricted Subsidiaries by Company
or any Restricted Subsidiary in an aggregate amount not to exceed $50,000,000 in
any Fiscal Year since the Closing Date (with any unused amounts accumulating
since the Closing Date on a cumulative basis to each subsequent Fiscal Year);

(k) Investments of Persons acquired in a Permitted Acquisition that existed at
the time of such acquisition;

(l) Investments in any Restricted Subsidiary that is not a Guarantor Subsidiary
not to exceed $50,000,000 at any time outstanding;

 

-140-



--------------------------------------------------------------------------------

(m) Investments in any Joint Venture (in its Capital Stock or otherwise) not to
exceed $250,000,000 at any time outstanding; provided that if any Investment
pursuant to this clause (m) is made in any Person that is not a Subsidiary of
Company at the date of the making of such Investment and such Person becomes a
Subsidiary of Company after such date, such Investment shall, only to the extent
such Investment may be made pursuant to clause (f) of this Section 6.6 at the
time such Person becomes a Subsidiary, thereafter be deemed to have been made
pursuant to clause (f) of this Section 6.6 and shall cease to have been made
pursuant to this clause (m) for so long as such Person continues to be a
Subsidiary of Company;

(n) Investments described on Schedule 6.6(n) (and any modification, renewal,
reinvestment or extension thereof; provided that the amount of the original
Investment is not increased except pursuant to the terms of such original
Investment or in accordance with the other provisions of this Section 6.6);

(o) [reserved];

(p) de minimis Investments made in connection with the incorporation or
formation of any newly created Subsidiary of Company;

(q) Investments in respect of lease, utility and other similar deposits in the
ordinary course of business;

(r) Investments resulting from the receipt of non-cash consideration received in
connection with Asset Sales permitted by Section 6.8;

(s) advances of payroll payments to employees in the ordinary course of business
and Investments made pursuant to employment and severance arrangements of
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;

(t) (i) guarantees of the obligations of Company or any Restricted Subsidiary of
Company of leases (other than Capital Leases) or of other obligations that do
not constitute Indebtedness, in each case entered into in the ordinary course of
business and (ii) guarantees permitted by this Agreement; and

(u) other Investments in an aggregate amount not to exceed (net of any cash
return of capital received by Company or Restricted Subsidiary in respect of any
such Investments) the sum of (i) in any Fiscal Year $100,000,000; provided that
such amount in clause (i) for any Fiscal Year shall be increased by an amount
equal to the excess, if any, of such amount for the immediately preceding Fiscal
Year (after giving effect to any adjustment in accordance with this proviso for
such Fiscal Year) over the actual amount of Investments made during such
previous Fiscal Year pursuant to this clause (i) and (ii) the Available Amount
at such time.

Notwithstanding the foregoing, in no event shall any of Company or any of its
Restricted Subsidiaries make any Investment which results in or facilitates in
any manner any Restricted Junior Payment not otherwise permitted under the terms
of Section 6.4.

 

-141-



--------------------------------------------------------------------------------

To the extent that the making of any Investment could be deemed a use of more
than one subsection of this Section 6.6, Company may select the subsection to
which such Investment will be deemed a use and in no event shall the same
portion of an Investment be deemed a use of more than one subsection.

6.7 Financial Covenants.

(a) Leverage Ratio. Company shall not permit the Leverage Ratio as of the last
day of any Fiscal Quarter, beginning with the Fiscal Quarter ending March 31,
2015, to exceed 4.00:1.00:

(b) Interest Coverage Ratio. Company shall not permit the Interest Coverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending March 31, 2015, to be less than 3.00:1.00.

6.8 Fundamental Changes; Disposition of Assets; Acquisitions. Neither Company
nor any Guarantor Subsidiary shall, nor shall it permit any of its Restricted
Subsidiaries to, enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, or acquire by purchase or otherwise
(other than purchases or other acquisitions of inventory, materials and
equipment and Consolidated Capital Expenditures in the ordinary course of
business) the business, or stock or other evidence of beneficial ownership of,
any Person or business unit of any Person, except:

(a) any Restricted Subsidiary of Company may be merged with or into Company or
any Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, in the case of
such a merger, Company or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person. In addition, any Restricted Subsidiary of
Company that is not a Guarantor may be merged with or into any other Restricted
Subsidiary of Company that is not a Guarantor which is its direct parent or
Subsidiary, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to any other Restricted Subsidiary of Company that
is not a Guarantor and which is its direct parent or Subsidiary;

(b) sales or other dispositions of assets that do not constitute Asset Sales;

(c) Asset Sales, the Net Asset Sale Proceeds of which when aggregated with the
proceeds of all other Asset Sales made within the same Fiscal Year, do not
exceed the greater of (x) $100,000,000 and (y) 3.0% of Total Tangible Assets;
provided (1) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof, (2) no less than 75% thereof shall
be paid in Cash and Cash Equivalents, and (3) the Net Asset Sale Proceeds
thereof shall be applied as required by Section 2.14(a) to the extent required
thereby;

 

-142-



--------------------------------------------------------------------------------

(d) the sale or other dispositions of those assets identified on Schedule 6.8;

(e) Asset Sales of non-core assets (as determined by Company in good faith)
acquired in any Permitted Acquisition by Company and any of its Restricted
Subsidiaries; provided that (i) such Asset Sales are commenced within eighteen
(18) months of such Permitted Acquisition, (ii) not less than 75% of the
consideration received by Company and its Restricted Subsidiaries in connection
with any such Asset Sales is in the form of Cash and Cash Equivalents; (iii) the
consideration received by Company and its Restricted Subsidiaries in connection
with any such Asset Sales is equal to the fair market value of such assets (as
determined by Company in good faith); and (iv) the Net Asset Sale Proceeds from
such Asset Sales shall be applied as required by Section 2.14(a) to the extent
required thereby;

(f) Excluded Asset Sales;

(g) (i) Permitted Acquisitions by Company or by any Guarantor Subsidiary of a
Person which becomes a Guarantor Subsidiary; (ii) Permitted Acquisitions by
Company or by any Restricted Subsidiary of a Person which does not become a
Guarantor Subsidiary to the extent the consideration paid by Company or by such
Restricted Subsidiary does not exceed the greater of (x) $500,000,000 and
(y) 15.0% of Total Tangible Assets in the aggregate plus the Available Amount at
such time and (iii) acquisitions by Company of assets contributed to it by
Holding as equity capital contributions;

(h) acquisitions of real property that is contiguous to real property owned by
Company or its Restricted Subsidiaries at such time; so long as such acquisition
is either (i) by Company or any Guarantor Subsidiary, or (ii) if not within
clause (i) of this provision, is either (A) financed with the proceeds of
Limited Recourse Debt and/or the proceeds of an Investment pursuant to
Section 6.6(j) or (B) consummated for consideration in an aggregate amount
(together with any other acquisitions made in reliance on this
Section 6.8(h)(ii)(B) following the Amendment and Restatement Effective Date)
not to exceed $90,000,000;

(i) [reserved];

(j) either Company or any Subsidiary may merge with any other Person in order to
effect the designation of a Restricted Subsidiary as an Unrestricted Subsidiary
or an Unrestricted Subsidiary as a Restricted Subsidiary in accordance with
Section 5.15;

(k) (i) any Restricted Subsidiary that is not a Credit Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Credit Party and (ii) any Restricted Subsidiary (other than Company) may
liquidate or dissolve, or any of Company or any Restricted Subsidiary may (if
the validity, perfection and priority of the Liens securing the Obligations is
not adversely affected thereby) change its legal form if Company determines in
good faith that such action is in the best interest of Company and its
Subsidiaries and is not disadvantageous to the Lenders in any material respect
(it being understood that in the case of any dissolution of a Restricted
Subsidiary that is a Guarantor, such Subsidiary shall at or before the time of
such dissolution transfer its assets to another Restricted Subsidiary that is a

 

-143-



--------------------------------------------------------------------------------

Guarantor unless such disposition of assets is permitted hereunder; and in the
case of any change in legal form, a Restricted Subsidiary that is a Guarantor
will remain a Guarantor unless such Guarantor is otherwise permitted to cease
being a Guarantor hereunder);

(l) the unwinding of any Hedge Agreement;

(m) dispositions of Investments in joint ventures that are permitted under
Section 6.6 to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(n) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset; and

(o) Investments permitted under Section 6.6 and Restricted Junior Payments
permitted under Section 6.4.

6.9 Disposal of Subsidiary Interests. Except in compliance with the provisions
of Section 6.8, neither Company nor any Guarantor Subsidiary shall, nor shall it
permit any of its Restricted Subsidiaries to, (a) directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any Capital Stock of any of
its Guarantor Subsidiaries, except to qualify directors if required by
applicable law; or (b) directly or indirectly to sell or otherwise dispose of
any Capital Stock of any of its Restricted Subsidiaries, except to Company or
Guarantor Subsidiary (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by applicable law.
Notwithstanding the foregoing, (a) Excluded Subsidiaries may transfer Capital
Stock in any of its Subsidiaries to other wholly-owned Excluded Subsidiaries and
(b) Foreign Subsidiaries may transfer Capital Stock in any of its Subsidiaries
to other wholly-owned Foreign Subsidiaries.

6.10 Transactions with Shareholders and Affiliates. Neither Company nor any
Guarantor Subsidiary shall, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, on terms that are less
favorable to Company or such Restricted Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not an Affiliate;
provided, the foregoing restriction shall not apply to (a) any transaction among
Credit Parties or any Restricted Subsidiary or any entity that becomes a
Restricted Subsidiary as a result of such transaction; (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of Company and its Restricted Subsidiaries; (c) compensation arrangements
for officers and other employees of Company and its Subsidiaries entered into in
the ordinary course of business; (d) payments (and other transactions) (i) made
in accordance with the terms of the Holding Tax Sharing Agreement, and the
Corporate Services Reimbursement Agreement or (ii) otherwise expressly permitted
under this Section 6; (e) the Transactions and the transactions described in
Schedule 6.10; and (f) reasonable and customary indemnifications and insurance
arrangements for the benefit of Persons that are officers or members of the
boards of directors (or similar governing bodies) of Company and its Restricted
Subsidiaries, whether such Persons are

 

-144-



--------------------------------------------------------------------------------

current or former officers or members at the time such indemnifications or
arrangements are entered into, provided that such indemnifications and
arrangements are entered into at arms’ length and on terms that are no less
favorable to Company or such Subsidiary, as the case may be, than those that
would have been obtained at the relevant time from Persons who are not
Affiliates.

6.11 Conduct of Business. From and after the Amendment and Restatement Effective
Date, neither Holding nor Company nor any Guarantor Subsidiary shall, nor shall
it permit any of its Restricted Subsidiaries to, engage in any business other
than (i) the businesses engaged in by Holding, Company or any Restricted
Subsidiary on the Amendment and Restatement Effective Date and similar, related,
incidental, ancillary or complimentary businesses (including the establishment,
construction, acquisition and operation of Projects and ash recycling, scrap
metal processing, waste haulings, transportation, collection and landfills) and
(ii) such other lines of business as may be consented to by Requisite Lenders.

6.12 Amendments or Waivers of Certain Agreements.

(a) Neither Company nor any Guarantor Subsidiary shall, nor shall it permit any
of its Restricted Subsidiaries to, agree to any material amendment, restatement,
supplement or other modification to, or waiver of, any of its material rights
under any of the principal documents relating to Limited Recourse Debt with
respect to a Project after the Amendment and Restatement Effective Date if such
amendment, restatement, modification or waiver, together with all other
amendments, restatements, modifications and waivers made, would reasonably be
expected to have a Material Adverse Effect; without obtaining the prior written
consent of Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver.

(b) Holding shall not amend or otherwise change the terms of the Convertible
Debentures if the effect of such amendment or change is to increase the interest
rate on such Convertible Debentures, change (to earlier dates) any dates upon
which payments in respect of principal or interest are due thereon, change the
redemption, prepayment or defeasance provisions thereof (including changing the
cash settled portion, but expressly not any net share settled portion), change
any event of default or condition to an event of default with respect thereto
(other than to eliminate any such event of default, increase any grace period
related thereto or otherwise make such event of default or condition less
restrictive or burdensome on Holding) or if the effect of such amendment or
change, together with all other amendments or changes made, is to increase
materially the obligations of Holding thereunder or to confer any additional
rights on the holders of such Convertible Debentures (or a trustee or other
representative on their behalf) which would be materially adverse to Lenders;
provided however, that for the avoidance of doubt this Section 6.12 shall not
prohibit any payment of the Convertible Debentures permitted by Section 6.4(c).

(c) Neither Company nor any Guarantor Subsidiary shall amend, modify or change
in any manner materially adverse to the interests of the Lenders any term or
condition of the Holding Tax Sharing Agreement and the Corporate Services
Reimbursement Agreement without obtaining the prior written consent of Requisite
Lenders.

 

-145-



--------------------------------------------------------------------------------

6.13 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to change its Fiscal Year-end from December 31.

6.14 Hedge Agreements. Neither Company nor any Guarantor Subsidiary shall, nor
shall it permit any of its Restricted Subsidiaries to, enter into any Hedge
Agreement other than Hedge Agreements constituting Indebtedness permitted by
Section 6.1(t) entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates, commodity
prices or foreign exchange rates.

6.15 Sanctions. No Credit Party shall, directly or indirectly, use the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity
controlled by a Credit Party, to fund any activities of or business with any
Sanctioned Person or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Lead Arranger, Administrative Agent, Issuing
Bank, Swing Line Lender, or otherwise) of Sanctions.

6.16 Anti-Corruption Laws. No Credit Party shall, directly or indirectly, use
the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and
other similar applicable anti-corruption legislation.

 

SECTION 7. GUARANTY

7.1 Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its

 

-146-



--------------------------------------------------------------------------------

obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2.

7.3 Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Company to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Company’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Company for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectibility.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence and
during the continuance of an Event of Default notwithstanding the existence of
any dispute between Company and any Beneficiary with respect to the existence of
such Event of Default;

 

-147-



--------------------------------------------------------------------------------

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith, the
applicable Permitted Hedge Agreement or the applicable Permitted Cash Management
Agreement and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against Company or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents, the Permitted Hedge Agreements or
the Permitted Cash Management Agreements; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or

 

-148-



--------------------------------------------------------------------------------

election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents, the Permitted Hedge Agreements or the Permitted Cash Management
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any of the Permitted Hedge
Agreements, any of the Permitted Cash Management Agreements or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document, such Permitted Hedge Agreement, such
Permitted Cash Management Agreement or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the Credit Documents, any of
the Permitted Hedge Agreements, any of the Permitted Cash Management Agreements
or from the proceeds of any security for the Guaranteed Obligations, except to
the extent such security also serves as collateral for Indebtedness other than
the Guaranteed Obligations) to the payment of Indebtedness other than the
Guaranteed Obligations, even though any Beneficiary might have elected to apply
such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Holding or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Company may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

7.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Company, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Company, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Company or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Company or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Company or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts

 

-149-



--------------------------------------------------------------------------------

to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Permitted Hedge
Agreements, the Permitted Cash Management Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Company and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the Termination
Date, each Guarantor hereby waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against Company or
any other Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Company with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Company, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full and the Revolving Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled,
each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations, including, without limitation, any such right of
contribution as contemplated by Section 7.2. Each Guarantor further agrees that,
to the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Company or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against Company, to all right, title and interest any Beneficiary may have
in any such collateral or security, and to any right any Beneficiary may have
against such other guarantor. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been finally
and indefeasibly paid in full, such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

-150-



--------------------------------------------------------------------------------

7.7 Subordination of Other Obligations. Any Indebtedness of Company or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after receipt
of notice of an Event of Default (which has occurred and is continuing) by
Administrative Agent shall be held in trust for Administrative Agent on behalf
of Beneficiaries and shall forthwith be paid over to Administrative Agent for
the benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.

7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Guaranteed Obligations shall have been paid in full
and the Revolving Commitments shall have terminated and all Letters of Credit
shall have expired or been cancelled. Each Guarantor hereby irrevocably waives
any right to revoke this Guaranty as to future transactions giving rise to any
Guaranteed Obligations.

7.9 Authority of Guarantors or Company. It is not necessary for any Beneficiary
to inquire into the capacity or powers of any Guarantor or Company or the
officers, directors or any agents acting or purporting to act on behalf of any
of them.

7.10 Financial Condition of Company. Any Credit Extension may be made to Company
or continued from time to time, any Permitted Hedge Agreements may be entered
into from time to time and any Permitted Cash Management Agreements may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of Company at
the time of any such grant or continuation or at the time such Permitted Hedge
Agreement or such Permitted Cash Management Agreement is entered into, as the
case may be. No Beneficiary shall have any obligation to disclose or discuss
with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of Company. Each Guarantor has adequate means to obtain
information from Company on a continuing basis concerning the financial
condition of Company and its ability to perform its obligations under the Credit
Documents, the Permitted Hedge Agreements, the Permitted Cash Management
Agreements and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Company and of all circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby
waives and relinquishes any duty on the part of any Beneficiary to disclose any
matter, fact or thing relating to the business, operations or conditions of
Company now known or hereafter known by any Beneficiary.

7.11 Bankruptcy, etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any involuntary bankruptcy, reorganization or insolvency case or
proceeding of or against Company or any other Guarantor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Company or any other Guarantor or by any defense
which Company or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

 

-151-



--------------------------------------------------------------------------------

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above against Company (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Company of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Company, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12 Discharge of Guaranty. If all of the Capital Stock of any Guarantor or any
of its successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions hereof or any Guarantor has been designated as an Unrestricted
Subsidiary pursuant to Section 5.15, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or disposition.

7.13 Reaffirmation. All rights, benefits, interests, duties, liabilities and
obligations of the parties to the Collateral Documents and the agreements,
documents and instruments executed and delivered in connection with the
Collateral Documents are hereby confirmed, renewed, affirmed and continued by
this Agreement. Without limitation of the foregoing, all security interests,
pledges, assignments and other Liens previously granted by Company or any
Guarantor, as a “Grantor”, pursuant to the Collateral Documents are confirmed,
renewed, affirmed and continued by this Agreement, and all such security
interests, pledges, assignments and other Liens shall remain in full force and
effect as security for all Obligations with no change in the priority applicable
thereto, in each case, subject only to Liens permitted under this Agreement.

 

-152-



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Company to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to an Issuing Bank in reimbursement
of any drawing under a Letter of Credit; or (iii) any interest on any Loan or
any fee or any other amount due hereunder within five (5) days after the date
due; or

(b) Default in Other Agreements. (i) Failure of any of Company or its Restricted
Subsidiaries or Holding to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a) and other than Limited Recourse Debt
permitted to be incurred hereunder and incurred in connection with one or more
Projects to which less than $50,000,000 in the aggregate of the operating income
of Company and its Restricted Subsidiaries (on a consolidated basis) is
attributable for the 12-month period immediately preceding the failure to pay
such interest, principal or other amounts) in an individual principal amount or
with an aggregate principal amount of $50,000,000 or more, in each case beyond
the grace period, if any, provided therefor; or (ii) breach or default by any of
Company or its Restricted Subsidiaries with respect to any other material term
of (1) one or more items of Indebtedness in the individual or aggregate
principal amounts referred to in clause (i) above, or (2) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Indebtedness,
in each case beyond the grace period, if any, provided therefor, if the effect
of such breach or default is to cause, or to permit the holder or holders of
that Indebtedness (or a trustee on behalf of such holder or holders), to cause,
that Indebtedness to become or be declared due and payable (or redeemable), or
to require the prepayment, redemption, repurchase or defeasance of, or to cause
Company or any of its Restricted Subsidiaries to make any offer to prepay,
redeem, repurchase or defease that Indebtedness prior to its stated maturity or
the stated maturity of any underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, Section 5.2 (with
respect to Holding and Company) or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Restricted Subsidiaries in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other provision of
this Section 8.1, and such default shall not have been remedied or waived within
thirty (30) days after receipt by Company of notice from Administrative Agent or
any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holding, Company, any Aggregatable Restricted Subsidiaries or any Material
Restricted Subsidiary in an involuntary

 

-153-



--------------------------------------------------------------------------------

case under any Debtor Relief Laws now or hereafter in effect, which decree or
order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against Holding, Company, any Aggregatable Restricted Subsidiaries or any
Material Restricted Subsidiary under any Debtor Relief Laws now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over Holding, Company, any Aggregatable
Restricted Subsidiaries or any Material Restricted Subsidiary, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Holding, Company, any Aggregatable Restricted Subsidiaries or any
Material Restricted Subsidiary for all or a substantial part of its property; or
a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Holding, Company, any
Aggregatable Restricted Subsidiaries or any Material Restricted Subsidiary, and
any such event described in this clause (ii) shall continue for sixty (60) days
without having been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. Holding, Company, any
Aggregatable Restricted Subsidiaries or any Material Restricted Subsidiary shall
have an order for relief entered with respect to it or shall commence a
voluntary case under any Debtor Relief Laws now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or Holding,
Company, any Aggregatable Restricted Subsidiaries or any Material Restricted
Subsidiary shall make any assignment for the benefit of creditors; or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in any individual case or in the aggregate at any
time an amount in excess of $50,000,000 (in either case to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has not denied coverage) shall be entered or filed against Company or
any of its Restricted Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty
(60) days (or in any event later than five (5) days prior to the date of any
proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Aggregatable Restricted Subsidiaries or any Material Restricted Subsidiary of
Company decreeing the dissolution or split up of such Aggregatable Restricted
Subsidiaries or Material Restricted Subsidiary, as the case may be, and such
order shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or

(j) Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in or could reasonably be expected to
result in a Material Adverse Effect during the term hereof; or

(k) Change of Control. A Change of Control shall occur; or

 

-154-



--------------------------------------------------------------------------------

(l) Failure of Subordination. (i) Any of the Obligations of the Credit Parties
under the Credit Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Permitted Subordinated
Indebtedness Documentation or (ii) the subordination provisions set forth in any
Permitted Subordinated Indebtedness Documentation shall, in whole or in part,
cease to be effective or cease to be legally valid, binding and enforceable
against the holders of any Permitted Subordinated Indebtedness, if applicable;
or

(m) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any portion of the Collateral the aggregate fair market value of which
is in excess of $20,000,000 and purported to be covered and to the extent
required by the Collateral Documents with the priority required by the relevant
Collateral Document, in each case for any reason other than the failure of
Collateral Agent or any Secured Party to take any action within its control, or
(iii) any Credit Party shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and
continuance of any other Event of Default, at the request of (or with the
consent of) the Requisite Lenders, upon notice to Company by Administrative
Agent, (A) the Revolving Commitments, if any, of each Lender having such
Revolving Commitments, the obligation of an Issuing Bank to issue any Letter of
Credit shall immediately terminate; (B) each of the following shall immediately
become due and payable, in each case without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Loans, (II) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (III) all other Obligations;
provided, the foregoing shall not affect in any way the obligations of Lenders
under Section 2.3(b)(iv) or Section 2.4(c); (C) Administrative Agent may cause
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents; and (D) Administrative Agent shall direct
Company to pay (and Company hereby agrees upon receipt of such notice, or upon
the occurrence and continuance of any Event of Default specified in
Section 8.1(f) or (g) to pay) to Administrative Agent such additional amounts of
cash, to be held as security for Company’s reimbursement obligations in respect
of Letters of Credit then outstanding, equal to the L/C Obligation at such time.

 

-155-



--------------------------------------------------------------------------------

SECTION 9. AGENTS

9.1 Appointment of Agents. Each of Crédit Agricole, JPMorgan Chase Bank, N.A.,
Citizens Bank, N.A. and MUFG Union Bank, N.A., is hereby appointed as a
Co-Syndication Agent, and each Lender and Issuing Bank hereby authorizes each
Co-Syndication Agent to act as its agents in accordance with the terms hereof
and the other Credit Documents. Each of TD Bank, N.A., Sumitomo Mitsui Banking
Corporation and Compass Bank is hereby appointed as a Co-Documentation Agent,
and each Lender and Issuing Bank hereby authorizes each Co-Documentation Agent
to act as its agent in accordance with the terms hereof and the other Credit
Documents. Each of the Lenders and the Issuing Bank and, by their acceptance of
the benefits hereof and the other Credit Documents, the other Secured Parties,
hereby irrevocably appoints Bank of America to act on its behalf as
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents and authorizes Administrative Agent and Collateral Agent, as
applicable, to take such actions on its behalf and to exercise such powers as
are delegated to Administrative Agent and Collateral Agent, as applicable by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 9 are solely for the benefit
of Administrative Agent, Collateral Agent, the Lenders and the Issuing Banks,
and neither Company nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Credit Documents (or any
other similar term) with reference to Administrative Agent or Collateral Agent,
as applicable, is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. Each Co-Syndication Agent and Co-Documentation Agent, without consent
of or notice to any party hereto, may assign any and all of its rights or
obligations hereunder to any of its Affiliates. As of the Amendment and
Restatement Effective Date, each of Crédit Agricole, JPMorgan Chase Bank, N.A.,
Citizens Bank, N.A. and MUFG Union Bank, N.A., in its capacity as Co-Syndication
Agent and each of TD Bank, N.A., Sumitomo Mitsui Banking Corporation and Compass
Bank, in its capacity as Co-Documentation Agent, shall not have any obligations
but shall be entitled to all benefits of this Section 9.

9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein regardless of whether a Default or Event of Default has occurred and
is continuing.

9.3 General Immunity.

(a) Reliance by Agents. Agents shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement,

 

-156-



--------------------------------------------------------------------------------

instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. Agents also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, Agents may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless Agents shall
have received notice to the contrary from such Lender or the Issuing Bank prior
to the making of such Loan or the issuance of such Letter of Credit. Agents may
consult with legal counsel (who may be counsel for Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence, bad faith or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent, in the case of any Agent other than Collateral Agent,
shall have received instructions in respect thereof from Requisite Lenders (or
such other Lenders as may be required to give such instructions under
Section 10.5) or, in the case of Collateral Agent, in accordance with the Pledge
and Security Agreement or other applicable Collateral Documents, and, upon
receipt of such instructions from Requisite Lenders (or such other Lenders, as
the case may be); provided that no Agent shall be required to take any action
that in its opinion or the opinion of its counsel, may expose the Administrative
Agent to liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law. Without prejudice to the generality of the foregoing, no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents, in the case of any Agent other than
Collateral Agent, in accordance with the instructions of Requisite Lenders (or
such other Lenders as may be required to give such instructions under
Section 10.5) or, in the case of the Collateral Agent, in accordance with the
Pledge and Security Agreement or other applicable Collateral Document. No Agent
shall, except as expressly set forth herein and in the other Credit Documents,
have any duty to disclose and shall not be liable for the failure to disclose,
any information relating to Company or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance

 

-157-



--------------------------------------------------------------------------------

or observance of any of the covenants, agreements or other terms or conditions
set forth herein or therein or the occurrence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 3 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Administrative Agent.

(c) Delegation of Duties. Each of Administrative Agent and Collateral Agent may
perform any and all of its duties and exercise its rights and powers under this
Agreement or under any other Credit Document by or through any one or more
sub-agents appointed by it. Each of Administrative Agent, Collateral Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory,
indemnification and other provisions of this Section 9.3 shall apply to any of
the Related Parties of Administrative Agent or Collateral Agent and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 9.3 shall apply to
any such sub-agent and to the Affiliates of any such sub-agent, and shall apply
to their respective activities as sub-agent as if such sub-agent and Affiliates
were named herein. Notwithstanding anything herein to the contrary, with respect
to each sub-agent appointed by Administrative Agent or Collateral Agent,
(i) such sub-agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) directly, without the consent or joinder of any
other Person, against any or all of the Credit Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent or Collateral Agent, as the case maybe, and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Credit Parties or any of their Affiliates as if it were
not performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection herewith and otherwise
without having to account for the same to Lenders.

 

-158-



--------------------------------------------------------------------------------

9.5 Lenders’ Representations, Warranties and Acknowledgment. Each Lender
represents and warrants that, without reliance upon Administrative Agent or any
other Lender or any of their Related Parties, it has made its own independent
investigation of the financial condition and affairs of the Credit Parties in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of the Credit
Parties. No Agent shall have any duty or responsibility, either initially or on
a continuing basis, to make any such investigation or any such appraisal on
behalf of Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Loans or at any time or times thereafter, and no Agent shall have any
responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

9.6 Resignation of Administrative Agent.

(a) Administrative Agent or Collateral Agent may at any time give notice of its
resignation to the Lenders, the Issuing Banks and Company. Upon receipt of any
such notice of resignation, the Requisite Lenders shall have the right, with the
consent of Company (such consent not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Requisite Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent or the Collateral Agent, as applicable, gives notice of its
resignation (or such earlier day as shall be agreed by the Requisite Lenders and
Company) (the “Resignation Effective Date”), then the retiring Administrative
Agent or Collateral Agent, as applicable, may (but shall not be obligated to) on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent or Collateral Agent, as applicable, meeting the qualifications set forth
above and accepting such appointment, provided that in no event shall any
successor Administrative Agent or Collateral Agent be a Defaulting Lender or a
Disqualified Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent or Collateral Agent, as
applicable, is a Defaulting Lender pursuant to clause (d) of the definition
thereof, the Requisite Lenders may, to the extent permitted by applicable law,
by notice in writing to Company and such Person remove such Person as
Administrative Agent or Collateral Agent, as applicable, and, with the consent
of Company (such consent not to be unreasonably withheld or delayed), appoint a
successor. If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Requisite Lenders and Company) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent or
Collateral Agent, as applicable, shall be discharged from its duties and
obligations hereunder and under the other Credit Documents (except that in the
case of any collateral security held by Administrative Agent or Collateral
Agent, as applicable, on behalf of the Lenders or the Issuing Banks under

 

-159-



--------------------------------------------------------------------------------

any of the Credit Documents, the retiring or removed Administrative Agent or
Collateral Agent, as applicable, shall continue to hold such collateral security
until such time as a successor Administrative Agent or Collateral Agent, as
applicable, is appointed) and (ii) except for any indemnity payments or other
amounts then owed to the retiring or removed Administrative Agent or Collateral
Agent, as applicable, all payments, communications and determinations provided
to be made by, to or through Administrative Agent or Collateral Agent, as
applicable, shall instead be made by or to each Lender and Issuing Banks
directly, until such time, if any, as the Requisite Lenders appoint a successor
Administrative Agent or Collateral Agent, as applicable, as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent, as applicable, hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent or Collateral Agent, as applicable
(other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent or Collateral Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent or Collateral Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Company to a successor Administrative Agent or
Collateral Agent, as applicable, shall be the same as those payable to its
predecessor unless otherwise agreed between Company and such successor. After
the retiring or removed Administrative Agent or Collateral Agent’s resignation
or removal hereunder and under the other Credit Documents, the provisions of
this Sections 9, and Sections 10.2 and 10.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent or Collateral Agent, as
applicable, its sub agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent or Collateral Agent was acting as Administrative
Agent or Collateral Agent, as applicable.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swing Line
Lender. If Bank of America resigns as an Issuing Bank, it shall retain all the
rights, powers, privileges and duties of an Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Issuing Bank and all obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amount pursuant to Section 2.4(d). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.3(b). Upon the appointment by
Company of a successor Issuing Bank or Swing Line Lender hereunder (which
successor shall in all cases (x) be a Lender other than a Defaulting Lender and
(y) accepting such appointment), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank or Swing Line Lender, as applicable, (ii) the retiring Issuing Bank
and Swing Line Lender shall be discharged from all of their respective duties
and obligations hereunder or under the other Credit Documents, and (iii) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

-160-



--------------------------------------------------------------------------------

9.7 Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Lender hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of
and for the benefit of Lenders, to be the agent for and representative of
Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents. Subject to Section 10.5, without further written consent or
authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable may execute any documents or instruments necessary to (i) release any
Lien encumbering any item of Collateral (w) that is the subject of a sale or
other disposition of assets permitted hereby, (x) in connection with the
designation of an Unrestricted Subsidiary pursuant to Section 5.15, (y) to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented or (z) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to Administrative Agent and the Issuing Bank shall have been made), or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Company,
Administrative Agent, Collateral Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Administrative Agent,
on behalf of Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Collateral Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale.

9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of Lead Arrangers, the Co-Syndication Agents, or the Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as Administrative Agent, a Lender or an
Issuing Bank hereunder.

9.9 Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Requisite Lenders, to credit bid
all or any portion of the Obligations (including accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the

 

-161-



--------------------------------------------------------------------------------

United States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code
of the United States, or any similar laws in any other jurisdictions to which a
Credit Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the equity interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof shall be
governed, directly or indirectly, by the vote of the Requisite Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Requisite Lenders contained in Section 10.5 of
this Agreement, (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Secured
Parties, as a result of which each of the Secured Parties shall be deemed to
have received a pro rata portion of any equity interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of the Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Secured Party
or any acquisition vehicle to take any further action.

 

SECTION 10. MISCELLANEOUS

10.1 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to Company or any other Credit Party, Administrative Agent, the Issuing
Banks or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Appendix C; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its administrative questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its administrative questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Company).

 

-162-



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received or five (5) Business Days after depositing it in the United States mail
with postage prepaid and properly addressed; notices and other communications
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by Administrative Agent and the
Issuing Banks, provided that the foregoing shall not apply to notices to any
Lender or the Issuing Banks pursuant to Section 2 if such Lender or the Issuing
Banks, as applicable, has notified Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. Administrative
Agent or Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement) and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, e-mail or other
communication is not sent during the normal business hours of the recipient,
such notice, e-mail or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM COMPANY MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH COMPANY MATERIALS OR THE PLATFORM. In no event shall
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Company, any Lender, the

 

-163-



--------------------------------------------------------------------------------

Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of
Company’s, any Credit Party’s or Administrative Agent’s transmission of Company
Materials or notices through the Platform, any other electronic platform or
electronic messaging service, or through the Internet except to the extent such
Agent Parties are found by a final, non-appealable judgment of a court to arise
from the gross negligence, bad faith or willful misconduct of such Agent Party.

(d) Change of Address, Etc. Each of Company, Administrative Agent, the Issuing
Bank and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to Company,
Administrative Agent, the Issuing Bank and the Swing Line Lender. In addition,
each Lender agrees to notify Administrative Agent from time to time to ensure
that Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities laws, to make reference to
Company Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Company or its securities for purposes of United
States Federal or state securities laws.

(e) Reliance by Administrative Agent, Issuing Bank and Lenders. Administrative
Agent, the Issuing Bank and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic Funding Notices or Letter of
Credit Applications) purportedly given by or on behalf of Company even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. All telephonic notices to and other telephonic
communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.

10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Company agrees to pay promptly upon demand (a) all the actual and
reasonable costs and expenses incurred by each Agent of preparation of the
Credit Documents and any consents, amendments, waivers or other modifications
thereto; (b) all the costs of furnishing all opinions by counsel for Company and
the other Credit Parties; (c) the reasonable fees, expenses and disbursements of
one counsel to Administrative Agent and Collateral Agent, in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Company; (d) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of Collateral
Agent, for the benefit of Secured Parties, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and reasonable fees, expenses and disbursements of one counsel to
Administrative

 

-164-



--------------------------------------------------------------------------------

Agent and Collateral Agent; (e) all the actual costs and reasonable fees,
expenses and disbursements of any auditors, accountants, consultants or
appraisers (prior to any Default or Event of Default subject to the consent of
Company); (f) all other actual and reasonable costs and expenses (other than
counsel’s fees) incurred by each Agent in connection with the syndication of the
Loans and Commitments; (g) all reasonable out-of-pocket expenses incurred by any
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (h) after the
occurrence of an Event of Default and during its continuance, all costs and
out-of-pocket expenses, including reasonable attorneys’ fees of a single counsel
to the Agents and the Lenders taken as a whole (and in the case of a conflict of
interest, one additional counsel for the affected Agents or Lenders, taken as a
whole), provided that the Agents and the Lenders taken as a whole may engage one
local counsel in each jurisdiction where any action to realize upon any part of
the Collateral is necessary, and costs of settlement, incurred by Administrative
Agent and Collateral Agent and any Lender in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Event of Default (including in connection
with the sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
negotiations, refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy cases or proceedings. The agreements in this Section 10.2 shall
survive repayment of the Loans and all other amounts payable hereunder.

10.3 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of a single counsel to the
Indemnitees taken as a whole (and, in the case of a conflict of interest, one
additional counsel for the affected Indemnitees, taken as a whole)), indemnify,
pay promptly upon demand and hold harmless, each Agent, Lender and Issuing Bank
and their Related Parties (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent (i) such Indemnified Liabilities are found by a final, non-appealable
judgment of a court to arise from the gross negligence, bad faith or willful
misconduct of that Indemnitee, (ii) such Indemnified Liabilities are found by a
final, non-appealable judgment of a court to arise out of a breach in bad faith
of any obligation of such Indemnitee under this Agreement and the other Credit
Documents, including but not limited to the wrongful dishonor by an Issuing Bank
of a proper demand for payment made under any Letter of Credit issued by it or
(iii) such Indemnified Liabilities arise out of any dispute solely among
Indemnitees (other than claims against any Indemnitee in its capacity or in
fulfilling its role as Agent and the other Credit Documents and other than any
claims involving any act or omission on the part of Holding, Company or its
Subsidiaries). To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 10.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, the applicable
Credit Party shall contribute the maximum portion that it is permitted to pay
and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them. Without limiting
the provisions of Section 2.20(d), this Section 10.3(a) shall not apply with
respect to Taxes other than Taxes that represent losses, claims, damaged, etc.
arising from any non-Tax claim.

 

-165-



--------------------------------------------------------------------------------

(b) To the extent that Company for any reason fails to indefeasibly pay any
amount required under Sections 10.2 and 10.3(a) to be paid by it to
Administrative Agent (or any sub-agent thereof), the Issuing Banks, the Swing
Line Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Administrative Agent (or any such sub-agent), the Issuing
Banks, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s Pro Rata Share of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against Administrative Agent (or any
such sub-agent), the Issuing Banks or the Swing Line Lender in its respective
capacity as such, or against any Related Party of any of the foregoing acting
for Administrative Agent (or any such sub-agent), the Issuing Banks or the Swing
Line Lender in connection with such capacity. The obligations of the Lenders
under this subsection (b) are subject to the provisions of Section 2.16.

(c) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, arising out of, as a result of, or in any way
related to, this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Credit Party hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor. No Indemnitee above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction.

(d) To the extent permitted by applicable law, no Indemnitee shall assert, and
each Indemnitee hereby waives, any claim against the Credit Parties and their
respective Subsidiaries and Affiliates, directors, employees, attorneys, agents
or sub-agents, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and each Indemnitee hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor; provided that nothing contained in
this sentence shall limit the Credit Parties’ indemnity obligations under the
Credit Documents to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which such
Indemnitee is entitled to indemnification hereunder.

 

-166-



--------------------------------------------------------------------------------

The agreements in this Section 10.3 shall survive the resignation of
Administrative Agent, the Issuing Bank and the Swing Line Lender, the
replacement of any Lender, the termination of Commitments and the repayment of
the Loans and all other amounts payable hereunder.

10.4 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender and
each Issuing Bank is hereby authorized by each Credit Party at any time or from
time to time subject to the consent of Administrative Agent (such consent not to
be unreasonably withheld or delayed), without notice to any Credit Party or to
any other Person (other than Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender or such Issuing
Bank to or for the credit or the account of any Credit Party (other than
Holding) against and on account of the obligations and liabilities of any Credit
Party to such Lender or such Issuing Bank hereunder, the Letters of Credit and
participations therein and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto, the
Letters of Credit and participations therein or with any other Credit Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder or (b) the principal of or the interest on the Loans or any amounts in
respect of the Letters of Credit or any other amounts due hereunder shall have
become due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to Administrative
Agent for further application in accordance with the provisions of Sections 2.17
and 2.22 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of
Administrative Agent, Issuing Banks, and Lenders, and (y) Defaulting Lender
shall provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section 10.4 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Bank or their respective Affiliates may have.

10.5 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Section 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Requisite Lenders;
provided that any term of the Credit Documents may be amended or waived by
Company and Administrative Agent (or if applicable, Collateral Agent) without
the consent of any other party if that amendment or waiver is to cure defects or
omissions, resolve ambiguities or inconsistencies or reflect changes of a minor,
technical or administrative nature; or otherwise for the benefit of all or any
of the Secured Parties.

 

-167-



--------------------------------------------------------------------------------

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be directly affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i) except as permitted by Section 2.25, extend the scheduled final maturity of
any Loan or Note of such Lender;

(ii) waive, reduce or postpone any scheduled repayment of principal on the Term
Loans under Section 2.12 due such Lender (but not prepayment);

(iii) reduce the rate of interest on any Loan of such Lender (other than any
waiver of any increase in the interest rate applicable to any Loan pursuant to
Section 2.10) or any fee or other payment obligations payable hereunder to such
Lender; provided that any amendment or other modification of any financial
covenant definition in this Agreement shall not constitute a reduction in the
rate of interest for the purpose of this clause (iii);

(iv) extend the time for payment of any such interest or fees payable to a
Lender under this Agreement without the written consent of the Lender to which
such interest or fee is payable (it being understood that the waiver of any
mandatory prepayment shall not constitute an extension of any time for payment
of interest or fees);

(v) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit due to such Lender;

(vi) amend, modify, terminate or waive any provision of this Section 10.5(b) or
Section 10.5(c);

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
with the consent of Requisite Lenders additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders” or “Pro Rata
Share” on substantially the same basis as the Term Loan Commitments, the Term
Loan, the Revolving Commitments and the Revolving Loans are included on the
Amendment and Restatement Effective Date;

(viii) release (x) all or substantially all of the Collateral or (y) Holding,
all, or substantially all of the Guarantors from the Guaranty except as
expressly provided in the Credit Documents; or

(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender; provided, no amendment, modification or
waiver of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Commitment of any Lender;

 

-168-



--------------------------------------------------------------------------------

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;

(iii) amend the definition of “Requisite Class Lenders” without the consent of
Requisite Class Lenders of each Class; provided, with the consent of the
Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of such “Requisite Class Lenders” on substantially
the same basis as the Term Loan Commitments, the Term Loans, the Revolving
Commitments and the Revolving Loans are included on the Amendment and
Restatement Effective Date;

(iv) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 without the consent of Requisite Class Lenders
of each Class which is being allocated a lesser repayment or prepayment as a
result thereof; provided, Requisite Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered;

(v) amend Section 7.2 of the Pledge and Security Agreement or the Holding Pledge
Agreement in a manner that would alter the pro rata sharing of payments required
thereby, without the consent of Requisite Class Lenders of each Class which is
being allocated a lesser payment as a result thereof;

(vi) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent; or

(vii) amend, modify, terminate or waive any provision hereof relating to the
Letters of Credit without the consent of each Issuing Bank (but, for the
avoidance of doubt, Company may amend, modify, terminate or waive any Letter of
Credit or any Issuer Document issued or to be issued by an Issuing Bank with
only the consent of such Issuing Bank);

(viii) amend Section 1.5 or the definition of “Alternative Currency”, without
the consent of each Revolving Lender.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

-169-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) in accordance with Section 2.24 and 2.25.

(e) Additional Amendments Provisions. Nothing herein shall be deemed to prohibit
an amendment and/or amendment and restatement of this Agreement consented to by
the Requisite Lenders, Company and Administrative Agent (i) to add one or more
additional credit facilities to this Agreement (it being understood that no
Lender shall have any obligation to provide or to commit to provide all or any
portion of any such additional credit facility) and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Credit Documents with the Term Loans and Revolving Loans and the
accrued interest and fees in respect thereof and (ii) to effect the amendments
contemplated by the proviso in Section 10.5(b)(iii) and such other amendments to
this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of Administrative Agent to provide for such
additional credit facility.

10.6 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of Administrative Agent and
all Lenders. No Lender may assign, sell, participate or otherwise transfer any
of its rights under the Credit Documents except as set forth in this
Section 10.6, the penultimate sentence of Section 2.23 or Section 2.26. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, participants to the extent provided in paragraph (g) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Register. Administrative Agent, acting solely for this purpose as an agent
of Company (and such agency being solely for tax purposes), shall maintain at
Administrative Agent’s Principal Office a copy of each Assignment Agreement
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and Company, Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by Company and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans (including participations in L/C Obligations and in Swing Line Loans) or
other Obligation owing to it (provided, however, that

 

-170-



--------------------------------------------------------------------------------

each such assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any Loan and any related
Commitments) to any Person meeting the criteria of “Eligible Assignee” (subject
to paragraph (i) of this Section) consented to by each of the Persons specified
below (each such consent not to be unreasonably withheld or delayed):

(i) Company; provided that no consent of Company shall be required (x) in the
case of any Lender, for an assignment of any Term Loan and any Term Loan
Commitment to a Lender, an Affiliate of a Lender or a Related Fund, (y) if an
Event of Default pursuant to Section 8.1(a), (f) or (g) has occurred and is
continuing or (z) in the case of any Revolving Lender, for an assignment of any
Revolving Loan and any Revolving Commitment to a Revolving Lender; provided
that, Company shall be deemed to have consented to such assignment unless it
shall object thereto by written notice to Administrative Agent within ten
(10) Business Days after having received notice thereof;

(ii) Administrative Agent, except with respect to (x) an assignment of any Term
Loan and any Term Loan Commitment to a Lender, an Affiliate of a Lender or a
Related Fund and (y) an assignment of any Revolving Loan and any Revolving
Commitment to a Revolving Lender;

(iii) with respect to any proposed assignment of all or a portion of any
Revolving Loan or Revolving Commitment, the Swing Line Lender; and

(iv) with respect to any proposed assignment of all or a portion of any
Revolving Loan or Revolving Commitment which increases the obligation of the
assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding), the Issuing Banks;

provided, further, each such assignment pursuant to this Section 10.6(c) shall
be in an aggregate amount of not less than (A) $5,000,000 (or such lesser amount
as may be agreed to by Company and Administrative Agent or as shall constitute
the aggregate amount of the applicable Revolving Commitments and applicable
Revolving Loans of the assigning Lender) with respect to the assignment of the
applicable Revolving Commitments and Revolving Loans and (B) $5,000,000 (or such
lesser amount as may be agreed to by Company and Administrative Agent or as
shall constitute the aggregate amount of the Term Loan of the assigning Lender)
with respect to the assignment of Term Loans.

(d) Mechanics.

(i) Assignments and assumptions of Loans and Commitments shall only be effected
by execution and delivery to Administrative Agent of an Assignment Agreement
together with a processing and recordation fee in the amount of $3,500;
provided, however, that Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment.
Assignments made pursuant to the foregoing provision shall be effective as of
the effective date specified in each Assignment Agreement (the “Assignment
Effective Date”). Any assignee of any

 

-171-



--------------------------------------------------------------------------------

Lender under Section 10.6(c) (an “Assignee”) shall, if not already a Lender,
deliver to Administrative Agent an administrative questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about Company and
its Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws. In connection with all assignments there shall also be
delivered to Administrative Agent and Company such forms, certificates or other
evidence, if any, with respect to United States federal tax withholding matters
as the assignee under such Assignment Agreement may be required to deliver
pursuant to Section 2.20(e) and 2.20(g).

(ii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Company and Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent, Issuing Banks, Swing Line Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit and Swing Line Loans. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(e) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) an assigning Issuing Bank shall
continue to have all rights and obligations thereof with respect to such Letters
of Credit until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder to the extent provided hereunder);
provided, that except to the

 

-172-



--------------------------------------------------------------------------------

extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender; (iii) the
Commitments shall be modified to reflect the Commitment of such assignee and any
Revolving Commitment of such assigning Lender, if any; and (iv) if any such
assignment occurs after the issuance of any Note hereunder, the assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Notes to Administrative Agent for
cancellation, and thereupon Company, at its expense, shall issue and deliver new
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
Revolving Commitments and/or outstanding Loans of the assignee and/or the
assigning Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with paragraph (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.

(f) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Eligible Assignee (subject to paragraph (i) of this
Section) in all or any part of its Commitments, Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) or in any other
Obligation. The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Tranche A Revolving Commitment Termination Date) in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under this Agreement or (iii) release
all or substantially all of the Collateral under the Collateral Documents
(except as expressly provided in the Credit Documents) supporting the Loans
hereunder in which such participant is participating. Company agrees that each
participant shall be entitled to the benefits of Sections 2.18(c), 2.19 and 2.20
(it being understood that the documentation required under Sections 2.20(e)
and 2.20(g) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (c) of this Section; provided, (1) a participant shall not
be entitled to receive any greater payment under Sections 2.18(c), 2.19 or 2.20
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such participant, unless the sale of the participation
to such participant is made with Company’s prior written consent or such
entitlement to receive a greater payment results from a change in any applicable
law, treaty or governmental rule, regulation, or order, or any change in the
interpretation, administration or application thereof, that occurs after the
participant acquired the applicable participation, (2) a participant shall not
be entitled to the benefits of Section 2.20 unless such participant complies
with Section 2.20 as though it were a Lender and (3) a participant agrees to be
subject to the

 

-173-



--------------------------------------------------------------------------------

provisions of Sections 2.21 and 2.23 as if it were an assignee under paragraph
(c) of this Section. Each Lender that sells a participation agrees, at Company’s
request and expense, to use reasonable efforts to cooperate with Company to
effectuate the provisions of Section 2.21 with respect to any participant. To
the extent permitted by law, each participant also shall be entitled to the
benefits of Section 10.4 as though it were a Lender, provided, such participant
agrees to be subject to Section 2.17 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Company, maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the Loans or other obligations under the
Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Treasury Regulations
section 5f.103-1(c). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(g) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign and/or pledge all or any
portion of its Loans, the other Obligations owed by or to such Lender, and its
Notes, if any, to secure obligations of such Lender including, without
limitation, any Federal Reserve Bank or any pledge or assignment to any holders
of obligations owed, or securities issued, by such Lender as collateral security
for such obligations or securities, or to any trustee for, or any other
representative of, such holders as collateral security pursuant to Regulation A
of the Board of Governors of the Federal Reserve System and any operating
circular issued by such Federal Reserve Bank; provided, no Lender, as between
Company and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge, and provided further, in no event
shall the applicable Federal Reserve Bank, pledgee or trustee be considered to
be a “Lender” or be entitled to require the assigning Lender to take or omit to
take any action hereunder.

(h) Resignation as Issuing Bank or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time an
Issuing Bank or Swing Line Lender, as applicable, assigns all of its Revolving
Commitment and Revolving Loans pursuant to paragraph (c) above, such Issuing
Bank may, (i) upon sixty (60) days’ notice to Company and the Lenders, resign as
Issuing Bank and/or (ii) upon thirty (30) days’ notice to Company, resign as
Swing Line Lender. In the event of any such resignation as Issuing Bank or Swing
Line Lender, Company shall be entitled to appoint from among the Lenders a
successor Issuing Bank or Swing Line Lender which accepts such appointment
hereunder; provided, however, that no failure by Company to appoint any such
successor shall affect the resignation of such Issuing Bank or Swing Line
Lender. The retiring Issuing Bank shall retain all the rights, powers,
privileges and duties of the Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all L/C Obligations

 

-174-



--------------------------------------------------------------------------------

with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations with respect to L/C Borrowings pursuant
to Section 2.4(c)). The retiring Swing Line Lender shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.3(b). Upon
the appointment of and acceptance by a successor Issuing Bank and/or Swing Line
Lender, (x) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank or Swing Line
Lender, as the case may be and (y) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of such retiring
Issuing Bank with respect to such Letters of Credit.

(i) Disqualified Lenders. No assignment or participation shall be made to any
Person that was a Disqualified Lender as of the date (the “Trade Date”) on which
the assigning Lender entered into a binding agreement to sell and assign all or
a portion of its rights and obligations under this Agreement to such Person
(unless the Company has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Lender for the purpose of such assignment or participation). For
the avoidance of doubt, with respect to any assignee that becomes a Disqualified
Lender after the applicable Trade Date (including as a result of the delivery of
a notice pursuant to, and/or the expiration of the notice period referred to in,
the definition of “Disqualified Lender”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and (y) the execution by
the Company of an Assignment Agreement with respect to such assignee will not by
itself result in such assignee no longer being considered a Disqualified Lender.
Any assignment in violation of this clause (i) shall not be void, but the other
provisions of this clause (i) shall apply:

(i) If any assignment or participation is made to any Disqualified Lender
without the Company’s prior written consent in violation of this
Section 10.6(i), or if any Person becomes a Disqualified Lender after the
applicable Trade Date, the Company may, at its sole expense and effort, upon
notice to the applicable Disqualified Lender and the Administrative Agent,
(A) terminate any Revolving Commitment of such Disqualified Lender and repay all
obligations of the Company owing to such Disqualified Lender in connection with
such Revolving Commitment, (B) in the case of outstanding Term Loans held by
Disqualified Lenders, purchase or prepay such Term Loan by paying the lowest of
(x) the principal amount thereof, (y) the amount that such Disqualified Lender
paid to acquire such Term Loans and (z) the market price of such Term Loans (as
determined by the Company in good faith and in consultation with the
Administrative Agent), in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder and/or
(C) require such Disqualified Lender to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 10.6), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lowest of (x) the principal amount thereof, (y) the amount that
such Disqualified Lender paid to acquire such interests, rights and obligations
and (z) the market price of such Term Loans (as determined by the Company in
good faith and in consultation with the Administrative Agent), in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.

 

-175-



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Credit Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (a “Plan”), each Disqualified Lender party hereto hereby agrees (1) not to
vote on such Plan, (2) if such Disqualified Lender does vote on such Plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).

(j) No Responsibility of Administrative Agent. The Administrative Agent shall
not be responsible or have any liability for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions hereof relating
to Disqualified Lenders. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender.

10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and the
making of any Credit Extension. Such representations and warranties have been or
will be relied upon by Administrative Agent and each Lender, regardless

 

-176-



--------------------------------------------------------------------------------

of any investigation made by Administrative Agent or any Lender or on their
behalf and notwithstanding that Administrative Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Notwithstanding anything herein or implied
by law to the contrary, the agreements of each Credit Party set forth in
Sections 2.18(c), 2.19, 2.20, 10.2, 10.3 and 10.4 and the agreements of Lenders
set forth in Sections 2.17, 2.20, 9.3(b) and 10.10 shall survive the payment of
the Loans, the cancellation or expiration of the Letters of Credit, the
reimbursement of any amounts drawn thereunder, and the termination hereof.

10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 8.1 for the benefit of all the Lenders and the
Issuing Banks; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Credit Documents, (b) the Issuing Banks or
the Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Banks or Swing Line Lender, as the
case may be) hereunder and under the other Credit Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.4 (subject to the terms
of Section 2.17), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Credit Documents, then (i) the Requisite Lenders shall have the
rights otherwise ascribed to Administrative Agent pursuant to Section 8.1 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.17, any Lender may, with the consent
of the Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Credit Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Credit Party makes

 

-177-



--------------------------------------------------------------------------------

a payment or payments to Administrative Agent or Lenders (or to Administrative
Agent, on behalf of Lenders), or Administrative Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred. Each Lender and Issuing Bank severally agrees to pay to
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect, in
the applicable currency of such recovery or payment. The obligations of the
Lenders and Issuing Banks under the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.11 Severability. In case any provision in or obligation hereunder or any Note
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and not joint and no Lender shall
be responsible for the obligations or Commitment of any other Lender hereunder
or to make payments pursuant to Section 10.3(b). Nothing contained herein or in
any other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.3(b) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.3(b). The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 9.7(b), each Lender shall be entitled
to protect and enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

10.13 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
Company and each other Credit Party acknowledges and agrees that: (i) (A) the
services regarding this Agreement provided by Administrative Agent, Lead
Arrangers, and the Lenders are arm’s-length commercial transactions between
Company, each other Credit Party and their respective Affiliates, on the one
hand, and Administrative Agent, Lead Arrangers and the Lenders, on the other
hand, (B) each of Company and each other Credit Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) Company and each other Credit Party is capable of
evaluating, and understands and accepts, the terms, risks and

 

-178-



--------------------------------------------------------------------------------

conditions of the transactions contemplated hereby and by the Credit Documents;
(ii) (A) Administrative Agent, Lead Arrangers and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for Company, any other Credit Party or any of their
respective Affiliates, or any other Person and (B) neither Administrative Agent,
Lead Arrangers nor any Lender has any obligation to Company, any other Credit
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (iii) Administrative Agent, Lead Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Company, the other
Credit Parties and their respective Affiliates, and neither Administrative
Agent, Lead Arrangers nor any Lender has any obligation to disclose any of such
interests to Company, any other Credit Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of Company and each
other Credit Party hereby waives and releases any claims that it may have
against Administrative Agent, Lead Arrangers or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.14 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.15 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.16 CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED
BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO); (b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1;
(d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES

 

-179-



--------------------------------------------------------------------------------

EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (e) AGREES AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

10.17 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY HEREBY AGREES
TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR DIRECTLY OR
INDIRECTLY ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR
THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.17 AND EXECUTED BY THE PARTY AGAINST
WHICH ENFORCEMENT IS SOUGHT), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT. EACH PARTY HERETO CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OR ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER.

10.18 Confidentiality. Each Agent, Issuing Bank and Lender shall hold all
non-public information regarding Company and its Subsidiaries and their
businesses identified as such by Company and obtained by such Lender pursuant to
the requirements hereof in accordance with such Agent’s, Issuing Bank’s or
Lender’s customary procedures for handling confidential information of such
nature and in accordance with sound industry practice, it being understood and
agreed by Company that, in any event, an Agent, an Issuing Bank or a Lender may
make

 

-180-



--------------------------------------------------------------------------------

(i) disclosures of such information to Affiliates of such Agent, Issuing Bank or
Lender and to its Related Parties (and to other persons authorized by a Lender
or Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 10.18),
(ii) disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation by such Lender of any Loans
or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) in Permitted Hedge
Agreements and Permitted Cash Management Agreements (provided, such bona fide or
potential assignee, transferee or participant and counterparties and advisors
are advised of and agree to be bound by the provisions of this Section 10.18),
(iii) disclosure to any rating agency when required by it, provided that prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Credit Parties
received by it from any of the Agents or any Lender, (iv) disclosures required
or requested by any governmental agency or representative thereof or by the NAIC
or pursuant to legal or judicial process; provided, to the extent practicable
and not prohibited by law, court order or regulation, each Lender shall make
reasonable efforts to notify Company of any request by any governmental agency
or representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information, (v) on a confidential basis
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder and (vi) with the consent of
Company, (vii) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section 10.18 or (y) becomes
available to Administrative Agent, any Lender, any Issuing Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than
Company, (viii) to any other party hereto, and (ix) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Credit Documents, and the Commitments. Unless otherwise agreed to by
Company and subject to Section 10.6(j), no Agent, Issuing Bank or Lender (or any
Person receiving information under this Section 10.18) shall disclose such
confidential information held by it to any Disqualified Lender identified prior
to such time by Company in accordance with the definition thereof. Any Person
required to maintain the confidentiality of information as provided in this
Section 10.18 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord to its own
confidential information.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Credit Documents may include material non-public
information concerning Company and its Affiliates and their Related Parties or
their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws. All

 

-181-



--------------------------------------------------------------------------------

information, including requests for waivers and amendments, furnished by Company
or Administrative Agent pursuant to, or in the course of administering, this
Agreement or the other Credit Documents will be syndicate-level information,
which may contain material non-public information about Company and its
Affiliates and their Related Parties or their respective securities.
Accordingly, each Lender represents to Company and Administrative Agent that it
has identified in its administrative questionnaire a credit contact who may
receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws.

10.19 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Company shall pay to Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of Lenders
and Company to conform strictly to any applicable usury laws. Accordingly, if
any Lender contracts for, charges, or receives any consideration which
constitutes interest in excess of the Highest Lawful Rate, then any such excess
shall be cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the Loans made hereunder or be
refunded to Company.

10.20 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif” shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.21 Effectiveness. This Agreement shall become effective upon the execution of
a counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written, electronic or telephonic notification of such
execution and authorization of delivery thereof.

10.22 Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Company that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies Company, which information includes the name and address of Company
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Company in accordance with the Act. The Borrower shall,
promptly following a request by Administrative Agent or any Lender, provide all

 

-182-



--------------------------------------------------------------------------------

documentation and other information that Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

10.23 Electronic Execution of Assignments. The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment Agreements, amendments or other
modifications, Funding Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
Administrative Agent pursuant to procedures approved by it.

10.24 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of Company
in respect of any such sum due from it to Administrative Agent, any Issuing Bank
or any Lender hereunder or under the other Credit Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by Administrative Agent,
such Issuing Bank or such Lender, as the case may be, of any sum adjudged to be
so due in the Judgment Currency, Administrative Agent, such Issuing Bank or such
Lender, as the case may be, may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to
Administrative Agent, any Issuing Bank or any Lender from Company in the
Agreement Currency, Company agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify Administrative Agent, such Issuing Bank or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to Administrative
Agent, any Issuing Bank or any Lender in such currency, Administrative Agent,
such Issuing Bank or such Lender, as the case may be, agrees to return the
amount of any excess to Company (or to any other Person who may be entitled
thereto under applicable law).

10.25 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

-183-



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

-184-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COVANTA ENERGY, LLC, A DELAWARE LIMITED LIABILITY COMPANY, AND EACH OF ITS
SUBSIDIARIES LISTED ON ANNEX A HERETO By:

/s/ Bradford J. Helgeson

Name: Bradford J. Helgeson Title: Executive Vice President and Chief Financial
Officer COVANTA HOLDING CORPORATION, A DELAWARE CORPORATION By:

/s/ Bradford J. Helgeson

Name: Bradford J. Helgeson Title: Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender, Issuing Bank and a Lender

By:

/s/ Maria F. Maia

Name: Maria F. Maia Title: Managing Director



--------------------------------------------------------------------------------

Crédit Agricole Corporate & Investment Bank,

as Term Lender and Tranche A Revolving Lender,

By:

/s/ Pamela Donnelly

Name: Pamela Donnelly Title: Managing Director By:

/s/ Gordon Yip

Name: Gordon Yip Title: Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as Issuing Bank and a Lender

By:

/s/ Peter Christensen

Name: Peter Christensen Title: Vice President



--------------------------------------------------------------------------------

Citizens Bank, N.A., as a Term Lender and Tranche A Revolving Lender

By:

/s/ Michael Makaitis

Name: Michael Makaitis Title: Vice President



--------------------------------------------------------------------------------

MUFG Union Bank, N.A, as a Joint Lead Arranger, Co-Syndication Agent, Term
Lender and Tranche A Revolving Lender By:

/s/ Maria Ferradas

Name: Maria Ferradas Title: Vice President



--------------------------------------------------------------------------------

TD Bank, N.A.,

as a Lender

By:

/s/ Todd Antico

Name: Todd Antico Title: Senior Vice President



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Tranche A Revolving Lender By:

/s/ Katsuyuki Kubo

Name: Katsuyuki Kubo Title: Managing Director



--------------------------------------------------------------------------------

Compass Bank, as a Term Lender and Tranche A Revolving Lender By:

/s/ Jason Goetz

Name: Jason Goetz Title: Senior Vice President



--------------------------------------------------------------------------------

CoBank, ACB as a Term Lender and Tranche A Revolving Lender By:

/s/ Bryan Ervin

Name: Bryan Ervin Title: Vice President



--------------------------------------------------------------------------------

Branch Banking and Trust Company, as a Term Lender and Tranche A Revolving
Lender By:

/s/ Matthew J. Davis

Name: Matthew J. Davis Title: Vice President



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION as a Term Lender and Tranche A Revolving
Lender By:

/s/ Allison Sardo

Name: Allison Sardo Title: Senior Vice President



--------------------------------------------------------------------------------

The Huntington National Bank, as a Term Lender and Tranche A Revolving Lender
By:

/s/ Christopher Renyi

Name: Christopher Renyi Title: Vice President



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a Lender By:

/s/ WD Jentsch

Name: WD Jentsch Title: VP By:

/s/ Melissa J. Brown

Name: Melissa J. Brown Title: Sr. Transaction Coordinator



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Tranche A Revolving Lender By:

/s/ Marguerite Sutton

Name: Marguerite Sutton Title: Vice President



--------------------------------------------------------------------------------

Citibank, N.A., as a Tranche A Revolving Lender By:

/s/ Anita J. Brickell

Name: Anita Brickell Title: Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Tranche A Revolving Lender By:

/s/ Michael King

Name: Michael King Title: Vice President



--------------------------------------------------------------------------------

ANNEX A

Subsidiaries

 

1.

Camden County Energy Recovery Associates, L.P., a New Jersey limited partnership

By its General Partner Covanta Camden GP, LLC and Limited Partner Covanta
Energy, LLC

2.

Covanta 4Recovery Philadelphia LLC, a Delaware limited liability company

By its Sole Member Covanta Sustainable Solutions, LLC

3.

Covanta 4Recovery Transfer Systems LLC, a Delaware limited liability company

By its Sole Member Covanta Sustainable Solutions, LLC

4.

Covanta Abington Transfer Solutions LLC, a Delaware limited liability company

By its Sole Member Covanta Energy, LLC

5. Covanta Alexandria/Arlington, Inc., a Virginia corporation 6.

Covanta ARC LLC, a Delaware limited liability company

By its Sole Member Covanta Energy, LLC

7.

Covanta B-3, LLC, a New York limited liability company

By its Sole Member and Manager Covanta Projects, LLC

8. Covanta Bristol, Inc., a Connecticut corporation 9.

Covanta Camden GP, LLC, a Delaware limited liability company

By its Sole Member Covanta Energy, LLC

10.

Covanta Company of SEMASS, LLC (f/k/a Covanta Company of SEMASS, L.P.), a
Delaware limited liability company

By its Sole Member Covanta ARC LLC

11.

Covanta Dade Metals Recovery LLC, a Florida limited liability company

By its Sole Member Covanta Pasco, Inc.

12.

Covanta Delaware Valley OP, LLC, a Delaware limited liability company

By its Sole Member Covanta Energy, LLC

13. Covanta Energy Americas, Inc., a Delaware corporation 14.

Covanta Energy Group, LLC (f/k/a Covanta Energy Group, Inc.), a Delaware limited
liability company

By its Sole Member Covanta Energy, LLC

15.

Covanta Energy Marketing LLC, a Delaware limited liability company

By its Sole Member Covanta Energy, LLC

16.

Covanta Environmental Solutions, LLC, a Delaware limited liability company

By its Sole Member Covanta Energy, LLC

17. Covanta Fairfax, Inc., a Virginia corporation 18. Covanta Harrisburg, Inc.,
a Delaware corporation 19. Covanta Haverhill, Inc., a Massachusetts corporation
20.

Covanta Haverhill Associates, LLC (f/k/a Covanta Haverhill Associates), a
Massachusetts limited liability company

By its Sole Member Covanta Haverhill, Inc.

21.

Covanta Hempstead Company, a New York general partnership

By its General Partners Covanta Hempstead II, LLC and Covanta ARC LLC

22.

Covanta Hempstead II, LLC, a Delaware limited liability company

By its Sole Member Covanta ARC LLC

23.

Covanta Hennepin Energy Resource Co, LLC (f/k/a Covanta Hennepin Energy Resource
Co., Limited Partnership), a Delaware limited liability company

By its Sole Member Covanta Projects, LLC

24. Covanta Hillsborough, Inc., a Florida corporation    

 

Annex A-1



--------------------------------------------------------------------------------

25.

Covanta Honolulu Resource Recovery Venture, LLC (f/k/a Covanta Honolulu Resource
Recovery Venture), a Hawaii limited liability company

By its Sole Member Covanta Projects, LLC

26.

Covanta Hudson Valley Renewable Energy LLC, a Delaware limited liability company

By its Sole Member Covanta Energy, LLC

27. Covanta Huntsville, Inc., an Alabama corporation 28. Covanta Indianapolis,
Inc., an Indiana corporation 29. Covanta Kent, Inc., a Michigan corporation 30.
Covanta Lake II, Inc., a Florida corporation 31. Covanta Lancaster, Inc., a
Pennsylvania corporation 32. Covanta Lee, Inc., a Florida corporation 33.
Covanta Long Beach Renewable Energy Corp., a Delaware corporation 34. Covanta
MacArthur Renewable Energy, Inc., a New York corporation 35. Covanta Marion Land
Corp., an Oregon corporation 36. Covanta Marion, Inc., an Oregon corporation 37.

Covanta Metals Marketing LLC, a Delaware limited liability company

By its Sole Member Covanta Lancaster, Inc.

38. Covanta Montgomery, Inc., Maryland corporation 39.

Covanta Niagara I, LLC (f/k/a Covanta Niagara, L.P.), a Delaware limited
liability company

By its Sole Member Covanta ARC LLC

40.

Covanta Operations of Union, LLC, a New Jersey limited liability company

By its Sole Member Covanta Projects, LLC

41. Covanta Pasco, Inc., a Florida corporation 42.

Covanta Pittsfield, LLC, a New York limited liability company

By its Sole Member and Manager Covanta Projects, LLC

43.

Covanta Plymouth Renewable Energy, LLC (f/k/a Covanta Plymouth Renewable Energy
Limited Partnership), a Delaware limited liability company

By its Sole Member Covanta Energy, LLC

44. Covanta Power International Holdings, Inc., a Delaware corporation 45.

Covanta Projects of Wallingford, LLC (f/k/a Covanta Projects of Wallingford,
L.P.), a Delaware limited liability company

By its Sole Member Covanta Projects, LLC

46.

Covanta Projects, LLC (f/k/a Covanta Projects, Inc.), a Delaware limited
liability company

By its Sole Member Covanta Energy Group, LLC

47.

Covanta SECONN LLC, a Delaware limited liability company

By its sole Member Covanta ARC LLC

48.

Covanta SEMASS, LLC (f/k/a Covanta SEMASS, L.P.), a Delaware limited liability
company

By its Sole Member Covanta ARC LLC

49.

Covanta Springfield, LLC, a New York limited liability company

By its Sole Member Covanta Projects, LLC

50. Covanta Stanislaus, Inc., a California corporation 51.

Covanta Sustainable Solutions, LLC (f/k/a Covanta 4Recovery, L.P.), a Delaware
limited liability company

By its Sole Member Covanta ARC LLC

52.

Covanta Tulsa Renewable Energy, LLC, a Delaware limited liability company

By its Sole Member Covanta Lancaster, Inc.

53.

Covanta Warren Energy Resources Co., LLC (f/k/a Covanta Warren Energy Resources
Co., Limited Partnership), a Delaware limited liability company

By its Sole Member Covanta Projects, LLC    

 

Annex A-2



--------------------------------------------------------------------------------

54. Covanta Waste to Energy of Italy, Inc., a Delaware corporation 55.

Covanta York Renewable Energy LLC, a Delaware limited liability company

By its Sole Member and Manager Covanta Energy, LLC

56. DSS Environmental, Inc., a New York corporation 57.

ECOvanta, LLC, a Delaware limited liability company

By its Sole Member Covanta ARC LLC

58. Mount Kisco Transfer Station, Inc., a New York corporation 59. MSW Energy
Finance Co. II, Inc., a Delaware corporation 60. Peabody Monofill Associates,
Inc., a Massachusetts corporation 61.

Recycling Industries Transfer Station, LLC, a New York limited liability company

By its Sole Member Covanta Sustainable Solutions, LLC

62.

SEMASS Partnership, a Massachusetts limited partnership

By its General Partner and Limited Partner Covanta Company of SEMASS, LLC and
Limited Partner MSW Energy Finance Co. II, Inc.

 

Annex A-3



--------------------------------------------------------------------------------

APPENDIX A-1

TO CREDIT AND GUARANTY AGREEMENT

Term Loan Commitments

 

Lender

   Term Loan Commitment      Pro Rata Share  

Bank of America, N.A.

   $ 30,000,000.00         15.00 % 

TD Bank, N.A.

   $ 25,000,000.00         12.50 % 

Crédit Agricole Corporate and Investment Bank

   $ 20,000,000.00         10.00 % 

Compass Bank

   $ 20,000,000.00         10.00 % 

MUFG Union Bank, N.A.

   $ 20,000,000.00         10.00 % 

The Huntington National Bank

   $ 20,000,000.00         10.00 % 

CoBank, ACB

   $ 15,000,000.00         7.50 % 

Branch Banking and Trust Company

   $ 15,000,000.00         7.50 % 

Siemens Financial Services, Inc.

   $ 15,000,000.00         7.50 % 

Citizens Bank, N.A.

   $ 10,000,000.00         5.00 % 

Capital One, National Association

   $ 10,000,000.00         5.00 %    

 

 

    

 

 

 

Total

$ 200,000,000.00      100.00 %    

 

 

    

 

 

 

 

Appendix A-1



--------------------------------------------------------------------------------

APPENDIX A-2

TO CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

 

Lender

   Tranche A Revolving
Commitments
Extending tranche
with maturity date
April 10, 2020      Tranche B Revolving
Commitments
Non-Extending
tranche with
maturity date
March 28, 2019      Total Revolving
Commitments      Pro
Rata
Share  

Bank of America, N.A.

   $ 98,000,000.00          $ 98,000,000.00         9.80 % 

Crédit Agricole Corporate and Investment Bank

   $ 90,000,000.00          $ 90,000,000.00         9.00 % 

JPMorgan Chase Bank, N.A.

   $ 90,000,000.00          $ 90,000,000.00         9.00 % 

Citizens Bank, N.A.

   $ 90,000,000.00          $ 90,000,000.00         9.00 % 

MUFG Union Bank, N.A.

   $ 90,000,000.00          $ 90,000,000.00         9.00 % 

TD Bank, N.A.

   $ 75,000,000.00          $ 75,000,000.00         7.50 % 

Sumitomo Mitsui Banking Corporation

   $ 75,000,000.00          $ 75,000,000.00         7.50 % 

Compass Bank

   $ 75,000,000.00          $ 75,000,000.00         7.50 % 

CoBank, ACB

   $ 73,000,000.00          $ 73,000,000.00         7.30 % 

Branch Banking and Trust Company

   $ 50,000,000.00          $ 50,000,000.00         5.00 % 

Capital One, National Association

   $ 35,000,000.00          $ 35,000,000.00         3.50 % 

The Huntington National Bank

   $ 30,000,000.00          $ 30,000,000.00         3.00 % 

Siemens Financial Services, Inc.

   $ 25,000,000.00          $ 25,000,000.00         2.50 % 

Barclays Bank PLC

   $ 18,000,000.00          $ 18,000,000.00         1.80 % 

Citibank, N.A.

   $ 18,000,000.00          $ 18,000,000.00         1.80 % 

Morgan Stanley Senior Funding, Inc.

   $ 18,000,000.00          $ 18,000,000.00         1.80 % 

HSBC Bank USA, N.A.

      $ 50,000,000.00       $ 50,000,000.00         5.00 %    

 

 

    

 

 

    

 

 

    

 

 

 

Total

$ 950,000,000.00    $ 50,000,000.00    $ 1,000,000,000.00      100.00 %    

 

 

    

 

 

    

 

 

    

 

 

 

 

Appendix A-2



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Letter of Credit Commitments

 

Issuing Bank

   Letter of Credit
Commitment  

Bank of America, N.A.

   $ 300,000,000.00   

JPMorgan Chase Bank, N.A.

   $ 100,000,000.00      

 

 

 

Total

$ 400,000,000.00      

 

 

 

 

Appendix B



--------------------------------------------------------------------------------

APPENDIX C

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

CREDIT PARTIES:

COVANTA ENERGY, LLC

445 South Street

Morristown, NJ 07960

Attention: Chief Financial Officer

CC: General Counsel

Telecopier: (973) 882-7357

COVANTA HOLDING CORPORATION

445 South Street

Morristown, NJ 07960

Attention: Chief Financial Officer

CC: General Counsel

Telecopier: (973) 882-7357

CERTAIN SUBSIDIARIES OF COVANTA ENERGY

CORPORATION AS SET FORTH IN ANNEX A, AS GUARANTORS:

Care of: Covanta Energy, LLC

445 South Street

Morristown, NJ 07960

Attention: Chief Financial Officer

CC: General Counsel

Telecopier: (973) 882-7357

ADMINISTRATIVE AGENT, SWING LINE LENDER AND ISSUING BANKS:

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-12

Dallas, Texas 75202-3714

Attention: Karen Renee Puente

Telephone: 972-338-3810

Telecopier: 214-290-8378

Electronic Mail: karen.r.puente@baml.com

USD Wiring Instructions:

Bank of America, N.A.

 

Appendix C-1



--------------------------------------------------------------------------------

Account No.: 1292000883

Attention: Corporate Credit Services

Ref: Covanta Energy

ABA# 026009593

Other Notices as Administrative Agent:

 

1) Bank of America, N.A.

AGENCY MANAGEMENT

901 Main Street

Mail Code: TX1-492-14-11

Dallas, TX 75202-3714

Attention: Ronaldo Naval

Telephone: 214-209-1162

Telecopier: 877-511-6124

Electronic Mail: ronaldo.naval@baml.com

 

2) With copy to:

BANK OF AMERICA, N.A.

100 Federal Street

Mail Code: MA5-100-09-07

Boston, MA 02110

Attention: Maria F. Maia

Telephone: 617-434-5751

Telecopier: 980-233-7700

Electronic Mail: maria.f.maia@baml.com

SWING LINE LENDER:

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-12

Dallas, Texas 75202-3714

Attention: Karen Renee Puente

Telephone: 972-338-3810

Telecopier: 214-290-8378

Electronic Mail: karen.r.puente@baml.com

USD Wiring Instructions:

Bank of America, N.A.

Account No.: 1292000883

Attention: Corporate Credit Services

Ref: Covanta Energy

ABA# 026009593

 

Appendix C-2



--------------------------------------------------------------------------------

ISSUING BANKS:

BANK OF AMERICA, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: John P. Yzeik

Telephone: 570-496-9588

Telecopier: 800-755-8743

Electronic Mail: john.p.yzeik@baml.com

JPMORGAN CHASE BANK, N.A.

131 South Dearborn, 5th Floor

Mail Code: IL1-0236

Chicago, Illinois 60603-5506

Telephone: 312-385-7236

Telecopier: 312-233-2264

Bank Name: JPMorgan Chase Bank, N.A.

ABA/Routing No.: 021000021

Account Name: LS2 Incoming Account

Account No.: 9008113381H2160

Reference: Covanta Energy

 

Appendix C-3



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

TO CREDIT AGREEMENT

AMENDMENT AND RESTATEMENT EFFECTIVE DATE SENIOR NOTES

 

•   7.25% Senior Notes due 2020 subject to redemption at any time on or after
December 1, 2015, in whole or in part, together with accrued and unpaid
interest, if any, to the date of redemption

 

•   6.375% Senior Notes due 2022 subject to redemption at any time on or after
April 1, 2017, in whole or in part, together with accrued and unpaid interest,
if any, to the date of redemption

 

•   5.875% Senior Notes due 2024 subject to redemption at any time on or after
March 1, 2019, in whole or in part, together with accrued and unpaid interest,
if any, to the date of redemption

 

•   Indenture dated as of January 18, 2007 between Covanta Holding Corporation
and Wells Fargo Bank, National Association, as trustee

 

•   First Supplemental Indenture dated as of January 31, 2007 between Covanta
Holding Corporation and Wells Fargo Bank, National Association, as trustee

 

•   Second Supplemental Indenture dated as of December 1, 2010 between Covanta
Holding Corporation and Wells Fargo Bank, National Association, as trustee

 

•   Indenture dated May 22, 2009 by and among Covanta Holding Corporation and
Wells Fargo Bank, National Association, as trustee

 

•   First Supplemental Indenture dated as of June 10, 2009 between Covanta
Holding Corporation and Wells Fargo Bank, National Association, as trustee

 

•   Third Supplemental Indenture dated as of March 19, 2012 between Covanta
Holding Corporation and Wells Fargo Bank, National Association, as trustee

 

•   Fourth Supplemental Indenture dated as of March 6, 2014 between Covanta
Holding Corporation and Wells Fargo Bank, National Association, as trustee

 

SCHEDULE 1.1(a)-1



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

TO CREDIT AGREEMENT

CONVERTIBLE DEBENTURES

None.

 

SCHEDULE 1.1(b)- 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

TO CREDIT AGREEMENT

EXCLUDED SUBSIDIARIES

Schedule 1.1(c) – 1

Covanta Delano, Inc.

Covanta Hydro Operations West, Inc.

Covanta Mendota, LLC

Burney Mountain Power

Mt. Lassen Power

Pacific Oroville Power, Inc.

Covanta Maine, LLC

Schedule 1.1(c) – 2

Covanta Babylon, Inc.

Covanta Connecticut (S.E.), LLC

Covanta Dade Renewable Energy, LLC

Covanta Delaware Valley, L.P.

Covanta Delaware Valley II, LLC

Covanta Essex Company

Covanta Essex LLC

Covanta Essex II, LLC

Covanta Huntington, LLC

Covanta Onondaga Two LLC

Covanta Onondaga Limited Partnership

Covanta Southeastern Connecticut Company

Covanta Southeastern Connecticut, L.P.

Covanta Union, LLC

Koma Kulshan Associates

South Fork II Associates Limited Partnership

 

SCHEDULE 1.1(c)- 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(d)

TO CREDIT AGREEMENT

EXISTING LETTERS OF CREDIT

 

Customer Name

  

Issuer

  

Product Type

   LC Number    Expiry Date    Outstanding USD Amt  

Covanta Energy, LLC

   Bank of America    STANDBY - FIN    00000068076988    9/1/2015    $
25,000,000.00   

Covanta Energy, LLC

   Bank of America    STANDBY - FIN    00000068077096    9/30/2015    $
13,827,575.15   

Covanta Energy, LLC

   Bank of America    STANDBY - FIN    00000068097285    7/1/2015    $
21,903,035.00   

Covanta Energy, LLC

   Bank of America    STANDBY - FIN    00000068100797    12/13/2015    $
121,500.00   

Covanta Energy, LLC

   Bank of America    STANDBY - FIN    00000068104516    7/1/2015    $
11,953,535.00   

Covanta Energy, LLC

   Bank of America    STANDBY - PERF    00000068096595    7/2/2015    $
70,000,000.00   

Covanta Energy, LLC

   Bank of America    STANDBY - PERF    00000068097095    6/11/2015    $
750,000.00   

Covanta Energy, LLC

   Bank of America    STANDBY - PERF    00000068074236    4/15/2015    $
2,500,000.00   

Covanta Energy, LLC

   Bank of America    STANDBY - PERF    00000068099283    10/1/2015    $
7,800,000.00                   $ 153,855,645.15                  

 

 

 

Covanta Energy, LLC

JP Morgan STANDBY - FIN S-212474 11/4/2015 $ 3,000,000.00   

Covanta Energy, LLC

JP Morgan STANDBY - FIN S-239018 12/31/2015 $ 590,000.00   

Covanta Energy, LLC

JP Morgan STANDBY - FIN S-280437 10/31/2015 $ 500,000.00   

Covanta Energy, LLC

JP Morgan STANDBY - FIN S-285119 1/31/2015 $ 1,875,000.00   

Covanta Energy, LLC

JP Morgan STANDBY - PERF S-325697 4/30/2016 $ 107,100.00   

Covanta Energy, LLC

JP Morgan STANDBY - FIN S-342773 7/13/2015 $ 7,297,080.00   

Covanta Energy, LLC

JP Morgan STANDBY - FIN S-634322 4/1/2016 $ 10,000,000.00   

Covanta Energy, LLC

JP Morgan STANDBY - FIN S-634324 3/31/2016 $ 4,500,000.00   

Covanta Energy, LLC

JP Morgan STANDBY - FIN S-634325 4/1/2016 $ 900,000.00   

Covanta Energy, LLC

JP Morgan STANDBY - FIN S-634326 3/31/2016 $ 2,100,000.00   

Covanta Energy, LLC

JP Morgan STANDBY - FIN S-634327 3/31/2016 $ 7,583,348.00   

Covanta Energy, LLC

JP Morgan STANDBY - PERF S-642330 6/24/2015 $ 6,554,753.00   

Covanta Energy, LLC

JP Morgan STANDBY - FIN S-642337 6/24/2015 $ 100,000.00   

Covanta Energy, LLC

JP Morgan STANDBY - FIN S-801382 12/22/2015 $ 1,120,000.00   

Covanta Energy, LLC

JP Morgan STANDBY - FIN S-865084 8/15/2015 $ 26,689,364.00    $ 72,916,645.00   
              

 

 

  Grand Total $ 226,772,290.15   

 

SCHEDULE 1.1(d)- 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(e)

TO CREDIT AGREEMENT

FOREIGN SUBSIDIARIES

 

1. Covanta Burnaby Renewable Energy, ULC (Canada)

2. Covanta Durham York Renewable Energy Limited Partnership (Canada)

3. Covanta Energy (Ireland) Limited (Ireland)

4. Covanta Energy Asia Holdings Ltd. (Mauritius)

5. Covanta Energy Asia Pacific Holdings Limited (China)

6. Covanta Energy Asia Pacific Ltd. (Hong Kong)

7. Covanta Energy China (Delta) Limited (Mauritius)

8. Covanta Energy China (Gamma) Limited (Mauritius)

9. Covanta Energy India (Balaji) Limited (Mauritius)

10. Covanta Energy India (Samalpatti) Limited (India)

11. Covanta Energy International Investments Limited (Mauritius)

12. Covanta Energy Limited (United Kingdom)

13. Covanta Energy Philippines Holdings, Inc. (Philippines)

14. Covanta Europe Engineering Limited (Ireland)

15. Covanta Europe Holdings S.a.r.l. (Luxembourg)

16. Covanta Europe Operations Limited (Ireland)

17. Covanta Five Limited (Mauritius)

18. Covanta Gold River Renewable Energy Limited Partnership (Canada)

19. Covanta Holding Limited (United Kingdom)

20. Covanta Ince Park Limited (United Kingdom)

21. Covanta One Limited (Mauritius)

22. Covanta Rookery South Limited (United Kingdom)

23. Covanta Three Limited (Mauritius)

24. Covanta Waste to Energy Asia Limited (Hong Kong)

25. Covanta Waste to Energy Asia Ltd. (Mauritius)

26. Dublin Waste to Energy (Holdings) Limited (Ireland)

27. Dublin Waste to Energy Group (Holdings) Limited (Ireland)

28. Dublin Waste to Energy Supply Limited (Ireland)

29. Dublin Waste to Energy Limited (Ireland)

30. Edison (Bataan) Cogeneration Corporation (Philippines)

31. Enereurope Holdings III, B.V. (Netherlands)

32. GOA Holdings Limited (Mauritius)

33. Hidro Operaciones Don Pedro S.A. (Costa Rica)

34. Ince Park, LLP (United Kingdom)

35. Olmec Insurance Ltd. (Bermuda)

36. Taixing Covanta-Yanjiang Cogeneration Co., Ltd. (China)

37. TransRiver Canada Incorporated (Canada)

 

SCHEDULE 1.1(e)- 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(f)

TO CREDIT AGREEMENT

MATERIAL RESTRICTED SUBSIDIARIES

SEMASS Partnership

Covanta Company of SEMASS, LLC

Covanta SEMASS, LLC

Covanta ARC LLC

Covanta Hempstead Company

Covanta Hempstead II, LLC

Covanta Essex Company

Covanta Essex LLC

Covanta Essex II, LLC

Covanta Niagara I, LLC

Covanta Sustainable Solutions, LLC

Covanta Indianapolis, Inc.

Covanta Projects, LLC

Covanta Energy Group, LLC

Covanta Haverhill, Inc.

Covanta Pasco, Inc.

Covanta Power International Holdings, Inc.

Covanta Energy Americas, Inc.

 

SCHEDULE 1.1(f)- 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(g)

TO CREDIT AGREEMENT

DISQUALIFIED LENDER LIST

Waste Management, Inc.

Republic Services, Inc.

Waste Connections, Inc.

Stericycle, Inc.

Veolia Environnement S.A.

Suez Environnement S.A.

Progressive Waste Solutions Ltd.

Wheelabrator Technologies, Inc.

Energy Capital Partners

Casella Waste Systems, Inc.

Darling International, Inc.

Heritage-Crystal Clean, Inc.

US Ecology, Inc.

WCA Waste Corporation

 

SCHEDULE 1.1(g)- 1



--------------------------------------------------------------------------------

SCHEDULE 4.1

TO CREDIT AGREEMENT

JURISDICTIONS OF ORGANIZATION

COVANTA HOLDING CORPORATION, COVANTA ENERGY, LLC AND ITS

SUBSIDIARIES

 

    

Company Name

  

Jurisdiction

of

Incorporation

1.    Burney Mountain Power    California 2.    Camden County Energy Recovery
Associates, L.P.    New Jersey 3.    Covanta Camden GP, LLC    Delaware 4.   
Covanta 4Recovery Philadelphia LLC (f/k/a TransRiver Philadelphia LLC)   
Delaware 5.    Covanta 4Recovery Transfer Systems LLC (f/k/a TransRiver Transfer
Systems LLC)    Delaware 6.    Covanta Abington Transfer Solutions LLC   
Delaware 7.    Covanta Alexandria/Arlington, Inc.    Virginia 8.    Covanta ARC
LLC    Delaware 9.    Covanta B-3, LLC (f/k/a eco/B-3, LLC)    New York 10.   
Covanta Babylon, Inc.    New York 11.    Covanta Bristol, Inc.    Connecticut
12.    Covanta Company of SEMASS, LLC (f/k/a Covanta Company of SEMASS, L.P.)   
Delaware 13.    Covanta Connecticut (S.E.), LLC    Delaware 14.    Covanta Dade
Metals Recovery LLC    Florida 15.    Covanta Dade Renewable Energy, LLC (f/k/a
Covanta Dade Renewable Energy Ltd.)    Florida 16.    Covanta Delano, Inc.   
Delaware 17.    Covanta Delaware Valley II, LLC    Delaware 18.    Covanta
Delaware Valley OP, LLC    Delaware 19.    Covanta Delaware Valley, L.P.   
Delaware 20.    Covanta Energy Americas, Inc.    Delaware 21.    Covanta Energy,
LLC (f/k/a Covanta Energy Corporation)    Delaware 22.    Covanta Energy Group,
LLC (f/k/a Covanta Energy Group, Inc.)    Delaware 23.    Covanta Energy
Marketing LLC    Delaware 24.    Covanta Environmental Solutions, LLC   
Delaware 25.    Covanta Essex LLC    Delaware 26.    Covanta Essex II, LLC   
Delaware 27.    Covanta Essex Company    New Jersey 28.    Covanta Fairfax, Inc.
   Virginia 29.    Covanta Harrisburg, Inc.    Delaware 30.    Covanta Haverhill
Associates, LLC (f/k/a Covanta Haverhill Associates)    Massachusetts 31.   
Covanta Haverhill, Inc.    Massachusetts 32.    Covanta Hempstead II, LLC   
Delaware 33.    Covanta Hempstead Company    New York 34.    Covanta Hennepin
Energy Resource Co, LLC (f/k/a Covanta Hennepin Energy Resource Co., Limited
Partnership)    Delaware 35.    Covanta Hillsborough, Inc.    Florida 36.   
Covanta Holding Corporation    Delaware 37.    Covanta Honolulu Resource
Recovery Venture, LLC (f/k/a Covanta Honolulu Resource Recovery Venture)   
Hawaii 38.    Covanta Hudson Valley Renewable Energy LLC    Delaware 39.   
Covanta Huntington, LLC (f/k/a Covanta Huntington Limited Partnership)   
Delaware 40.    Covanta Huntsville, Inc.    Alabama 41.    Covanta Hydro
Operations West, Inc.    Delaware 42.    Covanta Indianapolis, Inc.       
Indiana

 

SCHEDULE 4.1- 1



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

43.    Covanta Kent, Inc.    Michigan 44.    Covanta Lake II, Inc.    Florida
45.    Covanta Lancaster, Inc.    Pennsylvania 46.    Covanta Lee, Inc.   
Florida 47.    Covanta Long Beach Renewable Energy Corp.    Delaware 48.   
Covanta MacArthur Renewable Energy, Inc.    New York 49.    Covanta Maine, LLC
   Illinois 50.    Covanta Marion Land Corp.    Oregon 51.    Covanta Marion,
Inc.    Oregon 52.    Covanta Mendota, LLC (f/k/a Covanta Mendota, L.P.)   
California 53.    Covanta Metals Marketing LLC    Delaware 54.    Covanta
Montgomery, Inc.    Maryland 55.    Covanta Niagara I, LLC (f/k/a Covanta
Niagara, L.P.)    Delaware 56.    Covanta Onondaga Limited Partnership   
Delaware 57.    Covanta Onondaga Two LLC (f/k/a Covanta Onondaga Two Corp.)   
Delaware 58.    Covanta Operations of Union, LLC    New Jersey 59.    Covanta
Pasco, Inc.    Florida 60.    Covanta Pittsfield, LLC (f/k/a eco/Pittsfield,
LLC)    New York 61.    Covanta Plymouth Renewable Energy, LLC (f/k/a Covanta
Plymouth Renewable Energy Limited Partnership)    Delaware 62.    Covanta Power
International Holdings, Inc.    Delaware 63.    Covanta Projects of Wallingford,
LLC (f/k/a Covanta Projects of Wallingford, L.P.)    Delaware 64.    Covanta
Projects, LLC (f/k/a Covanta Projects, Inc.)    Delaware 65.    Covanta SECONN
LLC    Delaware 66.    Covanta SEMASS, LLC (f/k/a Covanta SEMASS, L.P.)   
Delaware 67.    Covanta Southeastern Connecticut Company    Connecticut 68.   
Covanta Southeastern Connecticut, L.P.    Delaware 69.    Covanta Springfield,
LLC    New York 70.    Covanta Stanislaus, Inc.    California 71.    Covanta
Sustainable Solutions, LLC (f/k/a Covanta 4Recovery, L.P.)    Delaware 72.   
Covanta Tulsa Renewable Energy, LLC (f/k/a Covanta WBH, LLC)    Delaware 73.   
Covanta Union, LLC (f/k/a Covanta Union, Inc.)    Delaware 74.    Covanta Warren
Energy Resources Co., LLC (f/k/a Covanta Warren Energy Resources Co., Limited
Partnership)    Delaware 75.    Covanta Waste to Energy of Italy, Inc.   
Delaware 76.    Covanta York Renewable Energy LLC    Delaware 77.    DSS
Environmental, Inc.    New York 78.    ECOvanta, LLC    Delaware 79.    GARCO,
Inc.    North Carolina 80.    Koma Kulshan Associates    California 81.    Mount
Kisco Transfer Station, Inc.    New York 82.    MSW Energy Finance Co. II, Inc.
   Delaware 83.    Mt. Lassen Power    California 84.    Pacific Oroville Power,
Inc.    California 85.    Peabody Monofill Associates, Inc.    Massachusetts 86.
   Recycling Industries Transfer Station, LLC    New York 87.    SEMASS
Partnership    Massachusetts 88.    South Fork II Associates Limited Partnership
   Washington 89.    Covanta Burnaby Renewable Energy, ULC (f/k/a Montenay
Inc.)        Canada

 

SCHEDULE 4.1 - 2



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

90.    Covanta Durham York Renewable Energy Limited Partnership    Canada 91.   
Covanta Energy Asia Holdings Ltd. (f/k/a Covanta Chinese Investments Ltd.)   
Mauritius 92.    Covanta Energy Asia Pacific Holdings Ltd.    China 93.   
Covanta Energy Asia Pacific Ltd.    Hong Kong 94.    Covanta Energy China
(Delta) Ltd.    Mauritius 95.    Covanta Energy China (Gamma) Ltd.    Mauritius
96.    Covanta Europe Engineering Limited    Ireland 97.    Covanta Energy India
(Balaji) Limited    Mauritius 98.    Covanta Energy India (Samalpatti) Ltd.   
Mauritius 99.    Covanta Energy International Investments Limited (f/k/a Covanta
Energy India Investments, Ltd.)    Mauritius 100.    Covanta Energy (Ireland)
Limited    Ireland 101.    Covanta Energy Limited    United Kingdom 102.   
Covanta Energy Philippine Holdings, Inc.    Philippines 103.    Covanta Europe
Holdings S.a.r.l.    Luxembourg 104.    Covanta Europe Operations Limited   
Ireland 105.    Covanta Five Ltd.    Mauritius 106.    Covanta Gold River
Renewable Energy Limited Partnership    Canada 107.    Covanta Holding Limited
   United Kingdom 108.    Covanta Ince Park Limited    United Kingdom 109.   
Covanta One Ltd.    Mauritius 110.    Covanta Rookery South Limited    United
Kingdom 111.    Covanta Three Ltd.    Mauritius 112.    Covanta Waste to Energy
Asia Limited    Hong Kong 113.    Covanta Waste to Energy Asia Ltd. (f/k/a
Covanta Energy China (Beta) Ltd.)    Mauritius 114.    Dublin Waste to Energy
Group (Holdings) Limited    Ireland 115.    Dublin Waste to Energy (Holdings)
Limited    Ireland 116.    Dublin Waste to Energy Supply Limited    Ireland 117.
   Dublin Waste to Energy Limited    Ireland 118.    Edison (Bataan)
Cogeneration Corporation    Philippines 119.    Enereurope Holdings III, B.V.   
Netherlands 120.    GOA Holdings Ltd    Mauritius 121.    Hidro Operaciones Don
Pedro S.A.    Costa Rica 122.    Ince Park, LLP    United Kingdom 123.    Olmec
Insurance Ltd.    Bermuda 124.    Taixing Covanta-Yanjiang Cogeneration Co.,
Ltd.    China 125.    TransRiver Canada Incorporated    Canada

 

SCHEDULE 4.1 - 3



--------------------------------------------------------------------------------

SCHEDULE 4.2

TO CREDIT AGREEMENT

SUBSIDIARIES

CAPITAL STOCK AND OWNERSHIP

 

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or

Equity Interests

  

Description of

Anticipated Ownership

As of the Closing Date

1.    Burney Mountain Power    California    Issued: 10 shares    100% owned by
Covanta Energy Americas, Inc. 2.    Camden County Energy Recovery Associates,
L.P.    New Jersey    Limited Partnership    1% GP interest owned by Covanta
Camden GP, LLC and 99% LP interest owned by Covanta Energy, LLC 3.    Covanta
4Recovery Philadelphia LLC (f/k/a TransRiver Philadelphia LLC)    Delaware   
Limited Liability Company    100% owned by Covanta Sustainable Solutions, LLC 4.
   Covanta 4Recovery Transfer Systems LLC (f/k/a TransRiver Transfer Systems
LLC)    Delaware    Limited Liability Company    100% owned by Covanta
Sustainable Solutions, LLC 5.    Covanta Abington Transfer Solutions LLC   
Delaware    Limited Liability Company    100% owned by Covanta Energy, LLC 6.   
Covanta Alexandria/Arlington, Inc.    Virginia    Issued: 1,000 shares    100%
owned by Covanta Projects, LLC 7.    Covanta ARC LLC    Delaware    Limited
Liability Company    100% by Covanta Energy, LLC 8.    Covanta B-3, LLC (f/k/a
eco/B-3, LLC)    New York    Limited Liability Company    100% owned by Covanta
Projects, LLC 9.    Covanta Babylon, Inc.    New York    Issued: 100 shares   
100% owned by Covanta Projects, LLC 10.    Covanta Bristol, Inc.    Connecticut
   Issued: 100 shares    100% owned by Covanta Projects, LLC 11.    Covanta
Camden GP, LLC    Delaware    Limited Liability Company    100% owned by Covanta
Energy, LLC 12.    Covanta Company of SEMASS, LLC (f/k/a Covanta Company of
SEMASS, L.P.)    Delaware    Limited Liability Company    100% owned by Covanta
ARC LLC 13.    Covanta Connecticut (S.E.), LLC    Delaware    Limited Liability
Company    100% owned by Covanta SECONN LLC 14.    Covanta Dade Metals Recovery
LLC    Florida    Limited Liability Company    100% owned by Covanta Pasco, Inc.
15.    Covanta Dade Renewable Energy, LLC (f/k/a Covanta Dade Renewable Energy
Ltd.)    Florida    Limited Liability Company    100% owned by Covanta Pasco,
Inc. 16.    Covanta Delano, Inc.    Delaware    Issued: 1000 shares    100%
owned by Covanta Energy Americas, Inc.

 

SCHEDULE 4.2- 1



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or

Equity Interests

  

Description of

Anticipated Ownership

As of the Closing Date

17.    Covanta Delaware Valley II, LLC    Delaware    Limited Liability Company
   100% owned by Covanta ARC LLC 18.    Covanta Delaware Valley OP, LLC   
Delaware    Limited Liability Company    100% owned by Covanta Energy, LLC 19.
   Covanta Delaware Valley, L.P.    Delaware    Limited Partnership    1% owned
by Covanta Delaware Valley II, LLC as LP and Covanta ARC LLC owns 50% as GP
interest and 49% as LP interest 20.    Covanta Energy Americas, Inc.    Delaware
   Issued: 1,000 shares    100% owned by Covanta Energy Group, LLC 21.   
Covanta Energy Group, LLC (f/k/a Covanta Energy Group, Inc.)    Delaware   
Limited Liability Company    100% owned by Covanta Energy, LLC 22.    Covanta
Energy Marketing LLC    Delaware    Limited Liability Company    100% owned by
Covanta Energy, LLC 23.    Covanta Environmental Solutions, LLC    Delaware   
Limited Liability Company    100% owned by Covanta Energy, LLC 24.    Covanta
Essex LLC    Delaware    Limited Liability Company    100% owned by Covanta ARC
LLC 25.    Covanta Essex II, LLC    Delaware    Limited Liability Company   
100% owned by Covanta Essex LLC 26.    Covanta Essex Company    New Jersey   
General Partnership    99% owned by Covanta Essex LLC; 1% owned by Covanta Essex
II, LLC 27.    Covanta Fairfax, Inc.    Virginia    Issued: 100 shares    100%
owned by Covanta Projects, LLC 28.    Covanta Harrisburg, Inc.    Delaware   
Issued: 100 shares    100% owned by Covanta Projects, LLC 29.    Covanta
Haverhill Associates, LLC (f/k/a Covanta Haverhill Associates)    Massachusetts
   Limited Liability Company    100% owned by Covanta Haverhill, Inc. 30.   
Covanta Haverhill, Inc.    Massachusetts    Issued: 100 shares    100% owned by
Covanta Projects, LLC 31.    Covanta Hempstead II, LLC    Delaware    Limited
Liability Company    100% owned by Covanta ARC LLC 32.    Covanta Hempstead
Company    New York    General Partnership    99% owned by Covanta ARC LLC as
GP; 1% owned by Covanta Hempstead II, LLC as GP 33.    Covanta Hennepin Energy
Resource Co, LLC (f/k/a Covanta Hennepin Energy Resource Co., Limited
Partnership)    Delaware    Limited Liability Company    100% owned by Covanta
Projects, LLC

 

SCHEDULE 4.2 - 2



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or

Equity Interests

  

Description of

Anticipated Ownership

As of the Closing Date

34.    Covanta Hillsborough, Inc.    Florida    Issued: 100 shares    100% owned
by Covanta Projects, LLC 35.    Covanta Honolulu Resource Recovery Venture, LLC
(f/k/a Covanta Honolulu Resource Recovery Venture)    Hawaii    Limited
Liability Company    100% owned by Covanta Projects, LLC 36.    Covanta Hudson
Valley Renewable Energy LLC    Delaware    Limited Liability Company    100%
owned by Covanta Energy, LLC 37.    Covanta Huntington, LLC (f/k/a Covanta
Huntington Limited Partnership)    Delaware    Limited Liability Company    100%
owned by Covanta Projects, LLC 38.    Covanta Huntsville, Inc.    Alabama   
Issued: 100 shares    100% owned by Covanta Projects, LLC 39.    Covanta Hydro
Operations West, Inc.    Delaware    Issued: 100 shares    100% owned by Covanta
Energy Americas, Inc. 40.    Covanta Indianapolis, Inc.    Indiana    Issued:
100 shares    100% owned by Covanta Projects, LLC 41.    Covanta Kent, Inc.   
Michigan    Issued: 100 shares    100% owned by Covanta Projects, LLC 42.   
Covanta Lake II, Inc.    Florida   

Issued: 750 shares common

Issued: 250 shares preferred

   100% Owned by Covanta Projects, LLC 43.    Covanta Lancaster, Inc.   
Pennsylvania    Issued: 100 shares    100% owned by Covanta Projects, LLC 44.   
Covanta Lee, Inc.    Florida    Issued: 100 shares    100% owned by Covanta
Projects, LLC 45.    Covanta Long Beach Renewable Energy Corp.    Delaware   
Issued: 100 shares    100% owned by Covanta Energy, LLC 46.    Covanta MacArthur
Renewable Energy, Inc.    New York    Issued: 100 shares    100% owned by
Covanta Energy, LLC 47.    Covanta Maine, LLC    Illinois    Limited Liability
Company    100% owned by Covanta Energy, LLC 48.    Covanta Marion Land Corp.   
Oregon   

Issued: 1000 common shares

300 preferred shares

   100% owned by Covanta Projects, LLC 49.    Covanta Marion, Inc.    Oregon   
Issued: 10 shares    100% owned by Covanta Projects, LLC 50.    Covanta Mendota,
LLC (f/k/a Covanta Mendota, L.P.)    California    Limited Liability Company   
100% owned by Covanta Energy Americas, Inc. 51.    Covanta Metals Marketing LLC
   Delaware    Limited Liability Company    100% owned by Covanta Lancaster,
Inc. 52.    Covanta Montgomery, Inc.    Maryland    Issued: 100 shares    100%
owned by Covanta Projects, LLC

 

SCHEDULE 4.2 - 3



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or

Equity Interests

  

Description of

Anticipated Ownership

As of the Closing Date

53.    Covanta Niagara I, LLC (f/k/a Covanta Niagara, L.P.)    Delaware   
Limited Liability Company    100% owned by Covanta ARC LLC 54.    Covanta
Onondaga Limited Partnership    Delaware    Limited Partnership, collectively
owned by Covanta Projects, LLC and Covanta Onondaga Two as General Partners   
Covanta Projects, LLC and Covanta Onondaga Two LLC collectively own all General
Partnership interests 55.    Covanta Onondaga Two LLC (f/k/a Covanta Onondaga
Two Corp.)    Delaware    Limited Liability Company    100% owned by Covanta
Projects, LLC 56.    Covanta Operations of Union, LLC    New Jersey    Limited
Liability Company    100% owned by Covanta Projects, LLC 57.    Covanta Pasco,
Inc.    Florida    Issued: 100 shares    100% owned by Covanta Projects, LLC 58.
   Covanta Pittsfield, LLC (f/k/a eco/Pittsfield, LLC)    New York    Limited
Liability Company    100% owned by Covanta Projects, LLC 59.    Covanta Plymouth
Renewable Energy, LLC (f/k/a Covanta Plymouth Renewable Energy Limited
Partnership)    Delaware    Limited Liability Company    100% ownership by
Covanta Energy, LLC 60.    Covanta Power International Holdings, Inc.   
Delaware    Issued: 1,000 shares    100% owned by Covanta Energy Americas, Inc.
61.    Covanta Projects of Wallingford, LLC (f/k/a Covanta Projects of
Wallingford, L.P.)    Delaware    Limited Liability Company    100% owned by
Covanta Projects, LLC 62.    Covanta Projects, LLC (f/k/a Covanta Projects,
Inc.)    Delaware    Limited Liability Company    100% owned by Covanta Energy
Group, LLC 63.    Covanta SECONN LLC    Delaware    Limited Liability Company   
100% owned by Covanta ARC LLC 64.    Covanta SEMASS,LLC (f/k/a Covanta SEMASS,
L.P.)    Delaware    Limited Liability Company    100% owned by Covanta ARC LLC
65.    Covanta Southeastern Connecticut Company    Connecticut    General
Partnership    1% owned by Covanta Connecticut (S.E.), LLC and 99% owned by
Covanta Southeastern Connecticut, L.P. 66.    Covanta Southeastern Connecticut,
L.P.    Delaware    Limited Partnership    99% owned by Covanta SECONN LLC and
1% owned by Covanta Connecticut (S.E.), LLC 67.    Covanta Springfield, LLC   
New York    Limited Liability Company    100% owned by Covanta Projects, LLC

 

SCHEDULE 4.2 - 4



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or

Equity Interests

  

Description of

Anticipated Ownership

As of the Closing Date

68.    Covanta Stanislaus, Inc.    California    Issued: 100 shares    100%
owned by Covanta Projects, LLC 69.    Covanta Sustainable Solutions, LLC (f/k/a
Covanta 4Recovery, L.P.)    Delaware    Limited Liability Company    100% owned
by Covanta ARC LLC 70.    Covanta Tulsa Renewable Energy, LLC (f/k/a Covanta
WBH, LLC)    Delaware    Limited Liability Company    100% owned by Covanta
Lancaster, Inc. 71.    Covanta Union, LLC (f/k/a Covanta Union, Inc.)   
Delaware    Limited Liability Company    100% owned by Covanta Projects, LLC 72.
   Covanta Warren Energy Resources Co., LLC (f/k/a Covanta Warren Energy
Resources Co., Limited Partnership)    Delaware    Limited Liability Company   
100% owned by Covanta Projects, LLC 73.    Covanta Waste to Energy of Italy,
Inc.    Delaware    Issued: 100 shares    100% owned by Covanta Power
International Holdings, Inc. 74.    Covanta York Renewable Energy LLC   
Delaware    Limited Liability Company    100% owned by Covanta Energy, LLC 75.
   DSS Environmental, Inc.    New York    Issued: 100 shares    90% owned by
Covanta Projects, LLC and 10% owned by individual shareholders 76.    ECOvanta,
LLC    Delaware    Limited Liability Company    100% owned by Covanta ARC LLC
77.    GARCO, Inc.    North Carolina    Corporation    100% owned by Covanta
Energy, LLC 78.    Koma Kulshan Associates    California    Limited Partnership
   48.99% owned by Covanta Energy Americas, Inc. as LP interest and 1% GP
interest and 50% owned by third party 79.    Mount Kisco Transfer Station, Inc.
   New York    Issued: 10 shares    100% owned by Covanta Sustainable Solutions,
LLC 80.    MSW Energy Finance Co. II, Inc.    Delaware    Issued: 3000 shares   
100% owned by Covanta Energy, LLC 81.    Mt. Lassen Power    California   
Issued: 10 shares    100% owed by Covanta Energy Americas, Inc. 82.    Pacific
Oroville Power, Inc.    California    Issued: 1,000 shares    100% owned by
Covanta Energy Americas, Inc. 83.    Peabody Monofill Associates, Inc.   
Massachusetts    Issued: 10,000 shares    100% owned by Covanta Projects, LLC

 

SCHEDULE 4.2 - 5



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or

Equity Interests

  

Description of

Anticipated Ownership

As of the Closing Date

84.    Recycling Industries Transfer Station, LLC    New York   
Limited Liability Company    100% owned by Covanta Sustainable Solutions, LLC
85.    SEMASS Partnership    Massachusetts    Limited Partnership    98%
interest owned by Covanta Company of SEMASS, LLC in LP interest and 1% in GP
interest and 1% owned by MSW Energy Finance Co. II, Inc. as LP interest 86.   
South Fork II Associates Limited Partnership    Washington    Limited
Partnership    Covanta Energy Americas, Inc. 49.9995% interest as GP and .0005%
as LP interest; 50.0095% owned by third party 87.    Covanta Burnaby Renewable
Energy, ULC (f/k/a Montenay Inc.)    Canada    Issued: 10,500 shares    100%
owned by Covanta Energy, LLC 88.    Covanta Durham York Renewable Energy Limited
Partnership    Canada    Limited Partnership    Covanta Burnaby Renewable
Energy, ULC 99% LP interest, TransRiver Canada Incorporated 1% GP interest 89.
   Covanta Energy Asia Holdings Ltd. (f/k/a Covanta Chinese Investments Ltd.)   
Mauritius    Issued: 42,822,195 shares at U.S. $1.00 par value    100% owned by
Covanta Energy International Investments Limited (f/k/a Covanta Energy India
Investments, Ltd.) 90.    Covanta Energy Asia Pacific Holdings Ltd.    China   
Issued: 100 shares each at HK $10.00 par value    100% owned by Covanta Waste to
Energy Asia Limited 91.    Covanta Energy Asia Pacific Ltd.    Hong Kong   
Issued: 100 shares each at HK $10.00 par value    100% Covanta Power
International Holdings, Inc. 92.    Covanta Energy China (Delta) Ltd.   
Mauritius    Issued: 12,150,002 shares issued at $1.00 par value    100% owned
by Covanta Energy Asia Holdings Ltd. (f/k/a Covanta Chinese Investments Ltd.)
93.    Covanta Energy China (Gamma) Ltd.    Mauritius    Issued: 7,350,002
shares issued at $1.00 par value    100% owned by Covanta Energy Asia Holdings
Ltd. (f/k/a Covanta Chinese Investments Ltd.) 94.    Covanta Europe Engineering
Limited    Ireland    Issued: 1 share issued at €1.00 par value    100% owned by
Covanta Energy (Ireland) Limited 95.    Covanta Energy India (Balaji) Limited   
Mauritius    Issued: 100,000 shares.    100% owned by Covanta Energy
International Investments Limited 96.    Covanta Energy India (Samalpatti) Ltd.
   Mauritius    Issued: 15 shares    100% owned by Covanta Energy International
Investments Limited 97.    Covanta Energy International Investments Limited
(f/k/a Covanta Energy India Investments, Ltd.)    Mauritius    Issued: 2 shares
   100% owned by Covanta Europe Holdings S.a.r.l.

 

SCHEDULE 4.2 - 6



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or

Equity Interests

  

Description of

Anticipated Ownership

As of the Closing Date

98.    Covanta Energy (Ireland) Limited    Ireland    Issued: 1 share issued at
€1.00 par value    100% owned by Covanta Europe Holdings S.a.r.l. 99.    Covanta
Energy Limited    United Kingdom    Issued: 1 share    100% owned by Covanta
Europe Holdings S.a.r.l. 100.    Covanta Energy Philippine Holdings, Inc.   
Philippines   

Issued: 52,605 shares at Php 100 par value

(Per Philippine law each Covanta director holds 1 share)

   100%* owned by Covanta Power International Holdings, Inc. (*per Philippine
law each Covanta director holds 1 share) 101.    Covanta Europe Holdings
S.a.r.l.    Luxembourg    Issue: 250,000    100% owned by Covanta Power
International Holdings, Inc. 102.    Covanta Europe Operations Limited   
Ireland    Issued: 1 share issued at €1.00 par value    100% owned by Covanta
Energy (Ireland) Limited 103.    Covanta Five Ltd.    Mauritius    Issued: 2
shares    100% owned by Covanta Energy International Investments Limited 104.   
Covanta Gold River Renewable Energy Limited Partnership    Canada    Limited
Partnership    Covanta Burnaby Renewable Energy, ULC 99% interest, TransRiver
Canada Incorporated 1% interest 105.    Covanta Holding Limited    United
Kingdom    Issued: 1000 shares    100% owned by Covanta Europe Holdings S.a.r.l.
106.    Covanta Ince Park Limited    United Kingdom   

Issued: 1 share

Value: £1

   100% owned by Covanta Energy Limited 107.    Covanta One Ltd.    Mauritius   
Issued: 2 shares issued at $11.00 par value    100% owned by Covanta Energy
International Investments Limited (f/k/a Covanta Energy India Investments Ltd.)
108.    Covanta Rookery South Limited    United Kingdom   

Issued: 1 share

Value: £1

   100% owned by Covanta Energy Limited 109.    Covanta Three Ltd.    Mauritius
   Issued: 2 shares    100% owned by Covanta Energy International Investments
Limited (f/k/a Covanta Energy India Investments Ltd.) 110.    Covanta Waste to
Energy Asia Limited    Hong Kong    Issued: 4,680,100    100% owned by Covanta
Waste to Energy Asia Ltd. 111.    Covanta Waste to Energy Asia Ltd. (f/k/a
Covanta Energy China (Beta) Ltd.)    Mauritius    Issued: 12,000,002 shares
issued at $1.00 par value    100% owned by Covanta Energy Asia Holdings Ltd.
(f/k/a Covanta Chinese Investments Ltd.) 112.    Dublin Waste to Energy Group
(Holdings) Limited    Ireland       100% Common Equity owned by Covanta Energy
(Ireland) Limited / 60% voting rights Preferred Equity (shareholder loan) 40%
voting rights

 

SCHEDULE 4.2 - 7



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or

Equity Interests

  

Description of

Anticipated Ownership

As of the Closing Date

113.    Dublin Waste to Energy (Holdings) Limited    Ireland    Issued: 1000
shares issued at €0.001 each par value    100% Dublin Waste to Energy Group
(Holdings) Limited 114.    Dublin Waste to Energy Supply Limited    Ireland   
Issued: 1000 shares issued at €0.001 each par value    100% owned by Dublin
Waste to Energy (Holdings) Limited 115.    Dublin Waste to Energy Limited   
Ireland    Issued: 1 share issued at €1.00 par value    100% owned by Dublin
Waste to Energy (Holdings) Limited 116.    Edison (Bataan) Cogeneration
Corporation    Philippines   

Issued: 4,800,000 common stock

(Per Philippine law each Covanta director holds 1 share)

   100%* owned by Covanta Power International Holdings, Inc. (*per Philippine
law each Covanta director holds 1 share) 117.    Enereurope Holdings III, B.V.
   Netherlands    Issued: EUR 20,000 and NLG 44,074.20    100% owned by Covanta
Power International Holdings, Inc. 118.    GOA Holdings Ltd.    Mauritius   

Issued: 10,000 shares; 34,852 convertible debentures

(Per the terms of issuance, the convertible debentures automatically converted
to shares upon the commercial operation date of the Samalpatti Project, but, the
company has not yet effected the necessary recapitalization with the Mauritius
authorities.)

   100% owned by Covanta Energy India (Samalpatti) Ltd. 119.    Hidro
Operaciones Don Pedro S.A.    Costa Rica    780 shares @ 1,00    100% owned by
Covanta Power International Holdings, Inc. 120.    Ince Park, LLP    United
Kingdom       50% owned by Covanta Ince Park Limited; 50% owned by third party
121.    Olmec Insurance Ltd.    Bermuda    Issued: 1,000,000 common shares have
been 50% called and paid totaling $500,000    100% owned by Covanta Energy
Group, LLC 122.    Taixing Covanta-Yanjiang Cogeneration Co., Ltd.    China   

Covanta Energy China (Delta) Ltd. – 41.64% interest

Covanta Energy China (Gamma) Ltd. – 25.19% interest

Covanta Energy Asia Pacific Holdings Ltd. – 29.4% interest

Local Chinese government controlled entity - 3.7% interest

Authorized: Registered capital of $20,250,000

Issued: All issued

   41.64% owned by Covanta Energy China (Delta) Ltd.; 25.19% owned by Covanta
Energy China (Gamma) Ltd.; 29.47% owned by Covanta Energy Asia Pacific Holdings
Ltd 3.7% owned by local Chinese government controlled entity

 

SCHEDULE 4.2 - 8



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or

Equity Interests

  

Description of

Anticipated Ownership

As of the Closing Date

123.    TransRiver Canada Incorporated    Canada    Issued: 65 shares    100%
owned by Covanta Energy, LLC

 

SCHEDULE 4.2 - 9



--------------------------------------------------------------------------------

SCHEDULE 4.12(b)

TO CREDIT AGREEMENT

REAL ESTATE ASSETS

Fee Interests

 

A. Office Locations

None.

 

B. Project Locations

 

Project Name    Address SEMASS    141 Cranberry Highway, West Wareham, MA 02567
Niagara    100 Energy Blvd. at 56th Street, Niagara Falls, NY 14304 Tulsa   
2122 S. Yukon Ave, Tulsa, OK 74107 Marion    4850 Brooklake Road, NE, Marion, OR
97305 Lake    3830 Rogers Industrial Park Rd., Okahumpka, FL 34762 Delaware
Valley    10 Highland Avenue, Chester, PA 19013 Springfield    188 M Street
Extension, Agawam, MA 01001 Pittsfield    500 Hubbard Avenue, Pittsfield, MA
01201 Bristol    170 Enterprise Drive, Bristol, CT 06010 Wallingford    530
South Cherry Street, Wallingford, CT 06492

 

C. Other

 

Location    Description Imperial County, California    Undeveloped desert land
Whatcom County, Washington    Hydroelectric project (50%) Peabody, Massachusetts
   Landfill Jamestown, California    Biomass project (55%) Westwood, California
   Biomass project Oroville, California    Biomass project Delano, California   
Biomass project Mendota, California    Biomass project Jonesboro, Maine   
Biomass project West Enfield, Maine    Biomass project Lynn, Massachusetts   
Transfer Station Holliston, Massachusetts    Transfer Station Canaan, New York
   Transfer Station 58th Street, PA    Transfer Station Girard Point, PA   
Transfer Station Totowa, NJ    Transfer Station Fulton Street, Paterson, NJ   
Transfer Station River Street, Paterson, NJ    Transfer Station Ashboro, NC -
Fayetteville    Garco TSDF

 

SCHEDULE 4.12(b) - 1



--------------------------------------------------------------------------------

Leasehold Interests

 

A. Office Locations

 

Morristown, New Jersey    Ashboro, NC   

 

B. Project Locations

 

Project Name    Address Alexandria    5301 Eisenhower Avenue, Alexandria, VA
22304 Babylon    125 Gleam Street, Babylon, NY 11704 Camden    600 Morgan Blvd.,
Camden, NJ 08104 Essex    183 Raymond Boulevard, Newark, NJ 07105 Fairfax   
9898 Furnace Road, Lorton, VA 22079 Haverhill    100 Recovery Way, Haverhill, MA
01835 Hempstead    600 Merchants Concourse, Westbury, NY 11590 Huntington    99
Town Line Road, East Northport, NY 11731 Indianapolis    2320 South Harding
Street, Indianapolis, IN 46221 Onondaga    5801 Rock Cut Road, Jamesville, NY
13078 Plymouth    1155 Conshohocken Road, Conshohocken, PA SECONN    132
Military Highway, Preston, CT 06365 Stanislaus    4040 Fink Road, Crows Landing,
CA 95313 Union    1499 US Highway 1, Rahway, NJ 07065 Warren    218 Mt. Pisgah
Avenue, Oxford, NJ 07863

 

C. Other

 

Location    Description Weeks Falls, Washington    Hydroelectric project
Haverhill, Massachusetts    Landfill Burney, California    Biomass project
Braintree, Massachusetts    Transfer Station Mamaroneck, New York    Transfer
Station Mt. Kisco, New York    Transfer Station Ashboro, NC - Carl Drive   
Garco TSDF Sanfeng, China    Plant Sanfeng, China    Plant Tongxing, China   
Efw Project Fuzhou, China    Efw Project Chengdu, China    Efw Project

 

SCHEDULE 4.12(b) - 2



--------------------------------------------------------------------------------

Jiangsu Province, China Co-gen Facility Dublin, Ireland Temporary Laydown Land
Other Immaterial Leased Real Property Assets of Company and Guarantors

 

SCHEDULE 4.12(b) - 3



--------------------------------------------------------------------------------

SCHEDULE 4.12(c)

TO CREDIT AGREEMENT

RESTATEMENT DATE MATERIAL REAL ESTATE ASSETS

 

Project Name    Address SEMASS    141 Cranberry Highway, West Wareham, MA 02567
Tulsa    2122 S. Yukon Ave, Tulsa, OK 74107 Lake    3830 Rogers Industrial Park
Rd., Okahumpka, FL 34762 Springfield    188 M Street Extension, Agawam, MA 01001
Bristol    170 Enterprise Drive, Bristol, CT 06010

 

SCHEDULE 4.12(c) - 1



--------------------------------------------------------------------------------

SCHEDULE 4.22

TO CREDIT AGREEMENT

UNRESTRICTED SUBSIDIARIES

Covanta One Ltd. (Mauritius)

 

SCHEDULE 4.22 - 1



--------------------------------------------------------------------------------

SCHEDULE 5.13

TO CREDIT AGREEMENT

POST-CLOSING MATTERS

No later than ninety (90) days after the Amendment and Restatement Effective
Date (or such longer period as may be agreed by Administrative Agent),
Collateral Agent shall have received from the applicable Guarantor:

1. a fully executed and notarized amendment (each a “Mortgage Amendment”) to
each Mortgage that currently exists (each an “Existing Mortgage”; each Existing
Mortgage, as amended by the applicable Mortgage Amendment, shall be referred to
collectively as an “Amended Mortgage”), in proper form for recording in all
appropriate places in all applicable jurisdictions, which Mortgage Amendments
shall continue the liens created by the applicable Existing Mortgages;

2. with respect to each Mortgage Amendment, a date down endorsement to the
existing ALTA mortgagee title insurance policies covering the applicable
Existing Mortgage, in form and substance reasonably satisfactory to Collateral
Agent showing that the applicable Amended Mortgage is First Priority Lien
subject only to Permitted Liens, and evidence reasonably satisfactory to
Collateral Agent of payment of all expenses, title insurance premiums and all
other sums required in connection with the issuance of the date down
endorsements and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgage Amendments
in the appropriate real estate records;

3. with respect to each Amended Mortgage, opinions, addressed to Administrative
Agent, Collateral Agent and the other Lenders of (A) outside counsel or in-house
counsel (consistent with those required by Section 3.1(e)), as to the due
authorization, execution and delivery of the Mortgage Amendments by Company or
any Guarantor, as applicable, and (B) local counsel in each jurisdiction where
the properties covered by the Amended Mortgages are located as to other
customary opinions relating to the Mortgage Amendments and the Amended
Mortgages; and

4. with respect to each Mortgage Amendment, such affidavits, certificates,
instruments of indemnification and other items (including a so-called “gap”
indemnification) as shall be reasonably required to induce the Title Company to
issue the date down endorsements contemplated above.

 

SCHEDULE 5.13 - 1



--------------------------------------------------------------------------------

SCHEDULE 6.1

TO CREDIT AGREEMENT

CERTAIN INDEBTEDNESS

Intercompany Indebtedness outstanding on the Amendment and Restatement Effective
Date of Company or any Restricted Subsidiary owed to any Restricted Subsidiary
or Company.

 

Lender

  

Borrower(s)

   Principal
Amount  

Covanta Holding Corporation

   Covanta Energy, LLC    $ 1,050,062,987   

Covanta Energy International Investments Limited (Mauritius)

   Covanta Waste to Energy Asia Ltd. (Mauritius)    $ 1,132,745   

Covanta Energy International Investments Limited (Mauritius)

   Covanta Waste to Energy Asia Limited (Hong Kong)    $ 2,000,000   

Covanta Energy International Investments Limited (Mauritius)

   Covanta Energy (Ireland) Limited (Ireland)    $ 944,245   

Covanta Power International Holdings, Inc.

   Covanta Energy Philippines Holdings, Inc. (Philippines)    $ 879,000   

Covanta Power International Holdings, Inc.

   Edison (Bataan) Cogeneration Corporation (Philippines)    $ 500,000   

Covanta Energy (Ireland) Limited (Ireland)

   Covanta Europe Engineering Limited (Ireland)    $ 65,593   

Covanta Europe Engineering Limited (Ireland)

   Covanta Energy (Ireland) Limited (Ireland)    $ 4,740,265   

Dublin Waste to Energy Group (Holdings) Limited

   Dublin Waste to Energy (Holdings) Limited    $ 111,617,794   

Covanta Energy, LLC

   Covanta Energy (Ireland) Limited    $ 27,593,800   

Dublin Waste to Energy (Holdings) Limited

   Dublin Waste to Energy Limited (Ireland)    $ 111,617,794   

Dublin Waste to Energy Limited (Ireland)

   Covanta Europe Engineering Limited (Ireland)    $ 791,176   

Covanta Energy, LLC

   Covanta Durham York Renewable Energy Limited Partnership    $ 3,571,429   

The following Indebtedness:

 

Project

  

Description

  

Agreement, as amended to date

Alexandria    Performance Guaranties   

Covanta Guaranty, dated January 24, 2012 between Covanta Holding Corporation and
the City of Alexandria and Arlington County

 

Lease Agreement Guaranty dated January 24, 2012 among Covanta Holding
Corporation and the City of Alexandria; Alexandria Sanitation Authority;
Arlington County and Arlington Solid Waste Authority

 

SCHEDULE 6.1- 1



--------------------------------------------------------------------------------

Project

  

Description

  

Agreement, as amended to date

Babylon    Performance Guaranties    Guaranty dated December 20, 1985, between
Covanta Energy, LLC, (as successor in interest to Ogden Corporation)Town of
Babylon and the Town of Babylon Industrial Development Agency Durham York   
Performance Guaranties    Parent Company Guarantee dated November 22, 2010 by
Covanta Holding Corporation for the benefit of the Regional Municipality of
Durham and the Regional Municipality of York Hennepin    Performance Guaranties
   Covanta Guaranty, dated July 8, 2003, between Covanta Energy Corporation and
County of Hennepin Hillsborough    Performance Guaranties    Covanta Guaranty
between Covanta Energy Corporation and Hillsborough County, Florida; Guaranty
between Hillsborough County, Florida August 17, 2005 which became effective on
the effective date of the Extension Operation and Management Agreement entered
into by the parties on August 17, 2005 (effective upon Acceptance of the
expansion of the Project) Honolulu    Performance Guaranties    Covanta
Operating Guaranty, dated December 21, 1992, between Covanta Energy Corporation
and City and County of Honolulu Honolulu    Performance Guaranties    Covanta
Guaranty, dated December 17, 2009, between Covanta Holding Corporation and the
City and County of Honolulu (extension); Huntington    Performance Guaranties   
Amended and Restated Covanta Guaranty, dated June 29, 1989, between Covanta
Energy Corporation and Town of Huntington Huntsville    Performance Guaranties
   Covanta Guaranty, dated June 1, 1988, between Covanta Energy Corporation and
Solid Waste Disposal Authority of the City of Huntsville Kent    Performance
Guaranties    Covanta Guaranty, dated October 1, 1987, as amended December 4,
2008, between Covanta Energy Corporation and County of Kent; Department of
Public Works Lancaster    Performance Guaranties    Covanta Guaranty, dated
September 25, 1987, between Covanta Energy Corporation and Lancaster County
Solid Waste Management Authority

 

SCHEDULE 6.1 - 2



--------------------------------------------------------------------------------

Project

  

Description

  

Agreement, as amended to date

Lee    Performance Guaranties    Covanta Guaranty, dated January 16, 1990,
between Covanta Energy Corporation and Lee County, as amended and Guaranty dated
January 31, 2006 between Lee County and Covanta Lee, Inc. dated January 31, 2006
(which became effective on the effective date of the Amended and Restated
Service Agreement between Lee County and Covanta Lee, Inc. dated January 31,
2006 (effective only upon Acceptance of the expansion of the Project) Marion   
Performance Guaranties    Guaranty Agreement, dated December 11, 1986, of Ogden
Corporation re: Obligations of Ogden Martin Systems of Marion, Inc. and Ogden
Marion Land Corp. to Columbia Williamette Leasing, Inc. Marion    Performance
Guaranties    Covanta Guaranty, dated September 2013, between Covanta Holding
Corporation and Marion County Oregon Marion    Performance Guaranties    Covanta
Guaranty, dated September 10, 1984, between Covanta Energy Corporation and
Marion County Oregon Honolulu    Performance Guaranties    Covanta Guaranty
between Covanta Holding Corporation and the City and County of Honolulu
(expansion construction); Covanta Guaranty dated December 17, 2009 between
Covanta Holding Corporation and the City and County of Honolulu Montgomery   
Performance Guaranties    Covanta Guaranty, dated November 16, 1990, between
Covanta Energy Corporation and Northeast Maryland Waste Disposal Authority
Onondaga    Performance Guaranties    Amended and Restated Covanta Guaranty,
dated November 15, 1992, between Covanta Energy Corporation and Onondaga County
Resource Recovery Agency Onondaga    Performance Guaranties    Guarantee
Agreement, dated October 10, 2003, between Covanta Energy Corporation and
Covanta Onondaga Limited Partnership Pasco    Performance Guaranties    Covanta
Guaranty, dated April 15, 1989, between Covanta Energy Corporation and Pasco
County Stanislaus    Performance Guaranties    Covanta Guaranty, dated July 1,
2012, between Covanta Energy Corporation and City of Modesto and County of
Stanislaus

 

SCHEDULE 6.1 - 3



--------------------------------------------------------------------------------

Project

  

Description

  

Agreement, as amended to date

Union    Performance Guaranties    Covanta Guaranty, dated December 15, 2011,
between Covanta Holding Corporation and Covanta Union, Inc. Wallingford   
Performance Guaranties    Covanta Guaranty, dated December 17, 2008, between
Covanta Energy Corporation and Town of Cheshire, CT, Town of Hamden, CT, City of
Meriden, CT and Town of Wallingford, CT. Southeast Connecticut    Company
Support Agreement    Company Support Agreement, entered into as of December 1,
2010, by and between Covanta Southeastern Connecticut Company and Covanta ARC
Company Southeast Connecticut    Company Support Agreement    Parent
Undertaking, entered into as of April 30, 2001, by and between Covanta
Southeastern Connecticut Company and Covanta ARC LLC Southeast Connecticut   
Performance Guaranties    Corporate Guaranty Agreement, dated as of April 30,
2001, between Covanta ARC LLC and US Bank N.A., as trustee, in connection with
Corporate Credit Bonds/Tax Exempt Interest (Covanta Southeastern Connecticut
Company Project – 1992 Series A) Southeast Connecticut    Performance Guaranties
   Corporate Guaranty Agreement, dated as of April 30, 2001, between Covanta ARC
LLC and US Bank N.A., as trustee, in connection with Corporate Credit Bonds/Tax
Exempt Interest (Covanta Southeastern Connecticut Company Project – 1992 Series
A) Southeast Connecticut    Performance Guaranties    Corporate Guaranty
Agreement, dated as of October 1, 2001, between Covanta ARC LLC and State Street
Bank and Trust Company, as trustee in connection with the Corporate Credit Bonds
(Covanta ARC LLC – I Series A) Koma Kulshan    Guarantee of PPA Obligations   
Guarantee, dated December 15, 1989, by Covanta Power Pacific, Inc. (f/k/a
Pacific Energy) for the benefit of Puget Sound Power & Light Company] Essex   
Project debt    Conditional Sale Agreement dated as of February 28, 1986,
between Covanta Essex Company, as Purchaser, and The Port Authority of New York
and New Jersey, as Seller, as amended

 

SCHEDULE 6.1 - 4



--------------------------------------------------------------------------------

Project

  

Description

  

Agreement, as amended to date

Essex    Company Support Agreement    Amended and Restated Company Support
Agreement, dated as of December 1, 1997, by and among Covanta Essex Company, and
Covanta ARC LLC SECONN    Project debt    Lease Agreement dated as of
September 1, 1988, between the Connecticut Resources Recovery Authority and
Covanta Southeastern Connecticut Company, as amended; Lessee Guarantee and
Security Agreement dated as of December 1, 1988, between Covanta Southeastern
Connecticut Company and the Trustee, as amended Niagara    Performance
Guaranties    Corporate Guaranty Agreement, entered into as of April 30, 2001,
by Covanta ARC LLC, in favor of Occidental Chemical Corporation and Hooker
Energy Corporation Delaware Valley    Project debt    Amended and Restated Lease
Agreement dated as of April 1, 1997, between US Bank, N.A., as Owner Trustee and
Lessor, and Delaware Resource Management, Inc., and Covanta Delaware Valley,
L.P., (f/k/a American Ref-Fuel Company of Delaware Valley, L.P., and f/k/a
American Ref-Fuel Company of Delaware County, L.P.) as Lessee; and Participation
Agreement dated as of April 1, 1997, among TIFD III-L Inc., as Owner
Participant, Delaware Resource Management Inc., as Original Lessee, American
Ref-Fuel Company of Delaware County, L.P., as Lessee, US Bank, N.A., as Owner
Trustee, First Union National Bank, as Indenture Trustee, Browning-Ferris
Industries, Inc., and Delaware Resource Lessee Trust Delaware Valley   
Performance Guaranties    Corporate Guaranty Agreement I dated as of April 30,
2001, made by Covanta ARC LLC to and for the benefit of State Street Bank and
Trust Company (as successor to Fleet National Bank), as Owner Trustee Delaware
Valley    Performance Guaranties    Corporate Guarantee Agreement II dated as of
April 30, 2001, made by Covanta ARC LLC to and for the benefit of State Street
Bank and Trust Company (as successor to Fleet National Bank), as Owner Trustee
Delaware Valley    Performance Guaranties    Corporate Guaranty Agreement III
dated as of April 1, 2001, made by Covanta ARC LLC to and for the benefit of
General Electric Capital Corporation

 

SCHEDULE 6.1 - 5



--------------------------------------------------------------------------------

Project

  

Description

  

Agreement, as amended to date

Delaware Valley    Performance Guaranties    Corporate Guaranty Agreement IV
dated as of April 1, 2001, made by Covanta ARC LLC to and for the benefit of
General Electric Capital Corporation Delaware Valley    Performance Guaranties
   Amended and Restated Corporate Guarantee Agreement II entered into as of
August 28, 2001, by Covanta ARC LLC, in favor of and for the benefit of Viacom,
Inc. Delaware Valley    Performance Guaranties    Amended and Restated Corporate
Guarantee Agreement I entered into as of August 28, 2001, by Covanta ARC LLC, in
favor of and for the benefit of Viacom, Inc. Delaware Valley    Performance
Guaranties    Guarantee Agreement dated as of August 28, 2001, from Covanta ARC
LLC to and for the benefit of the Delaware County Solid Waste Authority Pinellas
   Performance Guarantees    Schedule 2 to Service Agreement between Pinellas
County, Florida and Covanta Projects, LLC Pinellas    Guaranty    Guaranty,
dated November 6, 2014 between Covanta Holding Corporation and Pinellas County,
Florida SECONN    $30,000,000 Corporate Credit Bonds    Loan Agreement dated as
of January 15, 1992, between the Authority and Covanta Southeastern Connecticut
Company relating to the Bonds SECONN    $13,500,000 Corporate Credit Bonds   
Loan Agreement dated as of December 1, 1998, between the Authority and Covanta
Southeastern Connecticut Company, with regard to the BFI Series A Bonds, as
amended; and Loan Agreement dated as of December 1, 1998, between the Authority
and Covanta Southeastern Connecticut Company, with regard to the Duke Capital
Series A Bonds, as amended Delaware Valley    Indemnity Agreement    Indemnity
Letter, dated as of April 16, 1997, from Covanta Delaware Valley, L.P. to
Delaware County Industrial Development Authority Babylon 750 TPD Mass Burn WTE
Facility.    Project debt   

Facility Lease Agreement, dated December 1, 1985, as amended and restated, dated

August 1, 1995, between Covanta Babylon, Inc. and the Town of Babylon Industrial
Development Agency as amended

Onondaga 990 TPD Mass Burn WTE Facility.    Project debt    Amended and Restated
Lease Agreement, dated October 10, 2003, between Covanta Onondaga Limited
Partnership and Onondaga County Resource Recovery Agency, as amended; Amended &
Restated Limited Partnership

 

SCHEDULE 6.1 - 6



--------------------------------------------------------------------------------

Project

  

Description

  

Agreement, as amended to date

Springfield    Project Debt    Loan, Security & Trust Agreement dated between
Massachusetts Development Finance Agency and Covanta Springfield, LLC, dated as
of November 1, 2000 Union 1440 TPD Mass Burn WTE Facility    Project debt   
Facility Lease Agreement, dated June 15, 1998, between the Union County
Utilities Authority and Ogden Martin Systems of Union, Inc. Covanta SEMASS   
Letter of Credit    Letter of Credit issued for the benefit of Rockland Trust
Company as Trustee, Massachusetts Department of Environmental Protection in a
face amount of $6,554,753 with a maturity date of June 24, 2007 Covanta ARC LLC
   Program Agreement guarantees ARC’s obligations to reimburse amounts paid by
Liberty Mutual for losses and expenses under the retention Workers’ Compensation
insurance policy    Program Agreement, dated 1/01/2005-1/01/2006 between Liberty
Mutual and Covanta ARC LLC Covanta ARC LLC    Program Agreement guarantees ARC’s
obligations to reimburse amounts paid by Zurich for losses and expenses under
the retention Workers’ Compensation insurance policy    Program Agreements,
dated 1/01/2002-1/01/2005 between Zurich and Covanta ARC LLC CHC    Supports the
surety program with Travelers    Indemnity Agreement with Travelers dated
9/28/2006 CEL   

Program Agreement guarantees CEL’s

obligations to reimburse amounts paid

by ACE American Insurance Company for losses and expenses under the retention
for Workers’ Compensation and Auto Liability insurance policy

   Program Agreements, dated 10/20/2005 10/20/2006, 10/20/2007, 10/20/2008,
10/20/2009, 10/20/2010, 10/20/2011, 10/20/2012, 10/20/2013 and 10/20/2014 CEL   

Program Agreement guarantees CEL’s

obligations to reimburse amounts paid

by AIG for losses and expenses under the retention for Workers’ Compensation,
General Liability and Auto Liability insurance policy

   Program Agreement, dated 10/20/2002 CHC, CEL & CEG    Supports the surety
program with Chartis    Indemnity Agreement with Chartis dated 2/9/2010 CHC   
Supports the surety program with U.S. Specialty Insurance Company    Indemnity
Agreement with U.S. Specialty Insurance dated 7/8/2009 CHC, CEL & CEG    Support
the surety program with Liberty Mutual Insurance Company    Indemnity Agreement
with Liberty Mutual dated 10/5/2007 CHC    Supports the surety program with
Argonaut Insurance Company    Indemnity Agreement with Argonaut Insurance
Company dated 10/1/2009. Modification 7/1/14 adding Covanta Energy, LLC. CHC &
CEG    Supports the surety program with Zurich American Insurance Company   
Indemnity Agreement with Zurich American Insurance Company dated 3/23/12

 

SCHEDULE 6.1 - 7



--------------------------------------------------------------------------------

Project

  

Description

  

Agreement, as amended to date

CEL    Program Agreement guarantees CEL’s obligations to reimburse amounts paid
by ACE American Insurance Company for losses and expenses under the retention
for Worker’s Compensation, General Liability and Auto Liability Insurance
Policies    Program Agreements, dated 10/20/03 and 10/20/04 CEL    Program
Agreement guarantees CEL’s obligations to reimburse amounts paid by Federal
Insurance Company (Chubb) for losses and expenses under the deductible for
General Liability insurance policy    Program Agreements dated 10/20/2009,
10/20/2010, 10/20/2011, 10/20/2012, 10/20/2013 and 10/20/2014. CEL    Standby
Letter of Credit    Issued by Sumitomo Mitsui Banking Corporation for
$5,480,800, expiring 11/16/2015 CEL    Standby Letter of Credit    Issued by
Sumitomo Mitsui Banking Corporation for $65,767,677.34, expiring 9/19/2015
Massachusetts and Niagara Series Bonds    $335,000,000 unsecured corporate bonds
guaranteed by CEL    Loan Agreements with each of Massachusetts Development
Finance Agency and Niagara Area Development Corporation (November 2012) Variable
Rate Bonds    $22,000,000 unsecured corporate variable rate bonds guaranteed by
CEL    Loan Agreement with Delaware County Industrial Development Agency as
Issuer (July 2013) Variable Rate Bonds    $12,000,000 unsecured corporate
variable rate bonds guaranteed by CEL    Loan Agreement with Delaware County
Industrial Development Agency as Issuer (July 2014) New York City    $71,966,962
for equipment financing capital lease arrangements    Equipment financing
capital lease arrangements (2014) Dublin Waste-to-Energy Facility   
€375,000,000 for project finance and guarantee by CEL   

Credit Agreement for €250 million senior secured term loan due 2021 and €50
million second lien term loan due 2022;

 

€75 million convertible preferred shareholder loan; and

 

CHC and CEL commitments (i) to lend up to €25 million to fund working capital
shortfalls and (ii) to provide up to €75 million of support payments under
certain circumstances if waste revenue falls below minimum levels

Dublin Waste-to-Energy Facility    Performance Guaranties    Guaranty made by
CEL and CHC for the benefit of Covanta Europe Engineering Ltd and Covanta Europe
Operations Ltd under their respective EPC and O&M contracts

 

SCHEDULE 6.1 - 8



--------------------------------------------------------------------------------

SCHEDULE 6.1(x)(1)

TO CREDIT AGREEMENT

TERMS OF SUBORDINATION – AFFILIATES

All Permitted Subordinated Indebtedness (as defined in the Credit Agreement to
which this Schedule 6.1(x)(1) is attached) incurred by Covanta Energy, LLC or
any Guarantor Subsidiary (the “Company”), owing to any Affiliate (as defined in
the Credit Agreement) of the Company shall be subject to the following terms and
conditions, which shall be incorporated in a written agreement (the “Agreement”)
between the Company and any Affiliate to which any such Indebtedness is owed.

Section 1.01. Subordination of Liabilities. The Company, for itself, its
successors and assigns, covenants and agrees and each holder of the indebtedness
evidenced by [DESCRIBE INDEBTEDNESS DOCUMENTATION] (the “Subordinated
Indebtedness”) by its acceptance thereof likewise covenants and agrees that the
payment of the principal of, and interest on, and all other amounts owing in
respect of, the Subordinated Indebtedness is hereby expressly subordinated, to
the extent and in the manner hereinafter set forth, to the prior payment in full
in cash or discharge in full of Senior Indebtedness (as defined in Section 1.08)
in cash and cash collateralization of any outstanding letters of credit
thereunder. The subordination provisions set forth herein shall constitute a
continuing offer to all persons who, in reliance upon such provisions, become
holders of, or continue to hold, Senior Indebtedness, and such provisions are
made for the benefit of the holders of Senior Indebtedness, and such holders are
hereby made obligees hereunder to the same extent as if their names were written
herein as such, and they and/or each of them may proceed to enforce such
provisions.

Section 1.02. Company Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances. (a) Upon the maturity of any Senior
Indebtedness (including interest thereon or fees or any other amounts owing in
respect thereof), whether at stated maturity, by acceleration or otherwise, all
principal thereof and premium, if any, and interest thereon or fees or any other
amounts owing in respect thereof, in each case to the extent due and owing at
such time, shall first be paid in full in cash or discharged in full, or such
payment duly provided for in cash or in a manner satisfactory to the holder or
holders of such Senior Indebtedness, including cash collateralization of any
outstanding letters of credit thereunder, before any payment is made on account
of the principal of (including installments thereof), or interest on, or any
amount otherwise owing in respect of, the Subordinated Indebtedness. Each holder
of the Subordinated Indebtedness hereby agrees that, so long as an Event of
Default (as defined in the Credit Agreement) has occurred and is continuing, no
amounts owing in respect of the Subordinated Indebtedness shall be made, asked,
demanded, sued for, or otherwise taken, accepted or received.

(a) In the event that notwithstanding the provisions of the preceding subsection
(a) of this Section 1.02, the Company shall make any payment on account of the
principal of, or interest on, or amounts otherwise owing in respect of, the
Subordinated Indebtedness at a time when payment is not permitted by said
subsection (a), such payment shall be held by the holder of the Subordinated
Indebtedness, in trust for the benefit of, and shall be paid forthwith over and
delivered to, the holders of Senior Indebtedness or their representative or
representatives under the agreements pursuant to which the Senior Indebtedness
may have been issued, as their respective interests may appear, for application
pro rata to the payment of all Senior Indebtedness remaining unpaid to the
extent necessary to pay all Senior Indebtedness in full in

 

SCHEDULE 6.1(x)(1) - 1



--------------------------------------------------------------------------------

cash and cash collateralize any outstanding letters of credit thereunder in
accordance with the terms of such Senior Indebtedness, after giving effect to
any concurrent payment or distribution to or for the holders of Senior
Indebtedness. Without in any way modifying the subordination provisions set
forth herein or affecting the subordination effected hereby, the Company shall
give the holder of the Subordinated Indebtedness prompt written notice of any
maturity of Senior Indebtedness after which such Senior Indebtedness remains
unsatisfied.

Section 1.03. Subordinated Indebtedness Subordinated to Prior Payment of all
Senior Indebtedness on Dissolution, Liquidation or Reorganization of Company.
Upon any distribution of assets of the Company that constitute Collateral upon
any dissolution, winding up, liquidation or reorganization of the Company
(whether in bankruptcy, insolvency or receivership proceedings or upon an
assignment for the benefit of creditors or otherwise):

(a) the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash or in a manner satisfactory to the holder or holders of
such Senior Indebtedness of the principal thereof, premium, if any, and interest
(including, without limitation, all interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided in the governing documentation whether or not such interest is an
allowed claim in such proceeding) and all other amounts due thereon before the
holder of the Subordinated Indebtedness is entitled to receive any payment on
account of the principal of or interest on or any other amount owing in respect
of the Subordinated Indebtedness,

(b) any payment or distribution of assets of the Company of any kind or
character that constitute Collateral, whether in cash, property or securities to
which the holder of the Subordinated Indebtedness would be entitled except for
the subordination provisions set forth herein, shall be paid by the liquidating
trustee or agent or other person making such payment or distribution, whether a
trustee or agent, directly to the holders of Senior Indebtedness or their
representative or representatives under the agreements pursuant to which the
Senior Indebtedness may have been issued, to the extent necessary to make
payment in full of all Senior Indebtedness remaining unpaid, after giving effect
to any concurrent payment or distribution to the holders of such Senior
Indebtedness; and

(c) in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of the Company of any kind
or character that constitute Collateral, whether in cash, property or
securities, shall be received by the holder of the Subordinated Indebtedness on
account of principal of, or interest or other amounts due on, the Subordinated
Indebtedness before all Senior Indebtedness is paid in full in cash or in a
manner satisfactory to the holder or holders of such Senior Indebtedness or
otherwise discharged in full, or effective provisions made for its payment, such
payment or distribution shall be received and held in trust for and shall be
paid over to the holders of the Senior Indebtedness remaining unpaid or
unprovided for or their representative or representatives under the agreements
pursuant to which the Senior Indebtedness may have been issued, for application
to the payment of such Senior Indebtedness until all such Senior Indebtedness
shall have been paid in full in cash or in a manner satisfactory to the holder
or holders of such Senior Indebtedness or otherwise discharged in full, after
giving effect to any concurrent payment or distribution to the holders of such
Senior Indebtedness.

 

SCHEDULE 6.1(x)(1) - 2



--------------------------------------------------------------------------------

Without in any way modifying the subordination provisions set forth herein or
affecting the subordination effected hereby, the Company shall give prompt
written notice to the holder of the Subordinated Indebtedness of any
dissolution, winding up, liquidation or reorganization of the Company (whether
in bankruptcy, insolvency or receivership proceedings or upon an assignment for
the benefit of creditors or otherwise).

Section 1.04. Furtherance of Subordination. Each holder of the Subordinated
Indebtedness agrees as follows:

(a) If any proceeding referred to in Section 1.03 above is commenced by or
against the Company:

(i) the Administrative Agent (as defined in the Credit Agreement referred to in
Section 1.08 below), acting on behalf of each holder of the Senior Indebtedness,
is hereby irrevocably authorized and empowered (in its own name or in the name
of the holder of the Subordinated Indebtedness or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution referred to in Section 1.03(b) and give acquittance therefor and to
file claims and proofs of claim and take such other action (including, without
limitation, voting the claims arising under the Subordinated Indebtedness or
enforcing any security interest or other lien securing payment of the
Subordinated Indebtedness) as it may deem necessary or advisable for the
exercise or enforcement of or causing enforcement of any of the rights or
interests of the holders of the Senior Indebtedness hereunder; and

(ii) each holder of the Subordinated Indebtedness shall duly and promptly take
such action as the Administrative Agent may request (A) to collect the
Subordinated Indebtedness for the account of the holders of the Senior
Indebtedness and to file appropriate claims or proofs of claim in respect of the
Subordinated Indebtedness, (B) to execute and deliver to the Administrative
Agent such powers of attorney, assignments or other instruments as
Administrative Agent may request in order to enable the Administrative Agent to
enforce any and all claims with respect to, and any security interests and other
liens securing payment of, the Subordinated Indebtedness, and (C) to collect and
receive any and all payments or distributions that may be payable or deliverable
upon or with respect to the Subordinated Indebtedness.

(iii) The holders of the Senior Indebtedness are hereby authorized to demand
specific performance of this Agreement, whether or not the Company shall have
complied with any of the provisions hereof applicable to it, at any time when
the holder of the Subordinated Indebtedness shall have failed to comply with any
of the provisions of this Agreement applicable to it. The holder of the
Subordinated Indebtedness hereby irrevocably waives any defense based on the
adequacy of a remedy at law that might be asserted as a bar to such remedy of
specific performance.

Section 1.05. Subrogation. Subject to the prior payment or discharge in cash in
full of all Senior Indebtedness, the holder of the Subordinated Indebtedness
shall be subrogated to the rights of the holders of Senior Indebtedness to
receive payments or distributions of assets of the Company applicable to the
Senior Indebtedness until all amounts owing in respect of the Subordinated
Indebtedness shall be paid or discharged in full, and for the purpose of such
subrogation no payments or distributions to the holders of the Senior
Indebtedness by or on

 

SCHEDULE 6.1(x)(1) - 3



--------------------------------------------------------------------------------

behalf of the Company or by or on behalf of the holder of the Subordinated
Indebtedness by virtue of the subordination provisions set forth herein that
otherwise would have been made to the holder of the Subordinated Indebtedness,
shall be deemed to be payment by the Company to or on account of the
Subordinated Indebtedness, it being understood that the subordination provisions
set forth herein are and are intended solely for the purpose of defining the
relative rights of the holder of the Subordinated Indebtedness, on the one hand,
and the holders of the Senior Indebtedness, on the other hand.

Section 1.06. Obligation of the Company Unconditional. Nothing contained in the
subordination provisions set forth herein or in the documents evidencing the
Subordinated Indebtedness is intended to or shall impair, as between the Company
and the holder of the Subordinated Indebtedness, the obligation of the Company,
which is absolute and unconditional, to pay to the holder of the Subordinated
Indebtedness the principal of and interest on the Subordinated Indebtedness as
and when the same shall become due and payable in accordance with its terms, or
is intended to or shall affect the relative rights of the holder of the
Subordinated Indebtedness and creditors of the Company other than the holders of
the Senior Indebtedness, nor shall anything herein or therein prevent the holder
of the Subordinated Indebtedness from exercising all remedies otherwise
permitted by applicable law, subject to the rights, if any, under the
subordination provisions set forth herein of the holders of Senior Indebtedness
in respect of cash, property, or securities of the Company received upon the
exercise of any such remedy. Upon any distribution of assets of the Company
referred to herein, the holder of the Subordinated Indebtedness shall be
entitled to rely upon any order or decree made by any court of competent
jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other person making any distribution to the holder of the
Subordinated Indebtedness, for the purpose of ascertaining the persons entitled
to participate in such distribution, the holders of the Senior Indebtedness and
other indebtedness of the Company, the amount thereof or payable thereon, the
amount or amounts paid or distributed thereon and all other facts pertinent
thereto or hereto.

Section 1.07. Subordination Rights Not Impaired by Acts or Omissions of Company
or Holders of Senior Indebtedness. No rights of any present or future holders of
any Senior Indebtedness to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by an act or failure to act on the
part of the Company or by any act or failure to act in good faith by any such
holder, or by any noncompliance by the Company with the terms and provisions of
the Subordinated Indebtedness, regardless of any knowledge thereof which any
such holder may have or be otherwise charged with. The holders of the Senior
Indebtedness may, without in any way affecting the obligations of the holder of
the Subordinated Indebtedness with respect thereto, at any time or from time to
time and in their absolute discretion, change the manner, place or terms of
payment of, change or extend the time of payment of, or renew or alter, any
Senior Indebtedness, or amend, modify or supplement any agreement or instrument
governing or evidencing such Senior Indebtedness or any other document referred
to therein, or exercise or refrain from exercising any other of their rights
under the Senior Indebtedness including, without limitation, the waiver of a
default thereunder and the release of any collateral securing such Senior
Indebtedness, all without notice to or consent from the holder of the
Subordinated Indebtedness.

 

SCHEDULE 6.1(x)(1) - 4



--------------------------------------------------------------------------------

Section 1.08. Senior Indebtedness. (a) The term “Senior Indebtedness” shall
mean, at any time, the Obligations as such term is defined in the Credit
Agreement (as defined below), but excluding indemnification and other contingent
obligations (other than contingent reimbursement obligations in respect of
amounts that may be drawn under outstanding letters of credit) in respect of
which no assertion of liability and no claim or demand for payment has been made
(and, in the case of indemnification obligations, no notice for indemnification
has been issued by the indemnitee) at such time.

(b) As used in this Agreement, the terms set forth below shall have the
respective meanings provided below:

“Credit Agreement” shall mean the Credit and Guaranty Agreement (as amended by
the First Amendment dated as of March 12, 2013, the Second Amendment dated as of
March 21, 2014, and as further amended, restated, supplemented or otherwise
modified on April 10, 2015 and from time to time) among Covanta Energy, LLC,
Covanta Holding Corporation, as a guarantor, certain subsidiaries of the
Company, as guarantors, the Lenders party thereto, Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other banks party thereto, as same may be amended, modified, extended, renewed,
restated or supplemented from time to time, and including any agreement
extending the maturity of, refinancing or restructuring all or any portion of,
or increasing the Obligations under such agreement or of any successor
agreements.

 

SCHEDULE 6.1(x)(1) - 5



--------------------------------------------------------------------------------

SCHEDULE 6.1(x)(2)

TO CREDIT AGREEMENT

TERMS OF SUBORDINATION – NON-AFFILIATES

All Permitted Subordinated Indebtedness (as defined in the Credit Agreement to
which this Schedule 6.1(x)(2) is attached) incurred by Covanta Energy, LLC or
any Guarantor Subsidiary (the “Company”) owing to any person other than an
Affiliate (as defined in the Credit Agreement) of the Company shall be evidenced
by a promissory note and shall (i) to the extent such Permitted Subordinated
Indebtedness constitutes a sale of notes through an initial purchaser in a
customary 144(a) transaction, have the subordination provisions set forth in
Part A and (ii) to the extent such Permitted Subordinated Indebtedness does not
constitute a sale of notes through an initial purchaser in a customary 144(a)
transaction, have the subordination provisions set forth in Part B, of this
Schedule 6.1(x)(2) attached as Annex A thereto or incorporated within the text
thereof (mutatis mutandis), and shall include in the text of such promissory
note the language: “THE INDEBTEDNESS EVIDENCED BY THIS NOTE IS SUBORDINATE AND
JUNIOR IN RIGHT OF PAYMENT TO ALL SENIOR INDEBTEDNESS (AS DEFINED IN ANNEX A
HERETO) TO THE EXTENT PROVIDED IN ANNEX A.”

Part A.

ANNEX A

The payment of principal, interest and premium, if any, on the notes (the
“Subordinated Indebtedness”) will be subordinated to the prior payment in full
of all Senior Indebtedness, including Senior Indebtedness incurred after the
date of the indenture relating to the Subordinated Indebtedness (the
“Indenture”).

The holders of Senior Indebtedness will be entitled to receive payment in full
of all obligations due in respect of Senior Indebtedness (including interest
after the commencement of any bankruptcy proceeding at the rate specified with
respect to the Senior Indebtedness) before the holders of Subordinated
Indebtedness will be entitled to receive any payment with respect to the
Subordinated Indebtedness (except that holders of Subordinated Indebtedness may
receive and retain Permitted Junior Securities), in the event of any
distribution to creditors of the Company:

(1) in a liquidation or dissolution of the Company;

(2) in a bankruptcy, reorganization, insolvency, receivership or similar
proceeding relating to the Company or its property;

(3) in an assignment for the benefit of creditors; or

(4) in any marshaling of the Company’s assets and liabilities.

The Company also may not make any payment in respect of the Subordinated
Indebtedness (except in Permitted Junior Securities) if:

(1) a payment default on Senior Indebtedness occurs and is continuing beyond any
applicable grace period; or

 

SCHEDULE 6.1(x)(2) -1



--------------------------------------------------------------------------------

(2) any other default occurs and is continuing on Senior Indebtedness that
permits holders of the Senior Indebtedness to accelerate its maturity and the
trustee receives a notice of such default (a “Payment Blockage Notice”) from the
Company or the holders of any Senior Indebtedness.

Payments on the Subordinated Indebtedness may and will be resumed:

(1) in the case of a payment default, upon the date on which such default is
cured or waived; and

(2) in the case of a nonpayment default, upon the earlier of the date on which
such nonpayment default is cured or waived or 179 days after the date on which
the applicable Payment Blockage Notice is received, unless the maturity of any
Senior Indebtedness has been accelerated.

No new Payment Blockage Notice may be delivered unless and until:

(1) 360 days have elapsed since the delivery of the immediately prior Payment
Blockage Notice; and

(2) all scheduled payments of principal, interest and premium, if any, on the
Subordinated Indebtedness that have come due have been paid in full in cash.

No nonpayment default that existed or was continuing on the date of delivery of
any Payment Blockage Notice to the trustee will be, or be made, the basis for a
subsequent Payment Blockage Notice.

If the trustee or any holder of the Subordinated Indebtedness receives a payment
in respect of the Subordinated Indebtedness (except in Permitted Junior
Securities) when:

(1) the payment is prohibited by these subordination provisions; and

(2) the trustee or the holder has actual knowledge that the payment is
prohibited,

the trustee or the holder, as the case may be, will hold the payment in trust
for the benefit of the holders of Senior Indebtedness. Upon the proper written
request of the Administrative Agent (as defined below), the trustee or the
holder, as the case may be, will deliver the amounts in trust to the
Administrative Agent.

The Company must promptly notify holders of Senior Indebtedness if payment on
the Subordinated Indebtedness is accelerated because of an event of default
under the Indenture.

Insert in “Certain Definitions”:

“Credit Agreement” shall mean the Credit and Guaranty Agreement (as amended by
the First Amendment dated as of March 12, 2013 and the Second Amendment dated as
of March 21, 2014, and as further amended, restated, supplemented or otherwise
modified on

 

SCHEDULE 6.1(x)(2) - 2



--------------------------------------------------------------------------------

April 10, 2015 and from time to time) among Covanta Energy, LLC, Covanta Holding
Corporation, as a guarantor, certain subsidiaries of the Company, as guarantors,
the Lenders party thereto, Bank of America, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), and the other banks party thereto,
as same may be amended, modified, extended, renewed, restated or supplemented
from time to time, and including any agreement extending the maturity of,
refinancing or restructuring all or any portion of, or increasing the
Obligations under such agreement or of any successor agreements.

“Permitted Junior Securities” means:

(1) equity interests in Company; or

(2) debt securities that are subordinated to all Senior Indebtedness to
substantially the same extent as, or to a greater extent than, the notes are
subordinated to Senior Indebtedness under the Indenture.

“Senior Indebtedness” means at any time, the Obligations as such term is defined
in the Credit Agreement, but excluding indemnification and other contingent
obligations (other than contingent reimbursement obligations in respect of
amounts that may be drawn under outstanding letters of credit) in respect of
which no assertion of liability and no claim or demand for payment has been made
(and, in the case of indemnification obligations, no notice for indemnification
has been issued by the indemnitee) at such time.

 

SCHEDULE 6.1(x)(2) - 3



--------------------------------------------------------------------------------

Part B.

ANNEX A

Section 1.01. Subordination of Liabilities. The Company for itself, its
successors and assigns, covenants and agrees and each holder of the promissory
note to which this Annex A is attached (the “Note”) by its acceptance thereof
likewise covenants and agrees that the payment of the principal of, and interest
on, and all other amounts owing in respect of, the Note is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, to the
prior payment in full in cash or discharge in full of the Senior Indebtedness
(as defined in Section 1.08) in cash and cash collateralization of any
outstanding letters of credit thereunder. The provisions of this Annex A shall
constitute a continuing offer to all persons who, in reliance upon such
provisions, become holders of, or continue to hold, Senior Indebtedness, and
such provisions are made for the benefit of the holders of Senior Indebtedness,
and such holders are hereby made obligees hereunder to the same extent as if
their names were written herein as such, and they and/or each of them may
proceed to enforce such provisions.

Section 1.02. Company Not to Make Payments with Respect to Notes in Certain
Circumstances.

(a) Upon the maturity of any Senior Indebtedness (including interest thereon or
fees or any other amounts owing in respect thereof), whether at stated maturity,
by acceleration or otherwise, all principal thereof and premium, if any, and
interest thereon or fees or any other amounts owing in respect thereof, in each
case to the extent due and owing at such time, shall first be paid in full in
cash or discharged in full, or such payment duly provided for in cash or in a
manner satisfactory to the holder or holders of such Senior Indebtedness,
including cash collateralization of any outstanding letters of credit
thereunder, before any payment is made on account of the principal of (including
installments thereof), or interest on, or any amount otherwise owing in respect
of, the Note. Each holder of the Note hereby agrees that, so long as an Event of
Default (as defined in the Credit Agreement) has occurred and is continuing, no
amounts owing in respect of the Note shall be made, asked, demanded, sued for,
or otherwise taken, accepted or received.

(b) In the event that notwithstanding the provisions of the preceding subsection
(a) of this Section 1.02, the Company shall make any payment on account of the
principal of, or interest on, or amounts otherwise owing in respect of, the Note
at a time when payment is not permitted by said subsection (a), such payment
shall be held by the holder of the Note, in trust for the benefit of, and shall
be paid forthwith over and delivered to, the holders of Senior Indebtedness or
their representative or representatives under the agreements pursuant to which
the Senior Indebtedness may have been issued, as their respective interests may
appear, for application pro rata, to the payment of all Senior Indebtedness
remaining unpaid to the extent necessary to pay all Senior Indebtedness in full
in cash and cash collateralize any outstanding letters of credit thereunder in
accordance with the term of such Senior Indebtedness, after giving effect to any
concurrent payment or distribution to or for the holders of Senior Indebtedness.
Without in any way modifying the provisions of this Annex A or affecting the
subordination

 

SCHEDULE 6.1(x)(2) - 4



--------------------------------------------------------------------------------

effected hereby, the Company shall give the holder of the Note prompt written
notice of any maturity of Senior Indebtedness after which such Senior
Indebtedness remains unsatisfied.

Section 1.03. Note Subordinated to Prior Payment of all Senior Indebtedness on
Dissolution, Liquidation or Reorganization of Company. Upon any distribution of
assets of the Company that constitute Collateral upon any dissolution, winding
up, liquidation or reorganization of the Company (whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors or otherwise):

(a) the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash or in a manner satisfactory to the holder or holders of
such Senior Indebtedness of the principal thereof, premium, if any, and interest
(including, without limitation, all interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided in the governing documentation whether or not such interest is an
allowed claim in such proceeding) and all other amounts due thereon before the
holder of the Note is entitled to receive any payment on account of the
principal of or interest on or any other amount owing in respect of the Note;

(b) any payment or distribution of assets of the Company of any kind or
character that constitute Collateral, whether in cash, property or securities to
which the holder of the Note would be entitled except for the provisions of this
Annex A shall be paid by the liquidating trustee or agent or other person making
such payment or distribution, whether a trustee or agent; directly to the
holders of Senior Indebtedness or their representative or representatives under
the agreements pursuant to which the Senior Indebtedness may have been issued,
to the extent necessary to make payment in full of all Senior Indebtedness
remaining unpaid, after giving effect to any concurrent payment or distribution
to the holders of such Senior Indebtedness; and

(c) in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of the Company of any kind
or character that constitute Collateral, whether in cash, property or
securities, shall be received by the holder of the Note on account of principal
of, or interest or other amounts due on, the Note before all Senior Indebtedness
is paid in full in cash or in a manner satisfactory to the holder or holders of
such Senior Indebtedness or otherwise discharged in full, or effective
provisions made for its payment, such payment or distribution shall be received
and held in trust for and shall be paid over to the holders of the Senior
Indebtedness remaining unpaid or unprovided for or their representative or
representatives under the agreements pursuant to which the Senior Indebtedness
may have been issued, for application to the payment of such Senior Indebtedness
until all such Senior Indebtedness shall have been paid in full in cash or in a
manner satisfactory to the holder or holders of such Senior Indebtedness or
otherwise discharged in full, after giving effect to any concurrent payment or
distribution to the holders of such Senior Indebtedness.

Without in any way modifying the provisions of this Annex A or affecting the
subordination effected hereby, the Company shall give prompt written notice to
the holder of the Note of any dissolution, winding up, liquidation or
reorganization of the Company (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise).

 

SCHEDULE 6.1(x)(2) - 5



--------------------------------------------------------------------------------

Section 1.04. In Furtherance of Subordination. Each holder of the Note agrees as
follows:

(a) If any proceeding referred to in Section 1.03 above is commenced by or
against the Company

the Administrative Agent (as defined in the Credit Agreement referred to in
Section 1.08 below), acting on behalf of each holder of the Senior Indebtedness,
is hereby irrevocably authorized and empowered (in its own name or in the name
of the holder of the Note or otherwise), but shall have no obligation, to
demand, sue for, collect and receive every payment or distribution referred to
in Section 1.03(b) and give acquittance therefor and to file claims and proofs
of claim and take such other action (including, without limitation, voting the
claims arising under the Note or enforcing any security interest or other lien
securing payment of the Note) as it may deem necessary or advisable for the
exercise or enforcement of or causing enforcement of any of the rights or
interests of the holders of the Senior Indebtedness hereunder; and

The Administrative Agent is hereby authorized to demand specific performance of
this Note, whether or not the Company shall have complied with any of the
provisions hereof applicable to it, at any time when the holder of the Note
shall have failed to comply with any of the provisions of this Note applicable
to it. The holder of the Note hereby irrevocably waives any defense based on the
adequacy of a remedy at law that might be asserted as a bar to such remedy of
specific performance.

Section 1.05. Subrogation. Subject to the prior payment or discharge in cash in
full of all Senior Indebtedness, the holder of the Note shall be subrogated to
the rights of the holders of Senior Indebtedness to receive payments or
distributions of assets of the Company applicable to the Senior Indebtedness
until all amounts owing on the Note shall be paid or discharged in full, and for
the purpose of such subrogation no payments or distributions to the holders of
the Senior Indebtedness by or on behalf of the Company or by or on behalf of the
holder of the Note by virtue of this Annex A which otherwise would have been
made to the holder of the Note, shall be deemed to be payment by the Company to
or on account of the Note, it being understood that the provisions of this
Annex A are and are intended solely for the purpose of defining the relative
rights of the holder of the Note, on the one hand, and the holders of the Senior
Indebtedness, on the other hand.

Section 1.06. Obligation of the Company Unconditional. Nothing contained in this
Annex A or in the Note is intended to or shall impair, as between the Company
and the holder of the Note, the obligation of the Company, which is absolute and
unconditional, to pay to the holder of the Note the principal of and interest on
the Note as and when the same shall become due and payable in accordance with
its terms, or is intended to or shall affect the relative rights of the holder
of the Note and creditors of the Company other than the holders of the Senior

 

SCHEDULE 6.1(x)(2) - 6



--------------------------------------------------------------------------------

Indebtedness, nor shall anything herein or therein prevent the holder of the
Note from exercising all remedies otherwise permitted by applicable law, subject
to the rights, if any, under this Annex A of the holders of Senior Indebtedness
in respect of cash, property, or securities of the Company received upon the
exercise of any such remedy. Upon any distribution of assets of the Company
referred to in this Annex A, the holder of the Note shall be entitled to rely
upon any order or decree made by any court of competent jurisdiction in which
such dissolution, winding up, liquidation or reorganization proceedings are
pending, or a certificate of the liquidating trustee or agent or other person
making any distribution to the holder of the Note, for the purpose of
ascertaining the persons entitled to participate in such distribution, the
holders of the Senior Indebtedness and other indebtedness of the Company, the
amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto or to this Annex A.

Section 1.07. Subordination Rights Not Impaired by Acts or Omissions of Company
or Holders of Senior Indebtedness. No rights of any present or future holders of
any Senior Indebtedness to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by an act or failure to act on the
part of the Company or by any act or failure to act in good faith by any such
holder, or by any noncompliance by the Company with the terms and provisions of
the Note, regardless of any knowledge thereof which any such holder may have or
be otherwise charged with. The holders of the Senior Indebtedness may, without
in any way affecting the obligations of the holder of the Note with respect
thereto, at any time or from time to time and in their absolute discretion,
change the manner, place or terms of payment of, change or extend the time of
payment of, or renew or alter, any Senior Indebtedness, or amend, modify or
supplement any agreement or instrument governing or evidencing such Senior
Indebtedness or any other document referred to therein, or exercise or refrain
from exercising any other of their rights under the Senior Indebtedness
including, without limitation, the waiver of a default thereunder and the
release of any collateral securing such Senior Indebtedness, all without notice
to or consent from the holder of the Note.

Section 1.08. Senior Indebtedness. (a) The term “Senior Indebtedness” shall
mean, at any time, the Obligations as such term is defined in the Credit
Agreement (as defined below), but excluding indemnification and other contingent
obligations (other than contingent reimbursement obligations in respect of
amounts that may be drawn under outstanding letters of credit) in respect of
which no assertion of liability and no claim or demand for payment has been made
(and, in the case of indemnification obligations, no notice for indemnification
has been issued by the indemnitee) at such time.

(b) As used in this Agreement, the terms set forth below shall have the
respective meanings provided below:

“Credit Agreement” shall mean the Credit and Guaranty Agreement (as amended by
the First Amendment dated as of March 12, 2013 and the Second Amendment dated as
of March 21, 2014, and as further amended, restated, supplemented or otherwise
modified on April 10, 2015 and from time to time) among Covanta Energy, LLC,
Covanta Holding Corporation, as a guarantor, certain subsidiaries of the
Company, as guarantors, the Lenders party thereto, Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other banks party thereto, as

 

SCHEDULE 6.1(x)(2) - 7



--------------------------------------------------------------------------------

same may be amended, modified, extended, renewed, restated or supplemented from
time to time, and including any agreement extending the maturity of, refinancing
or restructuring all or any portion of, or increasing the Obligations under such
agreement or of any successor agreements.

 

SCHEDULE 6.1(x)(2) - 8



--------------------------------------------------------------------------------

SCHEDULE 6.2

TO CREDIT AGREEMENT

CERTAIN LIENS

Pledge by Covanta Europe Holdings, S.a.r.l. (CEH) to Banca Nazionale del Lavoro
S.p.A., as agent, in connection with the Trezzo project financing and pursuant
to the Contratto di Capitalizzazion dated July 23, 2004, of (i) CEH’s (a) equity
interest in Prima s.r.l. (the project company) and (b) right to be repaid by
Prima s.r.l. for any amounts owed to CEH by Prima s.r.l., in the event of an
acceleration of the underlying non-recourse project financing.

Liens and pledges with respect to indebtedness, leases and other material
project documents concerning Projects and electrical generation plants and
cogeneration plants of Affiliates to which Foreign Subsidiaries are a party.

Liens in existence on the date of this Agreement on or with respect to assets of
any Subsidiary of Company, to the extent such Liens secure an obligation of such
Subsidiary of Company (or an Affiliate in which such Subsidiary is an equity
owner) to Persons other than the Company and its Excluded Subsidiaries and their
respective Affiliates, so long as (a) such obligation is associated with a
Project (or a project of an Affiliate in which such Subsidiary is an equity
owner), (b) such Lien is limited to (1) assets associated with such Project (or
project of an Affiliate in which such Subsidiary is an equity owner) (which in
any event shall not include assets held by any Borrower other than a Borrower
whose sole business is the ownership and/or operation of such Project and
substantially all of whose assets are associated with such Project), and/or
(2) equity interests in such Subsidiary, but in the case of clause (2) only if
such Subsidiary’s sole business is the ownership and/or operation of such
Project (or project of an Affiliate in which such Subsidiary is an equity owner)
and substantially all of such Subsidiary’s assets are associated with such
Project (or project of an Affiliate in which such Subsidiary is an equity owner)
and (c) such obligation is otherwise permitted under this Agreement.

Liens on Intellectual Property set forth on Schedule 4.5 to the Pledge and
Security Agreement.

Liens in existence on the date of this Agreement evidenced by UCC financing
statements listed on Annex A hereto.

 

SCHEDULE 6.2 - 1



--------------------------------------------------------------------------------

ANNEX A TO SCHEDULE 6.2

TO CREDIT AGREEMENT

 

Debtor

  

Secured Party

  

State

  

Original File Date and

Number

  

Related Filings

Covanta Alexandria/Arlington, Inc.    United Rentals (North America), Inc.    VA
  

8/23/11

#11082352210

   Covanta Bristol, Inc.    Bristol Resource Recovery Facility Operating
Committee    CT   

4/28/05

#0002326760

   Amendment
2/4/10, 5/23/14 Covanta Energy, LLC    United Rentals (North America), Inc.   
DE   

6/21/11

#12365354

   Covanta Energy, LLC    United Rentals (North America), Inc.    DE   

4/19/12

#21507971

   Covanta Energy, LLC    Caterpillar Financial Services Corporation    DE   

9/21/12

#23646009

   Covanta Energy, LLC    Caterpillar Financial Services Corporation    DE   

7/16/13

#32730415

   Covanta Energy, LLC    Caterpillar Financial Services Corporation    DE   

7/30/13

#32957091

   Covanta Energy, LLC    Caterpillar Financial Services Corporation    DE   

11/4/13

#34314531

   Covanta Energy, LLC    Banc of America Leasing & Capital, LLC    DE   

2/14/14

#40595249

   Covanta Energy, LLC    Banc of America Leasing & Capital, LLC    DE   

3/27/14

#41201524

   Covanta Energy, LLC    Arbill Industries, Inc.    DE   

7/2/14

#42633139

   Covanta Energy, LLC    Banc of America Leasing & Capital, LLC    DE   

1/6/15

#50046606

   Covanta Energy, LLC    Banc of America Leasing & Capital, LLC    DE   

1/21/15

#50266881

   Covanta Harrisburg, Inc.    VFS Leasing Co.    DE   

8/1/14

#43087616

   Covanta Haverhill, Inc.    Caterpillar Financial Services Corporation    MA
  

9/30/13

#201306998930

   Covanta Hennepin Energy Resource Co, LLC    VFS Leasing Co.    DE   

11/5/07

#74206560

   Continuation
10/17/12 Covanta Hennepin Energy Resource Co, LLC    VFS Leasing Co.    DE   

12/18/12

#24939346

   Covanta Hennepin Energy Resource Co, LLC    VFS Leasing Co.    DE   

12/27/12

#25051232

   Covanta Honolulu Resource Recovery Venture, LLC    SABA Holding Company    HI
  

12/20/12

#A47371181

   Covanta Honolulu Resource Recovery Venture, LLC    Bacon-Universal Company,
Inc.    HI   

5/8/14

#A52410618

   Covanta Indianapolis, Inc.    De Lage Landen Financial Services, Inc.    IN
  

1/10/14

#201400000349104

  

 

SCHEDULE 6.2-A - 1



--------------------------------------------------------------------------------

Covanta MacArthur Renewable Energy, Inc. VFS Leasing Co. NY

1/27/11

#201101275093736

Covanta Operations of Union, LLC Wells Fargo Bank N.A. NJ

9/24/2012

#26255590

Covanta Projects, LLC LCA Bank Corporation DE

12/29/14

#45261680

Covanta Sustainable Solutions, LLC BMO Harris Equipment Finance Company DE

8/26/14

#43424330

Amendment
2/17/15 Covanta Sustainable Solutions, LLC BMO Harris Equipment Finance Company
DE

12/19/14

#45172226

Amendment
2/17/15 Covanta Sustainable Solutions, LLC BMO Harris Equipment Finance Company
DE

2/13/15

#50639533

Covanta Sustainable Solutions, LLC Banc of America Leasing & Capital, LLC DE

2/23/15

#50750710

 

SCHEDULE 6.2-A - 2



--------------------------------------------------------------------------------

SCHEDULE 6.10

TO CREDIT AGREEMENT

CERTAIN AFFILIATE TRANSACTIONS

 

•   Corporate Services and Expense Reimbursement Agreement between Danielson
Holding Corporation and Covanta Energy Corporation dated March 10, 2004

 

•   Master Waste Delivery Agreements dated as of October 1, 1995, between
TransRiver (n/k/a Covanta Sustainable Solutions, LLC (“CSS”)) and certain of the
former American Ref-Fuel project partnerships, other written and oral brokerage
arrangements between CSS and certain of the waste-to-energy project partnerships
and corporations, and similar brokerage arrangements for metals sales involving
Covanta Metals Marketing LLC;

 

•   Management Services Agreement between Covanta Waste to Energy Asia Limited
(Hong Kong) and Covanta Energy Asia Holdings Ltd. (Mauritius)

 

•   Amended and Restated Operating Services Agreement, dated November 1, 2001 by
and between SEMASS Partnership and American Ref-Fuel Operations of SEMASS, L.P.

 

•   Tax Sharing Agreement, dated March 10, 2004, between Danielson Holding
Corporation and Covanta Energy Corporation and the other parties thereto, as
amended

 

•   Tax Sharing/Allocation Agreement between Covanta Energy Corporation and
Covanta Lake II, Inc.

 

•   Tax Sharing/Allocation Agreement between Covanta Energy Corporation and
Covanta Warren Energy Resources Co., LLC

 

•   Operating and Maintenance Agreement between OMS of Union and Ogden Martin
Operations of Union, LLC

 

•   SEMASS Partnership Amended and Restated Management Services Agreement
between American Ref-Fuel Operations of SEMASS, L.P. and SEMASS Partnership

 

•   SEMASS Partnership Amended and Restated Operating Service Agreement between
American Ref-Fuel Operations of SEMASS, L.P. and SEMASS Partnership

 

•   SEMASS Partnership Amended and Restated Waste Services Agreement between
American Ref-Fuel Operations of SEMASS, L.P. and SEMASS Partnership

 

•   SEMASS Partnership Amended and Restated Waste Services Subcontract Agreement
between American Ref-Fuel Operations of SEMASS, L.P. and Transriver Marketing
Company, L.P.

 

•   Pinellas County Energy-from-Waste Facility ten-year Service Fee Contract as
of December 2014

 

SCHEDULE 6.10 - 1



--------------------------------------------------------------------------------

SCHEDULE 6.10

TO CREDIT AGREEMENT

 

•   Dublin Energy-from Waste Facility Service contracts as of September 2014

 

•   New York City Waste Transport and Disposal Contract as of 2013, with 20 year
term to begin when operations commence in 2015

 

•   Durham-York Energy-from-Waste Facility Construction Contract and Service Fee
Contract, with 20 year term to begin when operations commence in 2015

 

SCHEDULE 6.10 - 2